



Exhibit 10.1


CREDIT AGREEMENT


DATED AS OF SEPTEMBER 18, 2020


AMONG


DENBURY INC.,
AS THE BORROWER


THE SEVERAL LENDERS
FROM TIME TO TIME PARTIES HERETO,


AND


JPMORGAN CHASE BANK, N.A.,
AS ADMINISTRATIVE AGENT, SWINGLNE LENDER AND THE LETTER OF CREDIT ISSUER


_________________________________________________________




BANK OF AMERICA, N.A.
AND
WELLS FARGO BANK, NATIONAL ASSOCIATION
AS CO-SYNDICATION AGENTS


AND


CANADIAN IMPERIAL BANK OF COMMERCE, NEW YORK BRANCH,
COMERICA BANK,
CREDIT SUISSE AG, CAYMAN ISLANDS BRANCH,
ROYAL BANK OF CANADA,
AND
ABN AMRO CAPITAL USA LLC
AS CO-DOCUMENTATION AGENTS


AND


JPMORGAN CHASE BANK, N.A.,
BOFA SECURITIES, INC.,
WELLS FARGO SECURITIES, LLC,
AND
CAPITAL ONE, NATIONAL ASSOCIATION
AS JOINT LEAD ARRANGERS AND JOINT BOOKRUNNERS














--------------------------------------------------------------------------------






TABLE OF CONTENTS


 
 
 
Page
SECTION 1.
Definitions
2


 
1.1
Defined Terms
2


 
1.2
Other Interpretive Provisions
47


 
1.3
Accounting Terms
48


 
1.4
Rounding
48


 
1.5
References to Agreements, Laws, Etc
48


 
1.6
Times of Day
49


 
1.7
Timing of Payment or Performance
49


 
1.8
Currency Equivalents Generally
49


 
1.9
Classification of Loans and Borrowings
49


 
1.10
Divisions
49


 
1.11
Interest Rates; LIBOR Notification
49


 
 
 
 
SECTION 2.
Amount and Terms of Credit
50


 
2.1
Commitments
50


 
2.2
Minimum Amount of Each Borrowing; Maximum Number of Borrowings
52


 
2.3
Notice of Borrowing
52


 
2.4
Disbursement of Funds
53


 
2.5
Repayment of Loans; Evidence of Debt
53


 
2.6
Conversions and Continuations
54


 
2.7
Pro Rata Borrowings
55


 
2.8
Interest
55


 
2.9
Interest Periods
56


 
2.10
Increased Costs, Illegality, Etc
56


 
2.11
Break Funding Payments
58


 
2.12
Change of Lending Office
58


 
2.13
Notice of Certain Costs
58


 
2.14
Borrowing Base
58


 
2.15
Defaulting Lenders
62


 
2.16
Increase of Total Commitment
64


 
2.17
Revenue Bonds
65


 
2.18
Alternate Rate of Interest
65


 
 
 
 
SECTION 3.
Letters of Credit
67


 
3.1
Letters of Credit
67


 
3.2
Letter of Credit Requests
68


 
3.3
Letter of Credit Participations
69


 
3.4
Agreement to Repay Letter of Credit Drawings
71


 
3.5
Increased Costs
72


 
3.6
New or Successor Letter of Credit Issuer
72


 
3.7
Role of Letter of Credit Issuer
73


 
3.8
Cash Collateral
74


 
3.9
Applicability of ISP
74







i



--------------------------------------------------------------------------------





 
3.10
Conflict with Issuer Documents
75


 
3.11
Letters of Credit Issued for Restricted Subsidiaries
75


 
 
 
 
SECTION 4.
Fees; Commitments
75


 
4.1
Fees
75


 
4.2
Voluntary Reduction of Commitments
76


 
4.3
Mandatory Termination or Reduction of Commitments
76


 
 
 
 
SECTION 5.
Payments
77


 
5.1
Voluntary Prepayments
77


 
5.2
Mandatory Prepayments
77


 
5.3
Method and Place of Payment
79


 
5.4
Net Payments
80


 
5.5
Computation of Interest and Fees
83


 
5.6
Limit on Rate of Interest
83


 
 
 
 
SECTION 6.
Conditions Precedent to Effectiveness and Deemed Funding of the Existing Loans
and Issuance of the Existing Letters of Credit
84


 
6.1
Credit Documents
84


 
6.2
Collateral
84


 
6.3
Legal Opinions
85


 
6.4
Initial Reserve Report
85


 
6.5
Secretary’s Certificate of Each Credit Party; Organizational Documents
85


 
6.6
Fees and Expenses
85


 
6.7
No Default; Representations and Warranties;
86


 
6.8
Solvency Certificate
86


 
6.9
Patriot Act
86


 
6.10
Historical Financial Statements; Pro Forma Balance Sheet
86


 
6.11
Projections
86


 
6.12
Insurance Certificate
86


 
6.13
Approvals; No Conflicts
86


 
6.14
Lien Searches
86


 
6.15
No Material Adverse Change
86


 
6.16
Bankruptcy Items
86


 
6.17
Availability
87


 
6.18
Outstanding Indebtedness
87


 
6.19
Capital Structure
87


 
6.20
DIP Credit Agreement and Pre-Petition Credit Agreement Terminations
87


 
6.21
Lien Releases
87


 
 
 
 
SECTION 7.
Conditions Precedent to All Credit Events
87


 
7.1
No Default; Representations and Warranties; Minimum Availability and Excess Cash
88


 
7.2
Notice of Borrowing; Letter of Credit Request
88


 
 
 
 
SECTION 8.
Representations, Warranties and Agreements
88







ii



--------------------------------------------------------------------------------





 
8.1
Corporate Status
88


 
8.2
Corporate Power and Authority; Enforceability
89


 
8.3
No Violation
89


 
8.4
Litigation
89


 
8.5
Margin Regulations
89


 
8.6
Governmental Approvals
89


 
8.7
Investment Company Act
89


 
8.8
True and Complete Disclosure
89


 
8.9
Financial Condition; Financial Statements
90


 
8.10
Tax Matters
90


 
8.11
Compliance with ERISA
91


 
8.12
Subsidiaries
91


 
8.13
Environmental Laws
91


 
8.14
Properties
92


 
8.15
Solvency
92


 
8.16
Insurance
93


 
8.17
Patriot Act
93


 
8.18
Hedge Agreements
93


 
8.19
Liens Under the Security Documents; Collateral Coverage Minimum
93


 
8.20
No Default; Requirements of Law
93


 
8.21
Direct Benefit
93


 
8.22
Sanctions Laws; Foreign Corrupt Practices Act
93


 
8.23
Commodity Exchange Act
94


 
 
 
 
SECTION 9.
Affirmative Covenants
94


 
9.1
Information Covenants
94


 
9.2
Books, Records and Inspections
96


 
9.3
Maintenance of Insurance
97


 
9.4
Payment of Taxes
97


 
9.5
Consolidated Corporate Franchise
98


 
9.6
Compliance with Statutes, Regulations, Etc
98


 
9.7
ERISA
98


 
9.8
Maintenance of Properties
99


 
9.9
End of Fiscal Years; Fiscal Quarters
99


 
9.10
Additional Guarantors, Grantors and Collateral
99


 
9.11
Use of Proceeds
100


 
9.12
Further Assurances
101


 
9.13
Reserve Reports; Hedging Agreements
101


 
9.14
Title Information
102


 
9.15
Commodity Exchange Act Keepwell Provisions
102


 
9.16
Sanctions Laws and Regulations; Foreign Corrupt Practices Act
103


 
9.17
Affirmative Hedging Contract
103


 
9.18
Deposit Accounts; Commodity Accounts and Securities Accounts
104


 
 
 
 
SECTION 10.
Negative Covenants
104


 
10.1
Limitation on Indebtedness
104







iii



--------------------------------------------------------------------------------





 
10.2
Limitation on Liens
107


 
10.3
Limitation on Fundamental Changes
110


 
10.4
Limitation on Sale of Assets
111


 
10.5
Limitation on Investments
113


 
10.6
Limitation on Restricted Payments
115


 
10.7
Limitations on Debt Payments and Amendments
116


 
10.8
Negative Pledge Agreements
117


 
10.9
Limitation on Subsidiary Distributions
118


 
10.10
Hedge Agreements
119


 
10.11
Financial Covenants
121


 
10.12
Transactions with Affiliates
121


 
10.13
Change in Business
122


 
10.14
Subsidiaries
122


 
10.15
Use of Proceeds
122


 
 
 
 
SECTION 11.
Events of Default
123


 
11.1
Payments
123


 
11.2
Representations, Etc
123


 
11.3
Covenants
123


 
11.4
Default Under Other Agreements
123


 
11.5
Bankruptcy, Etc.
124


 
11.6
ERISA
124


 
11.7
Guarantee
124


 
11.8
Security Documents
124


 
11.9
Judgments
125


 
11.10
Change of Control
125


 
11.11
Application of Proceeds
125


 
 
 
 
SECTION 12.
The Administrative Agent
126


 
12.1
Appointment
126


 
12.2
Delegation of Duties
126


 
12.3
Exculpatory Provisions
126


 
12.4
Reliance
127


 
12.5
Notice of Default
127


 
12.6
Non-Reliance on Administrative Agent and Other Lenders
128


 
12.7
Indemnification
128


 
12.8
Agent in Its Individual Capacity
129


 
12.9
Successor Agent
129


 
12.10
Withholding Tax
130


 
12.11
Security Documents and Guarantee
130


 
12.12
Right to Realize on Collateral and Enforce Guarantee
130


 
12.13
Administrative Agent May File Proofs of Claim
131


 
12.14
Credit Bidding
131


 
 
 
 
SECTION 13.
Miscellaneous
132


 
13.1
Amendments, Waivers and Releases
132







iv



--------------------------------------------------------------------------------





 
13.2
Notices
134


 
13.3
No Waiver; Cumulative Remedies
134


 
13.4
Survival of Representations and Warranties
134


 
13.5
Payment of Expenses; Indemnification
134


 
13.6
Successors and Assigns; Participations and Assignments
136


 
13.7
Replacements of Lenders under Certain Circumstances
139


 
13.8
Adjustments; Set-off
140


 
13.9
Counterparts
141


 
13.10
Severability
141


 
13.11
Integration
141


 
13.12
GOVERNING LAW
141


 
13.13
Submission to Jurisdiction; Waivers
141


 
13.14
Acknowledgments
142


 
13.15
WAIVERS OF JURY TRIAL
143


 
13.16
Confidentiality
143


 
13.17
Release of Collateral and Guarantee
144


 
13.18
USA PATRIOT Act
145


 
13.19
Payments Set Aside
145


 
13.20
Reinstatement
145


 
13.21
Disposition of Proceeds
145


 
13.22
Collateral Matters; Hedge Agreements
145


 
13.23
Acknowledgement and Consent to Bail-In of Affected Financial Institutions
146


 
13.24
Acknowledgement Regarding Any Supported QFCs
146


 
 
 
 
SCHEDULES
 
 
 
1.1(a)
Commitments
 
 
1.1(b)
Closing Date Excluded Subsidiaries
 
 
1.1(c)
Closing Date Subsidiary Guarantors
 
 
1.1(d)
Closing Date Unrestricted Subsidiaries
 
 
1.1(e)
Existing Letters of Credit
 
 
8.4
Litigation
 
 
8.12
Closing Date Subsidiaries
 
 
8.18
Closing Date Hedge Agreements
 
 
10.4
Scheduled Dispositions
 
 
10.5
Closing Date Investments
 
 
10.8
Closing Date Negative Pledge Agreements
 
 
10.9
Closing Date Contractual Encumbrances
 
 
10.12
Closing Date Affiliate Transactions
 
 
13.2
Notice Addresses
 
 
 
 
 
EXHIBITS
 
 
 
A
Form of Notice of Borrowing
 
 
B
Form of Letter of Credit Request
 
 
C
Form of Guarantee
 
 
D
Form of Pledge and Security Agreement
 
 
E
Form of Mortgage/Deed of Trust (Texas)
 





v



--------------------------------------------------------------------------------





 
F
Form of Assignment and Acceptance
 
 
G
Form of Promissory Note
 
 
H-1
Form of U.S Tax Compliance Certificate
 
 
H-2
Form of U.S Tax Compliance Certificate
 
 
H-3
Form of U.S Tax Compliance Certificate
 
 
H-4
Form of U.S Tax Compliance Certificate
 







vi



--------------------------------------------------------------------------------






CREDIT AGREEMENT dated as of September 18, 2020, among DENBURY INC., a Delaware
corporation (formerly known as Denbury Resources Inc.) (the “Borrower”), the
banks, financial institutions and other lending institutions from time to time
parties as lenders hereto (each a “Lender” and, collectively, the “Lenders”),
JPMORGAN CHASE BANK, N.A., as Administrative Agent, Swingline Lender and the
Letter of Credit Issuer, and each other Letter of Credit Issuer from time to
time party hereto (capitalized terms used but not defined in this introductory
paragraph or in the recitals below have the meaning provided in Section 1.1).
WHEREAS, on July 30, 2020 (the “Petition Date”), each of the Credit Parties (as
defined below) commenced a voluntary case (each a “Chapter 11 Case”, and
collectively, the “Chapter 11 Cases”) under Chapter 11 of Title 11 of the United
States Code, and the Chapter 11 Cases were jointly administered in the
Bankruptcy Court (as defined below);
WHEREAS, prior to the Petition Date, financing was provided to the Borrower
pursuant to that certain Amended and Restated Credit Agreement dated as of
December 9, 2014 (as amended, restated, amended and restated, supplemented or
otherwise modified prior to the Petition Date, the “Pre-Petition Credit
Agreement”), among the Borrower, the lenders from time to time party thereto
(the “Pre-Petition Lenders”), JPMorgan Chase Bank, N.A., as “Administrative
Agent” for the Pre-Petition Lenders pursuant to which the Pre-Petition Lenders
extended “Loans” (as defined in the Pre-Petition Credit Agreement), issued
“Letters of Credit” (as defined in the Pre-Petition Credit Agreement) and made
certain other extensions of credit to the Borrower;
WHEREAS, prior to the Closing Date (as defined below), financing was provided to
the Borrower pursuant to that certain Senior Secured Super Priority
Debtor-in-Possession Credit Agreement dated as of August 4, 2020 (as amended,
restated, amended and restated, supplemented or otherwise modified prior to the
Closing Date, the “DIP Credit Agreement”), by and among the Borrower, the
lenders from time to time party thereto (the “DIP Lenders”, and together with
the Pre-Petition Lenders, the “Existing Lenders”), JPMorgan Chase Bank, N.A., in
its capacity as “Letter of Credit Issuer”, and JPMorgan Chase Bank, N.A., as
“Administrative Agent” for the DIP Lenders, pursuant to which the DIP Lenders
extended “Loans” (as defined in the DIP Credit Agreement), issued “Letters of
Credit” (as defined in the DIP Credit Agreement) and made certain other
extensions of credit to the Borrower;
WHEREAS, in connection with the Chapter 11 Cases, the Credit Parties have filed
the Joint Chapter 11 Plan of Reorganization of Denbury Resources Inc. (now known
as Denbury Inc.) and its Debtors Affiliates (together with all annexes,
exhibits, schedules and supplements thereto, in each case, as amended, restated,
supplemented or otherwise modified from time to time prior to the date hereof,
the “Prepackaged Plan”), which was filed with the Bankruptcy Court on September
2, 2020 and which was confirmed pursuant to an order entered by the Bankruptcy
Court on September 2, 2020 (the “Confirmation Order”), which Confirmation Order,
inter alia, authorized and approved the restructuring and refinancing of the
Pre-
Petition Credit Agreement and the DIP Credit Agreement and the Borrower’s entry
into and performance under this Agreement; and
WHEREAS, the Lenders, the Swingline Lender and the Letter of Credit Issuer are
willing to make available: (i) to the Borrower, such revolving credit and
swingline facilities and (ii) to the Borrower and the other Credit Parties, such
letter of credit facilities, in each case, upon the terms and subject to the
conditions set forth herein.
NOW, THEREFORE, in consideration of the premises and the covenants and
agreements contained herein, the parties hereto hereby agree as follows:




1



--------------------------------------------------------------------------------





SECTION 1.Definitions
1.1Defined Terms.
(a)As used herein, the following terms shall have the meanings specified in this
Section 1.1 unless the context otherwise requires:
“ABR” when used in reference to any Loan or Borrowing refers to whether such
Loan, or the Loans comprising such Borrowing, are bearing interest at a rate
determined by reference to the Alternate Base Rate.
“Account Control Agreement” shall mean any control agreement which grants the
Administrative Agent “control” as defined in the UCC in effect in the applicable
jurisdiction over the applicable Deposit Account, Securities Account or
Commodity Account and executed by the institutions maintaining a Deposit
Account, Securities Account or Commodity Account (as applicable) in the name of
the applicable Credit Parties, in each case, as required by Section 9.18, in
form and substance reasonably acceptable to the Administrative Agent.
“Additional Lender” shall have the meaning provided in Section 2.16(a).
“Adjusted LIBO Rate” shall mean, with respect to any LIBOR Loans for any
Interest Period, an interest rate per annum (rounded upwards, if necessary, to
the next 1/100 of 1%) equal to (a) the LIBO Rate for such Interest Period
multiplied by (b) the Statutory Reserve Rate; provided that if the Adjusted LIBO
Rate as determined pursuant to the foregoing would be less than 1.00%, such rate
shall be deemed to be 1.00% for purposes of this Agreement.
“Adjusted Total Commitment” shall mean, at any time, the Total Commitment less
the aggregate amount of Commitments of all Defaulting Lenders.
“Administrative Agent” shall mean JPMorgan Chase Bank, N.A., as the
administrative agent for the Lenders under this Agreement and the other Credit
Documents, or any successor administrative agent appointed in accordance with
the provisions of Section 12.9.
“Administrative Agent’s Office” shall mean the Administrative Agent’s address
and, as appropriate, account as set forth on Schedule 13.2, or such other
address or account as the Administrative Agent may from time to time notify in
writing to the Borrower and the Lenders.
“Administrative Questionnaire” shall mean, for each Lender, an administrative
questionnaire in a form approved by the Administrative Agent.
“Affected Financial Institution” shall mean (a) any EEA Financial Institution or
(b) any UK Financial Institution.
“Affiliate” shall mean, with respect to any Person, any other Person directly or
indirectly controlling, controlled by, or under direct or indirect common
control with such Person. A Person shall be deemed to control another Person if
such Person possesses, directly or indirectly, the power to direct or cause the
direction of the management and policies of such other Person, whether through
the ownership of voting securities, by contract or otherwise. “Controlling”
(“controlling”) and “controlled” shall have meanings correlative thereto.




2



--------------------------------------------------------------------------------





“Agreement” shall mean this Credit Agreement, as amended, restated, amended and
restated, supplemented or otherwise modified from time to time.
“Alternate Base Rate” shall mean, for any day, a rate per annum equal to the
greatest of (a) the Prime Rate in effect on such day, (b) the NYFRB Rate in
effect on such day plus ½ of 1% and (c) the Adjusted LIBO Rate for a one month
Interest Period on such day (or if such day is not a Business Day, the
immediately preceding Business Day) plus 1%; provided, that for the purpose of
this definition, the Adjusted LIBO Rate for any day shall be based on the LIBO
Screen Rate (or if the LIBO Screen Rate is not available for such one month
Interest Period, the Interpolated Rate) at approximately 11:00 a.m. London time
on such day. Any change in the Alternate Base Rate due to a change in the Prime
Rate, the NYFRB Rate or the Adjusted LIBO Rate shall be effective from and
including the effective date of such change in the Prime Rate, the NYFRB Rate or
the Adjusted LIBO Rate, respectively. If the Alternate Base Rate is being used
as an alternate rate of interest pursuant to Section 2.18 hereof, then the
Alternate Base Rate shall be the greater of clauses (a) and (b) above and shall
be determined without reference to clause (c) above.
“Annualized Consolidated EBITDAX” shall mean, for the purposes of calculating
Consolidated Total Leverage Ratio as set forth in Section 10.11(a) for each of
the Test Periods ending on or prior to June 30, 2021, (a) Consolidated EBITDAX
for such Test Period multiplied by (b) the factor for such Test Period set forth
in the table below:
Rolling Period Ending
Factor
December 31, 2020
4
March 31, 2021
2
June 30, 2021
4/3



“APMTG Claim” shall mean (a)  the matter APMTG Helium LLC vs. Denbury Onshore,
LLC and Denbury Resources Inc. (now known as Denbury Inc.) filed in the Ninth
Judicial District in Sublette County, Wyoming as Case # 8272, in which the trial
court entered a final judgment on March 11, 2019 awarding liquidating damages
and interest thereon to APMTG Helium LLC for the period beginning on the August
1, 2013 commencement date in the contact at issue until the close of evidence on
November 29, 2017 (with the exception of 35-day period in 2014) and (b) the
matter Denbury Onshore, LLC and Denbury Resources Inc. (now known as Denbury
Inc.), as Appellants, v. APMTG Helium LLC, as Appellate in Supreme Court, State
of Wyoming as Case S-19 0172, pursuant to which Appellants are appealing the
final judgment of the trial court.
“Applicable Margin” shall mean, for any day, with respect to any ABR Loan or
LIBOR Loan or Commitment Fee, as the case may be, the rate per annum set forth
in the grid below based upon the Borrowing Base Utilization Percentage in effect
on such day:
Borrowing Base Utilization Grid
Borrowing Base Utilization Percentage
X ≤ 25%
> 25% X ≤50%
> 50% X ≤75%
> 75% X ≤90%
X > 90%
LIBOR Loans
3.000%
3.250%
3.500%
3.750%
4.000%
ABR Loans
2.000%
2.250%
2.500%
2.750%
3.000%
Commitment Fee Rate
0.500%
0.500%
0.500%
0.500%
0.500%





3



--------------------------------------------------------------------------------





Each change in the Commitment Fee Rate or Applicable Margin shall apply during
the period commencing on the effective date of such change and ending on the
date immediately preceding the effective date of the next such change.
“Approved Counterparty” means, at any time and from time to time, (a) any Person
engaged in the business of writing Hedge Agreements for commodity, interest rate
or currency risk that has (or the credit support provider of such Person has),
at the time Borrower or any Restricted Subsidiary enters into a Hedge Agreement
with such Person, a long term senior unsecured debt credit rating of BBB+ or
better from S&P or Baa1 or better from Moody’s (or their respective equivalents)
or (b) any Hedge Bank.
“Approved Fund” shall mean any Fund that is administered or managed by (a) a
Lender, (b) an Affiliate of a Lender or (c) an entity or an Affiliate of an
entity that administers or manages a Lender.
“Approved Petroleum Engineers” shall mean (a) DeGolyer and MacNaughton,
(b) Netherland, Sewell & Associates, Inc., (c) Cawley, Gillespie & Associates,
Inc., (d) Ryder Scott Company, L.P., and (e) at the Borrower’s option, any other
independent petroleum engineers selected by the Borrower and reasonably
acceptable to the Administrative Agent.
“Assignment and Acceptance” shall mean an assignment and acceptance
substantially in the form of Exhibit F or such other form as may be approved by
the Administrative Agent.
“Authorized Officer” shall mean as to any Person, the President, the Chief
Executive Officer, the Chief Financial Officer, the Chief Accounting Officer,
the Chief Operating Officer, the Treasurer, the General Counsel, any Senior Vice
President, any Executive Vice President, any Vice President and any manager,
managing member or general partner, in each case, of such Person, and any other
senior officer designated as such in writing to the Administrative Agent by such
Person. Any document delivered hereunder that is signed by an Authorized Officer
shall be conclusively presumed to have been authorized by all necessary
corporate, limited liability company, partnership and/or other action on the
part of the Borrower or any other Credit Party and such Authorized Officer shall
be conclusively presumed to have acted on behalf of such Person.
“Auto-Extension Letter of Credit” shall have the meaning provided in Section
3.2(b).
“Available Commitment” shall mean, at any time, (a) the Loan Limit at such time
minus (b) the aggregate Total Exposures of all Lenders at such time.
“Bail-In Action” shall mean the exercise of any Write-Down and Conversion Powers
by the applicable Resolution Authority in respect of any liability of an
Affected Financial Institution.
“Bail-In Legislation” shall mean, (a) with respect to any EEA Member Country
implementing Article 55 of Directive 2014/59/EU of the European Parliament and
of the Council of the European Union, the implementing law, rule, regulation or
requirement for such EEA Member Country from time to time which is described in
the EU Bail-In Legislation Schedule and (b) with respect to the United Kingdom,
Part I of the United Kingdom Banking Act 2009 (as amended from time to time) and
any other law, regulation or rule applicable in the United Kingdom relating to
the resolution of unsound or failing banks, investment firms or other financial
institutions or their affiliates (other than through liquidation, administration
or other insolvency proceedings).
“Bank Price Deck” shall mean the Administrative Agent’s forward curve for each
of oil, natural gas and other Hydrocarbons, as applicable, furnished to the
Borrower by the Administrative Agent from time to time in accordance with the
terms of this Agreement and consistent with the bank price deck used




4



--------------------------------------------------------------------------------





at such time by the Administrative Agent with respect to similar oil and gas
reserve-based credits for similarly situated borrowers.
“Bankruptcy Code” shall have the meaning provided in Section 11.5.
“Bankruptcy Court” shall mean the United States Bankruptcy Court for the
Southern District of Texas, Houston Division, any appellate court having
jurisdiction over the Chapter 11 Cases from time to time, or any other court
having jurisdiction over the Chapter 11 Cases from time to time.
“Benchmark Replacement” shall mean the sum of: (a) the alternate benchmark rate
(which may be a SOFR-Based Rate) that has been selected by the Administrative
Agent and the Borrower giving due consideration to (i) any selection or
recommendation of a replacement rate or the mechanism for determining such a
rate by the Relevant Governmental Body and/or (ii) any evolving or
then-prevailing market convention for determining a rate of interest as a
replacement to the LIBO Rate for U.S. dollar denominated syndicated credit
facilities and (b) the Benchmark Replacement Adjustment; provided that, if the
Benchmark Replacement as so determined would be less than one percent (1.0%),
the Benchmark Replacement will be deemed to be one percent (1.0%) for the
purposes of this Agreement; provided further that any such Benchmark Replacement
shall be administratively feasible as determined by the Administrative Agent in
its sole discretion.
“Benchmark Replacement Adjustment” shall mean, with respect to any replacement
of the LIBO Rate with an Unadjusted Benchmark Replacement for each applicable
Interest Period, the spread adjustment, or method for calculating or determining
such spread adjustment, (which may be a positive or negative value or zero) that
has been selected by the Administrative Agent and the Borrower giving due
consideration to (i) any selection or recommendation of a spread adjustment, or
method for calculating or determining such spread adjustment, for the
replacement of the LIBO Rate with the applicable Unadjusted Benchmark
Replacement by the Relevant Governmental Body and/or (ii) any evolving or
then-prevailing market convention for determining a spread adjustment, or method
for calculating or determining such spread adjustment, for the replacement of
the LIBO Rate with the applicable Unadjusted Benchmark Replacement for U.S.
dollar-denominated syndicated credit facilities at such time (for the avoidance
of doubt, such Benchmark Replacement Adjustment shall not be in the form of a
reduction to the Applicable Margin).
“Benchmark Replacement Conforming Changes” shall mean with respect to any
Benchmark Replacement, any technical, administrative or operational changes
(including changes to the definition of “Alternate Base Rate,” the definition of
“Interest Period,” timing and frequency of determining rates and making payments
of interest and other administrative matters) that the Administrative Agent
reasonably decides, after consultation with the Borrower, may be appropriate to
reflect the adoption and implementation of such Benchmark Replacement and to
permit the administration thereof by the Administrative Agent in a manner
substantially consistent with market practice (or, if the Administrative Agent
decides that adoption of any portion of such market practice is not
administratively feasible or if the Administrative Agent determines that no
market practice for the administration of the Benchmark Replacement exists, in
such other manner of administration as the Administrative Agent reasonably
decides, after consultation with the Borrower, is necessary in connection with
the administration of this Agreement).
“Benchmark Replacement Date” shall mean the earlier to occur of the following
events with respect to the LIBO Rate:
(a)in the case of clause (a) or (b) of the definition of “Benchmark Transition
Event”, the later of (a) the date of the public statement or publication of
information referenced therein and (b) the date on




5



--------------------------------------------------------------------------------





which the administrator of the LIBO Screen Rate permanently or indefinitely
ceases to provide the LIBO Screen Rate; or
(b)in the case of clause (c) of the definition of “Benchmark Transition Event”,
the date of the public statement or publication of information referenced
therein.
“Benchmark Transition Event” shall mean the occurrence of one or more of the
following events with respect to the LIBO Rate:
(a)a public statement or publication of information by or on behalf of the
administrator of the LIBO Screen Rate announcing that such administrator has
ceased or will cease to provide the LIBO Screen Rate, permanently or
indefinitely, provided that, at the time of such statement or publication, there
is no successor administrator that will continue to provide the LIBO Screen
Rate;
(b)a public statement or publication of information by the regulatory supervisor
for the administrator of the LIBO Screen Rate, the U.S. Federal Reserve System,
an insolvency official with jurisdiction over the administrator for the LIBO
Screen Rate, a resolution authority with jurisdiction over the administrator for
the LIBO Screen Rate or a court or an entity with similar insolvency or
resolution authority over the administrator for the LIBO Screen Rate, in each
case which states that the administrator of the LIBO Screen Rate has ceased or
will cease to provide the LIBO Screen Rate permanently or indefinitely, provided
that, at the time of such statement or publication, there is no successor
administrator that will continue to provide the LIBO Screen Rate; and/or
(c)a public statement or publication of information by the regulatory supervisor
for the administrator of the LIBO Screen Rate announcing that the LIBO Screen
Rate is no longer representative.
“Benchmark Transition Start Date” shall mean (a) in the case of a Benchmark
Transition Event, the earlier of (i) the applicable Benchmark Replacement Date
and (ii) if such Benchmark Transition Event is a public statement or publication
of information of a prospective event, the 90th day prior to the expected date
of such event as of such public statement or publication of information (or if
the expected date of such prospective event is fewer than 90 days after such
statement or publication, the date of such statement or publication) and (b) in
the case of an Early Opt-in Election, the date specified by the Administrative
Agent or the Required Lenders, as applicable, by notice to the Borrower, the
Administrative Agent (in the case of such notice by the Required Lenders) and
the Lenders.
“Benchmark Unavailability Period” shall mean if a Benchmark Transition Event and
its related Benchmark Replacement Date have occurred with respect to the LIBO
Rate and solely to the extent that the LIBO Rate has not been replaced with a
Benchmark Replacement, the period (x) beginning at the time that such Benchmark
Replacement Date has occurred if, at such time, no Benchmark Replacement has
replaced the LIBO Rate for all purposes hereunder in accordance with Section
2.18 and (y) ending at the time that a Benchmark Replacement has replaced the
LIBO Rate for all purposes hereunder pursuant to Section 2.18.
“Beneficial Ownership Certification” shall mean a certification from Borrower
regarding beneficial ownership as required by the Beneficial Ownership
Regulation.
“Beneficial Ownership Regulation” shall mean 31 C.F.R. § 1010.230.
“Benefited Lender” shall have the meaning provided in Section 13.8(a).




6



--------------------------------------------------------------------------------





“BHC Act Affiliate” shall mean, as to any Person, an “affiliate” (as such term
is defined under, and interpreted in accordance with, 12 U.S.C. 1841(k)) of such
Person.
“Board of Directors” shall mean, as to any Person, the board of directors or
other governing body of such Person, or if such Person is owned or managed by a
single entity, the board of directors or other governing body of such entity.
“Bond Issuer” means Mississippi Business Finance Corporation, a public
corporation organized and existing under the laws of the State of Mississippi.
“Bond Purchaser” means Administrative Agent, as “Purchaser” of any Permitted
Additional Revenue Bonds.
“Bond Trustee” means, as applicable, any entity selected by a Credit Party (so
long as such entity is not an Affiliate of the Borrower or any of its
Subsidiaries) to act in the capacity of “Trustee” under any indenture entered
into in connection with any Permitted Additional Bond Debt Transaction.
“Borrower” shall have the meaning provided in the introductory paragraph hereto.
“Borrowing” shall mean the incurrence of one Type of Loan on a given date (or
resulting from conversions on a given date) having, in the case of LIBOR Loans,
the same Interest Period (provided that ABR Loans incurred pursuant to Section
2.10(b) shall be considered part of any related Borrowing of LIBOR Loans).
“Borrowing Base” shall mean, at any time, the amount determined in accordance
with Section 2.14, as the same may be adjusted from time to time pursuant to the
provisions thereof.
“Borrowing Base Deficiency” shall mean an amount by which the Total Exposures of
all Lenders exceeds the Borrowing Base then in effect, and will occur if, at any
time, the aggregate Total Exposures of all Lenders exceeds the Borrowing Base
then in effect.
“Borrowing Base Properties” shall mean the Oil and Gas Properties of the Credit
Parties constituting Proved Reserves located within the geographic boundaries of
the United States of America (or the Outer Continental Shelf adjacent to the
United States of America) included in the Initial Reserve Report and thereafter
in the Reserve Report most recently delivered pursuant to Section 9.12;
provided, that if the Borrowing Base then in effect was determined based on a
previously-delivered Reserve Report, then “Borrowing Base Properties” shall also
include Oil and Gas Properties of the Credit Parties constituting Proved
Reserves located within the geographic boundaries of the United States of
America (or the Outer Continental Shelf adjacent to the United States of
America) which were included in the Reserve Report for which the Borrowing Base
then in effect was established.
“Borrowing Base Utilization Percentage” shall mean, as of any day, the fraction
expressed as a percentage, the numerator of which is the sum of the aggregate
Total Exposures of all Lenders on such day, and the denominator of which is the
Borrowing Base in effect on such day.
“Borrowing Base Value” shall mean, as adjusted pursuant to the last paragraph of
Section 2.14(e), (a) with respect to any Disposition of Proved Reserves, the
portion of the total then-effective Borrowing Base attributable to such Disposed
of Proved Reserves, as determined by the Administrative Agent and approved by
the Required Lenders, and (b) with respect to any unwind, termination or
creation of any off-setting position of commodity hedge positions (whether
evidenced by a floor, put or Hedge Agreement),




7



--------------------------------------------------------------------------------





the Hedge PV attributed to such unwind, termination or creation of off-setting
positions of commodity hedge positions.
“Business Day” shall mean any day excluding Saturday, Sunday and any other day
on which banking institutions in New York City or Dallas, Texas are authorized
or required by law to remain closed; provided that, when used in connection with
(a) any interest rate settings as to a LIBOR Loan, (b) any fundings,
disbursements, settlements and payments in respect of any such LIBOR Loan, or
(c) any other dealings pursuant to this Agreement in respect of any such LIBOR
Loan, the term “Business Day” shall also exclude any day on which banks are not
open for dealings in dollar deposits in the London interbank market.
“Capital Expenditures” shall mean, for any period, the aggregate amount of all
expenditures (whether paid in cash or accrued as liabilities and including in
all events all amounts expended or capitalized under Capital Leases) by the
Borrower and the Restricted Subsidiaries during such period that, in conformity
with GAAP, are or are required to be included as capital expenditures on a
consolidated statement of cash flows of the Borrower and its Restricted
Subsidiaries.
“Capital Leases” shall mean, as applied to any Person, any lease of any property
(whether real, personal or mixed) by that Person as lessee that, in conformity
with GAAP, is, or is required to be, capitalized or accounted for as a capital
lease or finance lease on the balance sheet of that Person.
“Capitalized Lease Obligations” shall mean, as applied to any Person, all
obligations under Capital Leases of such Person or any of its Subsidiaries, in
each case taken at the amount thereof accounted for as liabilities in accordance
with GAAP.
“Carbon Dioxide Interests” shall mean all rights, titles, interests and estates
now or hereafter acquired in and to carbon dioxide (whether from natural or
anthropogenic sources), including, to the extent each of the following may be
related thereto, leases, fee interests, overriding royalty and royalty
interests, net profit interests and production payment interests, including any
reserved or residual interests of whatever nature.
“Cash Collateralize” and “Cash Collateral” shall have the meanings provided in
Section 3.8(c).
“Cash Management Agreement” shall mean any agreement entered into from time to
time by the Borrower or any of the Borrower’s Restricted Subsidiaries in
connection with cash management services for collections, other Cash Management
Services and for operating, payroll and trust accounts of such Person, including
automatic clearing house services, controlled disbursement services, electronic
funds transfer services, lockbox services, stop payment services and wire
transfer services.
“Cash Management Bank” shall mean (a) with respect to any Cash Management
Services entered into prior to the Closing Date that is in effect on the Closing
Date, any Existing Lender or an Affiliate of an Existing Lender that is a Lender
or an Affiliate of a Lender on the Closing Date and (b) with respect to any Cash
Management Services entered into on or after the Closing Date, either (i) at the
time it provides Cash Management Services or (ii) at any time after it has
provided any Cash Management Services, any Person that is a Lender or an
Affiliate of a Lender.
“Cash Management Obligations” shall mean obligations owed by the Borrower or any
Restricted Subsidiary to any Cash Management Bank in connection with, or in
respect of, any Cash Management Services.




8



--------------------------------------------------------------------------------





“Cash Management Services” shall mean (a) commercial credit cards, merchant card
services, purchase or debit cards, including non-card e-payables services, (b)
treasury management services (including controlled disbursement, overdraft,
automated clearing house fund transfer services, return items and interstate
depository network services) and (c) any other demand deposit or operating
account relationships or other cash management services.
“Casualty Event” shall mean, with respect to any Collateral, (a) any damage to,
destruction of, or other casualty or loss involving, any property or asset or
(b) any seizure, condemnation, confiscation or taking under the power of eminent
domain of, or any requisition of title or use of, or relating to, or any similar
event in respect of, any property or asset.
“Change in Law” shall mean the occurrence after the date of this Agreement (or,
with respect to any Lender, such later date on which such Lender becomes a party
to this Agreement) of (a) the adoption of or taking effect of any law, rule,
regulation or treaty, (b) any change in any law, rule, regulation or treaty or
in the interpretation, implementation or application thereof by any Governmental
Authority or (c) compliance by any Lender or the Letter of Credit Issuer (or,
for purposes of clauses (a)(ii) or (c) of Section 2.10, by any lending office of
such Lender or by such Lender’s or the Letter of Credit Issuer’s holding
company, if any) with any request, guideline or directive (whether or not having
the force of law) of any Governmental Authority made or issued after the date of
this Agreement (or, with respect to any Lender, such later date on which such
Lender becomes party to this Agreement); provided that, notwithstanding anything
herein to the contrary, (x) the Dodd-Frank Wall Street Reform and Consumer
Protection Act and all requests, rules, guidelines or directives thereunder or
issued in connection therewith and (y) all requests, rules, guidelines or
directives promulgated by the Bank for International Settlements, the Basel
Committee on Banking Supervision (or any successor or similar authority) or the
United States or foreign regulatory authorities, in each case pursuant to Basel
III, shall be deemed to be a “Change in Law”, regardless of the date enacted,
adopted or issued.
“Change of Control” shall mean and be deemed to have occurred if:
(a)any Person, entity or “group” (within the meaning of Section 13(d) or 14(d)
of the Exchange Act, but excluding any employee benefit plan of such Person,
entity or “group” and their respective Subsidiaries and any Person or entity
acting in its capacity as trustee, agent or other fiduciary or administrator of
any such plan), other than Permitted Investors, shall at any time have acquired
direct or indirect beneficial ownership (as defined in Rules 13(d)-3 and 13(d)-5
under the Exchange Act) of voting power of the outstanding Voting Stock of the
Borrower having more than 50% of the ordinary voting power for the election of
directors of the Borrower; or
(b)the failure of the Borrower to own, directly or indirectly, one hundred
percent (100%) of the issued and outstanding Stock of each Guarantor (except to
the extent 100% of the Stock of a Guarantor is Disposed of pursuant to a
transaction permitted by Section 10.3 and Section 10.4); or
(c)the occurrence of any “Change of Control,” “Change in Control” or
substantially similar event under and as defined in the Permitted Additional
Debt Documents or the Permitted Additional Revenue Bond Documents (in each case,
to the extent Indebtedness thereunder is outstanding at such time in a principal
amount in excess of $50,000,000), but only to the extent the occurrence of any
such event gives rise to an obligation of any Credit Party to redeem, repay or
repurchase, or otherwise offer to redeem, repay or repurchase, all or any
portion of the Permitted Additional Debt or the Permitted Additional Revenue
Bonds.
“Chapter 11 Case” or “Chapter 11 Cases” shall have the meaning provided in the
recitals hereto.




9



--------------------------------------------------------------------------------





“Claims” shall have the meaning provided in the definition of the “Environmental
Claims”.
“Closing Date” shall mean September 18, 2020.
“Code” shall mean the Internal Revenue Code of 1986, as amended from time to
time.
“Co-Documentation Agents” shall mean Canadian Imperial Bank of Commerce, New
York Branch, Comerica Bank, Credit Suisse AG, Cayman Islands Branch, Royal Bank
of Canada and ABN AMRO Capital USA LLC, as co-documentation agents for the
Lenders under this Agreement and the other Credit Documents.
“Collateral” shall have the meaning provided for such term in each of the
Security Documents; provided that with respect to any Mortgages, “Collateral”,
as defined herein, shall include “Mortgaged Property” or “Mortgaged Properties”
as defined therein. Notwithstanding the foregoing, the “Collateral” shall in no
event include any Excluded Assets.
“Collateral Coverage Minimum” shall mean, at any time, an amount of Mortgaged
Properties having a PV-9 value equal to 90% of the PV-9 of all Borrowing Base
Properties at such time.
“Commitment” shall mean, (a) with respect to each Lender listed on Schedule
1.1(a), the amount set forth opposite such Lender’s name on Schedule 1.1(a) as
such Lender’s “Commitment” (as amended by any Incremental Agreement) and (b) in
the case of any Lender that becomes a Lender after the Closing Date, (i) the
amount specified as such Lender’s “Commitment” in the Assignment and Acceptance
pursuant to which such Lender assumed a portion of the Total Commitment or (ii)
the amount specified in Schedule 1.1(a) as amended by any Incremental Agreement;
in each case, as the same may be changed from time to time pursuant to terms of
this Agreement.
“Commitment Fee” shall have the meaning provided in Section 4.1(a).
“Commitment Fee Rate” shall mean, for any day, with respect to the Available
Commitment (assuming for this purpose that there is no reference to “Swingline
Exposure” in the definition of “Total Exposure”) on any day, the applicable rate
per annum set forth next to the row heading “Commitment Fee Rate” in the
definition of “Applicable Margin” and based upon the Borrowing Base Utilization
Percentage in effect on such day.
“Commitment Percentage” shall mean, at any time, for each Lender, the percentage
obtained by dividing (a) such Lender’s Commitment at such time by (b) the amount
of the Total Commitment at such time; provided that at any time when the Total
Commitment shall have been terminated, each Lender’s Commitment Percentage shall
be the percentage obtained by dividing (i) such Lender’s Total Exposure at such
time by (ii) the aggregate Total Exposures of all Lenders at such time.
“Commodity Account” shall have the meaning set forth in Article 9 of the UCC.
“Commodity Exchange Act” means the Commodity Exchange Act (7 U.S.C. § 1 et
seq.), as amended from time to time, and any successor statute, and any
regulations promulgated thereunder.
“Compounded SOFR” shall mean the compounded average of SOFRs for the applicable
Corresponding Tenor, with the rate, or methodology for this rate, and
conventions for this rate (which may include compounding in arrears with a
lookback and/or suspension period as a mechanism to determine the interest
amount payable prior to the end of each Interest Period) being established by
the Administrative Agent in accordance with:






10



--------------------------------------------------------------------------------





(a)the rate, or methodology for this rate, and conventions for this rate
selected or recommended by the Relevant Governmental Body for determining
compounded SOFR; provided that:
(b)if, and to the extent that, the Administrative Agent determines that
Compounded SOFR cannot be determined in accordance with clause (a) above, then
the rate, or methodology for this rate, and conventions for this rate that the
Administrative Agent determines in its reasonable discretion are substantially
consistent with any evolving or then-prevailing market convention for
determining Compounded SOFR for U.S. dollar-denominated syndicated credit
facilities at such time;
provided, further, that if the Administrative Agent decides that any such rate,
methodology or convention determined in accordance with clause (a) or clause (b)
is not administratively feasible for the Administrative Agent, then Compounded
SOFR will be deemed unable to be determined for purposes of the definition of
“Benchmark Replacement.”
“Confidential Information” shall have the meaning provided in Section 13.16.
“Confirmation Order” shall have the meaning provided in the recitals hereto.
“Consolidated Cash Balance” shall mean, at any time of determination, the
aggregate amount of all (a) cash, (b) cash equivalents and (c) any other
marketable securities, treasury bonds and bills, certificates of deposit,
investments in money market funds and commercial paper, in each case, held or
owned by (either directly or indirectly) the Borrower and any of its Restricted
Subsidiaries as of such time.
“Consolidated Current Assets” means, as of any date of determination, the
current assets of the Borrower and its Restricted Subsidiaries determined on a
consolidated basis in accordance with GAAP, plus, (a) to the extent not already
included therein, all Available Commitments as of such date or, if greater, the
amount by which the Borrowing Base exceeds the Total Exposures as of such date,
and (b) unless an Event of Default has occurred and is continuing, the aggregate
amount of the Borrower’s cash on deposit with the Administrative Agent as of
such date pursuant to Section 2.15(c) as a result of the existence of any
Defaulting Lender; provided that for purposes of this definition, current assets
shall exclude non-cash assets required to be included in consolidated current
assets of the Borrower and its Restricted Subsidiaries as a result of the
application of FASB Accounting Standards Codifications 815 or 410.
“Consolidated Current Liabilities” means, as of any date of determination, the
current liabilities of the Borrower and its Restricted Subsidiaries determined
on a consolidated basis in accordance with GAAP, but excluding (a) to the extent
included therein, the current portion of long-term Indebtedness (including the
current portions of all Indebtedness outstanding under this Agreement) and (b)
non-cash liabilities required to be included in consolidated current liabilities
of the Borrower and its Restricted Subsidiaries as a result of the application
of FASB Accounting Standards Codifications 815 or 410, but shall expressly
include any unpaid liabilities for cash charges or payments that have been
incurred as a result of the termination of any Hedge Agreement.
“Consolidated EBITDAX” means, for any period, for the Borrower and its
Restricted Subsidiaries on a consolidated basis, an amount equal to Consolidated
Net Income for such period plus (a) the following, without duplication and to
the extent deducted in calculating such Consolidated Net Income: (i)
Consolidated Interest Expenses for such period, (ii) the provision for federal,
state, and local income and franchise Taxes payable by the Borrower and its
Restricted Subsidiaries for such period, (iii) depletion, depreciation,
amortization and exploration and abandonment expenses for such period, (iv) all
other non-cash items reducing such Consolidated Net Income for such period
(provided, that if any such non-cash charges represent an accrual or reserve for
potential cash items in any future period, the Borrower may elect to add back
such non-cash charge in the current period so long as the cash payment in
respect thereof in




11



--------------------------------------------------------------------------------





such future period shall be subtracted from Consolidated EBITDAX during the
period in which such cash payment is made), (v) any net loss from disposed,
abandoned or discontinued operations (including asset retirement costs), (vi)
all other extraordinary or non-recurring losses and charges for such period,
(vii) transaction costs, expenses and charges with respect to the acquisition or
disposition of Oil and Gas Properties; provided that the aggregate amount of all
transaction costs, expenses and charges under this clause (vii) that are added
back to Consolidated EBITDAX in any Test Period shall not exceed five percent
(5%) of Consolidated EBITDAX for such Test Period (as calculated before giving
effect to such add-back), (viii) losses from Dispositions of assets (other than
Hydrocarbons produced in the ordinary course of business), and (ix) (A) costs,
expenses, accruals, reserves and charges with respect to senior management
changes and office closure, consolidation and relocation, including but not
limited to, severance payments, recruiting, signing and retention costs and
redundancy costs, and (B) any fees, expenses and other transaction costs
(whether or not such transactions were consummated) which are incurred through
June 30, 2021 in connection with fresh start accounting, the Chapter 11 Cases,
the Transactions, the Prepackaged Plan, the transactions contemplated thereby
and any other reorganization items and restructuring costs; provided that the
aggregate amount added back to Consolidated EBITDAX pursuant to this clause (ix)
shall not exceed $20,000,000 in the aggregate, and minus (b) the following,
without duplication and to the extent included in calculating such Consolidated
Net Income: (i) all gains from Dispositions of assets (other than Hydrocarbons
produced in the ordinary course of business), (ii) federal, state and local
income tax credits of the Borrower and its Restricted Subsidiaries for such
period, (iii) all other non-cash items increasing Consolidated Net Income for
such period (excluding any non-cash items that represent the reversal of an
accrual or reserve for any anticipated cash charges in any prior period if not
added back above) and (iv) extraordinary or non-recurring gains for such period;
provided that, solely with respect to the determination of the Borrower’s
compliance with the covenants set forth in Section 10.11(a) and Section 10.11(b)
for any period, the Borrower shall be required to and will adjust Consolidated
EBITDAX to give effect, on a pro forma basis, to any acquisition or Disposition
made during such period to the extent that the same constitutes a Qualified
Acquisition or Qualified Disposition (as the case may be), as if such
acquisition or Disposition had occurred on the first day of such period;
provided further that the calculations of such pro forma adjustments are
acceptable to the Administrative Agent in its reasonable discretion.
“Consolidated Interest Expenses” shall mean, for any period, without
duplication, for the Borrower and its Restricted Subsidiaries on a consolidated
basis, the sum of (a) all interest expense (including capitalized interest) of
the Borrower and its Restricted Subsidiaries for such period in connection with
borrowed money or letters of credit, obligations evidenced by notes, bonds,
debentures or similar instruments (other than surety performance and guaranty
bonds) or in connection with the deferred purchase price of assets, in each case
to the extent treated as interest in accordance with GAAP (but excluding
amortization of debt discount and issuance cost, any write-off of debt issuance
cost and any paid in kind interest added to the principal amount of any related
Indebtedness following its issuance), (b) interest expense (imputed or
otherwise) attributable to Capitalized Lease Obligations of the Borrower and its
Restricted Subsidiaries for such period, (c) surety performance and guaranty
bond fees and other expenses of the Borrower and its Restricted Subsidiaries for
such period in connection with financing activities, and (d) any cash interest
paid in connection with the issuance or incurrence of any new Indebtedness
permitted hereunder to the extent that, pursuant to ASC 470-60, such payments
are not accounted for as interest expense.
“Consolidated Net Income” means, for any period, for the Borrower and its
Restricted Subsidiaries on a consolidated basis, the net income of the Borrower
and its Restricted Subsidiaries for such period (excluding extraordinary gains
and extraordinary losses and the net income of any Person (other than the
Borrower or a Restricted Subsidiary) for such period, except to the extent of
the amount of dividends and distributions actually received by the Borrower or a
Restricted Subsidiary), provided that the calculation of Consolidated Net Income
shall exclude any non-cash charges or losses and any non-cash income or gains,
in each case, required to be included in net income of the Borrower and its
Restricted




12



--------------------------------------------------------------------------------





Subsidiaries as a result of the application of FASB Accounting Standards
Codifications 815 (and any statement replacing, modifying or superseding such
statement), but shall expressly include any cash charges or payments that have
been incurred as a result of a Hedge Termination.
“Consolidated Total Assets” shall mean, as of any date of determination, the
amount that would, in conformity with GAAP, be set forth opposite the caption
“total assets” (or any like caption) on a consolidated balance sheet of the
Borrower and the Restricted Subsidiaries at such date.
“Consolidated Total Debt” shall mean, as of any date of determination, without
duplication, (a) all Indebtedness of the types described in clauses (a) and (b)
(other than intercompany Indebtedness owing to the Borrower or any Restricted
Subsidiary), clause (d) (but only to the extent of any unreimbursed drawings
under any letter of credit), clause (e) (but only to the extent of any amounts
that are assumed by the Borrower and/or a Restricted Subsidiary) and clauses (f)
and (i) of the definition thereof (in the case of clause (i) thereof, to the
extent relating to guaranty obligations in respect of Indebtedness of others of
the type described in clauses (a), (b), (d), (e) and (f) of the definition
thereof), in each case actually owing by the Borrower and/or the Restricted
Subsidiaries on such date and to the extent appearing on the balance sheet of
the Borrower determined on a consolidated basis in accordance with GAAP
(provided that the amount of any Capitalized Lease Obligations or any such
Indebtedness issued at a discount to its face value shall be determined in
accordance with GAAP) minus (b) the aggregate cash and Permitted Investments, in
each case, free and clear of all Liens other than Permitted Liens, included in
the cash and cash equivalents accounts listed on the consolidated balance sheet
of the Borrower and the Restricted Subsidiaries at such date. Notwithstanding
anything else herein to the contrary, as of any date of determination, if the
carrying amount of any Indebtedness described in clause (a) of this definition
of “Consolidated Total Debt” differs from the principal amount of such
Indebtedness as a result of the application of ASC 470-60, then the principal
amount of such Indebtedness as of such date shall be deemed to be the amount of
such Indebtedness as of such date for purposes of the above calculation of
Consolidated Total Debt.
“Consolidated Total Leverage Ratio” shall mean, (a) with respect to Section
10.11(a), as of the last day of any Test Period, the ratio of (i) Consolidated
Total Debt as of such date to (ii) Consolidated EBITDAX (or, in the case of the
Test Periods ending on December 31, 2020, March 31, 2021 and June 30, 2021,
Annualized Consolidated EBITDAX) for the Test Period ending on such date and (b)
with respect to any calculation thereof for other purposes hereunder, including
pro forma compliance of the Financial Performance Covenants, the ratio of (i)
Consolidated Total Debt as of such date after giving effect to the incurrence of
any Borrowings on such date to (ii) Consolidated EBITDAX for the most recently
ended Test Period for which Section 9.1 Financials have been delivered (or
Annualized Consolidated EBITDAX if the most recent Test Period for which Section
9.1 Financials have been delivered is a Test Period ending on or prior to June
30, 2021).
“Contractual Requirement” shall have the meaning provided in Section 8.3.
“Corresponding Tenor” shall mean with respect to a Benchmark Replacement a tenor
(including overnight) having approximately the same length (disregarding
business day adjustment) as the applicable tenor for the applicable Interest
Period with respect to the LIBO Rate.
“Co-Syndication Agents” shall mean Bank of America, N.A. and Wells Fargo Bank,
National Association, as co-syndication agents for the Lenders under this
Agreement and the other Credit Documents.
“Covered Entity” shall mean any of the following: (a) a “covered entity” as that
term is defined in, and interpreted in accordance with, 12 C.F.R. § 252.82(b);
(b) a “covered bank” as that term is defined




13



--------------------------------------------------------------------------------





in, and interpreted in accordance with, 12 C.F.R. § 47.3(b); or (c) a “covered
FSI” as that term is defined in, and interpreted in accordance with, 12 C.F.R. §
382.2(b).
“Covered Party” has the meaning given to such term in Section 13.24.
“Credit Documents” shall mean this Agreement, the Guarantee, the Security
Documents and any promissory notes issued by the Borrower under this Agreement
and any other agreements executed by Credit Parties in connection with this
Agreement and expressly identified as “Credit Documents” therein.
“Credit Event” shall mean and include the making (but not the conversion or
continuation) of a Loan (including the deemed refinancing of the Existing Loans
with Loans hereunder as set forth in Section 2.1(d)) and the issuance, renewal
or extension of a Letter of Credit (including the deemed replacement of the
Existing Letters of Credit with Letters of Credit hereunder as set forth in
Section 3.1(a)).
“Credit Party” shall mean each of the Borrower and the Guarantors.
“Default” shall mean any event, act or condition that with notice or lapse of
time, or both, would constitute an Event of Default.
“Default Rate” shall have the meaning provided in Section 2.8(c).
“Default Right” has the meaning assigned to that term in, and shall be
interpreted in accordance with, 12 C.F.R. §§ 252.81, 47.2 or 382.1, as
applicable.
“Defaulting Lender” shall mean any Lender whose acts or failure to act, whether
directly or indirectly, cause it to meet any part of the definition of “Lender
Default”. Any determination by the Administrative Agent that a Lender is a
Defaulting Lender shall be conclusive and binding absent manifest error and such
Lender shall be deemed to be a Defaulting Lender (subject to Section 2.15(e))
upon delivery of written notice of such determination to the Borrower, the
Letter of Credit Issuer, the Swingline Lender and each Lender.
“Deposit Account” shall have the meaning set forth in Article 9 of the UCC.
“DIP Credit Agreement” shall have the meaning provided in the recitals hereto.
“DIP Lenders” shall have the meaning provided in the recitals hereto.
“DIP Loans” shall mean the “DIP Loans” under and as defined in the DIP Credit
Agreement made by the DIP Lenders to the Borrower pursuant to the DIP Credit
Agreement that are outstanding immediately prior to the Closing Date.
“Disposition” shall have the meaning provided in Section 10.4.
“Dispose” and “Disposal” shall have correlative meanings.
“Disqualified Stock” shall mean, with respect to any Person, any Stock or Stock
Equivalents of such Person which, by its terms, or by the terms of any security
into which it is convertible or for which it is putable or exchangeable, or upon
the happening of any event, matures or is mandatorily redeemable (other than
solely for Stock or Stock Equivalents that is not Disqualified Stock), other
than as a result of a change of control or asset sale, pursuant to a sinking
fund obligation or otherwise, or is redeemable at the option of the holder
thereof (other than as a result of a change of control or asset sale to the
extent the terms of such Stock or Stock Equivalents provide that such Stock or
Stock Equivalents shall not be required to be




14



--------------------------------------------------------------------------------





repurchased or redeemed until (a) the Maturity Date has occurred, (b) the Total
Commitment and each Letter of Credit have terminated (unless such Letters of
Credit have been collateralized on terms and conditions reasonably satisfactory
to the Letter of Credit Issuer following the termination of the Total Commitment
or other arrangements satisfactory to the Letter of Credit Issuer in its sole
discretion have been made) and the Loans, the Swingline Loans and Unpaid
Drawings, together with interest, fees and all other Obligations (other than
Hedging Obligations under Secured Hedge Agreements, Cash Management Obligations
under Secured Cash Management Agreements, and contingent indemnification
obligations, in each case, not then due and payable), are paid in full, or (c)
such repurchase or redemption is otherwise permitted by this Agreement
(including as a result of a waiver hereunder)), in whole or in part, in each
case prior to the date that is 91 days after the Maturity Date hereunder;
provided that, if such Stock or Stock Equivalents are issued to any plan for the
benefit of employees of the Borrower or its Subsidiaries or by any such plan to
such employees, such Stock or Stock Equivalents shall not constitute
Disqualified Stock solely because it may be required to be repurchased by the
Borrower or its Subsidiaries in order to satisfy applicable statutory or
regulatory obligations; provided, further, that any Stock or Stock Equivalents
held by any future, present or former employee, director, manager or consultant
of the Borrower, any of its Subsidiaries or any of its direct or indirect parent
companies or any other entity in which the Borrower or a Restricted Subsidiary
has an Investment and is designated in good faith as an “affiliate” by the Board
of Directors of the Borrower, in each case pursuant to any equity holders’
agreement, management equity plan or stock incentive plan or any other
management or employee benefit plan or agreement shall not constitute
Disqualified Stock solely because it may be required to be repurchased by the
Borrower or its Subsidiaries.
“Disregarded Entity” shall mean any entity that is disregarded for U.S. federal
income tax purposes.
“Distressed Person” shall have the meaning provided in the definition of
“Lender-Related Distress Event”.
“Distributable Free Cash Flow Amount” means, as of any time of determination, an
amount, if positive, equal to (a) Free Cash Flow as of the last day of the most
recently ended Test Period for which Section 9.1 Financials have been delivered
minus (b) the aggregate amount of the Free Cash Flow Utilizations that have
occurred during the period beginning on the first day of the applicable Test
Period and ending at the time of determination. For the avoidance of doubt, any
amount deducted in calculating Distributable Free Cash Flow Amount as of any
time of determination shall be without duplication of amounts deducted in
calculating Free Cash Flow for purposes of such calculation of Distributable
Free Cash Flow Amount.
“Dollars” and “$” shall mean dollars in lawful currency of the United States of
America.
“Domestic Subsidiary” shall mean each Subsidiary of the Borrower that is
organized under the laws of the United States or any state thereof, or the
District of Columbia.
“Drawing” shall have the meaning provided in Section 3.4(b).
“Early Opt-In Election” shall mean the occurrence of:
(a)(i) a determination by the Administrative Agent or (ii) a notification by the
Required Lenders to the Administrative Agent (with a copy to the Borrower) that
the Required Lenders have determined that U.S. dollar-denominated syndicated
credit facilities being executed at such time, or that include language similar
to that contained in Section 2.18 are being executed or amended, as applicable,
to incorporate or adopt a new benchmark interest rate to replace the LIBO Rate,
and






15



--------------------------------------------------------------------------------





(b)(i) the election by the Administrative Agent or (ii) the election by the
Required Lenders to declare that an Early Opt-in Election has occurred and the
provision, as applicable, by the Administrative Agent of written notice of such
election to the Borrower and the Lenders or by the Required Lenders of written
notice of such election to the Administrative Agent (with a copy to the
Borrower).
“EEA Financial Institution” shall mean (a) any institution or investment firm
established in any EEA Member Country which is subject to the supervision of an
EEA Resolution Authority, (b) any entity established in an EEA Member Country
which is a parent of an institution described in clause (a) of this definition,
or (c) any institution established in an EEA Member Country which is a
subsidiary of an institution described in clauses (a) or (b) of this definition
and is subject to consolidated supervision with its parent.
“EEA Member Country” shall mean any of the member states of the European Union,
Iceland, Liechtenstein, and Norway.
“EEA Resolution Authority” shall mean any public administrative authority or any
Person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.
“Engineering Reports” shall have the meaning provided in Section 2.14(c)(i).
“Environmental Claims” shall mean any and all actions, suits, orders, decrees,
written demands, claims, liens, notices, including notice of noncompliance,
violation, potential responsibility, or investigation (other than internal
reports prepared by or on behalf of the Borrower or any of the Subsidiaries (a)
in the ordinary course of such Person’s business or (b) as required in
connection with a financing transaction or an acquisition or disposition of real
estate) or proceedings arising under or based upon any Environmental Law or any
permit issued, or any approval given, under any such Environmental Law
(hereinafter, “Claims”), including (i) any and all Claims by Governmental
Authorities for enforcement, cleanup, removal, response, remedial or other
actions or damages pursuant to any applicable Environmental Law and (ii) any and
all Claims by any third party seeking damages, contribution, indemnification,
cost recovery, compensation or injunctive relief relating to the presence,
Release or threatened Release of Hazardous Materials or arising from alleged
injury or threat of injury to health or safety (to the extent relating to human
exposure to Hazardous Materials) or the environment, including ambient air,
surface water, groundwater, land surface and subsurface strata and natural
resources such as wetlands.
“Environmental Law” shall mean any applicable Federal, state, foreign or local
statute, law, rule, regulation, ordinance, code, permit or approval now or
hereafter in effect and in each case as amended, and any binding judicial or
administrative interpretation thereof, including any binding judicial or
administrative order, consent decree or judgment, relating to the protection of
the environment, including ambient air, surface water, groundwater, land surface
and subsurface strata and natural resources such as wetlands, or human health or
safety (to the extent relating to human exposure to Hazardous Materials) or any
Release or threatened Release of Hazardous Materials.
“ERISA” shall mean the Employee Retirement Income Security Act of 1974, as
amended from time to time. Section references to ERISA are to ERISA as in effect
on the Closing Date and any subsequent provisions of ERISA amendatory thereof,
supplemental thereto or substituted therefor.
“ERISA Affiliate” shall mean each person (as defined in Section 3(9) of ERISA)
that together with the Borrower would be deemed to be a “single employer” within
the meaning of Section 414(b) or (c) of the Code or, solely for purposes of
Section 302 of ERISA and Section 412 of the Code, is treated as a single
employer under Section 414 of the Code.




16



--------------------------------------------------------------------------------





“EU Bail-In Legislation Schedule” shall mean the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor Person), as in effect
from time to time.
“Event of Default” shall have the meaning provided in Section 11.
“Excepted Liens” shall mean:
(a)Liens for Taxes, assessments or governmental charges or claims not yet
overdue for a period of more than 60 days (other than Liens imposed pursuant to
Section 401(a)(29) or 412(n) of the Code or by ERISA) or that arose prior to the
Closing Date and which were, as of the Closing Date, not yet delinquent, or
which are being contested in good faith and by appropriate proceedings or for
which appropriate reserves have been established to the extent required by and
in accordance with GAAP, or for property Taxes on property that the Borrower or
one of its Subsidiaries has determined to abandon if the sole recourse for such
Tax, assessment, charge or claim is to such property;
(b)Liens in respect of property or assets of the Borrower or any of the
Restricted Subsidiaries imposed by law, such as landlords’, vendors’,
suppliers’, carriers’, warehousemen’s, repairmen’s’, construction contractors’,
workers’ and mechanics’ Liens and other similar Liens arising in the ordinary
course of business or incident to the exploration, development, operation or
maintenance of Oil and Gas Properties, Carbon Dioxide Interests or other
material properties, in each case so long as such Liens arise in the ordinary
course of business and do not individually or in the aggregate have a Material
Adverse Effect;
(c)Liens arising from judgments or decrees in circumstances not constituting an
Event of Default under Section 11.9;
(d)Liens incurred or pledges or deposits made (i) in connection with workers’
compensation, unemployment insurance and other types of social security, old age
pension, public liability obligations or similar legislation and deposits
securing liabilities to insurance carriers under insurance or self-insurance
arrangements in respect of such obligations and solely to the extent arising by
operation of law, (ii) to secure liabilities for reimbursement or
indemnification obligations (including obligations in respect of letters of
credit or bank guarantees for the benefit of) to insurance carriers providing
property, casualty or liability insurance to the Borrower or any Restricted
Subsidiary, or (iii) to secure the performance of tenders, statutory
obligations, plugging and abandonment, remediation and similar obligations,
surety, stay, customs and appeal bonds, bids, leases, government contracts,
trade contracts, performance and return-of-money bonds and other similar
obligations (including letters of credit issued in lieu of such bonds or to
support the issuance thereof) incurred in the ordinary course of business or
otherwise constituting Investments permitted by Section 10.5;
(e)ground leases, subleases, licenses or sublicenses in respect of real property
on which facilities owned or leased by the Borrower or any of its Restricted
Subsidiaries are located;
(f)easements, rights-of-way, licenses, surface leases, restrictive covenants,
restrictions (including zoning restrictions), title defects, exceptions,
deficiencies or irregularities in title, encroachments, protrusions, servitudes,
permits, conditions and covenants and other similar charges or encumbrances
(including in any rights of way or other property of the Borrower or its
Restricted Subsidiaries for the purpose of roads, pipelines, transmission lines,
transportation lines, distribution lines for the removal of gas, oil or other
minerals or timber, and other like purposes, or for joint or common use of real
estate, rights of way, facilities and equipment) not interfering in any material
respect with the business of the Borrower and its Restricted Subsidiaries, taken
as a whole and, to the extent reasonably




17



--------------------------------------------------------------------------------





agreed by the Administrative Agent, any exception on the title reports issued in
connection with any Borrowing Base Property;
(g)any interest or title of a lessor, sublessor, licensor or sublicensor or
secured by a lessor’s, sublessor’s, licensor’s or sublicensor’s interest under
any lease, sublease, license or sublicense permitted by this Agreement
including, for lease bonus, royalty or rental payments;
(h)Liens in favor of customs and revenue authorities arising as a matter of law
to secure payment of customs duties in connection with the importation of goods;
(i)Liens on goods or inventory the purchase, shipment or storage price of which
is financed by a documentary letter of credit or bankers’ acceptance issued for
the account of the Borrower or any of its Restricted Subsidiaries; provided that
such Lien secures only the obligations of the Borrower or such Restricted
Subsidiaries in respect of such letter of credit or bankers’ acceptance to the
extent permitted under Section 10.1;
(j)leases, licenses, subleases or sublicenses granted to others not interfering
in any material respect with the business of the Borrower and its Restricted
Subsidiaries, taken as a whole;
(k)Liens arising from precautionary UCC financing statement or similar filings
made in respect of operating leases entered into by the Borrower or any of its
Restricted Subsidiaries;
(l)Liens created in the ordinary course of business in favor of banks and other
financial institutions over credit balances of any bank accounts, commodity
trading accounts or other brokerage accounts of the Borrower and the Restricted
Subsidiaries held at such banks or financial institutions, as the case may be,
to facilitate the operating of cash pooling, trading, and/or interest set off
arrangements in respect of such accounts in the ordinary course of business;
(m)Liens which arise in the ordinary course of business under operating
agreements, joint venture agreements, oil and gas partnership agreements, oil
and gas leases, farm-out agreements, farm-in agreements, division orders,
contracts for the sale, transportation or exchange of oil and natural gas,
unitization and pooling declarations and agreements, area of mutual interest
agreements, overriding royalty agreements, marketing agreements, processing
agreements, net profits agreements, development agreements, gas balancing or
deferred production agreements, injection, repressuring and recycling
agreements, salt water or other disposal agreements, seismic or other
geophysical permits or agreements, and other agreements that are usual and
customary in the oil and gas business and are for claims which are not
delinquent by more than 60 days or that are being contested in good faith and by
appropriate proceedings or for which appropriate reserves have been established
to the extent required by and in accordance with GAAP; provided that any such
Lien referred to in this clause does not in the aggregate have a Material
Adverse Effect;
(n)any zoning or similar law or right reserved to or vested in any Governmental
Authority to control or regulate the use of any real property that does not
materially interfere with the ordinary conduct of the business of the Borrower
and its Restricted Subsidiaries, taken as a whole;
(o)Liens arising pursuant to Article 9.343 of the Texas UCC or other similar
statutory provisions of other states with respect to production purchased from
others;
(p)lease burdens which arise in the ordinary course of business and are payable
to third parties on Oil and Gas Properties; provided, that to the extent any
such Oil and Gas Properties are categorized as




18



--------------------------------------------------------------------------------





Proved Developed Producing Reserves and are set forth in a Reserve Report such
lease burdens are deducted in the calculation of engineered discounted present
value in such Reserve Report;
(q)Liens on pipelines and pipeline facilities that arise by a Requirement of Law
or other like Liens arising by a Requirement of Law in the ordinary course of
business and incident to the exploration, development, operation and maintenance
of Oil and Gas Properties, Carbon Dioxide Interests and other material
properties;
(r)Liens on assets (other than Collateral) constituting security given to a
public utility or any municipality or Governmental Authority that arise by a
Requirement of Law in connection with the operations of the Person in the
ordinary course of business;
(s)Liens in connection with workers’ compensation, unemployment insurance or
other social security, old age pension or public liability obligations which are
not delinquent for more than 60 days or which are being contested in good faith
by appropriate action or for which adequate reserves have been maintained in
accordance with GAAP
(t)Liens to secure performance of tenders, surety and appeal bonds, government
contracts, performance and return of money bonds, bids, trade contracts, leases,
statutory obligations, regulatory obligations, obligations in respect of
workers’ compensation, unemployment insurance or other forms of government
benefits or insurance and other obligations of a like nature, in each case,
incurred in the ordinary course of business and consistent with past practice;
(u)Liens, titles and interests of licensors of software and other intangible
property licensed by such licensors to the Borrower or any other Credit Party,
restrictions and prohibitions on encumbrances and transferability with respect
to such property and the Borrower’s or such other Credit Party’s interests
therein imposed by such licenses, and Liens and encumbrances encumbering such
licensors’ titles and interests in such property and to which the Borrower’s or
such other Credit Party’s license interests may be subject or subordinate, in
each case, whether or not evidenced by UCC financing statement filings or other
documents of record and solely to the extent incurred in the ordinary course of
business and consistent with past practice, provided that such Liens do not
secure Indebtedness of the Borrower or any other Credit Party and do not
encumber property of the Borrower or any other Credit Party other than the
property that is the subject of such licenses; and
(v)Liens, titles and interests of lessors (including sub-lessors) of property
leased by such lessors to the Borrower or any other Credit Party, restrictions
and prohibitions on encumbrances and transferability with respect to such
property and the Borrower’s or such other Credit Party’s interests therein
imposed by such leases, and Liens and encumbrances encumbering such lessors’
titles and interests in such property and to which the Borrower’s or such other
Credit Party’s leasehold interests may be subject or subordinate, in each case,
whether or not evidenced by UCC financing statement filings or other documents
of record, provided that such Liens do not secure Indebtedness of the Borrower
or any other Credit Party and do not encumber property of the Borrower or any
other Credit Party other than the property that is the subject of such leases
and items located thereon.
The parties acknowledge and agree that (i) no intention to subordinate the
priority afforded the Liens granted in favor of the Administrative Agent, for
the benefit of the Secured Parties, under the Security Documents is to be hereby
implied or expressed by the permitted existence of such Excepted Liens, (ii) the
term “Excepted Liens” shall not include any Lien securing Indebtedness for
borrowed money and (iii) provisions in the Credit Documents allowing Excepted
Liens on any item of property shall be construed to allow such Excepted Liens
also to cover any improvements, fixtures or accessions to such property and the
proceeds of and insurance on such property, improvements, fixtures or
accessions.




19



--------------------------------------------------------------------------------





“Excess Cash” shall mean, at any time of determination, the difference, if
positive, between (a) the Consolidated Cash Balance of the Borrower and its
Restricted Subsidiaries as of such time and (b) Excluded Cash of the Borrower
and its Restricted Subsidiaries as of such time.
“Exchange Act” shall mean the Securities Exchange Act of 1934, as amended, and
the rules and regulations promulgated thereunder.
“Exchange Rate” shall mean on any day with respect to any currency (other than
Dollars), the rate at which such currency may be exchanged into any other
currency (including Dollars), as set forth at approximately 11:00 a.m. (London
time) on such day on the Reuters World Currency Page for such currency. In the
event that such rate does not appear on any Reuters World Currency Page, the
Exchange Rate shall be determined by reference to such other publicly available
service for displaying exchange rates as may be agreed by the Administrative
Agent and the Borrower, or, in the absence of such agreement, such Exchange Rate
shall instead be the arithmetic average of the spot rates of exchange of the
Administrative Agent in the market where its foreign currency exchange
operations in respect of such currency are then being conducted, at or about
11:00 a.m., local time, on such date for the purchase of the relevant currency
for delivery two Business Days later.
“Excluded Accounts” shall mean, collectively, (a) any Deposit Account,
Securities Account or Commodity Account (i) that is exclusively used for trust,
payroll, payroll taxes and other employee wage and benefit payments to or for
the benefit of any employees of the Credit Parties or any of their Subsidiaries,
(ii) that is exclusively used in the ordinary course of the Credit Parties’
business for deposits that are escrowed amounts in connection with transactions
with third parties or deposits that are pledged to third parties to secure
obligations (other than Indebtedness for borrowed money) incurred in the
ordinary course of the Credit Parties’ business, or (iii) that is exclusively
used in for deposits to fund one or more political action committees of the
Credit Parties so long as the balance of all such Deposit Accounts, Securities
Accounts and Commodity Accounts in this clause (iii) does not in the aggregate
exceed $1,000,000 at any time, (b) any Deposit Account, Securities Account or
Commodity Account so long as the balance in each such Deposit Account,
Securities Account or Commodity Account, individually, does not at any time
exceed $1,000,000 and the aggregate balance of all such Deposit Accounts,
Commodity Accounts and Securities Accounts does not at any time exceed
$3,000,000, (c) any Deposit Account that is a zero balance account, (d) any
Deposit Account which is used as an escrow account or fiduciary or trust account
and solely maintains cash and cash equivalents made for the benefit of third
parties (other than the Credit Parties) to be used exclusively in the ordinary
course of the Credit Parties’ business for royalty obligations, suspense
payments, working interest payments, plugging and abandonment, remediation, and
similar payments owed or to be made to such third parties (other than the Credit
Parties) and (e) the “Professional Fee Escrow Account” (as defined in the
Prepackaged Plan in effect as of the Closing Date) so long as, at any time, the
balance in such account includes only the amounts deposited therein on or prior
to the Closing Date in accordance with the Prepackaged Plan.
“Excluded Assets” shall mean, collectively (a) any Building (as defined in the
applicable Flood Insurance Regulations) or Manufactured (Mobile) Home (as
defined in the applicable Flood Insurance Regulations); provided that the Credit
Parties’ interests in all lands and Hydrocarbons situated under any such
Building or Manufactured (Mobile) Home that are encumbered by the Credit
Documents are included in the definition of “Collateral”; (b) any real property
(owned or leased), including any Midstream Assets, and any Oil and Gas
Properties (owned or leased) other than those constituting Borrowing Base
Properties; (c) any contract, license, agreement, instrument or other document
(or any items of property, subject thereto) to the extent that the grant of a
security interest therein (i) would be prohibited by any applicable Requirement
of Law, or (ii) is prohibited by, or constitutes a breach or default under or
results in the termination of or gives rise to a right on the part of the
parties thereto other than any Credit Party to terminate




20



--------------------------------------------------------------------------------





(or materially modify) or requires any consent not obtained under, the subject
contract, license, agreement, instrument or other document, except to the extent
that the term in such contract, license, agreement, instrument or other document
providing for such prohibition, breach, default or right of termination or
modification or requiring such consent is ineffective under Sections 9-406,
9-407, 9-408 or 9-409 of the UCC (any successor provision or provisions) of any
relevant jurisdiction or any other applicable law; (d) intellectual property and
licenses, including any United States “intent to use” trademark applications for
which a statement of use has not been filed, in relation to which any applicable
law, or any agreement with a domain name registrar or any other person,
prohibits the creation of a security interest therein or would otherwise
invalidate or result in the abandonment of any right, title or interest therein;
(e) any motor vehicles and other assets subject to certificates of title (except
to the extent the security interest in such assets can be perfected by the
filing of a UCC-1 financing statement); (f) letter of credit rights (except to
the extent the security interest in such assets can be perfected by the filing
of a UCC-1 financing statement); (g) margin stock; (h) any consumer goods; (i)
any Excluded Accounts; (j) Stock and Stock Equivalents in Excluded Subsidiaries
and any and all assets owned by Excluded Subsidiaries; (k)(i) the Genesis
Pipeline Financing Lease Agreement, (ii) any interest, title and right that the
Credit Parties have to the Genesis Pipeline System, (iii) any proceeds received
at any time resulting from the sale or other disposition of all or part of the
Credit Parties’ interest, title and right to the Genesis Pipeline System, and
(iv) all rents, income or related fees or charges for transportation of carbon
dioxide or any other substance through the Genesis Pipeline System; (l) any
Stock or Stock Equivalents in excess of sixty-five percent (65%) of the Voting
Stock in any Foreign Corporate Subsidiary or FSHCO, in each case, permitted to
exist under this Agreement, and (m) those assets as to which the Administrative
Agent reasonably determines that the cost or other consequences of obtaining
such a security interest or perfection thereof are excessive in relation to the
benefit to the Lenders of the security to be afforded thereby.
“Excluded Cash” shall mean, at any time of determination, (a) cash or cash
equivalents of the Borrower and its Restricted Subsidiaries from (i) the
issuance of Permitted Additional Debt or Permitted Refinancing Indebtedness
thereof or other unsecured indebtedness permitted to be incurred by this
Agreement and the Credit Documents, (ii) the issuance by the Borrower of any
Stock in the Borrower to the extent permitted under this Agreement or (iii) any
disposition of property, in each case so long as the Borrower its Restricted
Subsidiaries keep any such proceeds in segregated accounts until such proceeds
are used for the purpose(s) obtained; (b) without duplication of clauses (f),
(g) and (h) below, and other than cash and cash equivalents held or maintained
in accounts described in clause (b) of the definition of Excluded Accounts, any
cash or cash equivalents in Excluded Accounts; (c) any Cash Collateral required
to Cash Collateralize any Letter of Credit; (d) any cash or cash equivalents
constituting purchase price deposits made by or held by an unaffiliated third
party pursuant to a binding and enforceable purchase and sale agreement with an
unaffiliated third party containing customary provisions regarding the payment
and refunding of such deposits; (e) any cash or cash equivalents for which the
Borrower or any of its Restricted Subsidiaries has, in the ordinary course of
business, issued checks or initiated wires or ACH transfers in order to utilize
such cash or cash equivalents; (f) any cash or cash equivalents set aside to pay
payroll, payroll taxes, other taxes, employee wage and benefits payments, and
trust and fiduciary obligations or other similar obligations of the Borrower or
any of its Restricted Subsidiaries then due and owing to third parties and for
which the Borrower or any of its Restricted Subsidiaries have issued checks or
initiated wires or ACH transfers (or, in their respective good faith discretion,
will issue checks or initiate wires or ACH wires within five (5) Business Days
in order to make such payments); (g) any cash or cash equivalents set aside to
pay royalty obligations, working interest obligations, production payments,
vendor payments, suspense payments, severance and ad valorem taxes of the
Borrower or any of its Restricted Subsidiaries then due and owing to third
parties and for which the Borrower or any of its Restricted Subsidiaries have
issued checks or initiated wires or ACH transfers (or, in their respective good
faith discretion, will issue checks or initiate wires or ACH wires within five
(5) Business Days in order to make such payments) and (h) any cash or cash
equivalents in any escrow accounts or fiduciary or trust accounts that are used




21



--------------------------------------------------------------------------------





exclusively in the ordinary course of the Borrower or any of its Restricted
Subsidiaries’ business for plugging and abandonment, remediation, and similar
obligations owed to third parties.
“Excluded Hedge Obligation” means, with respect to any Credit Party, any Swap
Obligation if, and to the extent that, all or a portion of the liability of such
Credit Party with respect to, or the grant by such Credit Party of a security
interest to secure, such Swap Obligation (or any Guarantee thereof or other
agreement or undertaking agreeing to guaranty, repay, indemnify or otherwise be
liable therefor) is or becomes illegal under the Commodity Exchange Act or any
rule, regulation or order of the Commodity Futures Trading Commission (or the
application or official interpretation of any thereof) (a) by virtue of such
Credit Party’s failure for any reason to constitute an “eligible contract
participant” as defined in the Commodity Exchange Act and the regulations
thereunder at the time the guaranty obligation or other liability of such Credit
Party or the grant of such security interest becomes or would become effective
with respect to such Swap Obligation or (b) in the case of a Swap Obligation
subject to a clearing requirement pursuant to section 2(h) of the Commodity
Exchange Act (or any successor provision thereto), because such Credit Party is
a “financial entity,” as defined in section 2(h)(7)(C)(i) of the Commodity
Exchange Act (or any successor provision thereto), at the time the guaranty
obligation or other liability of such Credit Party becomes or would become
effective with respect to such related Swap Obligation. If a Swap Obligation
arises under a master agreement governing more than one swap, such exclusion
shall apply only to the portion of such Swap Obligation that is attributable to
swaps for which such guaranty obligation or other liability or security interest
is or becomes illegal.
“Excluded Hedges” means Hedge Agreements that (i) are basis differential only
swaps for volumes of crude oil, natural gas and natural gas liquids included
under other Hedge Agreements permitted by Section 10.10(a) or (ii) are a hedge
of volumes of crude oil, natural gas or natural gas liquids by means of a put or
a price “floor” for which there exists no mark-to-market exposure to the
Borrower.
“Excluded Subsidiary” shall mean (a) each Immaterial Subsidiary, (b) any
Unrestricted Subsidiary, (c) any direct or indirect Subsidiary that owns no
material assets other than the Stock or Indebtedness of one or more direct or
indirect Foreign Subsidiaries to the extent such Foreign Subsidiaries are
permitted to exist under this Agreement (such entity described in this clause
(c), a “FSHCO”), (d) each Domestic Subsidiary of a Foreign Subsidiary to the
extent such Foreign Subsidiary is permitted to exist under this Agreement (other
than such Domestic Subsidiary with respect to which each direct and indirect
foreign parent entity is a Disregarded Entity), (e) each Subsidiary that is
prohibited by any applicable Contractual Requirement or, with respect to
non-wholly owned Subsidiaries, organizational document or Requirement of Law
from guaranteeing or granting Liens to secure the Obligations at the time such
Subsidiary becomes a Restricted Subsidiary (and for so long as such restriction
or any replacement or renewal thereof is in effect) or that would require
consent, approval, license or authorization of a Governmental Authority to
guarantee or grant Liens to secure the Obligations at the time such Subsidiary
becomes a Restricted Subsidiary (unless such consent, approval, license or
authorization has been received), (f) any other Subsidiary with respect to
which, (i) in the reasonable judgment of the Administrative Agent, the cost or
other consequences of providing a Guarantee of the Obligations shall be
excessive in view of the benefits to be obtained by the Lenders therefrom or
(ii) providing such a Guarantee would result in material adverse tax
consequences as reasonably determined by the Borrower and (g) any Foreign
Subsidiary to the extent permitted to exist under this Agreement.
Notwithstanding anything to the contrary in the foregoing, any Subsidiary that
owns Borrowing Base Properties shall not constitute as an “Excluded Subsidiary”.
As of the Closing Date, the only Excluded Subsidiaries are those set forth on
Schedule 1.1(b).
“Excluded Taxes” means any of the following Taxes imposed on or with respect to
a Recipient or required to be withheld or deducted from any payment to be made
by or on account of any obligation of any Credit Party hereunder or under any
other Credit Document, (a) Taxes imposed on or measured by overall net income
(however denominated), franchise Taxes, and branch profits Taxes, in each case,
(i)




22



--------------------------------------------------------------------------------





imposed on as a result of a Recipient being organized under the Requirements of
Law of, or having its principal office or, in the case of any Lender, its
applicable lending office located in, the jurisdiction (including any political
subdivision thereof) imposing such Tax or (ii) that are Other Connection Taxes,
(b) in the case of a Lender, United States federal withholding Taxes imposed on
amounts payable to or for the account of such Lender with respect to an
applicable interest in any Loan or Commitment pursuant to a Requirement of Law
in effect on the date on which (i) such Lender acquired such interest in a Loan
or Commitment (other than in the case of a Lender that is an assignee pursuant
to a request by the Borrower under Section 13.7), or (ii) such Lender changes
its lending office, except in each case to the extent that, pursuant to Section
5.4, amounts with respect to such Taxes were payable either to such Lender’s
assignee immediately before such Lender became a party thereto or to such Lender
immediately before it changed its lending office, (c) Taxes attributable to such
Lender’s failure to comply with Section 5.4(e) or (d) any United States federal
withholding Tax imposed under FATCA.
“Existing Lenders” shall have the meaning provided in the recitals hereto.
“Existing Letter of Credit” shall mean the letters of credit described on
Schedule 1.1(e) hereto and issued and outstanding under the DIP Credit Agreement
immediately prior to the Closing Date.
“Existing Loans” shall have the meaning provided in Section 2.1(d).
“Fair Market Value” shall mean, with respect to any asset or group of assets on
any date of determination, the value of the consideration obtainable in a
Disposition of such asset at such date of determination assuming a Disposition
by a willing seller to a willing purchaser dealing at arm’s length and arranged
in an orderly manner over a reasonable period of time having regard to the
nature and characteristics of such asset, as reasonably determined by the
Borrower.
“FATCA” shall mean Sections 1471 through 1474 of the Code, as of the date of
this Agreement (or any amended or successor version that is substantively
comparable and not materially more onerous to comply with), any current or
future United States Treasury Regulations or official interpretations thereof,
any agreement entered into pursuant to Section 1471(b)(1) of the Code and any
intergovernmental agreements entered into by the United States that implement
the foregoing.
“Federal Funds Effective Rate” shall mean, for any day, the weighted average of
the per annum rates on overnight federal funds transactions with members of the
Federal Reserve System arranged by federal funds brokers on such day, as
published on the next succeeding Business Day by the Federal Reserve Bank of New
York or, if such rate is not so published for any date that is a Business Day,
the Federal Funds Effective Rate for such day shall be the average rate (rounded
upward, if necessary, to a whole multiple of 1/100 of 1%) of the quotations for
such day for such transactions received by the Administrative Agent from three
Federal Funds brokers of recognized standing selected by it; provided that, if
the Federal Funds Effective Rate shall be less than zero, such rate shall be
deemed to be zero for purposes of this Agreement.
“Federal Reserve Bank of New York’s Website” shall mean the website of the NYFRB
at http://www.newyorkfed.org, or any successor source.
“Federal Reserve Board” shall mean the Board of Governors of the Federal Reserve
System of the United States (or any successor).
“Financial Performance Covenants” shall mean the calculation of the ratios set
forth in Section 10.11 on a pro forma basis after giving effect to the specified
event; provided that such ratios shall be based on the most recently ended Test
Period for which Section 9.1 Financials have been delivered.




23



--------------------------------------------------------------------------------





“First Scheduled Redetermination Date” shall mean May 1, 2021.
“Flood Insurance Regulations” shall mean (a) the National Flood Insurance Act of
1968 as now or hereafter in effect or any successor statute thereto, (b) the
Flood Disaster Protection Act of 1973 as now or hereafter in effect or any
successor statute thereto, (c) the National Flood Insurance Reform Act of 1994
(amending 42 USC § 4001, et seq.), as the same may be amended or recodified from
time to time, (d) the Flood Insurance Reform Act of 2004, and (e) the
Biggert-Waters Flood Reform Act of 2012 and, in each case, any regulations
promulgated thereunder.
“Foreign Corporate Subsidiary” shall mean a Foreign Subsidiary that is treated
as a corporation for U.S. federal income Tax purposes.
“Foreign Plan” shall mean any employee benefit plan, program, policy,
arrangement or agreement maintained or contributed to by the Borrower or any of
its Subsidiaries with respect to employees employed outside the United States.
“Foreign Subsidiary” shall mean each Subsidiary of the Borrower that is not a
Domestic Subsidiary.
“Free Cash Flow” means, as of the last day of any period of four consecutive
fiscal quarters for which Section 9.1 Financials have been delivered,
Consolidated EBITDAX for the Borrower and its Restricted Subsidiaries for such
Test Period, minus the sum, in each case without duplication, of the following
amounts paid during such Test Period: (a) voluntary, mandatory and scheduled
cash prepayments, redemptions and repayments of Indebtedness (in each case,
other than the Loans) which cannot be reborrowed pursuant to the terms of such
Indebtedness (other than any exchanges, prepayments, repurchases or redemptions
of Permitted Additional Debt (and any Permitted Refinancing Indebtedness
thereof) permitted pursuant to Section 10.7(a)), (b) capital expenditures paid
in cash, (c) changes in working capital, (d) cash payments of Consolidated
Interest Expenses, (e) taxes paid in cash, (f) exploration and development
expenses or costs paid in cash, (g)(i) Investments made in cash (other than to
any Credit Party or any Restricted Subsidiary thereof to the extent permitted
under this Agreement) during such period (other than those made in reliance on
Section 10.5(g)) and (ii) Restricted Payments made in cash (other than to any
Credit Party or Restricted Subsidiary thereof to the extent permitted under this
Agreement) during such period (other than those made in reliance on Section
10.6(g)) and (h) to the extent not included in the foregoing and added back in
the calculation of Consolidated EBITDAX, any other cash charge (other than those
described in clauses (a)(vi), (a)(ix)(A) (up to an aggregate amount of
$2,500,000 for such period for such clauses (a)(vi) and (a)(ix)(A)) and
(a)(ix)(B) of the definition of “Consolidated EBITDAX”) that reduces the
earnings of the Borrower and its Restricted Subsidiaries, plus any cash proceeds
received during such period from Dispositions of non-Borrowing Base Properties
(other than cash proceeds received from any such Disposition during the
continuation of an Event of Default or Borrowing Base Deficiency); provided
that, notwithstanding the foregoing, Free Cash Flow for any Test Period shall
not be less than zero.
“Free Cash Flow Utilizations” means, for any period, the aggregate amount of
each of the following transactions during such period: (a) Restricted Payments
made pursuant to Section 10.6(g), (b) exchanges, prepayments, repurchases or
redemptions of Permitted Additional Debt (and any Permitted Refinancing
Indebtedness thereof) made pursuant to Section 10.7(a) and (c) Investments made
pursuant to Section 10.5(g).
“Fronting Fee” shall have the meaning provided in Section 4.1(c).
“FSHCO” shall have the meaning provided in the definition of “Excluded
Subsidiary”.




24



--------------------------------------------------------------------------------





“Fund” shall mean any Person (other than a natural person) that is (or will be)
engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course.
“GAAP” shall mean generally accepted accounting principles in the United States
of America, as in effect from time to time.
“Genesis Pipeline Financing Lease Agreement” shall mean that certain Pipeline
Financing Lease Agreement dated as of May 30, 2008, by and between Genesis NEJD
Pipeline, LLC, a Delaware limited liability company, and Onshore, as amended,
restated, supplemented or otherwise modified from time to time.
“Genesis Pipeline Dropdown Transactions” shall mean the transactions effected
pursuant to the Genesis Pipeline Dropdown Transaction Documents.
“Genesis Pipeline Dropdown Transaction Documents” shall mean, collectively, (a)
the Transportation Services Agreement dated as of May 30, 2008 by and between
Genesis Free State Pipeline, LLC, a Delaware limited liability company, and
Onshore, (b) the Genesis Pipeline Financing Lease Agreement and (c) all other
material documents, instruments and agreements entered into in connection with
the agreements described in clauses (a) and (b) above, in each case as amended,
restated, amended and restated, supplemented or otherwise modified from time to
time.
“Genesis Pipeline System” shall mean the “Pipeline System” under and as defined
in the Genesis Pipeline Financing Lease Agreement in effect as of the Closing
Date.
“Governmental Authority” shall mean the government of the United States of
America, any other nation or any political subdivision thereof, whether state or
local and any authority, instrumentality, regulatory body, court, central bank
or other entity exercising executive, legislative, judicial, taxing, regulatory
or administrative powers or functions of or pertaining to government.
“Guarantee” shall mean the Guarantee, dated as of the date hereof, made by any
Guarantor in favor of the Administrative Agent for the benefit of the Secured
Parties, substantially in the form of Exhibit C.
“Guarantee Obligations” shall mean, as to any Person, any obligation of such
Person guaranteeing or intended to guarantee any Indebtedness of any other
Person (the “primary obligor”) in any manner, whether directly or indirectly,
including any obligation of such Person, whether or not contingent, (a) to
purchase any such Indebtedness or any property constituting direct or indirect
security therefor, (b) to advance or supply funds (i) for the purchase or
payment of any such Indebtedness or (ii) to maintain working capital or equity
capital of the primary obligor or otherwise to maintain the net worth or
solvency of the primary obligor, (c) to purchase property, securities or
services primarily for the purpose of assuring the owner of any such
Indebtedness of the ability of the primary obligor to make payment of such
Indebtedness or (d) otherwise to assure or hold harmless the owner of such
Indebtedness against loss in respect thereof; provided, however, that the term
“Guarantee Obligations” shall not include endorsements of instruments for
deposit or collection in the ordinary course of business or customary and
reasonable indemnity obligations in effect on the Closing Date or entered into
in connection with any acquisition or Disposition of assets permitted under this
Agreement (other than such obligations with respect to Indebtedness). The amount
of any Guarantee Obligation shall be deemed to be an amount equal to the stated
or determinable amount of the Indebtedness in respect of which such Guarantee
Obligation is made or, if not stated or




25



--------------------------------------------------------------------------------





determinable, the maximum reasonably anticipated liability in respect thereof
(assuming such Person is required to perform thereunder) as determined by such
Person in good faith.
“Guarantors” shall mean each Domestic Subsidiary listed on Schedule 1.1(c) and
each other Domestic Subsidiary (other than an Excluded Subsidiary) that becomes
a party to the Guarantee after the Closing Date pursuant to Section 9.10 or
otherwise.
“Hazardous Materials” shall mean any chemical, material, product, waste or
substance regulated or as to which liability might arise under any applicable
Environmental Law including: (a) any petroleum or petroleum products, oil and
natural gas exploration and production wastes, natural gas, condensate, crude
oil or any components, fractions or derivatives thereof, radioactive materials,
including naturally occurring radioactive materials, friable asbestos, urea
formaldehyde foam insulation, polychlorinated biphenyls, and radon gas and (b)
any chemicals, materials, products, wastes or substances defined as or included
in the definition of “hazardous substances”, “hazardous waste”, “solid waste”,
“hazardous materials”, “extremely hazardous waste”, “restricted hazardous
waste”, “toxic substances”, “toxic pollutants”, “contaminants”, or “pollutants”,
or words of similar import, under any applicable Environmental Law.
“Hedge Agreements” shall mean (a) any and all rate swap transactions, basis
swaps, credit derivative transactions, forward rate transactions, commodity
swaps, commodity options, forward commodity contracts, equity or equity index
swaps or options, bond or bond price or bond index swaps or options or forward
bond or forward bond price or forward bond index transactions, interest rate
options, forward foreign exchange transactions, cap transactions, floor
transactions, collar transactions, currency swap transactions, cross-currency
rate swap transactions, currency options, spot contracts, fixed-price physical
delivery contracts, whether or not exchange traded, or any other similar
transactions or any combination of any of the foregoing (including any options
to enter into any of the foregoing), whether or not any such transaction is
governed by or subject to any master agreement, and (b) any and all transactions
of any kind that are subject to the terms and conditions of, or governed by, any
form of master agreement published by the International Swaps and Derivatives
Association, Inc., any International Foreign Exchange Master Agreement or any
other master agreement (any such master agreement, together with any related
schedules, a “Master Agreement”), including any such obligations or liabilities
under any Master Agreement; provided, that notwithstanding the foregoing,
agreements or obligations to physically sell any commodity at any index-based
price shall not be considered “Hedge Agreements”.
“Hedge Bank” shall mean (a) with respect to any Hedge Agreement entered into on
or after the Closing Date with the Borrower or any of its Restricted
Subsidiaries, any counterparty to such Hedge Agreement (other than the Borrower
or any of its Affiliates or Subsidiaries) that (i) at the time it enters into a
Hedge Agreement is a Lender or an Affiliate of a Lender, or (ii) at any time
after it enters into a Hedge Agreement becomes a Lender or an Affiliate of a
Lender or (b) with respect to any Hedge Agreement entered into prior to the
Closing Date with the Borrower or any of its Restricted Subsidiaries that is in
effect on the Closing Date, any Existing Lender or Affiliate of an Existing
Lender that is a Lender or an Affiliate of a Lender on the Closing Date.
“Hedge PV” shall mean, with respect to any commodity Hedge Agreement, the
present value, discounted at 9% per annum, of the future receipts expected to be
paid to the Borrower or the other Credit Parties under such Hedge Agreement
netted against the most recent Bank Price Deck provided to the Borrower by the
Administrative Agent pursuant to Section 2.14(h); provided, however, that the
“Hedge PV” shall never be less than $0.00.
“Hedge Termination” shall mean the unwinding, terminating and/or offsetting of
any Hedge Agreement.






26



--------------------------------------------------------------------------------





“Hedge Termination Value” means, in respect of any one or more Hedge Agreements,
after taking into account the effect of any legally enforceable netting
agreement relating to such Hedge Agreements, (a) for any date on or after the
date such Hedge Agreements have been closed out and termination value(s)
determined in accordance therewith, such termination value(s) and (b) for any
date prior to the date referenced in clause (a), the amount(s) (if positive)
determined as the mark-to-market value(s) for such Hedge Agreements, as
determined by the counterparties to such Hedge Agreements (including, without
duplication, any unpaid amounts due on the date of calculation).
“Hedging Obligations” shall mean, with respect to any Person, the obligations of
such Person under Hedge Agreements.
“Highest Lawful Rate” means, with respect to each Lender, the maximum
nonusurious interest rate, if any, that at any time or from time to time may be
contracted for, taken, reserved, charged or received on the Loans under laws
applicable to such Lender which are presently in effect or, to the extent
allowed by law, under such applicable laws which may hereafter be in effect and
which allow a higher maximum nonusurious interest rate than applicable laws
allow as of the date hereof.
“Historical Financial Statements” shall mean (a) the audited consolidated
balance sheets of the Borrower and its consolidated Subsidiaries as of December
31, 2019, and the related audited statements of income and comprehensive income,
statements of changes in shareholders’ equity and statements of cash flows for
the fiscal year ended on such date and (b) the unaudited interim consolidated
balance sheets of the Borrower and its consolidated Subsidiaries as of June 30,
2020, and the related statements of income and comprehensive income, statements
of changes in shareholders’ equity and statements of cash flows for the fiscal
quarter ended on such date.
“Hydrocarbon Interests” shall mean all rights, titles, interests and estates,
excluding Carbon Dioxide Interests, now or hereafter acquired in and to oil and
gas leases, oil, gas and mineral leases, or other liquid or gaseous hydrocarbon
leases, mineral fee interests, overriding royalty and royalty interests, net
profit interests and production payment interests, including any reserved or
residual interests of whatever nature.
“Hydrocarbons” shall mean oil, gas, casinghead gas, drip gasoline, natural
gasoline, condensate, distillate, liquid hydrocarbons, gaseous hydrocarbons and
all products refined or separated therefrom.
“Immaterial Subsidiary” shall mean any Restricted Subsidiary that is not a
Material Subsidiary.
“IBA” shall have the meaning provided in Section 1.11.
“Impacted Interest Period” has the meaning assigned to it in the definition of
“LIBO Rate”.


“Increasing Lender” shall have the meaning provided in Section 2.16(a).
“Incremental Agreement” shall have the meaning provided in Section 2.16(c).
“Incremental Increase” shall have the meaning provided in Section 2.16(a).
“Indebtedness” of any Person shall mean (a) all indebtedness of such Person for
borrowed money, (b) all obligations of such Person evidenced by bonds,
debentures, notes, loan agreements or other similar instruments, (c) the
deferred purchase price of assets or services that in accordance with GAAP would
be included as a liability on the balance sheet of such Person (other than (i)
any earn-out obligation until such obligation becomes a liability on the balance
sheet of such Person in accordance with GAAP and (ii)




27



--------------------------------------------------------------------------------





obligations resulting under firm transportation contracts or take or pay
contracts entered into in the ordinary course of business), (d) the face amount
of all letters of credit issued for the account of such Person and, without
duplication, all drafts drawn thereunder, (e) all Indebtedness (excluding
prepaid interest thereon) of any other Person secured by any Lien on any
property owned by such Person, whether or not such Indebtedness has been assumed
by such Person (but if such Indebtedness has not been assumed, limited to the
lesser of the amount of such Indebtedness and the Fair Market Value of the
property securing such Indebtedness), (f) the principal component of all
Capitalized Lease Obligations of such Person, (g) obligations to deliver
commodities, goods or services, including Hydrocarbons, in consideration of one
or more advance payments, other than (A) obligations relating to net oil,
natural gas liquids or natural gas balancing arrangements arising in the
ordinary course of business and (B) obligations to deliver commodities or pay
royalties or other payments in connection with obligations arising from net
profits interests, working interests, overriding royalty interests or similar
real property interests, (h) the undischarged balance of any production payment
created by such Person or for the creation of which such Person directly or
indirectly received payment, and (i) without duplication, all Guarantee
Obligations of such Person in respect of the items described in clauses (a)
through (h) above; provided that Indebtedness shall not include (i) trade and
other ordinary course payables and accrued expenses arising in the ordinary
course of business, (ii) deferred or prepaid revenue, (iii) purchase price
holdbacks in respect of a portion of the purchase price of an asset to satisfy
warranty or other unperformed obligations of the respective seller, (iv) in the
case of the Borrower and its Restricted Subsidiaries, (1) all intercompany
Indebtedness between the Borrower and a Restricted Subsidiary or between a
Restricted Subsidiary and another Restricted Subsidiary having a term not
exceeding 364 days (inclusive of any roll-over or extensions of terms) and (2)
intercompany liabilities between the Borrower and a Restricted Subsidiary or
between a Restricted Subsidiary and another Restricted Subsidiary in connection
with the cash management, tax and accounting activities of the Borrower and the
Restricted Subsidiaries, (v) any obligation in respect of a farm-in agreement,
joint development agreement, joint operating agreement or similar arrangement
whereby such Person agrees to pay all or a share of the drilling, completion or
other expenses of an exploratory or development well (which agreement may be
subject to a maximum payment obligation, after which expenses are shared in
accordance with the working or participation interest therein or in accordance
with the agreement of the parties) or perform the drilling, completion or other
operation on such well in exchange for an ownership interest in an oil or gas
property, (vi) any obligations in respect of any Hedge Agreement that is
permitted under this Agreement and (vii) prepayments for gas or crude oil
production or net gas imbalances not in excess of $30,000,000 in the aggregate
at any time outstanding.
“Indemnified Liabilities” shall have the meaning provided in Section 13.5.
“Indemnified Taxes” shall mean all Taxes imposed on or with respect to any
payment by or on account of any obligation of any Credit Party hereunder or
under any other Credit Document other than (a) Excluded Taxes, or (b) to the
extent not described in clause (a), Other Taxes.
“Industry Acquisitions” shall mean Investments and expenditures made in the
ordinary course of, and of a nature that is or shall have become customary in,
the oil and gas business located within the geographic boundaries of the United
States of America (or the Outer Continental Shelf adjacent to the United States
of America) as a means of actively engaging therein through agreements,
transactions, interests or arrangements that permit a Person to own assets, to
comply with regulatory requirements regarding local ownership or to satisfy
other objectives customarily achieved through the conduct of oil and gas
business , including: (a) direct or indirect ownership interests in Oil and Gas
Properties, Carbon Dioxide Interests, enhanced oil recovery business
arrangements (including natural and anthropogenic carbon dioxide sources),
gathering, transportation, processing, related systems, or other material
properties and (b) Investments and expenditures in the form of or pursuant to
operating agreements, processing agreements, farm-in agreements, farm-out
agreements, development agreements, area of mutual interest agreements,
unitization agreements, pooling arrangements, joint bidding agreements, service
contracts, and




28



--------------------------------------------------------------------------------





other similar agreements; provided, however, that “Industry Acquisitions” shall
not include (i) Joint Venture Investments or (ii) Investments of the type
described in clause (a) of the definition thereof.
“Industry Competitor” shall mean any Person (other than the Borrower or any of
its Affiliates or Subsidiaries) that, directly or indirectly, is actively
engaged as one of its principal businesses in lease acquisitions, exploration
and production operations or development of oil and gas properties (including
the drilling and completion of producing wells) and have production operations
within the same geographical basins as the Borrower or its Restricted
Subsidiaries.
“Initial Measurement Period” shall have the meaning provided in Section 9.17.
“Initial Reserve Report” shall mean the Borrower’s internally prepared reserve
engineers’ report dated as of July 1, 2020 delivered to the Administrative
Agent, with respect to the Proved Reserves of the Credit Parties as of such
date.
“Interest Period” shall mean, with respect to any Loan, the interest period
applicable thereto, as determined pursuant to Section 2.9.
“Interim Redetermination” shall have the meaning provided in Section 2.14(b).
“Interim Redetermination Date” shall mean the date on which a Borrowing Base
that has been redetermined pursuant to an Interim Redetermination becomes
effective as provided in Section 2.14(d).
“Interpolated Rate” means, at any time, for any Interest Period, the rate per
annum (rounded to the same number of decimal places as the LIBO Screen Rate)
determined by the Administrative Agent (which determination shall be conclusive
and binding absent manifest error) to be equal to the rate that results from
interpolating on a linear basis between: (a) the LIBO Screen Rate for the
longest period (for which the LIBO Screen Rate is available) that is shorter
than the Impacted Interest Period; and (b) the LIBO Screen Rate for the shortest
period (for which that LIBO Screen Rate is available) that exceeds the Impacted
Interest Period, in each case, at such time.
“Investment” shall mean, for any Person: (a) the acquisition (whether for cash,
property, services or securities or otherwise) of Stock and Stock Equivalents of
any other Person (including any “short sale” or any sale of any securities at a
time when such securities are not owned by the Person entering into such sale),
(b) the making of any deposit with, or advance, loan or other extension of
credit to, assumption of or purchase or acquisition of Indebtedness of, or
capital contribution to, or purchase or other acquisition of an equity
participation in, any other Person (including any partnership or joint venture)
(excluding (i) any extension of credit representing the purchase price of
inventory or supplies sold by such Person in the ordinary course of business and
(ii) in the case of the Borrower and the Restricted Subsidiaries, (1) all
intercompany loans, advances and Indebtedness between the Borrower and a
Restricted Subsidiary or between a Restricted Subsidiary and another Restricted
Subsidiary having a term not exceeding 364 days (inclusive of any roll over or
extension of terms) and (2) intercompany liabilities between the Borrower and a
Restricted Subsidiary or between a Restricted Subsidiary and another Restricted
Subsidiary in connection with the cash management, tax and accounting activities
of the Borrower and the Restricted Subsidiaries), (c) the entering into of any
guarantee of, or other contingent obligation with respect to, Indebtedness of
any other Person or (d) the purchase or other acquisition (in one transaction or
a series of transactions) of (x) all or substantially all of the property and
assets or business of another Person or (y) assets constituting a business unit,
line of business or division of such other Person; provided that, in the event
that any Investment is made by the Borrower or any Restricted Subsidiary in any
Person through substantially concurrent interim transfers of any amount through
one or more other Restricted Subsidiaries, then such other substantially
concurrent interim transfers shall be disregarded for purposes of Section 10.5.
The




29



--------------------------------------------------------------------------------





amount of any Investment by any Person outstanding at any time shall be the
amount actually invested (measured at the time invested), net of any returns or
distributions of capital or repayment of principal actually received in cash by
such Person with respect thereto from time to time; provided that in no event
will any Investment be less than $0.
“ISP” shall mean, with respect to any Letter of Credit, the “International
Standby Practices 1998” published by the Institute of International Banking Law
& Practice (or such later version thereof as may be in effect at the time of
issuance).
“Issuer Documents” shall mean, with respect to any Letter of Credit, the
applicable Letter of Credit Request, and any other document, agreement and
instrument entered into by the Letter of Credit Issuer and the Borrower (or any
Restricted Subsidiary) or in favor of the Letter of Credit Issuer and relating
to such Letter of Credit.
“Joint Bookrunners” shall mean JPMorgan Chase Bank, N.A., BofA Securities, Inc.,
Wells Fargo Securities, LLC and Capital One, National Association, each in its
capacity as joint bookrunner in respect of this Agreement and the Commitments
and the extensions of credit made hereunder.
“Joint Lead Arrangers” shall mean JPMorgan Chase Bank, N.A., BofA Securities,
Inc., Wells Fargo Securities, LLC and Capital One, National Association, each in
its capacity as joint lead arranger in respect of this Agreement and the
Commitments and the extensions of credit made hereunder.
“Joint Venture Investments” shall mean Investments in general or limited
partnerships or other types of entities, entered into by the Borrower or a
Restricted Subsidiary with one or more Persons that are not Subsidiaries.
“L/C Borrowing” shall mean an extension of credit resulting from a drawing under
any Letter of Credit which has not been reimbursed on the date when made or
refinanced as a Borrowing. All L/C Borrowings shall be denominated in Dollars.
“L/C Maturity Date” shall mean the date that is five Business Days prior to the
Maturity Date.
“L/C Obligations” shall mean, as at any date of determination, the aggregate
amount available to be drawn under all outstanding Letters of Credit plus the
aggregate of all Unpaid Drawings, including all L/C Borrowings. For all purposes
of this Agreement, if on any date of determination a Letter of Credit has
expired by its terms but any amount may still be drawn thereunder by reason of
the operation of Rule 3.14 of the ISP, such Letter of Credit shall be deemed to
be “outstanding” in the amount so remaining available to be drawn.
“L/C Participant” shall have the meaning provided in Section 3.3(a).
“L/C Participation” shall have the meaning provided in Section 3.3(a).
“Lender” shall have the meaning provided in the introductory paragraph hereto.
Unless the context otherwise requires, the term “Lenders” includes the Swingline
Lender.
“Lender Default” shall mean (a) the refusal or failure of any Lender to make
available its portion of any incurrence of Loans or participations in Letters of
Credit or Swingline Loans required to be made by it hereunder, which refusal or
failure is not cured within one Business Day after the date of such refusal or
failure, (b) the failure of any Lender to pay over to the Administrative Agent,
the Letter of Credit Issuer , any Swingline Lender or any other Lender any other
amount required to be paid by it hereunder within one




30



--------------------------------------------------------------------------------





Business Day of the date when due, (c) a Lender has notified the Borrower or the
Administrative Agent that it does not intend or expect to comply with any of its
funding obligations or has made a public statement to that effect with respect
to its funding obligations under this Agreement and the Commitments and the
extensions of credit made hereunder, (d) the failure by a Lender to confirm in a
manner reasonably satisfactory to the Administrative Agent that it will comply
with its obligations under this Agreement and the Commitments and the extensions
of credit made hereunder, (e) a Distressed Person has admitted in writing that
it is insolvent or such Distressed Person becomes subject to a Lender-Related
Distress Event, or (f) a Lender has become the subject of a Bail-In Action.
“Lender-Related Distress Event” shall mean, with respect to any Lender, that
such Lender or any Person that directly or indirectly controls such Lender
(each, a “Distressed Person”), as the case may be, is or becomes subject to a
voluntary or involuntary case with respect to such Distressed Person under any
debt relief law, or a custodian, conservator, receiver or similar official is
appointed for such Distressed Person or any substantial part of such Distressed
Person’s assets, or such Distressed Person or any Person that directly or
indirectly controls such Distressed Person is subject to a forced liquidation,
or such Distressed Person makes a general assignment for the benefit of
creditors or is otherwise adjudicated as, or determined by any Governmental
Authority having regulatory authority over such Distressed Person or its assets
to be, insolvent or bankrupt; provided that a Lender-Related Distress Event
shall not be deemed to have occurred solely by virtue of the ownership or
acquisition of any equity interests in any Lender or any Person that directly or
indirectly controls such Lender by (a) a Governmental Authority or an
instrumentality thereof so long as such ownership interest does not result in or
provide such Lender with immunity from the jurisdiction of courts within the
United States of America or from the enforcement of judgments or writs of
attachment on its assets or permit such Lender (or such Governmental Authority)
to reject, repudiate, disavow or disaffirm any agreements made by such Lender,
or (b) an Undisclosed Administration.
“Letter of Credit” shall have the meaning provided in Section 3.1(a), and
includes any Existing Letters of Credit that are deemed replaced with Letters of
Credit hereunder pursuant to Section 3.1(a).
“Letter of Credit Commitment” shall mean $100,000,000, as the same may be (i)
increased solely with the consent of the Administrative Agent and the Letter of
Credit Issuer; provided, that in no event shall the Letter of Credit Commitment
exceed the Total Commitment as a result of any such increase, and (ii) reduced
from time to time pursuant to Section 3.1.
“Letter of Credit Exposure” shall mean, with respect to any Lender, at any time,
the sum of (a) the principal amount of any Unpaid Drawings in respect of which
such Lender has made (or is required to have made) payments to the Letter of
Credit Issuer pursuant to Section 3.4(a) at such time and (b) such Lender’s
Commitment Percentage of the Letters of Credit Outstanding at such time
(excluding the portion thereof consisting of Unpaid Drawings in respect of which
the Lenders have made (or are required to have made) payments to the Letter of
Credit Issuer pursuant to Section 3.4(a)) minus the amount of cash or deposit
account balances held by the Administrative Agent to Cash Collateralize
outstanding Letters of Credit and Unpaid Drawings under Section 3.8. For all
purposes of this Agreement, if on any date of determination a Letter of Credit
has expired by its terms but any amount may still be drawn thereunder by reason
of the operation of Rule 3.14 of the ISP, such Letter of Credit shall be deemed
to be “outstanding” in the amount so remaining available to be drawn.
“Letter of Credit Fee” shall have the meaning provided in Section 4.1(b).
“Letter of Credit Issuer” shall mean JPMorgan Chase Bank, N.A., or any of its
Affiliates or any replacement or successor appointed pursuant to Section 3.6.




31



--------------------------------------------------------------------------------





“Letter of Credit Request” shall mean a request of the Borrower in accordance
with the terms of Section 3.2(a) and substantially in the form of Exhibit B or
such other form (including by electronic or fax transmission) as reasonably
agreed among the Borrower, the Administrative Agent and the Letter of Credit
Issuer.
“Letters of Credit Outstanding” shall mean, at any time, the sum of, without
duplication, (a) the aggregate Stated Amount of all outstanding Letters of
Credit and (b) the aggregate principal amount of all Unpaid Drawings in respect
of all Letters of Credit.
“LIBOR” when used in reference to any Loan or Borrowing refers to whether such
Loan, or the Loans comprising such Borrowing, are bearing interest at a rate
determined by reference to the Adjusted LIBO Rate.
“LIBO Rate” shall mean, with respect to any LIBOR Loan for any Interest Period,
the LIBO Screen Rate at approximately 11:00 a.m., London time, two Business Days
prior to the commencement of such Interest Period; provided that if the LIBO
Screen Rate shall not be available at such time for such Interest Period (an
“Impacted Interest Period”) then the LIBO Rate shall be the Interpolated Rate.
“LIBO Screen Rate” shall mean, for any day and time, with respect to any LIBOR
Loan for any Interest Period, the London interbank offered rate as administered
by ICE Benchmark Administration (or any other Person that takes over the
administration of such rate) for U.S. Dollars for a period equal in length to
such Interest Period as displayed on such day and time on pages LIBOR01 or
LIBOR02 of the Reuters screen that displays such rate (or, in the event such
rate does not appear on a Reuters page or screen, on any successor or substitute
page on such screen that displays such rate, or on the appropriate page of such
other information service that publishes such rate from time to time as selected
by the Administrative Agent in its reasonable discretion).
“Lien” shall mean any interest in property securing an obligation owed to, or a
claim by, a Person other than the owner of the property, whether such interest
is based on the common law, statute or contract, and whether such obligation or
claim is fixed or contingent, and including (a) the lien or security interest
arising from a mortgage, encumbrance, pledge, security agreement or a financing
lease, consignment or bailment for security purposes or (b) Production Payments
and the like payable out of Oil and Gas Properties; provided that in no event
shall an operating lease be deemed to be a Lien.
“Loan” shall mean any loan made by a Lender to the Borrower or a Swingline Loan
made by the Swingline Lender hereunder.
“Loan Limit” shall mean, at any time, the least of (a) the Maximum Aggregate
Amount, (b) the Total Commitments at such time and (c) the Borrowing Base at
such time (including as it may be reduced pursuant to Section 2.14(g)).
“Majority Lenders” shall mean, at any date, (a) Non-Defaulting Lenders having or
holding a majority (i.e., more than 50.0%) of the Adjusted Total Commitment at
such date, or (b) if the Total Commitment has been terminated or for the
purposes of acceleration pursuant to Section 11, Non-Defaulting Lenders having
or holding a majority of the outstanding principal amount of the Loans, the
Swingline Exposure and Letter of Credit Exposure (excluding the Loans, Swingline
Exposure and Letter of Credit Exposure of Defaulting Lenders) in the aggregate
at such date.
“Mandatory Borrowing” shall have the meaning provided in Section 2.1(c).
“Master Agreement” shall have the meaning provided in the definition of “Hedge
Agreement”.




32



--------------------------------------------------------------------------------





“Material Adverse Effect” shall mean any circumstance or condition affecting the
business, assets, operations, properties or financial condition of the Borrower
and its Restricted Subsidiaries, taken as a whole, that would, individually or
in the aggregate, materially adversely affect (a) the ability of the Borrower
and the other Credit Parties, taken as a whole, to perform their payment
obligations under this Agreement or any of the other Credit Documents or (b) the
rights and remedies of the Administrative Agent and the Lenders under this
Agreement or under any of the other Credit Documents.
“Material Indebtedness” means Indebtedness for borrowed money (other than the
Loans and reimbursement obligations with respect to Letters of Credit), or
obligations in respect of one or more Hedge Agreements, of any one or more of
the Borrower and its Restricted Subsidiaries in an aggregate outstanding
principal amount in excess of $50,000,000. For purposes of determining Material
Indebtedness, the “principal amount” of the obligations of the Borrower or any
Restricted Subsidiary in respect of any Hedge Agreement at any time shall be the
Hedge Termination Value of such Hedge Agreement (giving effect to any netting
agreements) that the Borrower or such Restricted Subsidiary would be required to
pay if such Hedge Agreement were terminated at such time.
“Material Subsidiary” shall mean, at any date of determination, each Domestic
Subsidiary of the Borrower that is a wholly-owned Restricted Subsidiary of the
Borrower whose Total Assets or revenues (in each case, when combined with the
assets or revenues of such Subsidiary’s Subsidiaries that are Restricted
Subsidiaries, after eliminating intercompany obligations) at the last day of the
Test Period were equal to or greater than 7.5% of the Consolidated Total Assets
or consolidated revenues, respectively, of the Borrower and the Restricted
Subsidiaries at such date, determined in accordance with GAAP; provided that if,
at any time and from time to time after the Closing Date, Restricted
Subsidiaries that are not Material Subsidiaries have, in the aggregate, Total
Assets or revenues (in each case, when combined with the assets or revenues of
such Subsidiary’s Subsidiaries, after eliminating intercompany obligations) at
the last day of such Test Period equal to or greater than 10.0% of the
Consolidated Total Assets or consolidated revenues, respectively, of the
Borrower and the Restricted Subsidiaries at such date, then the Borrower shall,
on the date on which Section 9.1 Financials are delivered pursuant to this
Agreement, designate in writing to the Administrative Agent (so long as such
designation would be permitted by clauses (c), (d), (e), (f)(i) and (g) of the
definition of Excluded Subsidiary) one or more of such Restricted Subsidiaries
as “Material Subsidiaries.”
“Maturity Date” shall mean January 30, 2024.
“Maximum Aggregate Amount” shall mean $615,000,000.
“Midstream Assets” means all gathering systems and pipeline systems and all
equipment, processing, separating, compressor, treatment, storage,
transportation, extraction, exchange or manufacturing facilities or other
similar facilities related thereto, all natural gas, all liquid product and
other storage tanks, liquid product truck loading terminals and any other assets
used in connection with, and contracts, permits and other rights in respect of,
in each case, the gathering, treating, transporting, handling, filtering,
recycling, storing or processing of Hydrocarbons, carbon dioxide and/or water.
“Moody’s” shall mean Moody’s Investors Service, Inc. or any successor by merger
or consolidation to its business.
“Mortgage” shall mean a mortgage or a deed of trust, deed to secure debt, trust
deed, assignment of as-extracted collateral, fixture filing or other security
document entered into by the owner of a Mortgaged Property and the
Administrative Agent for the benefit of the Secured Parties in respect of that
Mortgaged Property, substantially in the form of Exhibit E (with such changes
thereto as may be necessary to account




33



--------------------------------------------------------------------------------





for local law matters) or otherwise in such form as agreed between the Borrower
and the Administrative Agent.
“Mortgaged Property” shall mean, initially, each parcel of real estate and
improvements thereto owned by a Credit Party respect to which a Mortgage is
required to be granted pursuant to Section 9.10; provided that, for the
avoidance of doubt and notwithstanding any provision in any Mortgage to the
contrary, in no event is any Building (as defined in the applicable Flood
Insurance Regulation) or Manufactured (Mobile) Home (as defined in the
applicable Flood Insurance Regulation) located on the Mortgaged Properties (as
defined in the applicable Mortgage) within an area having special flood hazards
and in which flood insurance is available under the National Flood Insurance Act
of 1968 be included in the definition of “Mortgaged Property” or “Mortgaged
Properties” and no such Building or Manufactured (Mobile) Home is encumbered by
any Mortgage.
“Multiemployer Plan” shall mean a multiemployer plan as defined in Section
4001(a)(3) of ERISA to which the Borrower or an ERISA Affiliate is, or was
within any of the preceding six plan years, obligated to contribute.
“New Borrowing Base Notice” shall have the meaning provided in Section 2.14(d).
“Non-Consenting Lender” shall have the meaning provided in Section 13.7(b).
“Non-Defaulting Lender” shall mean and include each Lender other than a
Defaulting Lender.
“Non-Extension Notice Date” shall have the meaning provided in Section 3.2(b).
“Non-U.S. Lender” shall mean any Lender that is not a U.S. Person.
“Notice of Borrowing” shall mean a request of the Borrower in accordance with
the terms of Section 2.3(a) and substantially in the form of Exhibit A or such
other form as shall be approved by the Administrative Agent (acting reasonably).
“Notice of Conversion or Continuation” shall have the meaning provided in
Section 2.6(a).
“NYFRB” shall mean the Federal Reserve Bank of New York.
“NYFRB Rate” shall mean, for any day, the greater of (a) the Federal Funds
Effective Rate in effect on such day and (b) the Overnight Rate in effect on
such day (or for any day that is not a Business Day, for the immediately
preceding Business Day); provided that if none of such rates are published for
any day that is a Business Day, the term “NYFRB Rate” shall mean the rate for a
federal funds transaction quoted at 11:00 a.m. on such day received by the
Administrative Agent from a federal funds broker of recognized standing selected
by it; provided, further, that if any of the aforesaid rates as so determined
would be less than zero, such rate shall be deemed to be zero for purposes of
this Agreement.
“Obligations” shall mean all advances to, and debts, liabilities, obligations
of, any Credit Party arising under any Permitted Additional Revenue Bond
Document, any Credit Document or otherwise with respect to any Loan or Letter of
Credit or under any Secured Cash Management Agreement or Secured Hedge
Agreement, whether direct or indirect (including those acquired by assumption),
absolute or contingent, due or to become due, now existing or hereafter arising
and including interest and fees that accrue after the commencement by or against
any Credit Party or any Affiliate thereof in any proceeding under any bankruptcy
or insolvency law naming such Person as the debtor in such proceeding,
regardless of whether such interest and fees are allowed claims in such
proceeding, provided that, (i) when any Hedge




34



--------------------------------------------------------------------------------





Bank assigns or otherwise transfers any interest held by it under any Secured
Hedge Agreement to any other Person pursuant to the terms of such agreement, the
obligations thereunder shall thereafter continue to constitute Obligations only
if such assignee or transferee is also then a Lender or an Affiliate of a
Lender, and (ii) if a Hedge Bank ceases to be a Lender hereunder or an Affiliate
of a Lender hereunder, obligations owing to such Hedge Bank shall be included as
Obligations only to the extent such obligations arise from such transactions
under such Hedge Agreements (and not the Master Agreement between such parties)
entered into at or before the time such Hedge Bank was a Lender hereunder or an
Affiliate of a Lender hereunder without giving effect to any extension,
increases, or modifications thereof, or additional transactions thereunder,
which are made after such Hedge Bank ceases to be a Lender hereunder or an
Affiliate of a Lender hereunder. Without limiting the generality of the
foregoing, the Obligations of the Credit Parties under the Credit Documents (and
any of their Restricted Subsidiaries to the extent they have obligations under
the Credit Documents) include the obligation (including Guarantee Obligations)
to pay principal, interest, charges, expenses, fees, attorney costs, indemnities
and other amounts payable by any Credit Party under any Credit Document.
Notwithstanding the foregoing, (a) the obligations of the Borrower or any other
Credit Party under any Secured Hedge Agreement and under any Secured Cash
Management Agreement shall be, in each case, secured and unconditionally
guaranteed pursuant to the Security Documents and the Guarantee only to the
extent that, and for so long as, the other Obligations are so secured and
unconditionally guaranteed, (b) any release of Collateral or Guarantors effected
in the manner permitted by this Agreement and the other Credit Documents shall
not require the consent of the holders of Hedging Obligations under Secured
Hedge Agreements, of the holders of Cash Management Obligations under Secured
Cash Management Agreements, of the Bond Purchaser or of the Bond Trustee, acting
in such capacity, and (c) solely with respect to any Credit Party, Excluded
Hedge Obligations of such Credit Party shall in any event be excluded from
“Obligations” owing by such Credit Party.
“Oil and Gas Properties” shall mean (a) Hydrocarbon Interests, (b) the
properties now or hereafter pooled or unitized with Hydrocarbon Interests, (c)
all presently existing or future unitization, pooling agreements and
declarations of pooled units and the units created thereby (including all units
created under orders, regulations and rules of any Governmental Authority) which
may affect all or any portion of the Hydrocarbon Interests, (d) all operating
agreements, contracts and other agreements, including production sharing
contracts and agreements, which relate to any of the Hydrocarbon Interests or
the production, sale, purchase, exchange or processing of Hydrocarbons from or
attributable to such Hydrocarbon Interests, (e) all Hydrocarbons in and under
and which may be produced and saved or attributable to the Hydrocarbon
Interests, including all oil in tanks, and all rents, issues, profits, proceeds,
products, revenues and other incomes from or attributable to the Hydrocarbon
Interests, (f) all tenements, hereditaments, appurtenances and properties in any
manner appertaining, belonging, affixed or incidental to the Hydrocarbon
Interests and (g) any and all property, real or personal, now owned or hereafter
acquired and situated upon, used, held for use or useful in connection with the
operating, working or development of any of such Hydrocarbon Interests or
property described in clauses (a) through (f) above (excluding drilling rigs,
automotive equipment, rental equipment or other personal property which may be
on such premises for the purpose of drilling a well or for other similar
temporary uses), including any and all oil wells, gas wells, injection wells or
other wells, buildings, structures, fuel separators, liquid extraction plants,
plant compressors, pumps, pumping units, field gathering systems, gas processing
plants and pipeline systems and any related infrastructure to any thereof, tanks
and tank batteries, fixtures, valves, fittings, machinery and parts, engines,
boilers, meters, apparatus, equipment, appliances, tools, implements, cables,
wires, towers, casing, tubing and rods, surface leases, rights-of-way, easements
and servitudes, and all additions, substitutions, replacements, accessions and
attachments to any and all of the foregoing.
“Onshore” means Denbury Onshore, LLC, a Delaware limited liability company.
“Other Connection Taxes” means, with respect to any Recipient, Taxes imposed as
a result of a present or former connection between such Recipient and the
jurisdiction imposing such Tax (other than




35



--------------------------------------------------------------------------------





connections arising from such Recipient having executed, delivered, become a
party to, performed its obligations under, received payments under, received or
perfected a security interest under, engaged in any other transaction pursuant
to or enforced any Credit Document, or sold or assigned an interest in any Loan
or Credit Document).
“Other Taxes” shall mean any and all present or future stamp, registration,
court, documentary, intangible, recording, filing, property or similar Taxes
(including interest, fines, penalties, additions to Tax and related, reasonable,
out-of-pocket expenses with regard thereto) arising from any payment made
hereunder or made under any other Credit Document or from the execution or
delivery of, registration or enforcement of, consummation or administration of,
or otherwise with respect to, this Agreement or any other Credit Document;
provided that such term shall not include any of the foregoing Taxes that result
from an assignment, grant of a participation pursuant to Section 13.6(c) or
transfer or assignment to or designation of a new lending office or other office
for receiving payments under any Credit Document (“Assignment Taxes”) to the
extent such Assignment Taxes are imposed as a result of a connection between the
assignor/participating Lender and/or the assignee/Participant and the taxing
jurisdiction (other than a connection arising solely from any Credit Documents
or any transactions contemplated thereunder), except to the extent that any such
action described in this proviso is requested or required by the Borrower
(including any request by the Borrower under Section 2.12 or Section 13.7).
“Overnight Rate” shall mean, for any day, the rate comprised of both overnight
federal funds and overnight LIBOR loans by U.S.-managed banking offices of
depository institutions, as such composite rate shall be determined by the NYFRB
as set forth on its public website from time to time, and published on the next
succeeding Business Day by the NYFRB as an overnight bank funding rate.
“Participant” shall have the meaning provided in Section 13.6(c).
“Participant Register” shall have the meaning provided in Section 13.6(c).
“Patriot Act” shall have the meaning provided in Section 13.18.
“PBGC” shall mean the Pension Benefit Guaranty Corporation established pursuant
to Section 4002 of ERISA, or any successor thereto.
“Pension Act” shall mean the Pension Protection Act of 2006, as it presently
exists or as it may be amended from time to time.
“Permitted Acquisition” shall mean the acquisition, by merger or otherwise, by
the Borrower or any of the Restricted Subsidiaries of assets (including any
assets constituting a business unit, line of business or division) or Stock or
Stock Equivalents, so long as (a) such acquisition and all transactions related
thereto shall be consummated in all material respects in accordance with
Requirements of Law; (b) if such acquisition involves the acquisition of Stock
or Stock Equivalents of a Person that upon such acquisition would become a
Subsidiary, such acquisition shall result in the issuer of such Stock becoming a
Restricted Subsidiary and, to the extent required by Section 9.10(a), a
Guarantor (subject to the time periods set forth therein); (c) such acquisition
shall result in the Administrative Agent, for the benefit of the Secured
Parties, being granted a security interest in any Stock or any assets so
acquired to the extent required by Section 9.10(a) and (b) (subject to the time
periods set forth therein); (d) after giving effect to such acquisition, no
Event of Default shall have occurred and be continuing; (e) after giving effect
to such acquisition, the Borrower and its Restricted Subsidiaries shall be in
compliance with Section 10.13; and (f) the Borrower shall be in compliance, on a
pro forma basis after giving effect to such acquisition, with the Financial
Performance Covenants, as such covenants are recomputed as at the last day of
the most recently




36



--------------------------------------------------------------------------------





ended Test Period for which Section 9.1 Financials have been delivered as if
such acquisition had occurred on the first day of such Test Period.
“Permitted Additional Debt” shall mean unsecured senior or senior subordinated
Indebtedness issued by the Borrower or a Guarantor, (a) the terms of which do
not provide for any scheduled amortization, scheduled principal prepayments,
mandatory redemptions or prepayments, or sinking fund obligations prior to the
180th day after the Maturity Date (other than customary offers to purchase or
redeem such Indebtedness upon a “change of control”, casualty event or asset
sale), (b) which does not have a maturity date prior to the 180th day after the
Maturity Date, (c) the terms of which do not contain covenants (other than
financial covenants) or events of default, taken as a whole, that are more
restrictive or onerous on the Borrower and its Restricted Subsidiaries than the
terms of this Agreement as in effect at the time of such issuance or incurrence
(as determined in good faith by senior management of the Borrower (unless the
Borrower offers to amend this Agreement to incorporate such more restrictive
covenants or events of default, as applicable (and executes an amendment giving
effect to such terms to the extent agreed to by the Majority Lenders))), (d) the
terms of which do not contain financial maintenance covenants which are,
individually or in the aggregate, more restrictive or onerous than the financial
maintenance covenants contained in this Agreement as in effect at the time of
such issuance or incurrence (unless the Borrower offers to amend this Agreement
to incorporate such more restrictive financial covenants (and executes an
amendment giving effect to such terms to the extent agreed to by the Majority
Lenders)), (e) the terms of which do not contain restrictions on the ability of
the Borrower or any of its Restricted Subsidiaries to guarantee the Obligations
or to repay the Obligations, and (f) for which no Subsidiary of the Borrower
(other than a Guarantor) is an obligor under such Indebtedness.
“Permitted Additional Debt Documents” shall mean each credit agreement, loan
agreement, promissory note, indenture or other agreement governing any Permitted
Additional Debt, all guarantees of Permitted Additional Debt and all other
agreements, documents or instruments executed and delivered by any Credit Party
in connection with, or pursuant to, the incurrence or issuance of Permitted
Additional Debt.
“Permitted Additional Revenue Bond Documents” shall mean, collectively, any
Permitted Additional Revenue Bonds, and any loan agreement, promissory note,
purchase agreement, indenture and all other agreements, documents and
instruments hereafter executed and/or delivered by, between or among any Credit
Party, Bond Issuer, Bond Trustee and/or Bond Purchaser pursuant to, and in
connection with, any Permitted Additional Revenue Bonds or any Permitted
Additional Revenue Bond Transaction, each of which agreements, documents and
instruments shall be in form and substance acceptable to Administrative Agent in
its sole discretion.
“Permitted Additional Revenue Bond Transaction” shall mean any transaction
entered into after the date hereof among Onshore or any other Credit Party with
Bond Purchaser, Bond Issuer and Bond Trustee in connection with the issuance and
sale by Bond Issuer of its Permitted Additional Revenue Bonds to Bond Purchaser
if, with respect thereto, each of the conditions set forth in Section 10.1(u) is
met.
“Permitted Additional Revenue Bonds” shall mean, whether one or more, Bond
Issuer’s taxable industrial development revenue bonds issued after the date
hereof in connection with a Permitted Additional Revenue Bond Transaction.
“Permitted Investments” shall mean:
(a)securities issued or unconditionally guaranteed by the United States
government or any agency or instrumentality thereof, in each case having
maturities and/or reset dates of not more than 24 months from the date of
acquisition thereof;






37



--------------------------------------------------------------------------------





(b)securities issued by any state, territory or commonwealth of the United
States of America or any political subdivision of any such state, territory or
commonwealth or any public instrumentality thereof or any political subdivision
of any such state, territory or commonwealth or any public instrumentality
thereof having maturities of not more than 24 months from the date of
acquisition thereof and, at the time of acquisition, having an investment grade
rating generally obtainable from either S&P or Moody’s (or, if at any time
neither S&P nor Moody’s shall be rating such obligations, then from another
nationally recognized rating service);
(c)commercial paper maturing no more than 12 months after the date of creation
thereof and, at the time of acquisition, having a rating of at least A-2 or P-2
from either S&P or Moody’s (or, if at any time neither S&P nor Moody’s shall be
rating such obligations, an equivalent rating from another nationally recognized
rating service);
(d)time deposits with, or domestic and LIBOR certificates of deposit or bankers’
acceptances maturing no more than two years after the date of acquisition
thereof issued by any Lender or any other bank having combined capital and
surplus of not less than $500,000,000 in the case of domestic banks and
$100,000,000 (or the Dollar equivalent thereof) in the case of foreign banks;
(e)repurchase agreements with a term of not more than 90 days for underlying
securities of the type described in clauses (a), (b) and (d) above entered into
with any bank meeting the qualifications specified in clause (d) above or
securities dealers of recognized national standing;
(f)marketable short-term money market and similar funds either (i) having assets
in excess of $500,000,000 or (ii) having a rating of at least A-2 or P-2 from
either S&P or Moody’s (or, if at any time neither S&P nor Moody’s shall be
rating such obligations, an equivalent rating from another nationally recognized
rating service); and
(g)shares of investment companies that are registered under the Investment
Company Act of 1940 and substantially all the investments of which are one or
more of the types of securities described in clauses (a) through (f) above.
“Permitted Investors” shall mean Fidelity Management and Research Company,
GoldenTree Asset Management LP, Cyrus Capital Partners, LP and Capital Research
Management, together with any one or more of the foregoing Persons’ Affiliates
(other than any operating portfolio companies thereof).
“Permitted Liens” shall mean the Liens permitted by Section 10.2.
“Permitted Refinancing Indebtedness” shall mean, with respect to any
Indebtedness (the “Refinanced Indebtedness”), any Indebtedness issued or
incurred in exchange for, or the net proceeds of which are used to modify,
extend, refinance, renew, replace or refund (collectively to “Refinance” or a
“Refinancing” or “Refinanced”), such Refinanced Indebtedness (or previous
refinancing thereof constituting Permitted Refinancing Indebtedness); provided
that (1) the principal amount (or accreted value, if applicable) of any such
Permitted Refinancing Indebtedness does not exceed the principal amount (or
accreted value, if applicable) of the Refinanced Indebtedness outstanding
immediately prior to such Refinancing except by an amount equal to the unpaid
accrued interest and premium thereon plus other amounts paid and fees and
expenses incurred in connection with such Refinancing (including original issue
discount) plus an amount equal to any existing commitment unutilized and letters
of credit undrawn thereunder, and (2) other than with respect to a Refinancing
in respect of Indebtedness permitted pursuant to Section 10.1(f), such Permitted
Refinancing Indebtedness shall have a final maturity date equal to or later than
the earlier of (x) the final maturity date of the Refinanced Indebtedness and
(y) the date which is 180 days after the Maturity Date, and has a Weighted
Average Life to Maturity equal to or greater than the




38



--------------------------------------------------------------------------------





Weighted Average Life to Maturity of, the Refinanced Indebtedness, and (3) if
the Indebtedness being Refinanced is Indebtedness permitted by Section 10.1(j),
the terms and conditions of any such Permitted Refinancing Indebtedness, taken
as a whole, are not materially less favorable to the Lenders than the terms and
conditions of the Refinanced Indebtedness being Refinanced (including, if
applicable, as to collateral priority and subordination, but excluding as to
interest rates, fees, floors, funding discounts and redemption or prepayment
premiums (unless the Borrower offers to amend this Agreement to incorporate such
more restrictive terms and conditions (and executes an amendment giving effect
to such terms to the extent agreed to by the Majority Lenders))); provided that
a certificate of an Authorized Officer of the Borrower delivered to the
Administrative Agent at least five Business Days prior to the incurrence or
issuance of such Indebtedness, together with a reasonably detailed description
of the material terms and conditions of such Indebtedness or drafts of the
documentation relating thereto, stating that the Borrower has determined in good
faith that such terms and conditions satisfy the foregoing requirement shall be
conclusive evidence that such terms and conditions satisfy the foregoing
requirement.
“Person” shall mean any individual, partnership, joint venture, firm,
corporation, limited liability company, association, trust or other enterprise
or any Governmental Authority.
“Petition Date” shall have the meaning provided in the recitals hereto.
“Petroleum Industry Standards” shall mean the Definitions for Oil and Gas
Reserves promulgated by the Society of Petroleum Engineers (or any generally
recognized successor) as in effect at the time in question.
“Plan” shall mean any single-employer plan, as defined in Section 4001 of ERISA
and subject to Title IV of ERISA, that is or was within any of the preceding six
plan years maintained or contributed to (or to which there is or was an
obligation to contribute or to make payments to) by the Borrower or an ERISA
Affiliate.
“Pledge and Security Agreement” shall mean the Pledge and Security Agreement,
dated as of the date hereof, entered into by the Borrower, the other pledgors
party thereto and the Administrative Agent, for the benefit of the Secured
Parties, substantially in the form of Exhibit D.
“Prepackaged Plan” shall have the meaning provided in the recitals hereto.
“Pre-Petition Credit Agreement” shall have the meaning provided in the recitals
hereto.
“Pre-Petition Lenders” shall have the meaning provided in the recitals hereto.
“Pre-Petition Loans” shall mean the “Loans” under and as defined in the
Pre-Petition Credit Agreement made by the Pre-Petition Lenders to the Borrower
pursuant to the Pre-Petition Credit Agreement that are outstanding immediately
prior to the Closing Date.
“Prime Rate” shall mean the rate of interest last quoted by The Wall Street
Journal as the “Prime Rate” in the U.S. or, if The Wall Street Journal ceases to
quote such rate, the highest per annum interest rate published by the Federal
Reserve Board in Federal Reserve Statistical Release H.15 (519) (Selected
Interest Rates) as the “bank prime loan” rate or, if such rate is no longer
quoted therein, any similar rate quoted therein (as determined by the
Administrative Agent) or any similar release by the Federal Reserve Board (as
determined by the Administrative Agent). Each change in the Prime Rate shall be
effective from and including the date such change is publicly announced or
quoted as being effective.




39



--------------------------------------------------------------------------------





“Production Payment” means a production payment obligation (whether volumetric
or dollar denominated) of the Borrower or any of its Restricted Subsidiaries
which are payable from a specified share of proceeds received from production
from specified Oil and Gas Properties, together with all undertakings and
obligations in connection therewith.
“Projected Volume” shall mean the reasonably anticipated production of crude
oil, natural gas and natural gas liquids, calculated separately, as such
production is projected from the Borrower’s and its Restricted Subsidiaries’ Oil
and Gas Properties constituting Proved Reserves, as set forth in the Initial
Reserve Report and thereafter the most recent Reserve Report delivered pursuant
to the terms of this Agreement.
“Proposed Borrowing Base” shall have the meaning provided in Section 2.14(c)(i).
“Proposed Borrowing Base Notice” shall have the meaning provided in Section
2.14(c)(ii).
“Proved Developed Producing Reserves” shall mean oil and gas reserves that, in
accordance with Petroleum Industry Standards, are classified as both “Proved
Reserves” and “Developed Producing Reserves.”
“Proved Developed Reserves” shall mean oil and gas reserves that, in accordance
with Petroleum Industry Standards, are classified as both “Proved Reserves” and
one of the following: (a) “Developed Producing Reserves” or (b) “Developed
Non-Producing Reserves.”
“Proved Reserves” shall mean oil and gas reserves that, in accordance with
Petroleum Industry Standards, are classified as both “Proved Reserves” and one
of the following: (a) “Developed Producing Reserves”, (b) “Developed
Non-Producing Reserves” or (c) “Undeveloped Reserves.”
“Purchase Money Indebtedness” shall mean Indebtedness incurred to finance the
acquisition, construction, lease, repair, replacement, expansion or improvement
of fixed or capital assets, and which Indebtedness is incurred prior to or
within 270 days after the acquisition, construction, lease, repair, replacement,
expansion, or improvement of such fixed or capital asset.
“PV-9” shall mean, with respect to any Proved Reserves expected to be produced
from any Borrowing Base Properties, the net present value, discounted at 9% per
annum, of the future net revenues expected to accrue to the Borrower’s and the
other Credit Parties’ collective interests in such reserves during the remaining
expected economic lives of such reserves, calculated in accordance with the most
recent Bank Price Deck provided to the Borrower by the Administrative Agent
pursuant to Section 2.14(h).
“QFC” has the meaning assigned to the term “qualified financial contract” in,
and shall be interpreted in accordance with, 12 U.S.C. 5390(c)(8)(D).
“QFC Credit Support” has the meaning given to such term in Section 13.24.
“Qualified Acquisition” means an acquisition or a series of related acquisitions
in which the consideration paid by the Credit Parties is equal to or greater
than 5% of the Borrowing Base then in effect.
“Qualified Disposition” means a Disposition or a series of related Dispositions
in which the consideration received by the Credit Parties is equal to or greater
than 5% of the Borrowing Base then in effect.




40



--------------------------------------------------------------------------------





“Recipient” shall mean (a) the Administrative Agent, (b) any Lender and (c) the
Letter of Credit Issuer, as applicable.
“Redetermination Date” shall mean, with respect to any Scheduled Redetermination
or any Interim Redetermination, the date that the redetermined Borrowing Base
related thereto becomes effective pursuant to Section 2.14(d). Notwithstanding
the foregoing, the Closing Date shall be deemed to be a Redetermination Date.
“Refinance” shall have the meaning provided in the definition of “Permitted
Refinancing Indebtedness.”
“Refinanced Indebtedness” shall have the meaning provided in the definition of
“Permitted Refinancing Indebtedness.”
“Register” shall have the meaning provided in Section 13.6(b)(iv).
“Regulation T” shall mean Regulation T of the Federal Reserve Board as from time
to time in effect and any successor to all or a portion thereof establishing
margin requirements.
“Regulation U” shall mean Regulation U of the Federal Reserve Board as from time
to time in effect and any successor to all or a portion thereof establishing
margin requirements.
“Regulation X” shall mean Regulation X of the Federal Reserve Board as from time
to time in effect and any successor to all or a portion thereof establishing
margin requirements.
“Reimbursement Date” shall have the meaning provided in Section 3.4(a).
“Related Parties” shall mean, with respect to any specified Person, such
Person’s Affiliates and the directors, officers, employees, agents and members
of such Person or such Person’s Affiliates and any Person that possesses,
directly or indirectly, the power to direct or cause the direction of the
management or policies of such Person, whether through the ability to exercise
voting power, by contract or otherwise.
“Release” shall mean any release, spill, emission, leaking, pumping, pouring,
injection, escaping, deposit, disposal, discharge, dispersal, dumping, leaching
or migration.
“Relevant Governmental Body” shall mean the Federal Reserve Board and/or the
NYFRB, or a committee officially endorsed or convened by the Federal Reserve
Board and/or the NYFRB or, in each case, any successor thereto.
“Reportable Event” shall mean an event described in Section 4043 of ERISA and
the regulations thereunder, other than any event as to which the 30-day notice
period has been waived.
“Required Lenders” shall mean, at any date, (a) Non-Defaulting Lenders having or
holding at least 66-⅔% of the Adjusted Total Commitment at such date or (b) if
the Total Commitment has been terminated, Non-Defaulting Lenders having or
holding at least 66-⅔% of the outstanding principal amount of the Loans, the
Swingline Exposure and Letter of Credit Exposure (excluding the Loans, Swingline
Exposure and Letter of Credit Exposure of Defaulting Lenders) in the aggregate
at such date.
“Requirement of Law” shall mean, as to any Person, any law, treaty, rule,
regulation, statute, order, ordinance, decree, judgment, consent decree, writ,
injunction, settlement agreement or governmental requirement enacted,
promulgated or imposed or entered into or agreed by any Governmental Authority,
in




41



--------------------------------------------------------------------------------





each case applicable to or binding upon such Person or any of its property or
assets or to which such Person or any of its property or assets is subject.
“Reserve Report” shall mean (a) the Initial Reserve Report and (b) any other
subsequent report, in form and substance reasonably satisfactory to the
Administrative Agent, setting forth, as of each December 31st or June 30th, as
applicable (or such other date in the event of certain Interim
Redeterminations), the Proved Reserves and the Proved Developed Reserves
attributable to the Borrowing Base Properties of the Borrower and the Credit
Parties, together with a projection of the rate of production and future net
income, taxes, operating expenses and Capital Expenditures with respect thereto
as of such date, based upon the most recent Bank Price Deck provided to the
Borrower by the Administrative Agent pursuant to Section 2.14(h); provided that
in connection with any Interim Redetermination of the Borrowing Base pursuant to
the last sentence of Section 2.14(b), (i.e., as a result of the Borrower having
acquired Oil and Gas Properties with Proved Reserves that are to be Borrowing
Base Properties having a PV-9 (calculated at the time of acquisition) in excess
of five percent (5.0%) of the Borrowing Base in effect immediately prior to such
acquisition), the Borrower shall be required, for purposes of updating the
Reserve Report, to set forth such additional Proved Reserves and related
information as are the subject of such acquisition.
“Resolution Authority” shall mean an EEA Resolution Authority or, with respect
to any UK Financial Institution, a UK Resolution Authority.
“Restricted Payments” shall have the meaning provided in Section 10.6.
“Restricted Subsidiary” shall mean any Subsidiary of the Borrower other than an
Unrestricted Subsidiary.
“S&P” shall mean Standard & Poor’s Ratings Services or any successor by merger
or consolidation to its business.
“Sanctioned Country” means, at any time, a country or territory which is itself
the subject or target of any Sanctions (which as of the date of this Agreement
includes Crimea, Cuba, Iran, North Korea and Syria).
“Sanctioned Person” means, at any time, (a) any Person listed in any
Sanctions-related list of designated Persons maintained by the Office of Foreign
Assets Control of the U.S. Department of the Treasury or the U.S. Department of
State, (b) any Person operating, organized or resident in a Sanctioned Country
or (c) any Person owned or controlled by any such Person or Persons described in
the foregoing clauses (a) or (b).
“Sanctions” means economic or financial sanctions or trade embargoes imposed,
administered or enforced from time to time by the U.S. government, including
those administered by the Office of Foreign Assets Control of the U.S.
Department of the Treasury or the U.S. Department of State.
“Scheduled Redetermination” shall have the meaning provided in Section 2.14(b).
“Scheduled Redetermination Date” shall mean the date on which a Borrowing Base
that has been redetermined pursuant to a Scheduled Redetermination becomes
effective as provided in Section 2.14(d).
“SEC” shall mean the Securities and Exchange Commission or any successor
thereto.




42



--------------------------------------------------------------------------------





“Section 9.1 Financials” shall mean the financial statements delivered or
required to be delivered pursuant to Section 9.1(a) or Section 9.1(b), together
with the accompanying Authorized Officer’s certificate delivered, or required to
be delivered, pursuant to Section 9.1(c).
“Securities Account” shall have the meaning set forth in Article 8 of the UCC.
“Secured Cash Management Agreement” shall mean any Cash Management Agreement by
and between any Credit Party and any Cash Management Bank.
“Secured Hedge Agreement” shall mean any Hedge Agreement by and between any
Credit Party and any Hedge Bank, including any Hedge Agreement that is in effect
on the Closing Date between any Credit Party and any Hedge Bank.
“Secured Parties” shall mean, collectively, the Administrative Agent, the Letter
of Credit Issuer, each Lender, each Hedge Bank that is party to any Secured
Hedge Agreement, each Cash Management Bank that is a party to any Secured Cash
Management Agreement and each sub-agent pursuant to Section 12 appointed by the
Administrative Agent with respect to matters relating to the Credit Documents.
“Securities Act” shall mean the Securities Act of 1933, as amended, and the
rules and regulations promulgated thereunder.
“Security Documents” shall mean, collectively, (a) the Pledge and Security
Agreement, (b) the Mortgages, and (c) each other security agreement or other
instrument or document executed and delivered pursuant to Section 9.11 or
pursuant to any other such Security Documents or otherwise to secure or perfect
the security interest in any or all of the Obligations.
“SOFR” shall mean, with respect to any day, the secured overnight financing rate
published for such day by the NYFRB, as the administrator of the benchmark (or a
successor administrator), on the Federal Reserve Bank of New York’s Website.
“SOFR-Based Rate” shall mean SOFR, Compounded SOFR or Term SOFR.
“Solvent” shall mean that, as of any date of determination, (a) the fair value
of the assets of the Borrower and the Restricted Subsidiaries on a consolidated
basis, at a fair valuation, will exceed the debts and liabilities, subordinated,
contingent or otherwise, of the Borrower and the Restricted Subsidiaries on a
consolidated basis; (b) the present fair saleable value of the real and personal
property of the Borrower and the Restricted Subsidiaries on a consolidated basis
will be greater than the amount that will be required to pay the probable
liability of the Borrower and the Restricted Subsidiaries on a consolidated
basis on their debts and other liabilities, subordinated, contingent or
otherwise, as such debts and other liabilities become absolute and matured; (c)
the Borrower and the Restricted Subsidiaries on a consolidated basis will be
able to pay their debts and liabilities, subordinated, contingent or otherwise,
as such debts and liabilities become absolute and matured; and (d) the Borrower
and the Restricted Subsidiaries on a consolidated basis will not have
unreasonably small capital with which to conduct the businesses in which they
are engaged as such businesses are now conducted and are proposed to be
conducted after the date hereof. The amount of contingent liabilities at any
time shall be computed as the amount that, in light of all the facts and
circumstances existing at such time, represents the amount that can reasonably
be expected to become an actual or matured liability. “Solvency” shall have a
correlative meaning.
“Stated Amount” of any Letter of Credit shall mean the maximum amount from time
to time available to be drawn thereunder, determined without regard to whether
any conditions to drawing could then be met.




43



--------------------------------------------------------------------------------





“Statutory Reserve Rate” shall mean a fraction (expressed as a decimal), the
numerator of which is the number one and the denominator of which is the number
one minus the aggregate of the maximum reserve percentage (including any
marginal, special, emergency or supplemental reserves) expressed as a decimal
established by the Federal Reserve Board to which the Administrative Agent is
subject with respect to the Adjusted LIBO Rate, for eurocurrency funding
(currently referred to as “Eurocurrency liabilities” in Regulation D). Such
reserve percentage shall include those imposed pursuant to Regulation D. LIBOR
Loans shall be deemed to constitute eurocurrency funding and to be subject to
such reserve requirements without benefit of or credit for proration, exemptions
or offsets that may be available from time to time to any Lender under
Regulation D or any comparable regulation. The Statutory Reserve Rate shall be
adjusted automatically on and as of the effective date of any change in any
reserve percentage.
“Stock” shall mean any and all shares of capital stock or shares in the capital,
as the case may be (whether denominated as common stock or preferred stock or
ordinary shares or preferred shares, as the case may be), beneficial,
partnership or membership interests, participations or other equivalents
(regardless of how designated) of or in a corporation, partnership, limited
liability company or equivalent entity, whether voting or non-voting.
“Stock Equivalents” shall mean all securities convertible into or exchangeable
for Stock and all warrants, options or other rights to purchase or subscribe for
any Stock, whether or not presently convertible, exchangeable or exercisable.
“Subsidiary” of any Person shall mean and include (a) any corporation more than
50% of whose Stock of any class or classes having by the terms thereof ordinary
voting power to elect a majority of the directors of such corporation
(irrespective of whether or not at the time Stock of any class or classes of
such corporation shall have or might have voting power by reason of the
happening of any contingency) is at the time owned by such Person directly or
indirectly through Subsidiaries and (b) any limited liability company,
partnership, association, joint venture or other entity of which such Person
directly or indirectly through Subsidiaries has more than a 50% equity interest
at the time. Unless otherwise expressly provided, all references herein to a
“Subsidiary” shall mean a Subsidiary of the Borrower.
“Subsidiary Guarantor” shall mean each Subsidiary that is a Guarantor.
“Supported QFC” has the meaning given to such term in Section 13.24.
“Swap Obligation” means, with respect to any Guarantor, any obligation to pay or
perform under any agreement, contract or transaction that constitutes a “swap”
within the meaning of Section 1a(47) of the Commodity Exchange Act.
“Swingline Commitment” shall mean the obligation of the Swingline Lender to make
Swingline Loans pursuant to Section 2.1 in an aggregate principal amount at any
one time outstanding not to exceed $25,000,000.
“Swingline Exposure” shall mean at any time the aggregate principal amount at
such time of all outstanding Swingline Loans. The Swingline Exposure of any
Lender at any time shall equal its Commitment Percentage of the aggregate
Swingline Exposure at such time.
“Swingline Lender” shall mean JPMorgan Chase Bank, N.A., in its capacity as the
lender of Swingline Loans hereunder.
“Swingline Loan” shall have the meaning provided in Section 2.1(b).




44



--------------------------------------------------------------------------------





“Swingline Maturity Date” shall mean, with respect to any Swingline Loan, the
date that is five Business Days prior to the Maturity Date.
“Taxes” shall mean any and all present or future taxes, duties, levies, imposts,
assessments, deductions, withholdings, fees or other charges imposed by any
Governmental Authority whether computed on a separate, consolidated, unitary,
combined or other basis and any interest, fines, penalties or additions to tax
with respect to the foregoing.
“Term SOFR” shall mean the forward-looking term rate based on SOFR that has been
selected or recommended by the Relevant Governmental Body.
“Termination Date” shall mean the earlier to occur of (a) the Maturity Date and
(b) the date on which the Total Commitment shall have terminated.
“Test Period” shall mean (a) for the fiscal quarters ending on December 31,
2020, March 31, 2021 and June 30, 2021, the period commencing on October 1, 2020
and ending on the last day of such applicable fiscal quarter and (b) for the
fiscal quarter ending on September 30, 2021 and for each fiscal quarter
thereafter, the period of four (4) consecutive fiscal quarters ending on the
last day of such applicable fiscal quarter.
“Total Assets” shall mean, as of any date of determination with respect to any
Person, the amount that would, in conformity with GAAP, be set forth opposite
the caption “total assets” (or any like caption) on a balance sheet of such
Person at such date.
“Total Commitment” shall mean the sum of the Commitments of the Lenders. The
Total Commitments as of the Closing Date is $575,000,000.
“Total Exposure” shall mean, with respect to any Lender at any time, the sum of
(a) the aggregate principal amount of the Loans of such Lender then outstanding
(including, for the avoidance of doubt, the Total Exposure with respect to any
Existing Loans that are deemed refinanced with Loans hereunder), (b) such
Lender’s Letter of Credit Exposure at such time with respect to all Letters of
Credit (including, for the avoidance of doubt, the Total Exposure with respect
to any Existing Letters of Credit that are deemed replaced with Letters of
Credit hereunder) and (a) such Lender’s Swingline Exposure at such time.
“Transactions” shall mean, collectively, (a) with respect to the Borrower, the
execution, delivery and performance of this Agreement and the other Credit
Documents, the borrowing (or deemed borrowing) of Loans (including, for the
avoidance of doubt, the Existing Loans), the use of the proceeds thereof, the
issuance of Letters of Credit (including, for the avoidance of doubt, the
Existing Letters of Credit) hereunder and the grant of Liens by the Borrower on
the Collateral pursuant to the Security Documents, (b) with respect to each
Guarantor, the execution, delivery and performance by such Guarantor of this
Agreement and the other Credit Documents to which it is a party, the
guaranteeing of the Obligations by such Guarantor and such Guarantor’s grant of
Liens on the Collateral pursuant to the Security Documents and (c) the other
transactions contemplated by this Agreement and the Credit Documents.
“Transferee” shall have the meaning provided in Section 13.6(e).
“Type” shall mean, as to any Loan, its nature as an ABR Loan or a LIBOR Loan.
“UCC” shall mean the Uniform Commercial Code of the State of New York or of any
other state the laws of which are required to be applied in connection with the
perfection of security interests in any Collateral.




45



--------------------------------------------------------------------------------





“UK Financial Institution” shall mean any BRRD Undertaking (as such term is
defined under the PRA Rulebook (as amended form time to time) promulgated by the
United Kingdom Prudential Regulation Authority) or any Person falling within
IFPRU 11.6 of the FCA Handbook (as amended from time to time) promulgated by the
United Kingdom Financial Conduct Authority, which includes certain credit
institutions and investment firms, and certain affiliates of such credit
institutions or investment firms.
“UK Resolution Authority” shall mean the Bank of England or any other public
administrative authority having responsibility for the resolution of any UK
Financial Institution.
“Unadjusted Benchmark Replacement” shall mean the Benchmark Replacement
excluding the Benchmark Replacement Adjustment; provided that, if the Unadjusted
Benchmark Replacement as so determined would be less than one percent (1.0%),
the Unadjusted Benchmark Replacement will be deemed to be one percent (1.0%) for
the purposes of this Agreement.
“Undisclosed Administration” means in relation to a Lender the appointment of an
administrator, provisional liquidator, conservator, receiver, trustee, custodian
or other similar official by a supervisory authority or regulator under or based
on the law in the country where such Lender is subject to home jurisdiction
supervision if applicable law requires that such appointment is not to be
publicly disclosed.
“Unfunded Current Liability” of any Plan shall mean the amount, if any, by which
the Accumulated Benefit Obligation (as defined under FASB Accounting Standards
Codification 715 (“ASC 715”)) under the Plan as of the close of its most recent
plan year, determined in accordance with ASC 715 as in effect on the date
hereof, exceeds the Fair Market Value of the assets allocable thereto.
“Unpaid Drawing” shall have the meaning provided in Section 3.4(a).
“Unrestricted Subsidiary” shall mean (a) as of the Closing Date, any Subsidiary
of the Borrower that is listed on Schedule 1.1(d), (b) any Subsidiary of the
Borrower that is formed or acquired after the Closing Date; provided that at
such time (or promptly thereafter) the Borrower designates such Subsidiary an
Unrestricted Subsidiary in a written notice to the Administrative Agent, (c) any
Restricted Subsidiary subsequently designated as an Unrestricted Subsidiary by
the Borrower in a written notice to the Administrative Agent; provided that in
the case of (b) and (c), (i) such designation shall be deemed to be an
Investment on the date of such designation in the amount of the Fair Market
Value of the Borrower’s and Restricted Subsidiaries’ outstanding investments
therein, (ii) in the case of clause (c), such designation shall be deemed to be
a Disposition of the assets owned by such Restricted Subsidiary on the date of
such designation for the purposes of Section 10.4(b) and (iii) no Borrowing Base
Deficiency, Default or Event of Default would result from such designation after
giving pro forma effect thereto and (d) each Subsidiary of an Unrestricted
Subsidiary. No Subsidiary may be designated as an Unrestricted Subsidiary if,
after such designation, it would be a “Restricted Subsidiary” and/or “guarantor”
for the purpose of any Permitted Additional Debt or any Permitted Refinancing
Indebtedness in respect of any of the foregoing. The Borrower may, by written
notice to the Administrative Agent, re-designate any Unrestricted Subsidiary as
a Restricted Subsidiary, and thereafter, such Subsidiary shall no longer
constitute an Unrestricted Subsidiary, but only if (1) to the extent such
Subsidiary has outstanding Indebtedness on the date of such designation,
immediately after giving effect to such designation, the Borrower shall be in
compliance, on a pro forma basis after giving effect to the incurrence of such
Indebtedness, with the Financial Performance Covenants, as such covenants are
recomputed as at the last day of the most recently ended Test Period for which
Section 9.1 Financials have been delivered as if such re-designation had
occurred on the first day of such Test Period (and, as a condition precedent to
the effectiveness of any such designation, the Borrower shall deliver to the
Administrative Agent a certificate setting forth in reasonable detail the
calculations demonstrating satisfaction of such test) and (2) no Default or
Event of Default would result from such re-designation.




46



--------------------------------------------------------------------------------





“U.S. Person” means a “United States person” as defined in Section 7701(a)(30)
of the Code.
“U.S. Special Resolution Regimes” has the meaning given to such term in
Section 13.24.
“U.S. Tax Compliance Certificate” shall have the meaning provided in Section
5.4(e)(i)(B)(3).
“Voting Stock” shall mean, with respect to any Person, such Person’s Stock or
Stock Equivalents having the right to vote for the election of directors of such
Person under ordinary circumstances.
“Weighted Average Life to Maturity” shall mean, when applied to any Indebtedness
at any date, the number of years obtained by dividing: (a) the sum of the
products obtained by multiplying (i) the amount of each then remaining
installment, sinking fund, serial maturity or other required payments of
principal, including payment at final maturity, in respect thereof, by (ii) the
number of years (calculated to the nearest one-twelfth) that will elapse between
such date and the making of such payment; by (b) the then outstanding principal
amount of such Indebtedness.
“Write-Down and Conversion Powers” shall mean, (a) with respect to any EEA
Resolution Authority, the write-down and conversion powers of such EEA
Resolution Authority from time to time under the Bail-In Legislation for the
applicable EEA Member Country, which write-down and conversion powers are
described in the EU Bail-In Legislation Schedule, and (b) with respect to the
United Kingdom, any powers of the applicable Resolution Authority under the
Bail-In Legislation to cancel, reduce, modify or change the form of a liability
of any UK Financial Institution or any contract or instrument under which that
liability arises, to convert all or part of that liability into shares,
securities or obligations of that Person or any other Person, to provide that
any such contract or instrument is to have effect as if a right had been
exercised under it or to suspend any obligation in respect of that liability or
any of the powers under that Bail-In Legislation that are related to or
ancillary to any of those powers.
1.2Other Interpretive Provisions. With reference to this Agreement and each
other Credit Document, unless otherwise specified herein or in such other Credit
Document:
(a)The meanings of defined terms are equally applicable to the singular and
plural forms of the defined terms.
(b)The words “herein”, “hereto”, “hereof” and “hereunder” and words of similar
import when used in any Credit Document shall refer to such Credit Document as a
whole and not to any particular provision thereof.
(c)Article, Section, Exhibit and Schedule references are to the Credit Document
in which such reference appears.
(d)The term “including” is by way of example and not limitation.
(e)The term “documents” includes any and all instruments, documents, agreements,
certificates, notices, reports, financial statements and other writings, however
evidenced, whether in physical or electronic form.
(f)In the computation of periods of time from a specified date to a later
specified date, the word “from” means “from and including”; the words “to” and
“until” each mean “to but excluding”; and the word “through” means “to and
including”.






47



--------------------------------------------------------------------------------





(g)Section headings herein and in the other Credit Documents are included for
convenience of reference only and shall not affect the interpretation of this
Agreement or any other Credit Document.
(h)Any reference to any Person shall be constructed to include such Person’s
successors or assigns (subject to any restrictions on assignment set forth
herein) and, in the case of any Governmental Authority, any other Governmental
Authority that shall have succeeded to any or all of the functions thereof.
(i)Whenever the context may require, any pronoun shall include the corresponding
masculine, feminine and neuter forms.
(j)The word “will” shall be construed to have the same meaning as the word
“shall”.
(k)The words “asset” and “property” shall be construed to have the same meaning
and effect and to refer to any and all tangible and intangible assets and
properties, including cash, securities, accounts and contract rights.
1.3Accounting Terms. All accounting terms not specifically or completely defined
herein shall be construed in conformity with, and all financial data (including
financial ratios and other financial calculations) required to be calculated,
submitted and/or delivered (or deemed delivered) pursuant to this Agreement
shall be prepared in conformity with, GAAP, applied in a manner consistent with,
the Historical Financial Statements, except as otherwise specifically prescribed
herein; provided, however, that if the Borrower notifies the Administrative
Agent that the Borrower requests an amendment to any provision hereof to
eliminate the effect of any change occurring after the Closing Date in GAAP or
in the application thereof on the operation of such provision (or if the
Administrative Agent notifies the Borrower that the Required Lenders request an
amendment to any provision hereof for such purpose), regardless of whether any
such notice is given before or after such change in GAAP or in the application
thereof, then such provision shall be interpreted on the basis of GAAP as in
effect and applied immediately before such change shall have become effective
until such notice shall have been withdrawn or such provision amended in
accordance herewith. Notwithstanding any other provision contained herein, all
terms of an accounting or financial nature used herein shall be construed, and
all computations of amounts and ratios referred to herein shall be made giving
effect to Financial Accounting Standards Board Accounting Standards Codification
842 with respect to the accounting treatment of capital leases and operating
leases thereof, but without giving effect to any election under Financial
Accounting Standards Board Accounting Standards Codification 825 (or any other
Financial Accounting Standard having a similar result or effect) to value any
Indebtedness or other liabilities of the Borrower or any Subsidiary at “fair
value”, as defined therein.
1.4Rounding. Any financial ratios required to be maintained or complied with by
the Borrower pursuant to this Agreement (or required to be satisfied in order
for a specific action to be permitted under this Agreement) shall be calculated
by dividing the appropriate component by the other component, carrying the
result to one place more than the number of places by which such ratio is
expressed herein and rounding the result up or down to the nearest number (with
a rounding-up if there is no nearest number).
1.5References to Agreements, Laws, Etc. Unless otherwise expressly provided
herein, (a) references to organizational documents, agreements (including the
Credit Documents) and other Contractual Requirements shall be deemed to include
all subsequent amendments, restatements, amendment and restatements, extensions,
supplements and other modifications thereto, but only to the extent that such
amendments, restatements, amendment and restatements, extensions, supplements
and other modifications are permitted by any Credit Document and (b) references
to any Requirement of Law shall include all statutory and regulatory provisions
consolidating, amending, replacing, supplementing or interpreting such
Requirement of Law.






48



--------------------------------------------------------------------------------





1.6Times of Day. Unless otherwise specified, all references herein to times of
day shall be references to Dallas, Texas (daylight or standard, as applicable).
1.7Timing of Payment or Performance. When the payment of any obligation or the
performance of any covenant, duty or obligation is stated to be due or
performance required on a day which is not a Business Day, the date of such
payment (other than as described in Section 2.9) or performance shall extend to
the immediately succeeding Business Day.
1.8Currency Equivalents Generally.
(a)For purposes of any determination under Section 9, Section 10 (other than
Section 10.11) or Section 11 or any determination under any other provision of
this Agreement requiring the use of a current exchange rate, all amounts
incurred, outstanding or proposed to be incurred or outstanding in currencies
other than Dollars shall be translated into Dollars at the Exchange Rate then in
effect on the date of such determination; provided, however, that (x) for
purposes of determining compliance with Section 10 with respect to the amount of
any Indebtedness, Investment, Disposition, Restricted Payment or payment under
Section 10.7 in a currency other than Dollars, no Default or Event of Default
shall be deemed to have occurred solely as a result of changes in rates of
exchange occurring after the time such Indebtedness or Investment is incurred or
Disposition, Restricted Payment or payment under Section 10.7 is made, (y) for
purposes of determining compliance with any Dollar-denominated restriction on
the incurrence of Indebtedness, if such Indebtedness is incurred to Refinance
other Indebtedness denominated in a foreign currency, and such Refinancing would
cause the applicable Dollar-denominated restriction to be exceeded if calculated
at the relevant currency exchange rate in effect on the date of such
Refinancing, such Dollar-denominated restriction shall be deemed not to have
been exceeded so long as the principal amount of such Refinanced Indebtedness
does not exceed the principal amount of such Indebtedness being Refinanced and
(z) for the avoidance of doubt, the foregoing provisions of this Section 1.8
shall otherwise apply to such Sections, including with respect to determining
whether any Indebtedness or Investment may be incurred or Disposition,
Restricted Payment or payment under Section 10.7 may be made at any time under
such Sections. For purposes of Section 10.11, amounts in currencies other than
Dollars shall be translated into Dollars at the applicable exchange rates used
in preparing the most recently delivered financial statements pursuant to
Section 9.1(a) or Section 9.1(b).
(b)Each provision of this Agreement shall be subject to such reasonable changes
of construction as the Administrative Agent may from time to time specify with
the Borrower’s consent (such consent not to be unreasonably withheld) to
appropriately reflect a change in currency of any country and any relevant
market conventions or practices relating to such change in currency.
1.9Classification of Loans and Borrowings. For purposes of this Agreement, Loans
may be classified and referred to by Type (e.g., a “LIBOR Loan”).
1.10Divisions. For all purposes under the Credit Documents, in connection with
any division or plan of division under Delaware law (or any comparable event
under a different jurisdiction’s laws): (a) if any asset, right, obligation or
liability of any Person becomes the asset, right, obligation or liability of a
different Person, then it shall be deemed to have been transferred from the
original Person to the subsequent Person, and (b) if any new Person comes into
existence, such new Person shall be deemed to have been organized and acquired
on the first date of its existence by the holders of its Stock at such time.
1.11Interest Rates; LIBOR Notification. The interest rate on LIBOR Loans is
determined by reference to the LIBO Rate, which is derived from the London
interbank offered rate. The London interbank offered rate is intended to
represent the rate at which contributing banks may obtain short-term borrowings
from each other in the London interbank market. In July 2017, the U.K. Financial
Conduct




49



--------------------------------------------------------------------------------





Authority announced that, after the end of 2021, it would no longer persuade or
compel contributing banks to make rate submissions to the ICE Benchmark
Administration (together with any successor to the ICE Benchmark Administrator,
the “IBA”) for purposes of the IBA setting the London interbank offered rate. As
a result, it is possible that commencing in 2022, the London interbank offered
rate may no longer be available or may no longer be deemed an appropriate
reference rate upon which to determine the interest rate on LIBOR Loans. In
light of this eventuality, public and private sector industry initiatives are
currently underway to identify new or alternative reference rates to be used in
place of the London interbank offered rate. Upon the occurrence of a Benchmark
Transition Event or an Early Opt-In Election, Section 2.18(b) provides a
mechanism for determining an alternative rate of interest. The Administrative
Agent will promptly notify the Borrower, pursuant to Section 2.18(d), of any
change to the reference rate upon which the interest rate on LIBOR Loans is
based. However, the Administrative Agent does not warrant or accept any
responsibility for, and shall not have any liability with respect to, the
administration, submission or any other matter related to the London interbank
offered rate or other rates in the definition of “LIBO Rate” or with respect to
any alternative or successor rate thereto, or replacement rate thereof
(including, without limitation, (a) any such alternative, successor or
replacement rate implemented pursuant to Section 2.18(b), whether upon the
occurrence of a Benchmark Transition Event or an Early Opt-in Election, and
(b) the implementation of any Benchmark Replacement Conforming Changes pursuant
to Section 2.18(c)), including without limitation, whether the composition or
characteristics of any such alternative, successor or replacement reference rate
will be similar to, or produce the same value or economic equivalence of, the
LIBO Rate or have the same volume or liquidity as did the London interbank
offered rate prior to its discontinuance or unavailability.
SECTION 2.Amount and Terms of Credit
2.1Commitments.
(a)(i)    Subject to and upon the terms and conditions herein set forth, each
Lender severally, but not jointly, agrees to make Loans denominated in Dollars
to the Borrower, which Loans (A) shall be made at any time and from time to time
on and after the Closing Date and prior to the Termination Date, (B) may, at the
option of the Borrower, be incurred and maintained as, and/or converted into,
ABR Loans or LIBOR Loans; provided that all Loans made by each of the Lenders
pursuant to the same Borrowing shall, unless otherwise specifically provided
herein, consist entirely of Loans of the same Type, (C) may be repaid and
reborrowed in accordance with the provisions hereof (including any Existing
Loans which the reborrowing thereof shall, for the avoidance of doubt,
constitute Loans hereunder), (D) shall not, for any Lender at any time, after
giving effect thereto and to the application of the proceeds thereof, result in
such Lender’s Total Exposure at such time exceeding such Lender’s Commitment
Percentage at such time of the Loan Limit and (E) shall not, after giving effect
thereto and to the application of the proceeds thereof, result in the aggregate
amount of all Lenders’ Total Exposures at such time exceeding the Loan Limit.
(ii)Each Lender may at its option make any LIBOR Loan by causing any domestic or
foreign branch or Affiliate of such Lender to make such Loan, provided that (A)
any exercise of such option shall not affect the obligation of the Borrower to
repay such Loan, (B) in exercising such option, such Lender shall use its
reasonable efforts to minimize any increased costs to the Borrower resulting
therefrom (which obligation of the Lender shall not require it to take, or
refrain from taking, actions that it determines would result in increased costs
for which it will not be compensated hereunder or that it determines would be
otherwise disadvantageous to it and in the event of such request for costs for
which compensation is provided under this Agreement, the provisions of Section
2.10 shall apply) and (C) such domestic or foreign branch or Affiliate will be
subject to the requirements under Section 5.4(e).






50



--------------------------------------------------------------------------------





(b)Subject to and upon the terms and conditions herein set forth, the Swingline
Lender in its individual capacity agrees, at any time and from time to time on
and after the Closing Date and prior to the Swingline Maturity Date, to make a
loan or loans (each a “Swingline Loan” and, collectively, the “Swingline Loans”)
to the Borrower in Dollars, which Swingline Loans (i) shall be ABR Loans, (ii)
shall have the benefit of the provisions of Section 2.1(c), (iii) shall not
exceed at any time outstanding the Swingline Commitment, (iv) shall not, after
giving effect thereto and to the application of the proceeds thereof, result at
any time in the aggregate amount of the Lenders’ Total Exposure at such time
exceeding the Loan Limit then in effect and (v) may be repaid and reborrowed in
accordance with the provisions hereof. Each outstanding Swingline Loan shall be
repaid in full on the earlier of (A) 15 Business Days after such Swingline Loan
is initially borrowed and (B) the Swingline Maturity Date. The Swingline Lender
shall not make any Swingline Loan after receiving a written notice from the
Borrower, the Administrative Agent or any Lender stating that an Event of
Default exists and is continuing until such time as the Swingline Lender shall
have received written notice of (1) rescission of all such notices from the
party or parties originally delivering such notice or (2) the waiver of such
Event of Default in accordance with the provisions of Section 13.1.
(c)On any Business Day, the Swingline Lender may, in its sole discretion, give
notice to each Lender that all then-outstanding Swingline Loans shall be funded
with a Borrowing of Loans, in which case Loans constituting ABR Loans (each such
Borrowing, a “Mandatory Borrowing”) shall be made on the immediately succeeding
Business Day by each Lender pro rata based on each Lender’s Commitment
Percentage, and the proceeds thereof shall be applied directly to the Swingline
Lender to repay the Swingline Lender for such outstanding Swingline Loans. Each
Lender hereby irrevocably agrees to make such Loans upon one Business Day’s
notice pursuant to each Mandatory Borrowing in the amount and in the manner
specified in the preceding sentence and on the date specified to it in writing
by the Swingline Lender notwithstanding (i) that the amount of the Mandatory
Borrowing may not comply with the minimum amount for each Borrowing specified in
Section 2.2, (ii) whether any conditions specified in Section 7 are then
satisfied, (iii) whether a Default or an Event of Default has occurred and is
continuing, (iv) the date of such Mandatory Borrowing or (v) any reduction in
the Total Commitment after any such Swingline Loans were made. In the event
that, in the sole judgment of the Swingline Lender, any Mandatory Borrowing
cannot for any reason be made on the date otherwise required above (including as
a result of the commencement of a proceeding under the Bankruptcy Code in
respect of the Borrower), each Lender hereby agrees that it shall forthwith
purchase from the Swingline Lender (without recourse or warranty) such
participation of the outstanding Swingline Loans as shall be necessary to cause
the Lenders to share in such Swingline Loans ratably based upon their respective
Commitment Percentages, provided that all principal and interest payable on such
Swingline Loans shall be for the account of the Swingline Lender until the date
the respective participation is purchased and, to the extent attributable to the
purchased participation, shall be payable to such Lender purchasing the same
from and after such date of purchase.


(d)Existing Loans. On the terms and conditions set forth herein, upon the
Closing Date (i) the Pre-Petition Loans held by the Pre-Petition Lenders which
are also Lenders hereunder shall be automatically substituted and exchanged for
(and repaid by) Loans hereunder on a dollar-for-dollar basis (and such
Pre-Petition Loans shall be deemed refinanced on the Closing Date, and shall
constitute and be deemed to be Loans hereunder as of such date) and (ii) the DIP
Loans held by the DIP Lenders which are also Lenders hereunder shall be
automatically substituted and exchanged for (and repaid by) Loans hereunder on a
dollar-for-dollar basis (and such DIP Loans shall be deemed refinanced on the
Closing Date, and shall constitute and shall be deemed to be Loans for all
purposes hereunder and under the other Credit Documents as of such date) (the
loans in clause (i) and clause (ii) collectively, the “Existing Loans”). Without
limiting the foregoing, such Existing Loans shall be allocated among the Lenders
based on each Lender’s Commitment Percentage. The parties hereto acknowledge and
agree that on the Closing Date, any accrued and unpaid interest and fees in
respect of the DIP Loans, the Pre-Petition Loans and the Existing Letters of
Credit shall be deemed to constitute Obligations.








51



--------------------------------------------------------------------------------





2.2Minimum Amount of Each Borrowing; Maximum Number of Borrowings. The aggregate
principal amount of each Borrowing shall be in a minimum amount of at least
$1,000,000 and in a multiple of $100,000 in excess thereof (except (i) for any
Borrowing in an aggregate amount that is equal to the entire unused balance of
aggregate Commitments) and Swingline Loans shall be in a minimum amount of
$100,000 and in a multiple of $10,000 in excess thereof (except that Mandatory
Borrowings shall be made in the amounts required by Section 2.1(c) and Loans to
reimburse the Letter of Credit Issuer with respect to any Unpaid Drawing shall
be made in the amounts required by Sections 3.3 or 3.4, as applicable). More
than one Borrowing may be incurred on any date; provided, that at no time shall
there be outstanding more than ten Borrowings of LIBOR Loans under this
Agreement.


2.3Notice of Borrowing.
(a)Whenever the Borrower desires to incur Loans (other than Mandatory Borrowings
or borrowings to repay Unpaid Drawings or the deemed refinancing of the Existing
Loans with Loans hereunder pursuant to Section 2.1(d)), the Borrower shall give
the Administrative Agent at the Administrative Agent’s Office, (i) prior to
1:00 p.m. (Dallas, Texas time) at least three Business Days’ prior written
notice (or telephonic notice promptly confirmed in writing) of each Borrowing of
Loans if such Loans are to be initially LIBOR Loans (or prior to 9:00 a.m.
(Dallas, Texas time) two Business Days' prior written notice in the case of a
Borrowing of Loans to be made on the Closing Date initially as LIBOR Loans) and
(ii) written notice (or telephonic notice promptly confirmed in writing) prior
to 12:00 noon (Dallas, Texas time) on the date of each Borrowing of Loans that
are to be ABR Loans. Such notice (together with each notice of a Borrowing of
Swingline Loans pursuant to Section 2.3(b), a "Notice of Borrowing") shall
specify (A) the aggregate principal amount of the Loans to be made pursuant to
such Borrowing, (B) the date of the Borrowing (which shall be a Business Day),
(C) whether the respective Borrowing shall consist of ABR Loans and/or LIBOR
Loans and, if LIBOR Loans, the Interest Period to be initially applicable
thereto (if no Interest Period is selected, the Borrower shall be deemed to have
selected an Interest Period of one month’s duration), (D) certifying that, if
the principal amount of such Borrowing plus the aggregate amount of Excess Cash
of the Borrower and its Restricted Subsidiaries at the time of such Borrowing
(but prior to giving effect to such Borrowing) exceeds $75,000,000, then (x) all
or a portion of the proceeds of such Borrowing and/or all or a portion of the
Consolidated Cash Balance of the Borrower and its Restricted Subsidiaries will
be used for disbursements and expenses occurring on the date of such Borrowing
as set forth on an exhibit to such Notice of Borrowing and (y) after giving
effect to such disbursements and expenses, the Borrower and its Restricted
Subsidiaries will not have any Excess Cash in excess of $75,000,000 and (E)that
the conditions set forth in Section 7 are satisfied (and Section 6 in the case
of any Borrowing on the Closing Date). The Administrative Agent shall promptly
give each Lender written notice (or telephonic notice promptly confirmed in
writing) of each proposed Borrowing of Loans, of such Lender’s Commitment
Percentage thereof and of the other matters covered by the related Notice of
Borrowing.
(b)Whenever the Borrower desires to incur Swingline Loans hereunder, it shall
give the Administrative Agent written notice (or telephonic notice promptly
confirmed in writing) of each Borrowing of Swingline Loans prior to 3:00 p.m.
(Dallas, Texas time) on the date of such Borrowing. Each such notice shall
specify (i) the aggregate principal amount of the Swingline Loans to be made
pursuant to such Borrowing and (ii) the date of Borrowing (which shall be a
Business Day). The Administrative Agent shall promptly give the Swingline Lender
written notice (or telephonic notice promptly confirmed in writing) of each
proposed Borrowing of Swingline Loans and of the other matters covered by the
related Notice of Borrowing.
(c)Mandatory Borrowings shall be made upon the notice specified in Section
2.1(c), with the Borrower irrevocably agreeing, by its incurrence of any
Swingline Loan, to the making of Mandatory Borrowings as set forth in such
Section.








52



--------------------------------------------------------------------------------





(d)Borrowings to reimburse Unpaid Drawings shall be made upon the notice
specified in Section 3.4(a).
(e)Without in any way limiting the obligation of the Borrower to confirm in
writing any notice it may give hereunder by telephone, the Administrative Agent
may act prior to receipt of written confirmation without liability upon the
basis of such telephonic notice believed by the Administrative Agent in good
faith to be from an Authorized Officer of the Borrower.
2.4Disbursement of Funds.
(a)No later than 1:00 p.m. (Dallas, Texas time) on the date specified in each
Notice of Borrowing (including Mandatory Borrowings), each Lender will make
available its pro rata portion of each Borrowing requested to be made on such
date in the manner provided below; provided that on the Closing Date, such funds
shall be made available by 10:00 a.m. (Dallas, Texas time) or such earlier time
as may be agreed among the Lenders, the Borrower and the Administrative Agent
for the purpose of consummating the Transactions; provided further that all
Swingline Loans shall be made available in the full amount thereof by the
Swingline Lender no later than 3:30 p.m. (Dallas, Texas time) on the date
requested.
(b)Subject to and upon the terms and conditions herein set forth, each Lender
shall make available all amounts it is to fund to the Borrower under any
Borrowing in immediately available funds to the Administrative Agent at the
Administrative Agent’s Office in Dollars, and the Administrative Agent will
(except in the case of Mandatory Borrowings and Borrowings to repay Unpaid
Drawings) make available to the Borrower, by depositing or wiring to an account
as designated by the Borrower in the Notice of Borrowing to the Administrative
Agent the aggregate of the amounts so made available in Dollars. Unless the
Administrative Agent shall have been notified by any Lender prior to the date of
any such Borrowing that such Lender does not intend to make available to the
Administrative Agent its portion of the Borrowing or Borrowings to be made on
such date, the Administrative Agent may assume that such Lender has made such
amount available to the Administrative Agent on such date of Borrowing, and the
Administrative Agent, in reliance upon such assumption, may (in its sole
discretion and without any obligation to do so) make available to the Borrower a
corresponding amount. If such corresponding amount is not in fact made available
to the Administrative Agent by such Lender and the Administrative Agent has made
available such amount to the Borrower, the Administrative Agent shall be
entitled to recover such corresponding amount from such Lender. If such Lender
does not pay such corresponding amount forthwith upon the Administrative Agent’s
demand therefor the Administrative Agent shall promptly notify the Borrower and
the Borrower shall immediately pay such corresponding amount to the
Administrative Agent in Dollars. The Administrative Agent shall also be entitled
to recover from such Lender or the Borrower, as the case may be, interest on
such corresponding amount in respect of each day from the date such
corresponding amount was made available by the Administrative Agent to the
Borrower to the date such corresponding amount is recovered by the
Administrative Agent, at a rate per annum equal to (i) if paid by such Lender,
the Overnight Rate or (ii) if paid by the Borrower, the then-applicable rate of
interest or fees, calculated in accordance with Section 2.8, for the respective
Loans.
(c)Nothing in this Section 2.4 shall be deemed to relieve any Lender from its
obligation to fulfill its commitments hereunder or to prejudice any rights that
the Borrower may have against any Lender as a result of any default by such
Lender hereunder (it being understood, however, that no Lender shall be
responsible for the failure of any other Lender to fulfill its commitments
hereunder).
2.5Repayment of Loans; Evidence of Debt.
(a)The Borrower hereby promises to pay to the Administrative Agent, for the
benefit of the applicable Lenders, (i) on the earlier of (A) 15 Business Days
after such Swingline Loan is initially




53



--------------------------------------------------------------------------------





borrowed and (B) the Swingline Maturity Date, the then outstanding Swingline
Loans, and (ii) on the Maturity Date, the then outstanding principal amount of
all other Loans.
(b)Each Lender shall maintain in accordance with its usual practice an account
or accounts evidencing the indebtedness of the Borrower to the appropriate
lending office of such Lender resulting from each Loan made by such lending
office from time to time, including the amounts of principal and interest
payable and paid to such lending office from time to time under this Agreement.
(c)The Administrative Agent, on behalf of the Borrower, shall maintain the
Register pursuant to Section 13.6(b), and a subaccount for each Lender, in which
Register and subaccounts (taken together) shall be recorded (i) the amount of
each Loan made hereunder, the Type of each Loan made and the Interest Period
applicable thereto, (ii) the amount of any principal or interest due and payable
or to become due and payable from the Borrower to each Lender or the Swingline
Lender hereunder and (iii) the amount of any sum received by the Administrative
Agent hereunder from the Borrower and each Lender’s share thereof.
(d)The entries made in the Register and accounts and subaccounts maintained
pursuant to clauses (b) and (c) of this Section 2.5 shall, to the extent
permitted by applicable Requirements of Law, be conclusive evidence of the
existence and amounts of the obligations of the Borrower therein recorded
(absent manifest error); provided, however, that the failure of any Lender or
the Administrative Agent to maintain such account, such Register or such
subaccount, as applicable, or any error therein, shall not in any manner affect
the obligation of the Borrower to repay (with applicable interest) the Loans
made to the Borrower by such Lender in accordance with the terms of this
Agreement.
(e)Any Lender may request that Loans made by it be evidenced by a promissory
note substantially in the form of Exhibit G hereto. In such event, the Borrower
shall prepare, execute and deliver to such Lender a promissory note payable to
such Lender and its registered assigns. Thereafter, the Loans evidenced by such
promissory note and interest thereon shall at all times (including after
assignment pursuant to Section 13.6) be represented by one or more promissory
notes in such form payable to the payee named therein and its registered
assigns.
2.6Conversions and Continuations.
(a)Subject to the penultimate sentence of this clause (a), (i) the Borrower
shall have the option on any Business Day to convert all or a portion equal to
at least $1,000,000 (and in multiples of $100,000 in excess thereof) of the
outstanding principal amount of Loans of one Type into a Borrowing or Borrowings
of another Type and (ii) the Borrower shall have the option on any Business Day
to continue the outstanding principal amount of any LIBOR Loans as LIBOR Loans
for an additional Interest Period; provided that (A) no partial conversion of
LIBOR Loans shall reduce the outstanding principal amount of LIBOR Loans made
pursuant to a single Borrowing to less than $1,000,000, (B) ABR Loans may not be
converted into LIBOR Loans if an Event of Default is in existence on the date of
the conversion and the Administrative Agent has or the Majority Lenders have
determined in its or their sole discretion not to permit such conversion, (C)
LIBOR Loans may not be continued as LIBOR Loans for an additional Interest
Period if an Event of Default is in existence on the date of the proposed
continuation and the Administrative Agent has or the Majority Lenders have
determined in its or their sole discretion not to permit such continuation, and
(D) Borrowings resulting from conversions pursuant to this Section 2.6 shall be
limited in number as provided in Section 2.2. Each such conversion or
continuation shall be effected by the Borrower by giving the Administrative
Agent at the Administrative Agent’s Office prior to 1:00 p.m. (Dallas, Texas
time) (1) at least three Business Days’, in the case of a continuation of or
conversion to LIBOR Loans or (2) on the date of conversion, in the case of a
conversion into ABR Loans, prior written notice (or telephonic notice promptly
confirmed in writing) (each, a “Notice of Conversion or Continuation”)
specifying the Loans to be so converted or continued, the Type of Loans to be
converted into or continued and, if such Loans are




54



--------------------------------------------------------------------------------





to be converted into or continued as LIBOR Loans, the Interest Period to be
initially applicable thereto (if no Interest Period is selected, the Borrower
shall be deemed to have selected an Interest Period of one month’s duration).
The Administrative Agent shall give each applicable Lender notice as promptly as
practicable of any such proposed conversion or continuation affecting any of its
Loans.
(b)If any Event of Default is in existence at the time of any proposed
continuation of any LIBOR Loans and the Administrative Agent has or the Majority
Lenders have determined in its or their sole discretion not to permit such
continuation, such LIBOR Loans shall be automatically converted on the last day
of the current Interest Period into ABR Loans. If upon the expiration of any
Interest Period in respect of LIBOR Loans, the Borrower has failed to elect a
new Interest Period to be applicable thereto as provided in clause (a) above,
the Borrower shall be deemed to have elected to convert such Borrowing of LIBOR
Loans into a Borrowing of ABR Loans, effective as of the expiration date of such
current Interest Period.
(c)Notwithstanding anything to the contrary herein, the Borrower may deliver a
Notice of Conversion or Continuation pursuant to which the Borrower elects to
irrevocably continue the outstanding principal amount of any Loans (other than
Swingline Loans) subject to an interest rate Hedge Agreement as LIBOR Loans for
each Interest Period until the expiration of the term of such applicable Hedge
Agreement; provided that any Notice of Conversion or Continuation delivered
pursuant to this Section 2.6(c) shall include a schedule attaching the trade
confirmation with respect to the relevant interest rate Hedge Agreement.
2.7Pro Rata Borrowings. Each Borrowing of Loans under this Agreement shall be
made by the Lenders pro rata on the basis of their then applicable Commitment
Percentages. It is understood that (a) no Lender shall be responsible for any
default by any other Lender in its obligation to make Loans hereunder and that
each Lender severally but not jointly shall be obligated to make the Loans
provided to be made by it hereunder, regardless of the failure of any other
Lender to fulfill its commitments hereunder and (b) subject to Section 2.15, the
failure by a Lender to perform any of its obligations under any of the Credit
Documents shall not release any Person from performance of its obligation under
any Credit Document.
2.8Interest.
(a)The unpaid principal amount of each ABR Loan shall bear interest from the
date of the Borrowing thereof until maturity (whether by acceleration or
otherwise) at a rate per annum that shall at all times be the Applicable Margin
plus the Alternate Base Rate, in each case, in effect from time to time.
(b)The unpaid principal amount of each LIBOR Loan shall bear interest from the
date of the Borrowing thereof until maturity thereof (whether by acceleration or
otherwise) at a rate per annum that shall at all times be the Applicable Margin
plus the relevant Adjusted LIBO Rate, in each case, in effect from time to time.
(c)Notwithstanding the foregoing, if all or a portion of (i) the principal
amount of any Loan or (ii) any interest payable thereon shall not be paid when
due (whether at stated maturity, by acceleration, including as a result of the
occurrence of an Event of Default of the type specified in Section 11.5, or
otherwise), such overdue amount shall bear interest at a rate per annum that is
(A) in the case of overdue principal, the rate that would otherwise be
applicable thereto plus two percent (2.0%) or (B) in the case of any overdue
interest, to the extent permitted by applicable Requirements of Law, the rate
described in Section 2.8(a) plus two percent (2.0%) from the date of such
non-payment to the date on which such amount is paid in full (after as well as
before judgment) (in each case, the “Default Rate”).






55



--------------------------------------------------------------------------------





(d)Interest on each Loan shall accrue from and including the date of any
Borrowing to but excluding the date of any repayment thereof and shall be
payable in Dollars; provided that any Loan that is repaid on the same date on
which it is made shall bear interest for one day. Except as provided below,
interest shall be payable (i) in respect of each ABR Loan, quarterly in arrears
on the last Business Day of each March, June, September and December, (ii) in
respect of each LIBOR Loan, on the last day of each Interest Period applicable
thereto and, in the case of an Interest Period in excess of three months, on
each date occurring at three-month intervals after the first day of such
Interest Period, (iii) in respect of each Loan, (A) on any prepayment (on the
amount prepaid), (B) at maturity (whether by acceleration or otherwise) and (C)
after such maturity, on demand.
(e)All computations of interest hereunder shall be made in accordance with
Section 5.5.
(f)The Administrative Agent, upon determining the interest rate for any
Borrowing of LIBOR Loans, shall promptly notify the Borrower and the relevant
Lenders thereof. Each such determination shall, absent clearly demonstrable
error, be final and conclusive and binding on all parties hereto.
2.9Interest Periods. At the time the Borrower gives a Notice of Borrowing or
Notice of Conversion or Continuation in respect of the making of, or conversion
into or continuation as, a Borrowing of LIBOR Loans in accordance with Section
2.6(a), the Borrower shall give the Administrative Agent written notice (or
telephonic notice promptly confirmed in writing) of the Interest Period
applicable to such Borrowing, which Interest Period shall, at the option of the
Borrower be a one, two, three or six or (if available to all the Lenders making
such LIBOR Loans as determined by such Lenders in good faith based on prevailing
market conditions) a 12-month period or any shorter period requested by the
Borrower (including 1-week and 2-week periods).
Notwithstanding anything to the contrary contained above:
(a)the initial Interest Period for any Borrowing of LIBOR Loans shall commence
on the date of such Borrowing (including the date of any conversion from a
Borrowing of ABR Loans) and each Interest Period occurring thereafter in respect
of such Borrowing shall commence on the day on which the next preceding Interest
Period expires;
(b)if any Interest Period relating to a Borrowing of LIBOR Loans begins on the
last Business Day of a calendar month or begins on a day for which there is no
numerically corresponding day in the calendar month at the end of such Interest
Period, such Interest Period shall end on the last Business Day of the calendar
month at the end of such Interest Period;
(c)if any Interest Period would otherwise expire on a day that is not a Business
Day, such Interest Period shall expire on the next succeeding Business Day;
provided that, if any Interest Period in respect of a LIBOR Loan would otherwise
expire on a day that is not a Business Day, but is a day of the month after
which no further Business Day occurs in such month, such Interest Period shall
expire on the next preceding Business Day; and
(d)the Borrower shall not be entitled to elect any Interest Period in respect of
any LIBOR Loan if such Interest Period would extend beyond the Maturity Date.
2.10Increased Costs, Illegality, Etc.
(a)In the event that any Lender shall have reasonably determined (which
determination shall, absent clearly demonstrable error, be final and conclusive
and binding upon all parties hereto):






56



--------------------------------------------------------------------------------





(i)that, due to a Change in Law occurring at any time on or after the Closing
Date, which Change in Law shall (A) impose, modify or deem applicable any
reserve, special deposit, compulsory loan, insurance charge or similar
requirement against assets of, deposits with or for the account of, or credit
extended by, any Lender, (B) subject any Lender to any Tax with respect to any
Credit Document, any LIBOR Loan made by it, Letters of Credit, Commitments, or
other obligations, or its deposits, reserves, other liabilities or capital
attributable thereto, or (C) impose on any Lender or the London interbank market
any other condition, cost or expense affecting this Agreement or LIBOR Loans
made by such Lender, which results in (x) an increase in the cost to such Lender
of making, converting into, continuing or maintaining Loans or participating in
Letters of Credit (in each case hereunder) by an amount which such Lender in its
sole discretion deems material or (y) a reduction in the amounts received or
receivable by such Lender hereunder with respect to the foregoing; or
(ii)at any time, that the making or continuance of any LIBOR Loan has become
unlawful as a result of compliance by such Lender in good faith with any
Requirement of Law (or would conflict with any such Requirement of Law not
having the force of law even though the failure to comply therewith would not be
unlawful);
then, and in any such event, such Lenders shall within a reasonable time
thereafter give notice (if by telephone, confirmed in writing) to the Borrower
and to the Administrative Agent of such determination (which notice the
Administrative Agent shall promptly transmit to each of the other Lenders).
Thereafter (x) in the case of clause (i) above, the Borrower shall pay to such
Lender, promptly (but no later than fifteen days) after receipt of written
demand therefor such additional amounts as shall be required to compensate such
Lender for such increased costs or reductions in amounts receivable hereunder
(it being agreed that a written notice as to the additional amounts owed to such
Lender, showing in reasonable detail the basis for the calculation thereof,
submitted to the Borrower by such Lender shall, absent clearly demonstrable
error, be final and conclusive and binding upon all parties hereto) and (y) in
the case of clause (ii) above, the Borrower shall take one of the actions
specified in Section 2.10(b), as promptly as possible and, in any event, within
the time period required by applicable Requirements of Law.
(b)At any time that any LIBOR Loan is affected by the circumstances described in
Section 2.1(a)(i) or Section 2.10(a)(ii), the Borrower may (and in the case of a
LIBOR Loan affected pursuant to Section 2.1(a)(ii) shall) either (i) if the
affected LIBOR Loan is then being made pursuant to a Borrowing, cancel such
Borrowing by giving the Administrative Agent telephonic notice (confirmed
promptly in writing) thereof on the same date that the Borrower was notified by
a Lender pursuant to Section 2.10(a)(i) or Section 2.10(a)(ii) or (ii) if the
affected LIBOR Loan is then outstanding, upon at least three Business Days’
notice to the Administrative Agent, require the affected Lender to convert each
such LIBOR Loan into an ABR Loan; provided that if more than one Lender is
affected at any time, then all affected Lenders must be treated in the same
manner pursuant to this Section 2.10(b).
(c)If, after the Closing Date, any Change in Law relating to capital adequacy or
liquidity requirements of any Lender or compliance by any Lender or its parent
with any Change in Law relating to capital adequacy or liquidity requirements
occurring after the Closing Date, has or would have the effect of reducing the
rate of return on such Lender’s or its parent’s capital or assets as a
consequence of such Lender’s commitments or obligations hereunder to a level
below that which such Lender or its parent could have achieved but for such
Change in Law (taking into consideration such Lender’s or its parent’s policies
with respect to capital adequacy or liquidity requirements), then from time to
time, promptly (but in any event no later than fifteen days) after written
demand by such Lender (with a copy to the Administrative Agent), the Borrower
shall pay to such Lender such additional amount or amounts as will compensate
such Lender or its parent for such reduction, it being understood and agreed,
however, that a Lender shall not be entitled to such compensation as a result of
such Lender’s compliance with, or pursuant to any request or directive to comply
with, any applicable Requirement of Law as in effect on the Closing Date (except
as




57



--------------------------------------------------------------------------------





otherwise set forth in the definition of Change in Law). Each Lender, upon
determining in good faith that any additional amounts will be payable pursuant
to this Section 2.10(c), will give prompt written notice thereof to the
Borrower, which notice shall set forth in reasonable detail the basis of the
calculation of such additional amounts, although the failure to give any such
notice shall not, subject to Section 2.13, release or diminish the Borrower’s
obligations to pay additional amounts pursuant to this Section 2.10(c) upon
receipt of such notice.
2.11Break Funding Payments. If (a) any payment of principal of any LIBOR Loan is
made by the Borrower to or for the account of a Lender other than on the last
day of the Interest Period for such LIBOR Loan as a result of a payment or
conversion pursuant to Sections 2.5, 2.6, 2.10, 5.1, 5.2 or 13.7, as a result of
acceleration of the maturity of the Loans pursuant to Section 11 or for any
other reason, (b) any Borrowing of LIBOR Loans is not made on the date specified
in a Notice of Borrowing, (c) any ABR Loan is not converted into a LIBOR Loan on
the date specified in a Notice of Conversion or Continuation, (d) any LIBOR Loan
is not continued as a LIBOR Loan on the date specified in a Notice of Conversion
or Continuation or (e) any prepayment of principal of any LIBOR Loan is not made
as a result of a withdrawn notice of prepayment pursuant to Section 5.1 or 5.2,
the Borrower shall after the Borrower’s receipt of a written request by such
Lender which request shall set forth in reasonable detail the basis for
requesting such amount, pay to the Administrative Agent (within fifteen days
after such request) for the account of such Lender any amounts required to
compensate such Lender for any additional losses, costs or expenses that such
Lender may reasonably incur as a result of such payment, failure to convert,
failure to continue or failure to prepay, including any loss, cost or expense
(excluding loss of anticipated profits) incurred by reason of the liquidation or
reemployment of deposits or other funds acquired by any Lender to fund or
maintain such LIBOR Loan.
2.12Change of Lending Office. Each Lender agrees that, upon the occurrence of
any event giving rise to the operation of Section 2.10(a)(i), 2.10(a)(ii),
2.10(c), 3.5 or 5.4 with respect to such Lender, it will, if requested by the
Borrower use reasonable efforts (subject to overall policy considerations of
such Lender) to designate another lending office for any Loans affected by such
event; provided that such designation is made on such terms that such Lender and
its lending office suffer no economic, legal or regulatory disadvantage, with
the object of avoiding the consequence of the event giving rise to the operation
of any such Section. Nothing in this Section 2.12 shall affect or postpone any
of the obligations of the Borrower or the right of any Lender provided in
Section 2.10, 3.5 or 5.4.
2.13Notice of Certain Costs. Notwithstanding anything in this Agreement to the
contrary, to the extent any notice required by Section 2.10, 2.11 or 3.5 is
given by any Lender more than 180 days after such Lender has knowledge (or
should have had knowledge) of the occurrence of the event giving rise to the
additional cost, reduction in amounts, loss, Tax or other additional amounts
described in such Sections, such Lender shall not be entitled to compensation
under Section 2.10, 2.11 or 3.5 as the case may be, for any such amounts
incurred or accruing prior to the 181st day prior to the giving of such notice
to the Borrower; provided that if the circumstance giving rise to such claim is
retroactive, then such 180-day period referred to above shall be extended to
include the period of retroactive effect thereof.
2.14Borrowing Base.
(a)Initial Borrowing Base. For the period from and including the Closing Date to
but excluding the first date the Borrowing Base is adjusted pursuant to this
Agreement, the amount of the Borrowing Base shall be $575,000,000.
Notwithstanding the foregoing, the Borrowing Base may be subject to further
adjustments from time to time pursuant to Section 2.14(b), Section 2.14(e),
Section 2.14(f), Section 2.14(g) and Section 9.14(c).






58



--------------------------------------------------------------------------------





(b)Scheduled and Interim Redeterminations. The Borrowing Base shall be
redetermined semi-annually in accordance with this Section 2.14 (a “Scheduled
Redetermination”), and, subject to Section 2.14(d), such redetermined Borrowing
Base shall become effective and applicable to the Borrower, the Administrative
Agent, the Letter of Credit Issuer and the Lenders on May 1st and November 1st
of each year (or, in each case, such date reasonably practicable thereafter),
commencing on the First Scheduled Redetermination Date. In addition, (i) the
Borrower may at any time (including prior to the First Scheduled Redetermination
Date), by notifying the Administrative Agent thereof, not more than once between
Scheduled Redeterminations (or between the Closing Date and the First Scheduled
Redetermination Date), and (ii) the Administrative Agent, may at any time
(including prior to the First Scheduled Redetermination Date), at the direction
of the Required Lenders, by notifying the Borrower thereof, not more than once
between Scheduled Redeterminations (or between the Closing Date and the First
Scheduled Redetermination Date), in each case elect to cause the Borrowing Base
to be redetermined between Scheduled Redeterminations (or between the Closing
Date and the First Scheduled Redetermination Date) (each, an “Interim
Redetermination”) in accordance with this Section 2.14. In addition to, and not
including and/or limited by the Interim Redeterminations allowed above, the
Borrower may, by notifying the Administrative Agent thereof, at any time between
Scheduled Redeterminations, request additional Interim Redeterminations of the
Borrowing Base in the event any Credit Party acquires (in one or more
transactions) Oil and Gas Properties with Proved Reserves which are to be
Borrowing Base Properties having a PV-9 (calculated at the time of acquisition)
in excess of five percent (5.0%) of the Borrowing Base in effect immediately
prior to such acquisition. In addition, the Borrowing Base shall be redetermined
or adjusted from time to time pursuant to Section 2.14(e), Section 2.14(f),
Section 2.14(g) and Section 9.14(c).
(c)Scheduled and Interim Redetermination Procedure.
(i)Each Scheduled Redetermination and each Interim Redetermination shall be
effectuated as follows: Upon receipt by the Administrative Agent of (A) the
Reserve Report, and/or (B) such other reports, data and supplemental
information, as may, from time to time, be reasonably requested by the Required
Lenders (the Reserve Report and such other reports, data and supplemental
information to the extent reasonably requested by the Required Lenders being the
“Engineering Reports”), the Administrative Agent shall evaluate the information
contained in the Engineering Reports and shall in good faith propose a new
Borrowing Base (the “Proposed Borrowing Base”) based upon such information and
such other information (including the status of title information with respect
to the Borrowing Base Properties as described in the Engineering Reports and the
existence of any Hedge Agreements or any other Indebtedness) as the
Administrative Agent deems appropriate in good faith in accordance with its
usual and customary oil and gas lending criteria as it exists at the particular
time for such purpose with respect to similar oil and gas reserve-based credits
for similarly situated borrowers. In no event shall the Proposed Borrowing Base
exceed the Maximum Aggregate Amount.
(ii)The Administrative Agent shall notify the Borrower and the Lenders of the
Proposed Borrowing Base (the “Proposed Borrowing Base Notice”) after the
Administrative Agent has received complete Engineering Reports from the Borrower
and has had a reasonable opportunity to determine the Proposed Borrowing Base in
accordance with Section 2.14(c)(i).
(iii)Any Proposed Borrowing Base that would increase the Borrowing Base then in
effect must be approved or deemed to have been approved by each of the Lenders
(other than any Defaulting Lender, unless such Defaulting Lender’s Commitment is
increasing as a result of such increase) in each such Lender’s sole discretion
and consistent with each such Lender’s normal and customary oil and gas lending
criteria as it exists at the particular time for such purpose with respect to
similar oil and gas reserve-based credits for similarly situated borrowers as
provided in this Section 2.14(c)(iii) and any Proposed Borrowing Base that would
decrease or maintain the Borrowing Base then in effect must be approved or be
deemed to have been approved by Lenders constituting at least the Required
Lenders in each such Lender’s




59



--------------------------------------------------------------------------------





sole discretion and consistent with each such Lender’s normal and customary oil
and gas lending criteria as it exists at the particular time for such purpose
with respect to similar oil and gas reserve-based credits for similarly situated
borrowers as provided in this Section 2.14(c)(iii). Upon receipt of the Proposed
Borrowing Base Notice, each Lender shall have 15 days to agree with the Proposed
Borrowing Base or disagree with the Proposed Borrowing Base by proposing an
alternate Borrowing Base. If, in the case of any Proposed Borrowing Base that
would decrease or maintain the Borrowing Base then in effect, at the end of such
15-day period, any Lender has not communicated its approval or disapproval in
writing to the Administrative Agent, such silence shall be deemed to be an
approval of the Proposed Borrowing Base. If, in the case of any Proposed
Borrowing Base that would increase the Borrowing Base then in effect, at the end
of such 15-day period, any Lender has not communicated its approval or
disapproval in writing to the Administrative Agent, such silence shall be deemed
to be disapproval of the Proposed Borrowing Base. If, at the end of such 15-day
period, all of the Lenders (other than any Defaulting Lender, unless such
Defaulting Lender’s Commitment is increasing as a result of such increase), in
the case of a Proposed Borrowing Base that would increase the Borrowing Base
then in effect, or the Required Lenders, in the case of a Proposed Borrowing
Base that would decrease or maintain the Borrowing Base then in effect, have
approved or deemed to have approved, as aforesaid, then the Proposed Borrowing
Base shall become the new Borrowing Base, effective on the date specified in
Section 2.14(d). If, however, at the end of such 15‑day period, all of the
Lenders (other than any Defaulting Lender, unless such Defaulting Lender’s
Commitment is increasing as a result of such increase), in the case of a
Proposed Borrowing Base that would increase the Borrowing Base then in effect,
or the Required Lenders, in the case of a Proposed Borrowing Base that would
decrease or maintain the Borrowing Base then in effect, have not approved or, in
the case of a decrease or reaffirmation, deemed to have approved, as aforesaid,
then the Administrative Agent shall poll the Lenders to ascertain the highest
Borrowing Base then acceptable to (x) in the case of a decrease or
reaffirmation, a number of Lenders sufficient to constitute the Required Lenders
and (y) in the case of an increase, all of the Lenders (other than any
Defaulting Lender, unless such Defaulting Lender’s Commitment is increasing as a
result of such increase), as applicable, and subject to the restrictions in
Section 13.1 on increasing any Lender’s Commitment, and such amount shall become
the new Borrowing Base, effective on the date specified in Section 2.14(d). It
is expressly understood that the Administrative Agent and Lenders have no
obligation to designate the Borrowing Base at any particular amount, except in
the exercise of their discretion, whether in relation to the Total Commitment,
the Maximum Aggregate Amount or otherwise.
(d)Effectiveness of a Redetermined Borrowing Base. Subject to Section 2.14(g),
after a redetermined Borrowing Base is approved by all of the Lenders or
approved or deemed to have been approved by the Required Lenders, as applicable,
pursuant to Section 2.14(c)(iii), the Administrative Agent shall promptly
thereafter notify the Borrower and the Lenders of the amount of the redetermined
Borrowing Base (the “New Borrowing Base Notice”), and such amount shall become
the new Borrowing Base, effective and applicable to the Borrower, the
Administrative Agent, the Letter of Credit Issuer and the Lenders:
(i)     in the case of a Scheduled Redetermination, (A) if the Administrative
Agent shall have received the Engineering Reports required to be delivered by
the Borrower pursuant to Sections 9.13(a) and 9.13(c) in a timely and complete
manner, on May 1st or November 1st (or, in each case, such date promptly
thereafter as reasonably practicable), commencing on the First Scheduled
Redetermination Date, as applicable, following such notice, or (ii) if the
Administrative Agent shall not have received the Engineering Reports required to
be delivered by the Borrower pursuant to Sections 9.13(a) and 9.13(c) in a
timely and complete manner, then on the Business Day next succeeding delivery of
such New Borrowing Base Notice; and
(ii)in the case of an Interim Redetermination, on the Business Day next
succeeding delivery of such New Borrowing Base Notice.






60



--------------------------------------------------------------------------------





Subject to Section 2.14(f) and Section 2.14(g), such amount shall then become
the Borrowing Base until the next Scheduled Redetermination Date, the next
Interim Redetermination Date or the next adjustment to the Borrowing Base under
Section 2.14(e), Section 2.14(f), Section 2.14(g) or Section 9.14(c), whichever
occurs first. Notwithstanding the foregoing, no Scheduled Redetermination or
Interim Redetermination shall become effective until the New Borrowing Base
Notice related thereto is received by the Borrower.
(e)Redetermination of Borrowing Base Upon Asset Dispositions or Termination of
Hedge Positions. If (i) (1) the Borrower or one of the other Credit Parties
Disposes of Borrowing Base Properties or Disposes of any Stock or Stock
Equivalents in any Credit Party owning Borrowing Base Properties, in each case
to a Person that is not a Credit Party or, subject to Section 9.10, a Restricted
Subsidiary or (2) there occurs any unwind, termination or creation of any
off-setting positions in respect of any commodity hedge positions (whether
evidenced by a floor, put or Hedge Agreement) of any Credit Party, and (ii) the
sum of (1) in the case of clause (i)(1) the aggregate PV-9 (calculated at the
time of such Disposition) of all such Borrowing Base Properties Disposed of, and
(2) in the case of clause (i)(2), the Hedge PV (calculated at the time of any
such unwind, termination or creation of off-setting positions) of such unwound,
terminated and/or offsetting commodity hedge positions, in each case, since the
later of (A) the most recent Redetermination Date and (B) the last adjustment of
the Borrowing Base made pursuant to this Section 2.14(e), collectively and
subject to the immediately subsequent paragraph, exceeds five percent (5.0%) of
the then-effective Borrowing Base, then the Borrowing Base shall be redetermined
upon any such Disposition or settlement of any such unwind, termination or
off-set, as the case may be, by decreasing the then-effective Borrowing Base by
the aggregate Borrowing Base Value, if any, attributable to such Disposed of
Borrowing Base Properties and commodity hedge positions subject to all such
unwinds, terminations or off-sets and the Borrower shall make any mandatory
prepayments required under Section 5.2(b)(ii) as a result of any such
redetermination. Upon any such redetermination of the Borrowing Base, the
Administrative Agent shall promptly deliver notice thereof to the Borrower and
the Lenders.


For the purposes of this Section 2.14(e), the parties hereby agree that the
Borrowing Base Value shall be determined by the Administrative Agent and
approved by the Required Lenders (with such Borrowing Base Value being
determined after giving effect to (x) in the case of any Dispositions of
Borrowing Base Properties, any acquisitions of Oil and Gas Properties by the
Borrower or any other Credit Party since the last Redetermination Date or
adjustment of the Borrowing Base made pursuant to this Section 2.14(e) and in
respect of which the Borrower has delivered a Reserve Report and other
Engineering Reports reasonably satisfactory to the Administrative Agent and (y)
in the case of any such unwind, termination or off-set in respect of any
commodity hedge positions (whether evidenced by a floor, put or Hedge
Agreement), after giving effect to any commodity hedge positions (whether
evidenced by a floor, put or Hedge Agreement) executed (A) contemporaneously
with the taking of such actions or (B) since the last Redetermination Date or
adjustment of the Borrowing Base made pursuant to this Section 2.14(e)).
(f)Reduction of Borrowing Base Upon Issuance of Permitted Additional Debt. In
addition to the other redeterminations of the Borrowing Base provided for
herein, and notwithstanding anything to the contrary set forth herein, upon any
incurrence or issuance of any Permitted Additional Debt, the Borrowing Base then
in effect shall automatically be decreased by an amount equal to twenty-five
percent (25%) of the aggregate stated principal amount of such Permitted
Additional Debt incurred or issued at such time, and the Borrower shall make any
mandatory prepayments required under Section 5.2(b)(ii) as a result of such
reduction. Such decrease in the Borrowing Base shall occur automatically upon
the incurrence or issuance of such Permitted Additional Debt on the date of
incurrence or issuance, without any vote of the Lenders or action by the
Administrative Agent and shall be effective on such date until the next
redetermination or other adjustment of the Borrowing Base pursuant to this
Agreement; provided, that, no such reduction of the Borrowing Base shall occur
with respect to any Permitted Refinancing Indebtedness incurred or issued to
substantially simultaneously refinance or replace any then existing Permitted
Additional Debt (up to the principal amount of such refinanced or replaced
Permitted Additional Debt plus




61



--------------------------------------------------------------------------------





any unpaid interest and premium thereon and any amount necessary to pay any fees
and expenses (including original issue discount and upfront fees) incurred in
connection with such Refinancing). Upon any such reduction in the Borrowing
Base, the Administrative Agent shall promptly deliver notice thereof to the
Borrower and the Lenders.


(g)Borrower’s Right to Elect Reduced Borrowing Base. Within three Business Days
of its receipt of a New Borrowing Base Notice, the Borrower may provide written
notice to the Administrative Agent and the Lenders that specifies for the period
from the effective date of such New Borrowing Base Notice until the next
succeeding Scheduled Redetermination Date, that the Borrowing Base will be a
lesser amount than the amount set forth in such New Borrowing Base Notice,
whereupon such specified lesser amount will become the new Borrowing Base. The
Borrower’s notice under this Section 2.14(g) shall be irrevocable, but without
prejudice to its rights to initiate Interim Redeterminations.


(h)Administrative Agent Data. The Administrative Agent hereby agrees to provide,
promptly, and in any event within 3 Business Days, following its receipt of a
request by the Borrower, an updated Bank Price Deck. In addition, the
Administrative Agent and the Lenders agree, upon request and at times and
locations convenient to all relevant parties, to meet with the Borrower to
discuss their evaluation of the reservoir engineering of the Oil and Gas
Properties included in the Reserve Report and their respective methodologies for
valuing such properties and the other factors considered in calculating the
Borrowing Base.


2.15Defaulting Lenders. Notwithstanding any provision of this Agreement to the
contrary, if any Lender becomes a Defaulting Lender, then the following
provisions shall apply for so long as such Lender is a Defaulting Lender:
(a)Commitment Fees shall cease to accrue on the unfunded portion of the
Commitment of such Defaulting Lender pursuant to Section 4.1(a);
(b)The Commitment and Total Exposure of such Defaulting Lender shall not be
included in determining whether all Lenders, the Majority Lenders or the
Required Lenders have taken or may take any action hereunder (including any
consent to any amendment or waiver pursuant to Section 13.1) and any
redetermination, whether an increase, decrease or affirmation, of the Borrowing
Base shall occur without the participation of a Defaulting Lender; provided that
any (i) waiver, amendment or modification requiring the consent of all Lenders
pursuant to Section 13.1 (other than Section 13.1(b)(ix)) or requiring the
consent of each affected Lender pursuant to Section 13.1(b)(i), shall require
the consent of such Defaulting Lender (which for the avoidance of doubt would
include any change to the Maturity Date applicable to such Defaulting Lender,
decreasing or forgiving any principal or interest due to such Defaulting Lender,
any decrease of any interest rate applicable to Loans made by such Defaulting
Lender (other than the waiving of post-default interest rates) and any increase
in such Defaulting Lender’s Commitment);
(c)If any Swingline Exposure or Letter of Credit Exposure exists at the time a
Lender becomes a Defaulting Lender, then (i) all or any part of such Swingline
Exposure and Letter of Credit Exposure of such Defaulting Lender will, subject
to the limitation in the first proviso below, automatically be reallocated
(effective on the day such Lender becomes a Defaulting Lender) among the
Non-Defaulting Lenders pro rata in accordance with their respective Commitment
Percentages; provided that (A) each Non-Defaulting Lender’s Total Exposure may
not in any event exceed the Commitment Percentage of the Loan Limit of such
Non-Defaulting Lender as in effect at the time of such reallocation and (B)
neither such reallocation nor any payment by a Non-Defaulting Lender pursuant
thereto will constitute a waiver or release of any claim the Borrower, the
Administrative Agent, the Letter of Credit Issuer or any other Lender may have
against such Defaulting Lender or cause such Defaulting Lender to be a
Non-Defaulting Lender, (ii) to the extent that all or any portion (the
“unreallocated portion”) of the Defaulting Lender’s Swingline Exposure




62



--------------------------------------------------------------------------------





or Letter of Credit Exposure cannot, or can only partially, be so reallocated to
Non-Defaulting Lenders, whether by reason of the first proviso in Section
2.15(c)(i) or otherwise, the Borrower shall within two Business Days following
notice by the Administrative Agent or the Letter of Credit Issuer (x) first,
prepay such Swingline Exposure and (y) second, Cash Collateralize for the
benefit of the Letter of Credit Issuer only the Borrower’s obligations
corresponding to such Defaulting Lender’s Letter of Credit Exposure (after
giving effect to any partial reallocation pursuant to Section 2.15(c)(i) above),
in accordance with the procedures set forth in Section 3.8 for so long as such
Letter of Credit Exposure is outstanding, (iii) if the Borrower Cash
Collateralizes any portion of such Defaulting Lender’s Letter of Credit Exposure
pursuant to this Section 2.15(c), the Borrower shall not be required to pay any
fees to such Defaulting Lender pursuant to Section 4.1(b) with respect to such
Defaulting Lender’s Letter of Credit Exposure during the period such Defaulting
Lender’s Letter of Credit Exposure is Cash Collateralized, (iv) if the Letter of
Credit Exposure of the Non-Defaulting Lenders is reallocated pursuant to this
Section 2.15(c), then the Letter of Credit Fees payable for the account of the
Lenders pursuant to Section 4.1(b) shall be adjusted in accordance with such
Non-Defaulting Lenders’ Commitment Percentages after giving effect to such
reallocation and the Borrower shall not be required to pay any Swingline or
Letter of Credit Fees to the Defaulting Lender pursuant to Section 4.1(b) with
respect to such Defaulting Lender’s Letter of Credit Exposure during the period
that such Defaulting Lender’s Letter of Credit Exposure is reallocated, or (v)
if any Defaulting Lender’s Letter of Credit Exposure is neither Cash
Collateralized nor reallocated pursuant to this Section 2.15(c), then, without
prejudice to any rights or remedies of the Letter of Credit Issuer or any Lender
hereunder, all Letter of Credit Fees payable under Section 4.1(b) with respect
to such Defaulting Lender’s Letter of Credit Exposure shall be payable to the
Letter of Credit Issuer until such Letter of Credit Exposure is Cash
Collateralized and/or reallocated;
(d)So long as any Lender is a Defaulting Lender, the Swingline Lender shall not
be required to fund any Swingline Loan and the Letter of Credit Issuer will not
be required to issue any new Letter of Credit or amend any outstanding Letter of
Credit to increase the Stated Amount thereof, alter the drawing terms thereunder
or extend the expiry date thereof, unless the Letter of Credit Issuer is
reasonably satisfied that any exposure that would result from the exposure to
such Defaulting Lender is eliminated or fully covered by the Commitments of the
Non-Defaulting Lenders or by Cash Collateralization or a combination thereof in
accordance with clause (c) above or otherwise in a manner reasonably
satisfactory to the Letter of Credit Issuer, and participating interests in any
such newly issued or increased Letter of Credit or newly made Swingline Loan
shall be allocated among Non-Defaulting Lenders in a manner consistent with
Section 2.15(c) (and Defaulting Lenders shall not participate therein);
(e)If the Borrower, the Administrative Agent, the Swingline Lender and the
Letter of Credit Issuer agree in writing in their discretion that a Lender that
is a Defaulting Lender should no longer be deemed to be a Defaulting Lender, the
Administrative Agent will so notify the parties hereto, whereupon, as of the
effective date specified in such notice and subject to any conditions set forth
therein, such Lender will cease to be a Defaulting Lender and will be a
Non-Defaulting Lender and any applicable Cash Collateral shall be promptly
returned to the Borrower and any Letter of Credit Exposure of such Lender
reallocated pursuant to Section 2.15(c) shall be reallocated back to such
Lender; provided that, except to the extent otherwise expressly agreed by the
affected parties, no change hereunder from Defaulting Lender to Non-Defaulting
Lender will constitute a waiver or release of any claim of any party hereunder
arising from such Lender’s having been a Defaulting Lender; and
(f)Any payment of principal, interest, fees or other amounts received by the
Administrative Agent for the account of that Defaulting Lender (whether
voluntary or mandatory, at maturity, pursuant to Section 11 or otherwise, and
including any amounts made available to the Administrative Agent by that
Defaulting Lender pursuant to Section 13.8), shall be applied at such time or
times as may be determined by the Administrative Agent as follows: first, to the
payment of any amounts owing by that Defaulting Lender to the Administrative
Agent hereunder; second, to the payment on a pro rata basis of any amounts




63



--------------------------------------------------------------------------------





owing by that Defaulting Lender to the Letter of Credit Issuer and the Swingline
Lender hereunder; third, as the Borrower may request (so long as no Default or
Event of Default exists), to the funding of any Loan in respect of which that
Defaulting Lender has failed to fund its portion thereof as required by this
Agreement, as determined by the Administrative Agent; fourth, if so determined
by the Administrative Agent and the Borrower, to be held in a non-interest
bearing deposit account and released in order to satisfy obligations of that
Defaulting Lender to fund Loans under this Agreement; fifth, to the payment of
any amounts owing to the Lenders, the Letter of Credit Issuer or the Swingline
Lender as a result of any judgment of a court of competent jurisdiction obtained
by any Lender, the Letter of Credit Issuer or the Swingline Lender against that
Defaulting Lender as a result of that Defaulting Lender’s breach of its
obligations under this Agreement; sixth, so long as no Default or Event of
Default exists, to the payment of any amounts owing to the Borrower as a result
of any judgment of a court of competent jurisdiction obtained by the Borrower
against that Defaulting Lender as a result of that Defaulting Lender’s breach of
its obligations under this Agreement; and seventh, to that Defaulting Lender or
as otherwise directed by a court of competent jurisdiction; provided that if
such payment is a payment of the principal amount of any Loans or Unpaid
Drawings, such payment shall be applied solely to pay the relevant Loans of, and
Unpaid Drawings owed to, the relevant Non-Defaulting Lenders on a pro rata basis
prior to being applied in the manner set forth in this Section 2.15(f). Any
payments, prepayments or other amounts paid or payable to a Defaulting Lender
that are applied (or held) to pay amounts owed by a Defaulting Lender or to post
Cash Collateral pursuant to Section 3.8 shall be deemed paid to and redirected
by that Defaulting Lender, and each Lender irrevocably consents hereto.
2.16Increase of Total Commitment.
(a)Subject to the conditions set forth in Section 2.16(b), the Borrower may,
from time to time (including in connection with any redetermination of the
Borrowing Base), increase the Total Commitment then in effect (any such increase
an “Incremental Increase”) by increasing the Commitment of one or more Lenders
(each, an “Increasing Lender”) and/or, with the consent of the Administrative
Agent, the Swingline Lender and the Letter of Credit Issuer (in each case, such
consent not to be unreasonably withheld or delayed), by causing one or more
Persons that at such time are not Lenders to become Lenders (each, an
“Additional Lender”). Notwithstanding the foregoing, in no case shall an
Additional Lender be a natural person, an Industry Competitor, the Borrower or
any Subsidiary of the Borrower.


(b)Any increase in the Total Commitment shall be subject to the following
additional conditions:


(i)such increase shall not be less than $25,000,000 (and increments of
$1,000,000 above that minimum) unless the Administrative Agent otherwise
consents, and no such increase shall be permitted if after giving effect thereto
the Total Commitment would exceed the lesser of the Borrowing Base then in
effect (which may, subject to and in accordance with Section 2.14(b), be
redetermined at the Borrower’s option in connection with any Incremental
Increase) and the Maximum Aggregate Amount;


(ii)no Event of Default shall have occurred and be continuing after giving
effect to such increase;


(iii)no Lender’s Commitment may be increased without the consent of such Lender;


(iv)the Administrative Agent, the Swingline Lender and the Letter of Credit
Issuer shall have been given notice of the increase in Commitments;


(v)the maturity date of such increase shall be the same as the Maturity Date;








64



--------------------------------------------------------------------------------





(vi)the Borrower shall have paid to the Administrative Agent, for payment to any
Increasing Lender or Additional Lender, as applicable, any fees payable in the
amounts and at the times separately agreed upon among the Borrower, the
Administrative Agent and each such Lender or Lenders; and


(vii)the increase shall be on the exact same terms and pursuant to the exact
same documentation applicable to this Agreement (other than with respect to any
arrangement, structuring, upfront or other fees or discounts payable in
connection with such Incremental Increase) (provided that the Applicable Margin
of this Agreement and the Commitments and the extensions of credit made
hereunder may be increased to be consistent with that for such Incremental
Increases).


(c)Each Increasing Lender or Additional Lender shall execute and deliver to the
Borrower, the Administrative Agent, the Swingline Lender and the Letter of
Credit Issuer customary documentation (any such documentation, an “Incremental
Agreement”) implementing any Incremental Increase. Upon receipt by the
Administrative Agent of one or more executed Incremental Agreements increasing
the Commitments of Lenders and/or adding Commitments from Additional Lenders as
provided in this Section 2.16, (i) the Total Commitment shall be increased
automatically on the effective date set forth in such Incremental Agreements by
the aggregate amount indicated in such Incremental Agreements without further
action by the Borrower, the Administrative Agent, the Swingline Lender, the
Letter of Credit Issuer or any Lender, (ii) Schedule 1.1(a) and the Register
shall each be amended to add such Additional Lender’s Commitment or to reflect
the increase in the Commitment of an Increasing Lender, and the Commitment
Percentages of the Lenders shall be adjusted accordingly to reflect the
Incremental Increase of each Additional Lender and/or each Increasing Lender,
(iii) the Administrative Agent shall distribute to the Borrower, the
Administrative Agent, the Swingline Lender, the Letter of Credit Issuer and each
Lender the revised Schedule 1.1(a), (iv) any such Additional Lender shall be
deemed to be a party in all respects to this Agreement and any other Credit
Documents to which the Lenders are a party, and (v) upon the effective date set
forth in such Incremental Agreement, any such Lender party to the Incremental
Agreement shall purchase a pro rata portion of the outstanding Loans (including
participations in L/C Obligations or Swingline Loans) of each of the current
Lenders such that each Lender (including any Additional Lender, if applicable)
shall hold its respective Commitment Percentage of the outstanding Loans (and
participation interests in participations in L/C Obligations or Swingline Loans)
as reflected in the revised Schedule 1.1(a) required by this Section 2.16. In
connection with the effectiveness of any Incremental Agreement, the Borrower
shall pay to the Administrative Agent any applicable breakage costs associated
with reallocations as and when due pursuant to Section 2.11.


2.17Revenue Bonds. Subject to the Borrower’s delivery of a Notice of Borrowing
under Section 2.3(a) and the terms and conditions set forth in this Agreement,
in connection with the issuance of any Permitted Additional Revenue Bonds after
the Closing Date in accordance with Section 10.1(u), under any such Permitted
Additional Revenue Bonds, the Bond Purchaser shall be deemed to have sold to
each other Lender, and each other Lender shall be deemed to have unconditionally
and irrevocably purchased from Bond Purchaser, a non-recourse participation in
any such Permitted Additional Revenue Bonds, as the case may be, equal to such
Lender’s Commitment Percentage of any purchase by Bond Purchaser under any such
Permitted Additional Revenue Bonds, as the case may be. Notwithstanding anything
to the contrary contained in the Credit Documents or Permitted Additional
Revenue Bond Documents, any borrowing by Borrower or any other Credit Party, as
applicable, under any loan agreement hereafter entered into in connection with
any Permitted Additional Revenue Bond Transaction, or on any promissory note
hereafter executed in connection with any Permitted Additional Revenue Bond
Transaction shall also be deemed to be and considered as, without duplication, a
Borrowing of a Loan hereunder (the outstanding principal of which shall be and
be deemed to be included in the Total Exposure for all purposes hereunder).


2.18Alternate Rate of Interest.






65



--------------------------------------------------------------------------------





(a)Unless and until a Benchmark Replacement is implemented in accordance with
Section 2.18(b) below, if:
(i)the Administrative Agent determines (which determination shall be conclusive
absent manifest error) that adequate and reasonable means do not exist for
ascertaining the Adjusted LIBO Rate or the LIBO Rate, as applicable (including
because the LIBO Screen Rate is not available or published on a current basis),
for such Interest Period; provided that no Benchmark Transition Event shall have
occurred at or prior to such time; or
(ii)the Administrative Agent is advised in writing by the Majority Lenders that
the Adjusted LIBO Rate or the LIBO Rate, as applicable, for such Interest Period
will not adequately and fairly reflect the cost to such Lenders of making or
maintaining their Loans included in such Borrowing for such Interest Period;
then the Administrative Agent shall give notice thereof to the Borrower and the
Lenders by telephone, telecopy, electronic mail or other means for notice as
provided in Section 13.2 as promptly as practicable thereafter and, until the
Administrative Agent notifies the Borrower and the Lenders that the
circumstances giving rise to such notice no longer exist, (a) any Notice of
Conversion or Continuation that requests the conversion of any Borrowing to, or
continuation of any Borrowing as, a LIBOR Loan shall be ineffective and (b) if
any Notice of Borrowing requests a LIBOR Loan, such Borrowing shall be made as
an ABR Loan; provided that if the circumstances giving rise to such notice
affect only one Type of Loans, then the other Type of Loans shall be permitted.
(b)Notwithstanding anything to the contrary herein or in any other Credit
Document, upon the occurrence of a Benchmark Transition Event or an Early Opt-in
Election, as applicable, the Administrative Agent and the Borrower may amend
this Agreement to replace the LIBO Rate with a Benchmark Replacement; provided
that such amendment shall meet the standards set forth in proposed Section
1.1001-6 of the United States Treasury Regulations so as not to be treated as a
“modification” (and therefore an exchange) of the Loans for purposes of Section
1.1001-3 of the United States Treasury Regulations. Any such amendment with
respect to a Benchmark Transition Event will become effective at 5:00 p.m. on
the fifth (5th) Business Day after the Administrative Agent has posted such
proposed amendment to all Lenders and the Borrower, so long as the
Administrative Agent has not received, by such time, written notice of objection
to such proposed amendment from Lenders comprising the Majority Lenders;
provided that, with respect to any proposed amendment containing any SOFR-Based
Rate, the Lenders shall be entitled to object only to the Benchmark Replacement
Adjustment contained therein. Any such amendment with respect to an Early Opt-in
Election will become effective on the date that Lenders comprising the Majority
Lenders have delivered to the Administrative Agent written notice that such
Majority Lenders accept such amendment. No replacement of the LIBO Rate with a
Benchmark Replacement pursuant to this Section 2.18(b) will occur prior to the
applicable Benchmark Transition Start Date.
(c)In connection with the implementation of a Benchmark Replacement, the
Administrative Agent (after consultation with the Borrower) will have the right
to make Benchmark Replacement Conforming Changes from time to time and,
notwithstanding anything to the contrary herein or in any other Credit Document,
any amendments implementing such Benchmark Replacement Conforming Changes will
become effective without any further action or consent of any other party to
this Agreement.
(d)The Administrative Agent will promptly notify the Borrower and the Lenders of
(i) any occurrence of a Benchmark Transition Event or an Early Opt-in Election,
as applicable, and its related Benchmark Replacement Date and Benchmark
Transition Start Date, (ii) the implementation of any Benchmark Replacement,
(iii) the effectiveness of any Benchmark Replacement Conforming Changes and
(iv) the commencement or conclusion of any Benchmark Unavailability Period. Any
determination,




66



--------------------------------------------------------------------------------





decision or election that may be made by the Administrative Agent or Lenders
pursuant to this Section 2.18, including any determination with respect to a
tenor, rate or adjustment or of the occurrence or non-occurrence of an event,
circumstance or date and any decision to take or refrain from taking any action,
will be conclusive and binding absent manifest error and may be made in its or
their sole discretion and without consent from any other party hereto, except,
in each case, as expressly required pursuant to this Section 2.18.
(e)Upon the Borrower’s receipt of notice of the commencement of a Benchmark
Unavailability Period, (i) any Notice of Conversion or Continuation that
requests the conversion of any ABR Loan to, or continuation of any ABR Loan as,
a LIBOR Loan shall be ineffective, and (ii) if any Notice of Borrowing requests
a LIBOR Loan, such Loan shall be made as an ABR Loan; provided that (A) if the
circumstances giving rise to such notice affect only one Type of Loans, then the
other Type of Loans shall be permitted and (B) after receipt of any such notice,
the Borrower may revoke any pending request for a Loan of, or conversion to or
continuation of, LIBOR Loans.
SECTION 3.Letters of Credit
3.1Letters of Credit.
(a)Subject to and upon the terms and conditions herein set forth, at any time
and from time to time on and after the Closing Date and prior to the L/C
Maturity Date, the Letter of Credit Issuer agrees, in reliance upon the
agreements of the Lenders set forth in this Section 3, to issue upon the request
of the Borrower and for the direct or indirect benefit of the Borrower and the
Credit Parties, a standby letter of credit or standby letters of credit (the
“Letters of Credit” and each, a “Letter of Credit”) in such form and with such
Issuer Documents as may be approved by the Letter of Credit Issuer in its
reasonable discretion; provided that, if requested by the Letter of Credit
Issuer, the Borrower shall be a co-applicant of, and jointly and severally
liable with respect to, each Letter of Credit issued for the account of a Credit
Party (other than the Borrower). Notwithstanding anything to the contrary in the
foregoing, the Existing Letters of Credit shall be deemed to have been issued
hereunder as “Letters of Credit”.
(b)Notwithstanding the foregoing, (i) no Letter of Credit shall be issued if the
Stated Amount, when added to the Letters of Credit Outstanding at such time,
would exceed the Letter of Credit Commitment then in effect, (ii) no Letter of
Credit shall be issued if the Stated Amount would cause the aggregate amount of
all Lenders’ Total Exposures at such time to exceed the Loan Limit then in
effect, (iii) each Letter of Credit shall have an expiration date occurring no
later than the earlier of (A) 12 months (or 18 months in the case of any Letters
of Credit issued in favor of the Railroad Commission of Texas, as beneficiary)
after the date of issuance or such longer period of time as may be agreed by the
Letter of Credit Issuer and (B) the L/C Maturity Date, unless otherwise agreed
upon by the Administrative Agent and the Letter of Credit Issuer or as provided
under Section 3.2(b); provided that any Letter of Credit may provide for
automatic renewal thereof for additional periods of up to 12 months (or 18
months in the case of any Letters of Credit issued in favor of the Railroad
Commission of Texas, as beneficiary) or such longer period of time as may be
agreed by the Letter of Credit Issuer, subject to the provisions of Section
3.2(b); provided, further, that in no event shall such expiration date occur
later than the L/C Maturity Date unless arrangements which are reasonably
satisfactory to the Administrative Agent and the Letter of Credit Issuer to Cash
Collateralize (or backstop or replace) such Letter of Credit have been made
(provided, however, that no Lenders shall be obligated to fund participations in
respect of any Letter of Credit after the Maturity Date), (v) each Letter of
Credit shall be denominated in Dollars, (vi) no Letter of Credit shall be issued
if it would be illegal under any applicable Requirement of Law for the
beneficiary of the Letter of Credit to have a Letter of Credit issued in its
favor and (vii) no Letter of Credit shall be issued by the Letter of Credit
Issuer after it has received a written notice from any Credit Party or the
Administrative Agent or the Majority Lenders stating that a Default or Event of
Default has occurred and is continuing until such time




67



--------------------------------------------------------------------------------





as the Letter of Credit Issuer shall have received a written notice (A) of
rescission of such notice from the party or parties originally delivering such
notice, (B) of the waiver of such Default or Event of Default in accordance with
the provisions of Section 13.1 or (C) that such Default or Event of Default is
no longer continuing.
(c)Upon at least one Business Day’s prior written notice (or telephonic notice
promptly confirmed in writing) to the Administrative Agent and the Letter of
Credit Issuer (which notice the Administrative Agent shall promptly transmit to
each of the applicable Lenders), the Borrower shall have the right, on any day,
permanently to terminate or reduce the Letter of Credit Commitment in whole or
in part; provided that, after giving effect to such termination or reduction,
the Letters of Credit Outstanding shall not exceed the Letter of Credit
Commitment.
3.2Letter of Credit Requests.
(a)Whenever the Borrower desires that a Letter of Credit be issued for its
account (other than in respect of the deemed issuance and replacement of the
Existing Letters of Credit with Letters of Credit hereunder pursuant to Section
3.1(a)), the Borrower shall give the Administrative Agent and the Letter of
Credit Issuer a Letter of Credit Request by no later than 1:00 p.m. (Dallas,
Texas time) at least two (or such lesser number as may be agreed upon by the
Administrative Agent and the Letter of Credit Issuer) Business Days prior to the
proposed date of issuance. Each Letter of Credit Request shall specify, among
other things, (i) the aggregate Stated Amount of such Letter of Credit to be
issued, (ii) the proposed date of issuance (which shall be a Business Day),
(iii) the name and address of the beneficiary, (iv) the expiration date of the
Letter of Credit and (v) that the conditions set forth in Section 7 are
satisfied (and Section 6 in the case of any issuance of a Letter of Credit on
the Closing Date) (other than in respect of the deemed issuance and replacement
of the Existing Letters of Credit with Letters of Credit hereunder pursuant to
Section 3.1(a)). The Letter of Credit Issuer shall not issue any Letters of
Credit unless the Letter of Credit Issuer shall have received notice from the
Administrative Agent that the conditions to such issuance have been met, which
notice shall be deemed given (A) if the Letter of Credit Issuer has not received
notice from the Administrative Agent that the conditions to such issuance have
been met within two Business Days after the date of the applicable Letter of
Credit Request or (B) if the aggregate amount of Letters of Credit Outstanding
issued by the Letter of Credit Issuer then outstanding does not exceed the
amount theretofore agreed to by the Borrower, the Administrative Agent and the
Letter of Credit Issuer, and the Administrative Agent has not otherwise notified
the Letter of Credit Issuer that it may no longer rely on clause (A).
(b)If the Borrower so requests in any applicable Letter of Credit Request, the
Letter of Credit Issuer may, in its sole and absolute discretion, agree to issue
a Letter of Credit that has automatic extension provisions (each, an
“Auto-Extension Letter of Credit”); provided that any such Auto-Extension Letter
of Credit must permit the Letter of Credit Issuer to prevent any such extension
at least once in each 12-month or 18-month period, as applicable (commencing
with the date of issuance of such Letter of Credit), by giving prior notice to
the beneficiary thereof (the “Non-Extension Notice Date”) not later than a day
in each such 12-month or 18-month period, as applicable, to be agreed upon at
the time such Letter of Credit is issued. Unless otherwise directed by the
Letter of Credit Issuer, the Borrower shall not be required to make a specific
request to the Letter of Credit Issuer for any such extension. Once an
Auto-Extension Letter of Credit has been issued, the Lenders shall be deemed to
have authorized (but may not require) the Letter of Credit Issuer to permit the
extension of such Letter of Credit at any time to an expiry date not later than
the L/C Maturity Date unless arrangements which are reasonably satisfactory to
the Letter of Credit Issuer to Cash Collateralize (or satisfactory to the Letter
of Credit Issuer in its sole discretion to otherwise backstop) such Letter of
Credit have been made (but no Lenders shall be obligated to fund participations
in respect of any Letter of Credit after the Maturity Date); provided, however,
that the Letter of Credit Issuer shall not permit any such extension if (i) the
Letter of Credit Issuer has determined that it would not be permitted, or would
have no obligation, at such time to issue such Letter of Credit in its revised
form (as




68



--------------------------------------------------------------------------------





extended) under the terms hereof (by reason of the provisions of clause (b) of
Section 3.1 or otherwise), or (ii) it has received notice (which may be by
telephone or in writing) on or before the day that is five Business Days before
the Non-Extension Notice Date (A) from the Administrative Agent that the
Majority Lenders have elected not to permit such extension or (B) from the
Administrative Agent, any Lender or the Borrower that one or more of the
applicable conditions specified in Section 7 are not then satisfied, and in each
such case directing the Letter of Credit Issuer not to permit such extension.
(c)The Letter of Credit Issuer (other than the Administrative Agent or any of
its Affiliates) shall, at least once each week, provide the Administrative Agent
with a list of all Letters of Credit issued by it that are outstanding at such
time; provided that, upon written request from the Administrative Agent, the
Letter of Credit Issuer shall thereafter notify the Administrative Agent in
writing on each Business Day of all Letters of Credit issued on the prior
Business Day by the Letter of Credit Issuer.
(d)The making of each Letter of Credit Request shall be deemed to be a
representation and warranty by the Borrower that the Letter of Credit may be
issued in accordance with, and will not violate the requirements of, Section
3.1(b).
3.3Letter of Credit Participations.
(a)Immediately upon the issuance by the Letter of Credit Issuer of any Letter of
Credit, the Letter of Credit Issuer shall be deemed to have sold and transferred
to each Lender (each such Lender, in its capacity under this Section 3.3, an
“L/C Participant”), and each such L/C Participant shall be deemed irrevocably
and unconditionally to have purchased and received from the Letter of Credit
Issuer, without recourse or warranty, an undivided interest and participation
(each an “L/C Participation”), to the extent of such L/C Participant’s
Commitment Percentage, in each Letter of Credit, each substitute therefor, each
drawing made thereunder and the obligations of the Borrower under this Agreement
with respect thereto, and any security therefor or guaranty pertaining thereto.
(b)In determining whether to pay under any Letter of Credit, the Letter of
Credit Issuer shall have no obligation relative to the L/C Participants other
than to confirm that (i) any documents required to be delivered under such
Letter of Credit have been delivered, (ii) the Letter of Credit Issuer has
examined the documents with reasonable care and (iii) the documents appear to
comply on their face with the requirements of such Letter of Credit. Any action
taken or omitted to be taken by the Letter of Credit Issuer under or in
connection with any Letter of Credit issued by it, if taken or omitted in the
absence of gross negligence or willful misconduct, shall not create for the
Letter of Credit Issuer any resulting liability.
(c)In the event that the Letter of Credit Issuer makes any payment under any
Letter of Credit issued by it and the Borrower shall not have repaid such amount
in full to the Letter of Credit Issuer pursuant to Section 3.4(a), or if any
reimbursement payment is required to be refunded to the Borrower, the Letter of
Credit Issuer shall promptly notify the Administrative Agent and each L/C
Participant of such failure, and each such L/C Participant shall promptly and
unconditionally pay to the Administrative Agent for the account of the Letter of
Credit Issuer, the amount of such L/C Participant’s Commitment Percentage of
such unreimbursed payment in Dollars and in immediately available funds;
provided, however, that no L/C Participant shall be obligated to pay to the
Administrative Agent for the account of the Letter of Credit Issuer its
Commitment Percentage of such unreimbursed amount arising from any wrongful
payment made by the Letter of Credit Issuer under any such Letter of Credit as a
result of acts or omissions constituting willful misconduct or gross negligence
on the part of the Letter of Credit Issuer (as determined in a final and
non-appealable judgment by a court of competent jurisdiction). Each L/C
Participant shall make available to the Administrative Agent for the account of
the Letter of Credit Issuer such L/C Participant’s Commitment Percentage of the
amount of such payment no later than 1:00 p.m. (Dallas, Texas time) on the first
Business Day after the date notified by the Letter of Credit Issuer in
immediately available funds. If




69



--------------------------------------------------------------------------------





and to the extent such L/C Participant shall not have so made its Commitment
Percentage of the amount of such payment available to the Administrative Agent
for the account of the Letter of Credit Issuer, such L/C Participant agrees to
pay to the Administrative Agent for the account of the Letter of Credit Issuer,
forthwith on demand, such amount, together with interest thereon for each day
from such date until the date such amount is paid to the Administrative Agent
for the account of the Letter of Credit Issuer at a rate per annum equal to the
Overnight Rate from time to time then in effect, plus any administrative,
processing or similar fees customarily charged by the Letter of Credit Issuer in
connection with the foregoing. The failure of any L/C Participant to make
available to the Administrative Agent for the account of the Letter of Credit
Issuer its Commitment Percentage of any payment under any Letter of Credit shall
not relieve any other L/C Participant of its obligation hereunder to make
available to the Administrative Agent for the account of the Letter of Credit
Issuer its Commitment Percentage of any payment under such Letter of Credit on
the date required, as specified above, but no L/C Participant shall be
responsible for the failure of any other L/C Participant to make available to
the Administrative Agent such other L/C Participant’s Commitment Percentage of
any such payment.
(d)Whenever the Letter of Credit Issuer receives a payment in respect of an
unpaid reimbursement obligation as to which the Administrative Agent has
received for the account of the Letter of Credit Issuer any payments from the
L/C Participants pursuant to clause (c) above, the Letter of Credit Issuer shall
pay to the Administrative Agent and the Administrative Agent shall promptly pay
to each L/C Participant that has paid its Commitment Percentage of such
reimbursement obligation, in Dollars and in immediately available funds, an
amount equal to such L/C Participant’s share (based upon the proportionate
aggregate amount originally funded by such L/C Participant to the aggregate
amount funded by all L/C Participants) of the principal amount so paid in
respect of such reimbursement obligation and interest thereon accruing after the
purchase of the respective L/C Participations at the Overnight Rate.
(e)The obligations of the L/C Participants to make payments to the
Administrative Agent for the account of the Letter of Credit Issuer with respect
to Letters of Credit shall be irrevocable and not subject to counterclaim,
set-off or other defense or any other qualification or exception whatsoever and
shall be made in accordance with the terms and conditions of this Agreement
under all circumstances, including under any of the following circumstances:
(i)any lack of validity or enforceability of this Agreement or any of the other
Credit Documents;
(ii)the existence of any claim, set-off, defense or other right that the
Borrower may have at any time against a beneficiary named in a Letter of Credit,
any transferee of the Letter of Credit (or any Person for whom any such
transferee may be acting), the Administrative Agent, the Letter of Credit
Issuer, any Lender or other Person, whether in connection with this Agreement,
any Letter of Credit, the transactions contemplated herein or any unrelated
transactions (including any underlying transaction between the Borrower and the
beneficiary named in any such Letter of Credit);
(iii)any draft, certificate or any other document presented under any Letter of
Credit proving to be forged, fraudulent, invalid or insufficient in any respect
or any statement therein being untrue or inaccurate in any respect;
(iv)the surrender or impairment of any security for the performance or
observance of any of the terms of any of the Credit Documents; or
(v)the occurrence of any Default or Event of Default;




70



--------------------------------------------------------------------------------





provided, however, that no L/C Participant shall be obligated to pay to the
Administrative Agent for the account of the Letter of Credit Issuer its
Commitment Percentage of any unreimbursed amount arising from any wrongful
payment made by the Letter of Credit Issuer under a Letter of Credit as a result
of acts or omissions constituting willful misconduct, bad faith or gross
negligence on the part of the Letter of Credit Issuer (as determined in a final
and non-appealable judgment by a court of competent jurisdiction).
3.4Agreement to Repay Letter of Credit Drawings.
(a)The Borrower hereby agrees to reimburse the Letter of Credit Issuer by making
payment in Dollars to the Administrative Agent for the account of the Letter of
Credit Issuer in immediately available funds, for any payment or disbursement
made by the Letter of Credit Issuer under any Letter of Credit issued by it
(each such amount so paid until reimbursed, an “Unpaid Drawing”) (i) within one
Business Day of the date of such payment or disbursement if the Borrower
receives notice from the Letter of Credit Issuer of such payment or disbursement
prior to 11:00 a.m. (Dallas, Texas time) on such next succeeding Business Day
(from the date of such payment or disbursement) or (ii) if such notice is
received after such time, on the next Business Day following the date of receipt
of such notice (such required date for reimbursement under clause (a) or (ii),
as applicable, on such Business Day (the “Reimbursement Date”)), with interest
on the amount so paid or disbursed by the Letter of Credit Issuer, from and
including the date of such payment or disbursement to but excluding the
Reimbursement Date, at the per annum rate for each day equal to the rate
described in Section 2.8(a); provided that, notwithstanding anything contained
in this Agreement to the contrary, with respect to any Letter of Credit, (A)
unless the Borrower shall have notified the Administrative Agent and the Letter
of Credit Issuer prior to 11:00 a.m. (Dallas, Texas time) on the Reimbursement
Date that the Borrower intends to reimburse the Letter of Credit Issuer for the
amount of such drawing with funds other than the proceeds of Loans, the Borrower
shall be deemed to have given a Notice of Borrowing requesting that the Lenders
make Loans (which shall be ABR Loans) on the Reimbursement Date in an amount
equal to the amount at such drawing, and (B) the Administrative Agent shall
promptly notify each L/C Participant of such drawing and the amount of its Loan
to be made in respect thereof, and each L/C Participant shall be irrevocably
obligated to make a Loan to the Borrower in the manner deemed to have been
requested in the amount of its Commitment Percentage of the applicable Unpaid
Drawing by 12:00 noon (Dallas, Texas time) on such Reimbursement Date by making
the amount of such Loan available to the Administrative Agent. Such Loans made
in respect of such Unpaid Drawing on such Reimbursement Date shall be made
without regard to the limits of Section 2.2 and without regard to the
satisfaction of the conditions set forth in Section 7. The Administrative Agent
shall use the proceeds of such Loans solely for purpose of reimbursing the
Letter of Credit Issuer for the related Unpaid Drawing. In the event that the
Borrower fails to Cash Collateralize any Letter of Credit that is outstanding on
the Maturity Date, the full amount of the Letters of Credit Outstanding in
respect of such Letter of Credit shall be deemed to be an Unpaid Drawing subject
to the provisions of this Section 3.4 except that the Letter of Credit Issuer
shall hold the proceeds received from the Lenders as contemplated above as cash
collateral for such Letter of Credit to reimburse any Drawing under such Letter
of Credit and shall use such proceeds first, to reimburse itself for any
Drawings made in respect of such Letter of Credit following the L/C Maturity
Date, second, to the extent such Letter of Credit expires or is returned undrawn
while any such cash collateral remains, to the repayment of obligations in
respect of any Loans that have not been paid at such time and third, to the
Borrower or as otherwise directed by a court of competent jurisdiction. Nothing
in this Section 3.4(a) shall affect the Borrower’s obligation to repay all
outstanding Loans when due in accordance with the terms of this Agreement.
(b)The obligations of the Borrower under this Section 3.4 to reimburse the
Letter of Credit Issuer with respect to Unpaid Drawings (including, in each
case, interest thereon) shall be absolute and unconditional under any and all
circumstances and irrespective of any set-off, counterclaim or defense to
payment that the Borrower or any other Person may have or have had against the
Letter of Credit Issuer, the Administrative Agent or any Lender (including in
its capacity as an L/C Participant), including any




71



--------------------------------------------------------------------------------





defense based upon the failure of any drawing under a Letter of Credit (each a
“Drawing”) to conform to the terms of the Letter of Credit or any
non-application or misapplication by the beneficiary of the proceeds of such
Drawing; provided that the Borrower shall not be obligated to reimburse the
Letter of Credit Issuer for any wrongful payment made by the Letter of Credit
Issuer under the Letter of Credit issued by it as a result of acts or omissions
constituting willful misconduct, bad faith or gross negligence on the part of
the Letter of Credit Issuer (as determined in a final and non-appealable
judgment by a court of competent jurisdiction).
3.5Increased Costs. If, after the Closing Date, the adoption of any Change in
Law shall either (a) impose, modify or make applicable any reserve, deposit,
capital adequacy, liquidity or similar requirement against letters of credit
issued by the Letter of Credit Issuer, or any L/C Participant’s L/C
Participation therein, or (b) impose on the Letter of Credit Issuer or any L/C
Participant any other conditions, costs or expenses affecting its obligations
under this Agreement in respect of Letters of Credit or L/C Participations
therein or any Letter of Credit or such L/C Participant’s L/C Participation
therein, and the result of any of the foregoing is to increase the cost to the
Letter of Credit Issuer or such L/C Participant of issuing, maintaining or
participating in any Letter of Credit, or to reduce the amount of any sum
received or receivable by the Letter of Credit Issuer or such L/C Participant
hereunder (other than (i) Indemnified Taxes or (ii) Excluded Taxes) in respect
of Letters of Credit, L/C Participations therein or other obligations, or its
deposits, reserves, other liabilities or capital attributable thereto, then,
promptly (and in any event no later than 15 days) after receipt of written
demand to the Borrower by the Letter of Credit Issuer or such L/C Participant,
as the case may be (a copy of which notice shall be sent by the Letter of Credit
Issuer or such L/C Participant to the Administrative Agent), the Borrower shall
pay to the Letter of Credit Issuer or such L/C Participant such additional
amount or amounts as will compensate the Letter of Credit Issuer or such L/C
Participant for such increased cost or reduction, it being understood and
agreed, however, that the Letter of Credit Issuer or an L/C Participant shall
not be entitled to such compensation as a result of such Person’s compliance
with, or pursuant to any request or directive to comply with, any such
Requirement of Law as in effect on the Closing Date (except as otherwise set
forth in the definition of Change in Law). A certificate submitted to the
Borrower by the Letter of Credit Issuer or an L/C Participant, as the case may
be (a copy of which certificate shall be sent by the Letter of Credit Issuer or
such L/C Participant to the Administrative Agent), setting forth in reasonable
detail the basis for the determination of such additional amount or amounts
necessary to compensate the Letter of Credit Issuer or such L/C Participant as
aforesaid shall be conclusive and binding on the Borrower absent clearly
demonstrable error.
3.6New or Successor Letter of Credit Issuer.
(a)The Letter of Credit Issuer may resign as the Letter of Credit Issuer upon 30
days’ prior written notice to the Administrative Agent, the Lenders and the
Borrower. The Borrower may replace the Letter of Credit Issuer for any reason
upon written notice to the Letter of Credit Issuer and the Administrative Agent
and may add Letter of Credit Issuers at any time upon notice to the
Administrative Agent. If the Letter of Credit Issuer shall resign or be
replaced, or if the Borrower shall decide to add a new Letter of Credit Issuer
under this Agreement, then the Borrower may appoint from among the Lenders a
successor issuer of Letters of Credit or a new Letter of Credit Issuer, as the
case may be, or, with the consent of the Administrative Agent (such consent not
to be unreasonably withheld) and such new Letter of Credit Issuer, another
successor or new issuer of Letters of Credit, whereupon such successor issuer
shall succeed to the rights, powers and duties of the replaced or resigning
Letter of Credit Issuer under this Agreement and the other Credit Documents, or
such new issuer of Letters of Credit shall be granted the rights, powers and
duties of the Letter of Credit Issuer hereunder, and the term “Letter of Credit
Issuer” shall mean such successor or such new issuer of Letters of Credit
effective upon such appointment. The acceptance of any appointment as the Letter
of Credit Issuer hereunder whether as a successor issuer or new issuer of
Letters of Credit in accordance with this Agreement, shall be evidenced by an
agreement entered into by such new or successor issuer of Letters of Credit, in
a form reasonably satisfactory to the




72



--------------------------------------------------------------------------------





Borrower and the Administrative Agent and, from and after the effective date of
such agreement, such new or successor issuer of Letters of Credit shall become a
“Letter of Credit Issuer” hereunder. After the resignation or replacement of the
Letter of Credit Issuer hereunder, the resigning or replaced Letter of Credit
Issuer shall remain a party hereto and shall continue to have all the rights and
obligations of the Letter of Credit Issuer under this Agreement and the other
Credit Documents with respect to Letters of Credit issued by it prior to such
resignation or replacement until the occurrence of events specified in clause
(i) or (ii) below, but shall not be required to issue additional Letters of
Credit. In connection with any resignation or replacement pursuant to this
clause (a) (but, in case of any such resignation, only to the extent that a
successor issuer of Letters of Credit shall have been appointed), either (i) any
outstanding Letters of Credit issued by the resigning or replaced Letter of
Credit Issuer shall be replaced with Letters of Credit issued by the successor
issuer of Letters of Credit or (ii) the successor issuer of Letters of Credit,
if such successor issuer is reasonably satisfactory to the replaced or resigning
Letter of Credit Issuer, shall issue “back-stop” Letters of Credit naming the
resigning or replaced Letter of Credit Issuer as beneficiary for each
outstanding Letter of Credit issued by the resigning or replaced Letter of
Credit Issuer, which new Letters of Credit shall have a Stated Amount equal to
the Letters of Credit being back-stopped and the sole requirement for drawing on
such new Letters of Credit shall be a drawing on the corresponding back-stopped
Letters of Credit. After any resigning or replaced Letter of Credit Issuer’s
resignation or replacement as Letter of Credit Issuer, the provisions of this
Agreement relating to the Letter of Credit Issuer shall inure to its benefit as
to any actions taken or omitted to be taken by it (A) while it was the Letter of
Credit Issuer under this Agreement or (B) at any time with respect to Letters of
Credit issued by the Letter of Credit Issuer.
(b)To the extent that there are, at the time of any resignation or replacement
as set forth in clause (a) above, any outstanding Letters of Credit, nothing
herein shall be deemed to impact or impair any rights and obligations of any of
the parties hereto with respect to such outstanding Letters of Credit (including
any obligations related to the payment of fees or the reimbursement or funding
of amounts drawn), except that the Borrower, the resigning or replaced Letter of
Credit Issuer and the successor issuer of Letters of Credit shall have the
obligations regarding outstanding Letters of Credit described in clause (a)
above.
3.7Role of Letter of Credit Issuer. Each Lender and the Borrower agree that, in
paying any drawing under a Letter of Credit, the Letter of Credit Issuer shall
not have any responsibility to obtain any document (other than any sight draft,
certificates and documents expressly required by the Letter of Credit) or to
ascertain or inquire as to the validity or accuracy of any such document or the
authority of the Person executing or delivering any such document. None of the
Letter of Credit Issuer, the Administrative Agent, any of their respective
affiliates nor any correspondent, participant or assignee of the Letter of
Credit Issuer shall be liable to any Lender for (a) any action taken or omitted
in connection herewith at the request or with the approval of the Majority
Lenders, (b) any action taken or omitted in the absence of gross negligence,
willful misconduct or bad faith or (c) the due execution, effectiveness,
validity or enforceability of any document or instrument related to any Letter
of Credit or Issuer Document. The Borrower hereby assumes all risks of the acts
or omissions of any beneficiary or transferee with respect to its use of any
Letter of Credit; provided that this assumption is not intended to, and shall
not, preclude the Borrower’s pursuing such rights and remedies as it may have
against the beneficiary or transferee at law or under any other agreement. None
of the Letter of Credit Issuer, the Administrative Agent, any of their
respective affiliates nor any correspondent, participant or assignee of the
Letter of Credit Issuer shall be liable or responsible for any of the matters
described in Section 3.3(e); provided that anything in such Section to the
contrary notwithstanding, the Borrower may have a claim against the Letter of
Credit Issuer, and the Letter of Credit Issuer may be liable to the Borrower, to
the extent, but only to the extent, of any direct, as opposed to special,
indirect, consequential, exemplary or punitive, damages suffered by the Borrower
which the Borrower proves were caused by the Letter of Credit Issuer’s willful
misconduct, gross negligence or bad faith (as determined in a final and
non-appealable judgment by a court of competent jurisdiction) or the Letter of
Credit Issuer’s willful failure to pay under any Letter of Credit after the
presentation to it by the




73



--------------------------------------------------------------------------------





beneficiary of a sight draft and certificate(s) strictly complying with the
terms and conditions of a Letter of Credit. In furtherance and not in limitation
of the foregoing, the Letter of Credit Issuer may accept documents that appear
on their face to be in order, without responsibility for further investigation,
regardless of any notice or information to the contrary, and the Letter of
Credit Issuer shall not be responsible for the validity or sufficiency of any
instrument transferring or assigning or purporting to transfer or assign a
Letter of Credit or the rights or benefits thereunder or proceeds thereof, in
whole or in part, which may prove to be invalid or ineffective for any reason.
3.8Cash Collateral.
(a)Upon the request of the Majority Lenders if, as of the L/C Maturity Date,
there are any Letters of Credit Outstanding, the Borrower shall immediately Cash
Collateralize the then Letters of Credit Outstanding.
(b)If any Event of Default shall occur and be continuing, the Administrative
Agent and/or the Required Lenders may require that the L/C Obligations be Cash
Collateralized; provided that, upon the occurrence of an Event of Default
referred to in Section 11.5 with respect to the Borrower, the Borrower shall
immediately Cash Collateralize the Letters of Credit then outstanding and no
notice or request by or consent from the Administrative Agent nor the Required
Lenders shall be required.
(c)For purposes of this Agreement, “Cash Collateralize” and “Cash Collateral”
shall mean to pledge and deposit with or deliver to the Administrative Agent,
for the benefit of the Letter of Credit Issuer and the Lenders, as collateral
for the L/C Obligations, cash or deposit account balances in an amount equal to
103% of the amount of the Letters of Credit Outstanding required to be Cash
Collateralized pursuant to documentation in form and substance reasonably
satisfactory to the Administrative Agent and the Letter of Credit Issuer (which
documents are hereby consented to by the Lenders). Derivatives of such terms
have corresponding meanings. The Borrower hereby grants to the Administrative
Agent, for the benefit of the Letter of Credit Issuer and the L/C Participants,
a security interest in all such cash, deposit accounts and all balances therein
and all proceeds of the foregoing. Such cash collateral shall be maintained in
blocked, interest bearing deposit accounts established by and in the name of the
Borrower, but under the “control” (as defined in Section 9-104 of the UCC) of
the Administrative Agent.


(d)If the Borrower is required to Cash Collateralize hereunder in connection
with any prepayment pursuant to Section 5.2, then such Cash Collateral will be
returned to the Borrower promptly after the Borrowing Base Deficiency ceases to
exist


3.9Applicability of ISP. Unless otherwise expressly agreed by the Letter of
Credit Issuer and the Borrower when a Letter of Credit is issued, the rules of
the ISP shall apply to each standby Letter of Credit. Notwithstanding the
foregoing, the Letter of Credit Issuer shall not be responsible to Borrower for,
and the Letter of Credit Issuer’s rights and remedies against Borrower shall not
be impaired by, any action or inaction of the Letter of Credit Issuer with
respect to the Letter of Credit Issuer’s obligations under a Letter of Credit
expressly required under any law, order, or practice that is expressly required
to be applied to such Letter of Credit, including pursuant to a Requirement of
Law or any order of a Governmental Authority of a jurisdiction where the Letter
of Credit Issuer or the beneficiary of such Letter of Credit is located, the
practice stated in the ISP or, unless expressly provided otherwise by the terms
of such Letter of Credit, in the decisions, opinions, practice statements, or
official commentary of the ICC Banking Commission, the Bankers Association for
Finance and Trade - International Financial Services Association (BAFT-IFSA), or
the Institute of International Banking Law & Practice applicable to letters of
credit of the same type as such Letter of Credit, whether or not any Letter of
Credit chooses such law or practice.






74



--------------------------------------------------------------------------------





3.10Conflict with Issuer Documents. In the event of any conflict between the
terms hereof and the terms of any Issuer Document, the terms hereof shall
control.
3.11Letters of Credit Issued for Restricted Subsidiaries. Notwithstanding that a
Letter of Credit issued or outstanding hereunder is in support of any
obligations of, or is for the account of, a Restricted Subsidiary, the Borrower
shall be obligated to reimburse the Letter of Credit Issuer hereunder for any
and all drawings under such Letter of Credit. The Borrower hereby acknowledges
that the issuance of Letters of Credit for the account of the Restricted
Subsidiaries inures to the benefit of the Borrower, and that the Borrower’s
business derives substantial benefits from the businesses of such Restricted
Subsidiaries.
SECTION 4.Fees; Commitments.
4.1Fees.
(a)The Borrower agrees to pay to the Administrative Agent in Dollars, for the
account of each Lender (in each case pro rata according to the respective
Commitment Percentages of the Lenders), a commitment fee (the “Commitment Fee”)
for each day from the Closing Date until but excluding the Termination Date.
Each Commitment Fee shall be payable by the Borrower (i) quarterly in arrears on
the last Business Day of each March, June, September and December (for the
three-month period (or portion thereof) ended on such day for which no payment
has been received) and (ii) on the Termination Date (for the period ended on
such date for which no payment has been received pursuant to clause (i) above),
and shall be computed for each day during such period at a rate per annum equal
to the Commitment Fee Rate in effect on such day on the Available Commitment
(assuming for this purpose that there is no reference to “Swingline Exposure” in
the definition of Total Exposure) in effect on such day.
(b)The Borrower agrees to pay to the Administrative Agent in Dollars for the
account of the Lenders pro rata on the basis of their respective Letter of
Credit Exposure, a fee in respect of each Letter of Credit (the “Letter of
Credit Fee”), for the period from the date of issuance of such Letter of Credit
until the termination or expiration date of such Letter of Credit computed at
the per annum rate for each day equal to the Applicable Margin for LIBOR Loans
on the average daily Stated Amount of such Letter of Credit. Such Letter of
Credit Fees shall be due and payable (i) quarterly in arrears on the last
Business Day of each March, June, September and December and (ii) on the
Termination Date (for the period for which no payment has been received pursuant
to clause (i) above).
(c)The Borrower agrees to pay to the Letter of Credit Issuer a fee in respect of
each Letter of Credit issued by it (the “Fronting Fee”), for the period from the
date of issuance of such Letter of Credit to the termination or expiration date
of such Letter of Credit, computed at the rate for each day equal to 0.125% per
annum (or such other amount a may be agreed in a separate writing between the
Borrower and the Letter of Credit Issuer) on the average daily Stated Amount of
such Letter of Credit (or at such other rate per annum as agreed in writing
between the Borrower and the Letter of Credit Issuer). Such Fronting Fees shall
be due and payable by the Borrower (i) quarterly in arrears on the last Business
Day of each March, June, September and December and (ii) on the Termination Date
(for the period for which no payment has been received pursuant to clause (i)
above).
(d)The Borrower agrees to pay directly to the Letter of Credit Issuer upon each
issuance of, drawing under, and/or amendment of, a Letter of Credit issued by it
such amount as the Letter of Credit Issuer and the Borrower shall have agreed
upon for issuances of, drawings under or amendments of, letters of credit issued
by it.






75



--------------------------------------------------------------------------------





(e)The Borrower agrees to pay to the Administrative Agent the administrative
agent fees in the amounts and on the dates as set forth in writing from time to
time between the Administrative Agent and the Borrower.
4.2Voluntary Reduction of Commitments.
(a)Upon at least two Business Days’ prior written notice (or telephonic notice
promptly confirmed in writing) to the Administrative Agent at the Administrative
Agent’s Office (which notice the Administrative Agent shall promptly transmit to
each of the Lenders), the Borrower shall have the right, without premium or
penalty, on any day, to permanently terminate or reduce the Commitments, as
determined by the Borrower, in whole or in part; provided that (i) any such
termination or reduction shall apply ratably to reduce each Lender’s Commitment,
(ii) any partial reduction pursuant to this Section 4.2 shall be in the amount
of at least $500,000 and in an integral multiple of $100,000 in excess thereof
and (iii) after giving effect to such termination or reduction and to any
prepayments of Loans or cancellation or Cash Collateralization of Letters of
Credit made on the date thereof in accordance with this Agreement, the aggregate
amount of all Lenders’ Total Exposures shall not exceed the Loan Limit.
(b)The Borrower may terminate the unused amount of the Commitment of a
Defaulting Lender upon not less than two (2) Business Days’ prior notice to the
Administrative Agent (which will promptly notify the Lenders thereof), and in
such event the provisions of Section 2.15(f) will apply to all amounts
thereafter paid by the Borrower for the account of such Defaulting Lender under
this Agreement (whether on account of principal, interest, fees, indemnity or
other amounts), provided that such termination will not be deemed to be a waiver
or release of any claim the Borrower, the Administrative Agent, the Letter of
Credit Issuer, the Swingline Lender or any Lender may have against such
Defaulting Lender.
4.3Mandatory Termination or Reduction of Commitments.
(a)The Total Commitment shall terminate at 5:00 p.m. (Dallas, Texas time) on the
Termination Date.
(b)The Swingline Commitment shall terminate at 5:00 p.m. (Dallas, Texas time) on
the earlier of (x) the Swingline Maturity Date and (y) the Termination Date.
(c)If any reduction in the Borrowing Base would result in the Borrowing Base
being less than the Total Commitment, the Total Commitment shall be
automatically and permanently (but subject to Section 2.16) reduced, without
premium or penalty, contemporaneously with such reduction in the Borrowing Base
so that the Total Commitment equals the Borrowing Base as reduced or determined;
provided that any such reduction shall apply ratably to reduce each Lender’s
Commitment. Concurrently with, and effective on, the Redetermination Date
applicable to such Borrowing Base reduction or determination, (i)
Schedule 1.1(a) and the Register shall each be amended to reflect the decrease
in the Total Commitment and the Commitment of each Lender and (ii) the
Administrative Agent shall promptly distribute to the Borrower, the
Administrative Agent, the Swingline Lender, the Letter of Credit Issuer and each
Lender the revised Schedule 1.1(a).






76



--------------------------------------------------------------------------------





SECTION 5.Payments
5.1Voluntary Prepayments. The Borrower shall have the right to prepay Loans and
Swingline Loans, in each case, without premium or penalty, in whole or in part
from time to time on the following terms and conditions:
(a)the Borrower shall give the Administrative Agent at the Administrative
Agent’s Office written notice (or telephonic notice promptly confirmed in
writing) of its intent to make such prepayment, the amount of such prepayment
and (in the case of LIBOR Loans) the specific Borrowing(s) being prepaid, which
notice shall be given by the Borrower no later than 1:00 p.m. (Dallas, Texas
time) (i) in the case of LIBOR Loans, three Business Days prior to such payment
and (ii) in the case of ABR Loans on the date of such prepayment and shall
promptly be transmitted by the Administrative Agent to each of the Lenders;
(b)each partial prepayment of (i) LIBOR Loans shall be in a minimum amount of
$500,000 and in multiples of $100,000 in excess thereof or a lesser amount to
the extent such lesser amount represents the entire aggregate outstanding LIBOR
Loans at such time, and (ii) any ABR Loans shall be in a minimum amount of
$500,000 and in multiples of $100,000 in excess thereof or a lesser amount to
the extent such lesser amount represents the entire aggregate outstanding ABR
Loans at such time; provided that no partial prepayment of LIBOR Loans made
pursuant to a single Borrowing shall reduce the outstanding LIBOR Loans made
pursuant to such Borrowing to an amount less than $1,000,000 for such LIBOR
Loans; and
(c)any prepayment of LIBOR Loans pursuant to this Section 5.1 on any day other
than the last day of an Interest Period applicable thereto shall be subject to
compliance by the Borrower with the applicable provisions of Section 2.11.
Each such notice shall specify the date and amount of such prepayment and the
Type of Loans to be prepaid. Prepayments made pursuant to this Section 5.1 shall
be applied in the manner set forth in Section 2.15(f) for so long as any Lender
is a Defaulting Lender.
Notwithstanding anything to the contrary contained in this Agreement, any such
notice of prepayment pursuant to this Section 5.1 may state that it is
conditioned upon the occurrence or non-occurrence of any event specified therein
(including the effectiveness of other credit facilities), in which case such
notice may be revoked by the Borrower (by written notice to the Administrative
Agent on or prior to the specified effective date) if such condition is not
satisfied; provided that any notice of prepayment made pursuant to this Section
5.1 shall be subject to any applicable breakage costs described in Section 2.11
incurred as a result of such prepayment.
5.2Mandatory Prepayments.
(a)Repayment following Optional Reduction of Commitments. If, after giving
effect to any termination or reduction of the Commitments pursuant to Section
4.2(a), the aggregate Total Exposures of all Lenders exceeds the Loan Limit (as
reduced), then the Borrower shall on the same Business Day (i) prepay the
Swingline Loans and, after all Swingline Loans have been paid in full, the
remaining Loans on the date of such termination or reduction in an aggregate
principal amount equal to such excess and (ii) if any excess remains after
prepaying all of the Loans as a result of any Letter of Credit Exposure, pay to
the Administrative Agent on behalf of the Letter of Credit Issuer and the L/C
Participants an amount in cash equal to such excess to be held as cash
collateral as provided in Section 3.8.






77



--------------------------------------------------------------------------------





(b)Repayment of Loans Following Redetermination or Adjustment of Borrowing Base.
(i)Upon any redetermination of the Borrowing Base in accordance with
Section 2.14(b) or Section 9.14(c), if the aggregate Total Exposures of all
Lenders exceeds the redetermined Borrowing Base, then the Borrower shall, within
10 Business Days after its receipt of a New Borrowing Base Notice indicating
such Borrowing Base Deficiency, inform the Administrative Agent of the
Borrower’s election to: (A) within 30 days following such election prepay the
Loans in an aggregate principal amount equal to such excess, (B) prepay the
Loans in six equal monthly installments, commencing on the 30th day following
receipt of the New Borrowing Base Notice indicating such Borrowing Base
Deficiency with each payment being equal to 1/6th of the aggregate principal
amount of such excess (as such excess may be reduced during such six-month
period as a result of any Borrowing Base redetermination or adjustment pursuant
to Section 2.14), (C) within 30 days following such election, submit a Reserve
Report including additional Borrowing Base Properties in the form of additional
Oil and Gas Properties not evaluated in the most recently delivered Reserve
Report having a Borrowing Base value (as proposed by the Administrative Agent
and approved by the Required Lenders in a manner consistent with Section 2.14)
sufficient, after giving effect to any other actions taken pursuant to this
Section 5.2(b)(i) to eliminate any such excess, and the applicable Credit Party
shall mortgage such additional Borrowing Base Properties in accordance with, and
to the extent required by, Section 9.10(c), or (D) undertake a combination of
clauses (A), (B) and (C); provided that if, because of Letter of Credit
Exposure, a Borrowing Base Deficiency remains after prepaying all of the Loans,
the Borrower shall Cash Collateralize such remaining Borrowing Base Deficiency
as provided in Section 3.8; provided further, that all payments required to be
made pursuant to this Section 5.2(b)(i) must be made on or prior to the
Termination Date. Notwithstanding the foregoing, if the Borrower does not inform
the Administrative Agent of its election within such 10-Business Day period, the
Borrower shall be deemed to have delivered an election notice proposing the
action set forth in clause (B) above as of the last day of such 10-Business Day
period.
(ii)Upon any adjustment to the Borrowing Base pursuant to Section 2.14(e) or
Section 2.14(f), if the aggregate Total Exposures of all Lenders exceeds the
Borrowing Base, as adjusted or determined, then the Borrower shall (A) prepay
the Loans in an aggregate principal amount equal to such excess and (B) if any
excess remains after prepaying all of the Loans as a result of any Letter of
Credit Exposure, Cash Collateralize such excess as provided in Section 3.8. The
Borrower shall be obligated to make such prepayment and/or deposit of cash
collateral no later than three Business Days following the date it receives
written notice from the Administrative Agent of the adjustment or determination
of the Borrowing Base and the resulting Borrowing Base Deficiency; provided that
all payments required to be made pursuant to this clause must be made on or
prior to the Termination Date.


(iii)If the Borrower incurs any Indebtedness (other than any Indebtedness
permitted under Section 10.1), the Borrower shall prepay the Loans within one
(1) Business Day after the date the Borrower receives the net cash proceeds from
the incurrence of such Indebtedness in an amount equal to the lesser of (A) 100%
of the net cash proceeds received in respect to such Indebtedness and (B) the
then outstanding principal balance of the Loans. For the avoidance of doubt,
Borrower shall be required to continue to comply with Section 5.2(b)(ii) with
respect to any Borrowing Base Deficiency existing at the time of such incurrence
of such Indebtedness for any reason other than any Disposition of Borrowing Base
Properties.


(c)Application to Loans. With respect to each prepayment of Loans elected under
Section 5.1 or required by this Section 5.2, the Borrower may designate (i) the
Types of Loans that are to be prepaid and the specific Borrowing(s) being repaid
and (ii) the Loans to be prepaid; provided that (A) each prepayment of any Loans
made pursuant to a Borrowing shall be applied pro rata among such Loans and (B)
notwithstanding the provisions of the preceding clause (A), no prepayment of
Loans shall be applied to the Loans of any Defaulting Lender unless otherwise
agreed in writing by the Borrower. In the absence of




78



--------------------------------------------------------------------------------





a designation by the Borrower as described in the preceding sentence, the
Administrative Agent shall, subject to the above, make such designation in its
reasonable discretion with a view, but no obligation, to minimize breakage costs
owing under Section 2.11.
(d)LIBOR Interest Periods. In lieu of making any payment pursuant to this
Section 5.2 in respect of any LIBOR Loan, other than on the last day of the
Interest Period therefor so long as no Event of Default shall have occurred and
be continuing, the Borrower at its option may deposit, on behalf of the
Borrower, with the Administrative Agent an amount equal to the amount of the
LIBOR Loan to be prepaid and such LIBOR Loan shall be repaid on the last day of
the Interest Period therefor in the required amount. Such deposit shall be held
by the Administrative Agent in a corporate time deposit account established on
terms reasonably satisfactory to the Administrative Agent, earning interest at
the then customary rate for accounts of such type. Such deposit shall constitute
cash collateral for the LIBOR Loans to be so prepaid; provided that the Borrower
may at any time direct that such deposit be applied to make the applicable
payment required pursuant to this Section 5.2.
(e)Excess Cash Balances. If on the last Business Day of any calendar week (or,
on any Business Day if a Borrowing Base Deficiency or Event of Default then
exists and is continuing) the Borrower and its Restricted Subsidiaries have any
Excess Cash, taken as a whole, in excess of $75,000,000 as of the end of such
date, then the Borrower shall prepay the Borrowings within one Business Day
following such date in an amount equal to the lesser of (A) the amount of such
excess and (B) the amount of such outstanding Borrowings. Each prepayment of
Borrowings pursuant to this Section 5.2(e) shall be applied in accordance with
Section 5.2(c). Prepayments pursuant to this Section 5.2(e) shall be accompanied
by accrued interest to the extent required by Section 2.8.
(f)Other Mandatory Prepayments. Within three (3) Business Days after the receipt
by the Borrower or any Restricted Subsidiary of any net cash proceeds (net of
any costs and expenses, including taxes, payable by the Borrower or any
Restricted Subsidiary in respect of such Disposition) from a Disposition
consummated in accordance with Section 10.4(g) or Section 10.4(m) during the
continuation of an Event of Default or Borrowing Base Deficiency, the Borrower
shall prepay the Borrowings in an amount equal to the lesser of (A) the amount
of such net cash proceeds received and (B) the amount of such outstanding
Borrowings. Each prepayment of Borrowings pursuant to this Section 5.2(f) shall
be applied in accordance with Section 5.2(c). Each prepayment pursuant to this
Section 5.2(f) shall be accompanied by accrued interest to the extent required
by Section 2.8.


5.3Method and Place of Payment.
(a)Except as otherwise specifically provided herein, all payments under this
Agreement shall be made by the Borrower without set-off, counterclaim or
deduction of any kind, to the Administrative Agent for the ratable account of
the Lenders or the Letter of Credit Issuer or the Swingline Lender entitled
thereto, as the case may be, not later than 2:00 p.m. (Dallas, Texas time), in
each case, on the date when due and shall be made in immediately available funds
at the Administrative Agent’s Office or at such other office as the
Administrative Agent shall specify for such purpose by notice to the Borrower;
it being understood that written or facsimile notice by the Borrower to the
Administrative Agent to make a payment from the funds in the Borrower’s account
at the Administrative Agent’s Office shall constitute the making of such payment
to the extent of such funds held in such account. All repayments or prepayments
of any Loans (whether of principal, interest or otherwise) hereunder and all
other payments under each Credit Document shall be made in Dollars. The
Administrative Agent will thereafter cause to be distributed on the same day (if
payment was actually received by the Administrative Agent prior to 2:00 p.m.
(Dallas, Texas time) or, otherwise, on the next Business Day in the sole
discretion of the Administrative Agent) like funds relating to the payment of
principal or interest or fees ratably to the Lenders or the Letter of Credit
Issuer, as applicable, entitled thereto.






79



--------------------------------------------------------------------------------





(b)For purposes of computing interest or fees, any payments under this Agreement
that are made later than 2:00 p.m. (Dallas, Texas time) shall be deemed to have
been made on the next succeeding Business Day in the sole discretion of the
Administrative Agent. Whenever any payment to be made hereunder shall be stated
to be due on a day that is not a Business Day, the due date thereof shall be
extended to the next succeeding Business Day and, with respect to payments of
principal, interest shall be payable during such extension at the applicable
rate in effect immediately prior to such extension.
5.4Net Payments.
(a)Any and all payments made by or on behalf of the Borrower or any Guarantor to
any Recipient under this Agreement or any other Credit Document shall be made
free and clear of, and without deduction or withholding for or on account of,
any Taxes; provided that if the Borrower or any Guarantor or the Administrative
Agent shall be required by applicable Requirements of Law to deduct or withhold
any Taxes from such payments, then (i) the Borrower or such Guarantor or the
Administrative Agent shall make such deductions or withholdings as are
reasonably determined by the Borrower, such Guarantor or the Administrative
Agent to be required by any applicable Requirement of Law, (ii) the Borrower,
such Guarantor or the Administrative Agent, as applicable, shall timely pay the
full amount deducted or withheld to the relevant Governmental Authority within
the time allowed and in accordance with applicable Requirements of Law, and
(iii) to the extent withholding or deduction is required to be made on account
of Indemnified Taxes or Other Taxes, the sum payable by the Borrower or such
Guarantor shall be increased as necessary so that after making all required
deductions and withholdings (including deductions or withholdings applicable to
additional sums payable under this Section 5.4) the applicable Recipient
receives an amount equal to the sum it would have received had no such
deductions or withholdings been made.
(b)The Borrower shall timely pay and shall indemnify and hold harmless each
Recipient with regard to any Other Taxes (whether or not such Other Taxes were
correctly or legally imposed or asserted by the relevant Governmental
Authority).
(c)The Borrower shall indemnify and hold harmless each Recipient within 15
Business Days after written demand therefor, for the full amount of any
Indemnified Taxes or Other Taxes imposed on such Recipient (including
Indemnified Taxes or Other Taxes imposed or asserted on or attributable to
amounts payable under this Section 5.4), and any reasonable expenses arising
therefrom or with respect thereto, whether or not such Indemnified Taxes or
Other Taxes were correctly or legally imposed or asserted by the relevant
Governmental Authority. A certificate setting forth in reasonable detail the
basis and calculation of the amount of such payment or liability delivered to
the Borrower by a Lender or the Administrative Agent (as applicable) on its own
behalf or on behalf of a Lender shall be conclusive absent manifest error.
(d)As soon as practicable after any payment of Indemnified Taxes or Other Taxes
by any Borrower or Guarantor to a Governmental Authority, such Borrower or
Guarantor shall deliver to the Administrative Agent the original or a certified
copy of any available receipt issued by such Governmental Authority evidencing
such payment, a copy of the return (if any) reporting such payment or other
evidence of such payment reasonably satisfactory to the Administrative Agent.
(e)Each Lender that is entitled to an exemption from or reduction of withholding
Tax with respect to payments made under any Credit Document shall deliver to the
Borrower and the Administrative Agent, at the time or times reasonably requested
by the Borrower or the Administrative Agent, such properly completed and
executed documentation reasonably requested by the Borrower or the
Administrative Agent as will permit such payments to be made without withholding
or at a reduced rate of withholding. In addition, any Lender, if reasonably
requested by the Borrower or the Administrative Agent, shall deliver such other
documentation prescribed by Requirement of Law or reasonably requested by the




80



--------------------------------------------------------------------------------





Borrower or the Administrative Agent as will enable the Borrower or the
Administrative Agent to determine whether or not such Lender is subject to
backup withholding or information reporting requirements. Notwithstanding
anything to the contrary in the preceding two sentences, the completion,
execution and submission of such documentation (other than such documentation
set forth in Section 5.4(e)(i)(A), Section 5.4(e)(i)(B) and Section 5.4(e)(i)(D)
below (including any originals of such documentation requested by the
Administrative Agent or the Borrower pursuant to the second sentence of Section
5.4(e)(ii))) shall not be required if in the Lender’s reasonable judgment such
completion, execution or submission would subject such Lender to any material
unreimbursed cost or expense or would materially prejudice the legal or
commercial position of such Lender.
(i)Without limiting the generality of the foregoing,
(A)any Lender that is a U.S. Person shall deliver to the Borrower and the
Administrative Agent on or prior to the date on which such Lender becomes a
Lender under this Agreement (and from time to time thereafter upon the
reasonable request of the Borrower or the Administrative Agent), properly
completed and executed copies of IRS Form W-9 (or any applicable successor form)
certifying that such Lender is exempt from U.S. federal backup withholding Tax;


(B)any Non-U.S. Lender shall, to the extent it is legally entitled to do so,
deliver to the Borrower and the Administrative Agent (in such number of copies
as shall be requested by the recipient) on or prior to the date on which such
Non-U.S. Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Borrower or the Administrative
Agent), whichever of the following is applicable:
(1)in the case of a Non-U.S. Lender claiming the benefits of an income tax
treaty to which the United States is a party (x) with respect to payments of
interest under any Credit Document, properly completed and executed copies of
IRS Form W-8BEN or IRS Form W-8BEN-E (or any applicable successor form)
establishing an exemption from, or reduction of, U.S. federal withholding Tax
pursuant to the “interest” article of such tax treaty and (y) with respect to
any other applicable payments under any Credit Document, properly completed and
executed copies of IRS Form W-8BEN or IRS Form W-8BEN-E (or any applicable
successor form) establishing an exemption from, or reduction of, U.S. federal
withholding Tax pursuant to the “business profits” or “other income” article of
such tax treaty;
(2)properly completed and executed copies of IRS Form W-8ECI (or any applicable
successor form);
(3)in the case of a Non-U.S. Lender claiming the benefits of the exemption for
portfolio interest under Section 881(c) of the Code, (x) a certificate
substantially in the form of Exhibit H-1 to the effect that such Non-U.S. Lender
is not a “bank” within the meaning of Section 881(c)(3)(A) of the Code, a “10
percent shareholder” of any Credit Party within the meaning of Section
881(c)(3)(B) of the Code, or a “controlled foreign corporation” described in
Section 881(c)(3)(C) of the Code (a “U.S. Tax Compliance Certificate”) and (y)
properly completed and executed copies of IRS Form W-8BEN or IRS Form W-8BEN-E
(or any applicable successor form); or
(4)to the extent a Non-U.S. Lender is not the beneficial owner, properly
completed and executed copies of IRS Form W-8IMY (or any applicable successor
form), accompanied by IRS Form W-8ECI, IRS Form W-8BEN or W-8BEN-E, a U.S. Tax
Compliance Certificate substantially in the form of Exhibit H-2 or Exhibit H-3,
IRS Form W-9, and/or other certification documents from each beneficial owner,
as applicable; provided that if the Non-U.S. Lender is a partnership and one or
more direct or indirect partners of such Non-U.S. Lender are claiming the
portfolio interest exemption, such




81



--------------------------------------------------------------------------------





Non-U.S. Lender may provide a U.S. Tax Compliance Certificate substantially in
the form of Exhibit H-4 on behalf of each such direct and indirect partner;
(C)any Non-U.S. Lender shall, to the extent it is legally entitled to do so,
deliver to the Borrower and the Administrative Agent (in such number of copies
as shall be requested by the recipient) on or prior to the date on which such
Non-U.S. Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Borrower or the Administrative
Agent), executed copies of any other form prescribed by applicable Requirement
of Law as a basis for claiming exemption from or a reduction in U.S. federal
withholding Tax, duly completed, together with such supplementary documentation
as may be prescribed by applicable Requirement of Law to permit the Borrower or
the Administrative Agent to determine the withholding or deduction required to
be made; and
(D)if a payment made to a Lender under any Credit Document would be subject to
U.S. federal withholding Tax imposed by FATCA if such Lender were to fail to
comply with the applicable reporting requirements of FATCA (including those
contained in Section 1471(b) or 1472(b) of the Code, as applicable), such Lender
shall deliver to the Borrower and the Administrative Agent at the time or times
prescribed by an applicable Requirement of Law and at such time or times
reasonably requested by the Borrower or the Administrative Agent such
documentation prescribed by an applicable Requirement of Law (including as
prescribed by Section 1471(b)(3)(C)(i) of the Code) and such additional
documentation reasonably requested by the Borrower or the Administrative Agent
as may be necessary for the Borrower and the Administrative Agent to comply with
their obligations under FATCA and to determine that such Lender has complied
with such Lender’s obligations under FATCA or to determine the amount to deduct
and withhold from such payment. Solely for purposes of this clause (D), “FATCA”
shall include any amendments made to FATCA after the date of this Agreement.
(ii)Each Lender agrees that if any form or certification it previously delivered
pursuant to this Section 5.4 expires or becomes obsolete or inaccurate in any
respect, it shall update such form or certification or promptly notify the
Borrower and the Administrative Agent in writing of its legal inability to do
so. In addition, upon request by the Borrower or the Administrative Agent, each
Lender agrees that it will provide originals of any form or certification it
previously delivered pursuant to this Section 5.4(e).
(f)If any Recipient determines, in its sole discretion, exercised in good faith,
that it had received and retained a refund of an Indemnified Tax or Other Tax
for which a payment has been made by the Borrower or any Guarantor pursuant to
this Agreement or any other Credit Document, which refund in the good faith
judgment of such Recipient is attributable to such payment made by the Borrower
or any Guarantor, then such Recipient shall reimburse the Borrower or such
Guarantor for such amount (net of all reasonable out-of-pocket expenses of such
Recipient and without interest other than any interest received thereon from the
relevant Governmental Authority with respect to such refund) as such Recipient
determines in its sole discretion to be the proportion of the refund as will
leave it, after such reimbursement, in no less favorable net-after Tax position
(taking into account expenses or any taxes imposed on the refund) than it would
have been in if the payment had not been required and the Indemnified Tax or
Other Tax had not been deducted, withheld or otherwise imposed and the
indemnification payments or additional amounts with respect to such Tax had
never been paid; provided that the Borrower or such Guarantor, upon the request
of such Recipient agrees to repay the amount paid over to the Borrower or such
Guarantor (plus any penalties, interest or other charges imposed by the relevant
Governmental Authority) to such Recipient in the event such Recipient is
required to repay such refund to such Governmental Authority. In such event,
such Recipient shall, at the Borrower’s request, provide the Borrower with a
copy of any notice of assessment or other evidence of the requirement to repay
such refund received from the relevant Governmental Authority (provided that
such Recipient may delete any information therein that it deems




82



--------------------------------------------------------------------------------





confidential). No Recipient shall be obliged to make available its Tax returns
(or any other information relating to its Taxes that it deems confidential) to
any Credit Party in connection with this clause (f) or any other provision of
this Section 5.4.
(g)If the Borrower determines that a reasonable basis exists for contesting a
Tax, each Lender or the Administrative Agent, as the case may be, shall use
reasonable efforts to cooperate with the Borrower as the Borrower may reasonable
request in challenging such Tax. The Borrower shall indemnify and hold each
Lender and the Administrative Agent harmless against any out-of-pocket expenses
incurred by such Person in connection with any request made by the Borrower
pursuant to this Section 5.4(g). Nothing in this Section 5.4(g) shall obligate
any Lender or the Administrative Agent to take any action that such Person, in
its sole judgment, determines may result in a material detriment to such Person,
interferes with the right of a Lender or the Administrative Agent to arrange its
Tax affairs in whatever manner it thinks fit or obligates such Lender or the
Administrative Agent to disclose any information relating to its Tax affairs or
any computations in respect thereof.
(h)On or before the date that JPMORGAN CHASE BANK N.A. (or any successor or
replacement Administrative Agent) becomes the Administrative Agent hereunder, it
shall deliver to the Borrower properly completed and executed copies of either
(i) IRS Form W-9, or (ii) such other documentation as will establish that the
Borrower can make payments to the Administrative Agent without deduction or
withholding of any Taxes imposed by the United States. The Administrative Agent
agrees that if any form or documentation it previously delivered expires or
becomes obsolete or inaccurate in any respect, it shall update such form or
documentation. In addition, upon request by the Borrower, the Administrative
Agent agrees that it will provide originals of IRS Form W-9 or such other
documentation it previously delivered pursuant to this Section 5.4(h).
(i)For the avoidance of doubt, for purposes of this Section 5.4, the term
“Lender” includes the Letter of Credit Issuer and any Swingline Lender and the
term “Requirement of Law” include FATCA.
(j)The agreements in this Section 5.4 shall survive the termination of this
Agreement and the payment of the Loans and all other amounts payable hereunder.
(k)For purposes of determining withholding Taxes imposed under FATCA, from and
after the Closing Date, the Borrower and the Administrative Agent shall treat
(and the Lenders hereby authorize the Administrative Agent to treat) the
Agreement as not qualifying as a “grandfathered obligation” within the meaning
of Treasury Regulation Section 1.1471-2(b)(2)(i).
5.5Computation of Interest and Fees.
(a)Except as provided in the next succeeding sentence, Interest on LIBOR Loans
and ABR Loans shall be calculated on the basis of a 360-day year for the actual
days elapsed. Interest on ABR Loans in respect of which the rate of interest is
calculated on the basis of the Administrative Agent’s prime rate and interest on
overdue interest shall be calculated on the basis of a 365- (or 366-, as the
case may be) day year for the actual days elapsed.
(b)Fees and the average daily Stated Amount of Letters of Credit shall be
calculated on the basis of a 360-day year for the actual days elapsed.
5.6Limit on Rate of Interest.
(a)No Payment Shall Exceed Lawful Rate. Notwithstanding any other term of this
Agreement, the Borrower shall not be obligated to pay any interest or other
amounts under or in connection




83



--------------------------------------------------------------------------------





with this Agreement or otherwise in respect to any of the Obligations in excess
of the amount or rate permitted under or consistent with any applicable
Requirement of Law.
(b)Payment at Highest Lawful Rate. If the Borrower is not obliged to make a
payment that it would otherwise be required to make, as a result of Section
5.6(a), the Borrower shall make such payment to the maximum extent permitted by
or consistent with applicable Requirement of Law.
(c)Adjustment if Any Payment Exceeds Lawful Rate. If any provision of this
Agreement or any of the other Credit Documents would obligate the Borrower or
any other Credit Party to make any payment of interest or other amount payable
to any Lender in an amount or calculated at a rate that would be prohibited by
any applicable Requirement of Law, then notwithstanding such provision, such
amount or rate shall be deemed to have been adjusted with retroactive effect to
the maximum amount or rate of interest, as the case may be, as would not be so
prohibited by applicable Requirements of Law, such adjustment to be effected, to
the extent necessary, by reducing the amount or rate of interest required to be
paid by the Borrower to the affected Lender under Section 2.8.
(d)Rebate of Excess Interest. Notwithstanding the foregoing, and after giving
effect to all adjustments contemplated thereby, if any Lender shall have
received from the Borrower an amount in excess of the maximum permitted by any
applicable Requirement of Law, then the Borrower shall be entitled, by notice in
writing to the Administrative Agent to obtain reimbursement from that Lender in
an amount equal to such excess, and pending such reimbursement, such amount
shall be deemed to be an amount payable by that Lender to the Borrower.
SECTION 6.Conditions Precedent to Effectiveness and Deemed Refinancing of the
Existing Loans and Issuance of the Existing Letters of Credit. This Agreement,
and the obligations of the Lenders to make Loans and of the Letter of Credit
Issuer to issue Letters of Credit hereunder, including (x) the deemed
refinancing of the Existing Loans with Loans hereunder pursuant to Section
2.1(d) and (y) the deemed replacement of the Existing Letters of Credit with
Letters of Credit hereunder pursuant to Section 3.1(a), shall not become
effective until the date on which each of the following conditions is satisfied,
except as otherwise agreed or waived pursuant to Section 13.1.
6.1Credit Documents. The Administrative Agent shall have received:
(a)this Agreement, executed and delivered by a duly Authorized Officer of each
of the Borrower, the Administrative Agent, each Lender (including the Swingline
Lender) and the Letter of Credit Issuer;
(b)the Guarantee, executed and delivered by a duly Authorized Officer of each
Person that is a Guarantor as of the Closing Date;
(c)the Pledge and Security Agreement, executed and delivered by a duly
Authorized Officer of each Credit Party as of the Closing Date and the
Administrative Agent; and


(d)a Note executed by the Borrower in favor of each Lender that has requested a
Note not less than two (2) Business Days prior to the Closing Date.


6.2Collateral; Title.


(a)All documents, amendments and other instruments, including deeds of trust,
mortgages and UCC or other applicable personal property and financing
statements, reasonably requested by the Administrative Agent to be filed,
registered or recorded to (i) create or continue, as applicable, the Liens




84



--------------------------------------------------------------------------------





intended to be created by any Security Document and perfect such Liens to the
extent required by, and with the priority required by, such Security Document
and (ii) satisfy the Collateral Coverage Minimum shall have been delivered and
if applicable, be in proper form (and in sufficient counterparts) for filing, to
the Administrative Agent for filing, registration or recording and none of the
Collateral shall be subject to any other pledges, security interests or
mortgages, except for Permitted Liens.


(b)All Stock of each Restricted Subsidiary of the Borrower directly owned by the
Borrower or any Subsidiary Guarantor, in each case as of the Closing Date, shall
have been pledged pursuant to the Pledge and Security Agreement (other than any
Stock constituting Excluded Assets) and the Administrative Agent shall have
received all certificates, if any, representing such Stock pledged under the
Pledge and Security Agreement, accompanied by instruments of transfer and/or
undated powers endorsed in blank.


(c)The Guarantee shall be in full force and effect.


(d) The Administrative Agent shall have received title information reasonably
satisfactory to it as the Administrative Agent may reasonably require with
respect to the status of title to at least 90% of the PV-9 of the Borrowing Base
Properties evaluated in the Initial Reserve Report.


6.3Legal Opinions. The Administrative Agent shall have received the executed
legal opinions of (a) Kirkland & Ellis LLP, counsel to the Credit Parties, in
form and substance reasonably satisfactory to the Administrative Agent, and (b)
local counsel in the States of Louisiana, Mississippi, Montana, North Dakota,
and Texas to the Credit Parties in form and substance reasonably satisfactory to
the Administrative Agent. The Borrower, the other Credit Parties and the
Administrative Agent hereby instruct such counsel to deliver such legal
opinions.


6.4Initial Reserve Report. The Administrative Agent shall have received the
Initial Reserve Report.


6.5Secretary’s Certificate of Each Credit Party; Organizational Documents; Good
Standing Certificates. The Administrative Agent shall have received a
certificate of the Secretary, Assistant Secretary or any Authorized Officer of
each Credit Party setting forth i) a copy of the resolutions, in form and
substance reasonably satisfactory to the Administrative Agent, of the Board of
Directors (or other governing body) of such Credit Party authorizing (1) the
execution, delivery and performance of the Credit Documents (and any agreements
relating thereto) to which it is a party and (2) in the case of the Borrower,
the extensions of credit contemplated hereunder, ii) true and complete copies of
each of the organizational documents of each Credit Party, iii) the officers of
each Credit Party (1) who are authorized to sign the Credit Documents to which
such Credit Party is a party and (2) who will, until replaced by another officer
or officers duly authorized for that purpose, act as its representative for the
purposes of signing documents and giving notices and other communications in
connection with this Agreement and the transactions contemplated hereby, iv)
specimen signatures of such authorized officers and v) good standing
certificates of the jurisdictions of formation of each such Credit Party and,
with respect to Onshore and any other Credit Party owning Borrowing Base
Properties, foreign qualifications from the States of Louisiana, Mississippi,
Montana, North Dakota and Texas. The Administrative Agent and the Lenders may
conclusively rely on such certificate until the Administrative Agent receives
notice in writing from the Borrower to the contrary.
6.6Fees and Expenses. The Administrative Agent, the Joint Lead Arrangers and the
Lenders shall have received all commitment, arrangement, upfront, facility and
agency fees due and payable by the Credit Parties on or prior to the Closing
Date (including the fees and expenses of Vinson & Elkins L.L.P., counsel to the
Administrative Agent, Opportune LLP, financial advisor to the Administrative
Agent, and any other professionals retained by any of the foregoing that are
invoiced to the Borrower at least 2 Business Days prior to the Closing Date).






85



--------------------------------------------------------------------------------





6.7No Default; Representations and Warranties. On the Closing Date and
immediately after giving effect to this Agreement and any Credit Event on the
Closing Date, (a) no Default or Event of Default shall exist, and (b) all
representations and warranties made by any Credit Party contained herein or in
the other Credit Documents shall be true and correct.
6.8Solvency Certificate. The Administrative Agent shall have received a solvency
certificate dated as of the Closing Date (after giving effect to the
Transactions) from the chief financial officer of the Borrower with respect to
the Solvency of the Borrower and its Restricted Subsidiaries in form and
substance reasonably satisfactory to the Administrative Agent.


6.9Patriot Act. The Administrative Agent and the Lenders shall have received, by
at least three (3) Business Days (or such later date as agreed to by the
Administrative Agent in its sole discretion) prior to the Closing Date, all
documentation and other information about the Borrower and the Guarantors as
shall have been requested in writing by the Administrative Agent or the Lenders
at least eight (8) Business Days prior to the Closing Date required by U.S.
regulatory authorities under applicable “know your customer” and anti-money
laundering rules and regulations, including the PATRIOT Act.


6.10Historical Financial Statements; Pro Forma Balance Sheet. The Administrative
Agent shall have received (a) true, correct and complete copies of the
Historical Financial Statements, and (b) a pro forma balance sheet of the
Borrower prepared as of the Closing Date after giving effect to the Transactions
on the Closing Date (it being understood and agreed that the pro forma balance
sheet included in the Disclosure Statement of the Credit Parties filed with the
Bankruptcy Court on July 30, 2020 satisfies this clause (b)).
6.11Projections. The Administrative Agent has received satisfactory projections
for the Borrower through December 31, 2024, prepared on (a) a quarterly basis
for the fiscal years ending December 31, 2021 and December 31, 2022 and (b) on
an annual basis for the fiscal years ending December 31, 2023 and December 31,
2024.
6.12Insurance Certificate. The Administrative Agent shall have received copies
of insurance certificates evidencing the insurance required to be maintained by
the Borrower and the Restricted Subsidiaries pursuant to Section 9.3.
6.13Approvals; No Conflicts. The Borrower shall have received all consents and
approvals required by Section 8.6 with respect to the validity or enforceability
of any Credit Document or the consummation of the Transactions contemplated
hereby, and such consents and approvals shall be in full force and effect.


6.14Lien Searches. The Administrative Agent shall have received appropriate UCC
search certificates reflecting no prior Liens encumbering the Collateral of the
Credit Parties for each jurisdiction requested by the Administrative Agent;
other than those being assigned or released on or prior to the Closing Date or
Permitted Liens.


6.15No Material Adverse Change. Since the Petition Date and excluding the
pendency of the Chapter 11 Cases, there has been no Material Adverse Effect.


6.16Bankruptcy Items.


(a)The Bankruptcy Court shall have entered the Confirmation Order confirming the
Prepackaged Plan and approving the corresponding disclosure statement, in each
case, in form and substance acceptable to the Administrative Agent, and which
Confirmation Order shall be in full force and




86



--------------------------------------------------------------------------------





effect and shall not (i) have been stayed, reversed, vacated, amended,
supplemented or otherwise modified in a manner that could reasonably be expected
to adversely affect the interests of the Administrative Agent or the Lenders or
(ii) be the subject of any appeal, unless in each case, waived in writing by the
Administrative Agent and the Majority Lenders.


(b)The effective date under the Prepackaged Plan (which Prepackaged Plan shall
be satisfactory to the Administrative Agent) shall have occurred or shall have
occurred concurrently with the effectiveness of this Agreement (and all
conditions precedent thereto as set forth therein shall have been satisfied or
waived in accordance with the terms thereof).


6.17Availability.


(a)Immediately prior to giving effect to this Agreement, the “Liquidity” (as
such term is defined in the DIP Credit Agreement) shall not be less than
$285,000,000.


(b)After giving effect to the Transactions and any Credit Event funded and/or
issued on the Closing Date (or deemed refinancing of the Existing Loans with
Loans hereunder and replacement of the Existing Letters of Credit with Letters
of Credit hereunder), the aggregate Total Exposures of all Lenders shall not be
greater than $275,000,000.


6.18Outstanding Indebtedness. After giving effect to the Transactions and any
Credit Event funded and/or issued on the Closing Date, the Credit Parties shall
have no Indebtedness except (a) the Obligations, (b) Indebtedness permitted
pursuant to Section 10.1(t) and (c) Indebtedness permitted pursuant to Section
10.1(f) in an amount not to exceed $1,000,000 in the aggregate.


6.19Capital Structure. The legal, corporate and capitalization structure of each
Credit Party after giving effect to the Transactions on the Closing Date shall
be reasonably satisfactory to the Administrative Agent.


6.20DIP Credit Agreement and Pre-Petition Credit Agreement Terminations. The
Administrative Agent has received payoff letters and/or termination letters in
form and substance reasonably satisfactory to the Administrative Agent
evidencing that (a) the DIP Credit Agreement and the Pre-Petition Credit
Agreement shall have been repaid in full (including pursuant to the deemed
refinancing under this Agreement), (b) the commitments thereunder have been
terminated, and (c) the liens securing the Indebtedness under such agreements
shall have been released and terminated, in each case, contemporaneously with
the effectiveness of this Agreement.


6.21Lien Releases. The Administrative Agent shall have received evidence
satisfactory to it (including mortgage releases, deposit account control
agreement terminations and UCC‑3 financing statement terminations) that all
Liens (other than Permitted Liens and, with respect to Permitted Liens securing
Indebtedness, solely to the extent such Indebtedness is permitted to exist on
the Closing Date as described on Section 6.18) on the Collateral have been
released or terminated, or will be released and terminated subject only to the
funding of the initial Loans hereunder and the deemed refinancing of the
Existing Loans and Existing Letters of Credit and the filing of applicable
terminations and releases.


SECTION 7.Conditions Precedent to All Credit Events
The agreement of each Lender to make any Loan requested to be made by it on any
date (excluding Mandatory Borrowings and Loans required to be made by the
Lenders in respect of Unpaid Drawings pursuant to Sections 3.3 and 3.4), and the
obligation of the Letter of Credit Issuer to issue Letters of Credit




87



--------------------------------------------------------------------------------





on any date, is subject to the satisfaction of the following conditions
precedent (except as otherwise agreed or waived pursuant to Section 13.1):
7.1No Default; Representations and Warranties; Minimum Availability and Excess
Cash. At the time of each Credit Event and immediately after giving effect
thereto (a) no Default or Event of Default shall have occurred and be
continuing, (b) all representations and warranties made by any Credit Party
contained herein or in the other Credit Documents shall be true and correct in
all material respects (unless such representations and warranties are already
qualified by materiality, Material Adverse Effect or a similar qualification in
which case such representations and warranties shall be true and correct in all
respects) with the same effect as though such representations and warranties had
been made on and as of the date of such Credit Event (except where such
representations and warranties expressly relate to an earlier date, in which
case such representations and warranties shall have been true and correct in all
material respects as of such earlier date), (c) the Available Commitment shall
not be less than zero, and (d) other than with respect to (i) the Credit Event
on the Closing Date of the deemed refinancing and replacement of the Existing
Loans and the Existing Letters of Credit, as applicable, and (ii) the issuance,
renewal, or extension of a Letter of Credit, the Borrower and its Restricted
Subsidiaries shall not have any Excess Cash in excess of $75,000,000 after
giving effect to the receipt of proceeds of such Credit Event and any
disbursements and expenses occurring on the date of such Credit Event permitted
under this Agreement (as certified by the Borrower in the applicable Notice of
Borrowing pursuant to Section 2.3(a) and subject to the Administrative Agent
receiving prior written notice of such anticipated disbursements and expenses).
7.2Notice of Borrowing; Letter of Credit Request.
(a)Prior to the making of each Loan (other than any Loan made pursuant to
Section 3.4(a) and any Existing Loans that are deemed refinanced with Loans
hereunder pursuant to Section 2.1(d)) and each Swingline Loan, the
Administrative Agent shall have received a Notice of Borrowing (whether in
writing or by telephone) meeting the requirements of Section 2.3(a).
(b)Prior to the issuance of each Letter of Credit (other than any Existing
Letter of Credit that is deemed to be issued pursuant to Section 3.1(a)), the
Administrative Agent and the Letter of Credit Issuer shall have received a
Letter of Credit Request meeting the requirements of Section 3.2(a).
The acceptance of the benefits of each Credit Event shall constitute a
representation and warranty by each Credit Party to each of the Lenders that all
the applicable conditions specified in Section 7 above have been satisfied as of
that time.
SECTION 8.Representations, Warranties and Agreements.
In order to induce the Lenders and the Letter of Credit Issuer, as applicable,
to enter into this Agreement, to make the Loans and issue or participate in
Letters of Credit as provided for herein, the Borrower makes, on the Closing
Date and on each other date as required or otherwise set forth in this
Agreement, the following representations and warranties to, and agreements with,
the Lenders, all of which shall survive the execution and delivery of this
Agreement and the making of the Loans and the issuance of the Letters of Credit:
8.1Corporate Status. Each of the Borrower and each Restricted Subsidiary (a) is
a duly organized and validly existing corporation or other entity in good
standing under the laws of the jurisdiction of its organization, (b) has the
corporate or other organizational power and authority to own its property and
assets and to transact the business in which it is engaged, (c) has duly
qualified and is authorized to do business and is in good standing (if
applicable, or has “active” status in the case of the State of Texas) in




88



--------------------------------------------------------------------------------





all jurisdictions where it is required to be so qualified except in each case
referred to in clauses (b) and (c), where the failure to be so qualified would
not reasonably be expected to result in a Material Adverse Effect.
8.2Corporate Power and Authority; Enforceability. Each Credit Party has the
corporate or other organizational power and authority to execute, deliver and
carry out the terms and provisions of the Credit Documents to which it is a
party and has taken all necessary corporate or other organizational action to
authorize the execution, delivery and performance of the Credit Documents to
which it is a party. Each Credit Party has duly executed and delivered each
Credit Document to which it is a party and each such Credit Document constitutes
the legal, valid and binding obligation of such Credit Party enforceable in
accordance with its terms, subject to the effects of bankruptcy, insolvency,
fraudulent conveyance, reorganization and other similar laws relating to or
affecting creditors’ rights generally and general principles of equity (whether
considered in a proceeding in equity or law).
8.3No Violation. None of the execution, delivery or performance by any Credit
Party of the Credit Documents to which it is a party or the compliance with the
terms and provisions thereof will (a) contravene any material applicable
provision of any material Requirement of Law, (b) result in any breach of any of
the terms, covenants, conditions or provisions of, or constitute a default
under, or result in the creation or imposition of (or the obligation to create
or impose) any Lien upon any of the property or assets of such Credit Party or
any of the Restricted Subsidiaries (other than Liens created under the Credit
Documents) pursuant to the terms of any indenture, loan agreement, lease
agreement, mortgage, deed of trust, agreement or other instrument with a
third-party that is not an Affiliate of a Credit Party or any Restricted
Subsidiary to which such Credit Party or any of the Restricted Subsidiaries is a
party or by which it or any of its property or assets is bound (any such term,
covenant, condition or provision, a “Contractual Requirement”) except to the
extent such breach, default or Lien that would not reasonably be expected to
result in a Material Adverse Effect or (c) violate any provision of the
certificate of incorporation, by-laws or other organizational documents of such
Credit Party or any of the Restricted Subsidiaries.
8.4Litigation. Except as set forth on Schedule 8.4, there are no actions, suits
or proceedings (including Environmental Claims) pending or, to the knowledge of
the Borrower, threatened with respect to the Borrower or any of its Restricted
Subsidiaries that would reasonably be expected to result in a Material Adverse
Effect.
8.5Margin Regulations. Neither the making of any Loan hereunder nor the use of
the proceeds thereof will violate the provisions of Regulation T, Regulation U
or Regulation X of the Federal Reserve Board.
8.6Governmental Approvals. The execution, delivery and performance by any Credit
Party of each Credit Document to which it is a party, do not require any consent
or approval of, registration or filing with, or other action by, any
Governmental Authority, except for (a) such as have been obtained or made and
are in full force and effect, (b) filings and recordings in respect of the Liens
created pursuant to the Security Documents and (c) such consents, approvals,
registrations, filings or actions the failure of which to obtain or make would
not reasonably be expected to have a Material Adverse Effect.
8.7Investment Company Act. No Credit Party is an “investment company” within the
meaning of the Investment Company Act of 1940, as amended.
8.8True and Complete Disclosure.
(a)None of the written factual information and written data (taken as a whole)
heretofore or contemporaneously furnished by or on behalf of the Borrower, any
of the Restricted Subsidiaries or any of their respective authorized
representatives to the Administrative Agent, the Joint Lead Arrangers, the Joint




89



--------------------------------------------------------------------------------





Bookrunners and/or any Lender on or before the Closing Date (including all such
information and data contained in the Credit Documents) for purposes of or in
connection with this Agreement or any transaction contemplated herein contained
any untrue statement of any material fact or omitted to state any material fact
necessary to make such information and data (taken as a whole) not materially
misleading at such time (after giving effect to all supplements so furnished
prior to such time) in light of the circumstances under which such information
or data was furnished; it being understood and agreed that for purposes of this
Section 8.8(a), such factual information and data shall not include pro forma
financial information, projections or estimates (including financial estimates,
forecasts and other forward-looking information) and information of a general
economic or general industry nature.
(b)The projections (including financial estimates, forecasts and other
forward-looking information) contained in the information and data referred to
in Section 8.8(a) were based on good faith estimates and assumptions believed by
the Borrower to be reasonable at the time made; it being recognized by the
Administrative Agent and the Lenders that such projections are as to future
events and are not to be viewed as facts, the projections are subject to
significant uncertainties and contingencies, many of which are beyond the
control of the Borrower and the Subsidiaries, that no assurance can be given
that any particular projections will be realized and that actual results during
the period or periods covered by any such projections may differ from the
projected results and such differences may be material.
(c)As of the Closing Date, to the best knowledge of the Borrower, the
information included in any Beneficial Ownership Certification provided on or
prior to the Closing Date to any Lender in connection with this Agreement is
true and correct in all respects.
8.9Financial Condition; Financial Statements.
(a)The Historical Financial Statements present fairly in all material respects
the consolidated financial position of the Borrower and its consolidated
Subsidiaries at the date of such information and for the period covered thereby
and have been prepared in accordance with GAAP consistently applied except to
the extent provided in the notes thereto, if any, subject, in the case of the
unaudited financial information, to changes resulting from audit, normal year
end audit adjustments and to the absence of footnotes. Since the Closing Date,
(i) after giving effect to the filing of the Chapter 11 Cases, and (ii)
excluding any matters publicly disclosed prior to the filing of the Chapter 11
Cases, any matters disclosed in any first day pleadings or declarations in
connection with the Chapter 11 Cases and the events and conditions related
and/or leading up to the Chapter 11 Cases and the effects thereof, there has
been no Material Adverse Effect.
(b)As of the Closing Date, neither the Borrower nor any Restricted Subsidiary
has any material Indebtedness (including Disqualified Stock), any material
guarantee obligations, contingent liabilities, off balance sheet liabilities,
partnership liabilities for taxes or unusual forward or long-term commitments
that, in each case, are not reflected or provided for in the Historical
Financial Statements, except as would not reasonably be expected to result in a
Material Adverse Effect.
8.10Tax Matters. Except where the failure of which would not be reasonably
expected to have a Material Adverse Effect, (a) each of the Borrower and the
Restricted Subsidiaries has filed all federal income Tax returns and all other
Tax returns, domestic and foreign, required to be filed by it and has paid all
Taxes payable by it that have become due, other than those (i) not yet
delinquent or (ii) being contested in good faith by appropriate proceedings and
as to which adequate reserves have been provided to the extent required by and
in accordance with GAAP and (b) to the extent then due and payable, the Borrower
and each of the Restricted Subsidiaries have paid, or have provided adequate
reserves (in the good faith judgment of management of the Borrower or such
Restricted Subsidiary) in accordance with GAAP for the payment of, all federal,
state, provincial and foreign Taxes applicable for the current fiscal year to
the Closing Date.






90



--------------------------------------------------------------------------------





8.11Compliance with ERISA.
(a)Each Plan is in compliance with ERISA, the Code and any applicable
Requirement of Law; no Reportable Event has occurred (or is reasonably likely to
occur) with respect to any Plan; no written notice of any insolvency or
reorganization with respect to a Multiemployer Plan has been given to the
Borrower or any ERISA Affiliate; no Plan has an accumulated or waived funding
deficiency (or is reasonably likely to have such a deficiency); on and after the
effectiveness of the Pension Act, each Plan has satisfied the minimum funding
standards (within the meaning of Section 412 of the Code or Section 302 of
ERISA) applicable to such Plan, and there has been no determination that any
such Plan is, or is expected to be, in “at risk” status (within the meaning of
Section 4010(d)(2) of ERISA); none of the Borrower or any ERISA Affiliate has
incurred (or is reasonably likely to incur) any liability to or on account of a
Plan or Multiemployer Plan pursuant to Section 409, 502(i), 502(l), 515, 4062,
4063, 4064, 4069, 4201 or 4204 of ERISA or Section 4971 or 4975 of the Code or
has been notified in writing that it will incur any liability under any of the
foregoing Sections with respect to any Plan or Multiemployer Plan; no
proceedings have been instituted to terminate or to reorganize any Plan or
Multiemployer Plan or to appoint a trustee to administer any Plan or
Multiemployer Plan, and no written notice of any such proceedings has been given
to the Borrower or any ERISA Affiliate; and no lien imposed under the Code or
ERISA on the assets of the Borrower or any ERISA Affiliate exists (or is
reasonably likely to exist) nor has the Borrower or any ERISA Affiliate been
notified in writing that such a lien will be imposed on the assets of the
Borrower or any ERISA Affiliate on account of any Plan or Multiemployer Plan,
except to the extent that a breach of any of the representations, warranties or
agreement in this Section 8.11(a) would not result, individually or in the
aggregate, in an amount of liability that would be reasonably likely to have a
Material Adverse Effect. No Plan has an Unfunded Current Liability that would,
individually or when taken together with any other liabilities referenced in
this Section 8.11(a), be reasonably likely to have a Material Adverse Effect.
With respect to Multiemployer Plans, the representations and warranties in this
Section 8.11(a), other than any made with respect to liability under Section
4201 or 4204 of ERISA, are made to the knowledge of the Borrower.
(b)All Foreign Plans are in compliance with, and have been established,
administered and operated in accordance with, the terms of such Foreign Plans
and applicable law, except for any failure to so comply, establish, administer
or operate the Foreign Plans as would not reasonably be expected to have a
Material Adverse Effect. All contributions or other payments which are due with
respect to each Foreign Plan have been made in full and there are no funding
deficiencies thereunder, except to the extent any such events would not,
individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect.
8.12Subsidiaries. Schedule 8.12 lists each Subsidiary of the Borrower (and the
direct and indirect ownership interest of the Borrower therein), in each case
existing on the Closing Date (after giving effect to the Transactions). Each
Guarantor, Excluded Subsidiary and Unrestricted Subsidiary as of the Closing
Date has been so designated on Schedule 8.12.
8.13Environmental Laws.
(a)Except as would not reasonably be expected to have a Material Adverse Effect:
(i) the Borrower and each of the Subsidiaries and their Oil and Gas Properties
and operations thereof are in compliance with all Environmental Laws; (ii) the
Borrower and each Subsidiary has obtained all permits and approvals required
under Environmental Law for their respective operations as currently conducted
at each of their Oil and Gas Properties and all such permits and approvals are
in full force and effect; (iii) neither the Borrower nor any Subsidiary has
received written notice of any Environmental Claim or any other liability under
any Environmental Law that has not been fully resolved; (iv) neither the
Borrower nor any Subsidiary is conducting, or required to conduct, any
investigation, removal, remedial or other




91



--------------------------------------------------------------------------------





corrective action pursuant to any Environmental Law at any location; and (v) no
underground storage tank or related piping, or any impoundment or disposal area
containing Hazardous Materials has been used by the Borrower or any of its
Subsidiaries or, to the knowledge of the Borrower, is located at, on or under
any Oil and Gas Properties currently owned or leased by the Borrower or any of
its Subsidiaries in violation of any Environmental Law.
(b)Except as would not reasonably be expected to have a Material Adverse Effect,
neither the Borrower nor any of the Subsidiaries has used, generated, processed,
treated, stored, transported, Released or disposed or arranged for disposal or
transport for disposal of Hazardous Materials at, on, under or from any (x) of
its currently or formerly owned or leased Oil and Gas Properties or facilities
or (y) real property offsite the Oil and Gas Properties where the Borrower or
any of its Subsidiaries transported or disposed, arranged for the transport or
disposal, of Hazardous Materials, in each case of (x) or (y) that would
reasonably be expected to give rise to liability of the Borrower or any
Subsidiary under Environmental Law.
8.14Properties.
(a)Each Credit Party has good and defensible title to the Borrowing Base
Properties evaluated in the most recently delivered Reserve Report (other than
those (i) Disposed of in compliance with Section 10.4 since delivery of such
Reserve Report, (ii) leases that have expired in accordance with their terms and
(iii) with title defects disclosed in writing to the Administrative Agent), and
good title to all its material personal properties, in each case, free and clear
of all Liens (other than Permitted Liens). After giving full effect to the
Permitted Liens, the Borrower or any other Credit Party specified as the owner
owns the working interests and net revenue interests attributable to the
Hydrocarbon Interests as reflected in the most recently delivered Reserve
Report, and, without regard to any customary consent or non-consent provisions
in any joint operating agreement, the ownership of such properties shall not in
any material respect obligate the Borrower or such other Credit Party to bear
the costs and expenses relating to the maintenance, development and operations
of each such property in an amount in excess of the working interest of each
property set forth in the most recently delivered Reserve Report that is not
offset by a corresponding proportionate increase in the Borrower’s or such
Restricted Subsidiary’s net revenue interest in such property.
(b)All material leases and agreements necessary for the conduct of the business
of the Borrower and the Restricted Subsidiaries are valid and subsisting, in
full force and effect, except to the extent that any such failure to be valid or
subsisting would not reasonably be expected to have a Material Adverse Effect.
(c)The rights and properties presently owned, leased or licensed by the Credit
Parties, including all easements and rights of way, include all rights and
properties necessary to permit the Credit Parties to conduct their respective
businesses as currently conducted, except to the extent any failure to have any
such rights or properties would not reasonably be expected to have a Material
Adverse Effect.
(d)All of the properties of the Borrower and the Restricted Subsidiaries that
are reasonably necessary for the operation of their businesses are in good
working condition (ordinary wear and tear excepted) and are maintained in
accordance with prudent business standards, except to the extent any failure to
satisfy the foregoing would reasonably be expected to have a Material Adverse
Effect.
8.15Solvency. After giving effect to the consummation of the Transactions
contemplated hereby (including each Borrowing made hereunder and each issuance
or extension of any Letter of Credit made hereunder), the Borrower and its
Restricted Subsidiaries, taken as a whole, are Solvent.






92



--------------------------------------------------------------------------------





8.16Insurance. The properties of the Borrower and the Restricted Subsidiaries
are insured in the manner contemplated by Section 9.3.
8.17Patriot Act. On the Closing Date, each Credit Party is in compliance in all
material respects with the material provisions of the Patriot Act, and the
Borrower has provided to the Administrative Agent and the Lenders all
information related to the Credit Parties (including but not limited to names,
addresses and Tax identification numbers (if applicable)) reasonably requested
in writing by the Administrative Agent and the Lenders and mutually agreed to be
required by the Patriot Act to be obtained by the Administrative Agent or any
Lender.
8.18Hedge Agreements. Schedule 8.18 sets forth, as of the Closing Date, a true
and complete list of all material commodity Hedge Agreements of each Credit
Party, the material terms thereof (including the type, term, effective date,
termination date and notional amounts or volumes) and the counterparty to each
such Hedge Agreement.
8.19Liens Under the Security Documents; Collateral Coverage Minimum. Upon the
execution and delivery of the Security Documents in accordance herewith, and
where appropriate the filing and recordation thereof with the appropriate filing
or recording officers in each of the necessary jurisdictions, the Liens granted
and to be granted by any Credit Party to the Administrative Agent, constitute
validly created, perfected and first priority Liens, subject only to Permitted
Liens. The PV-9 of the Mortgaged Properties equals or exceeds the Collateral
Coverage Minimum, except during cure periods for Collateral Coverage Minimum
shortfalls as permitted in accordance with Section 9.10(c).
8.20No Default; Requirements of Law. On the Closing Date, neither the Borrower
nor any Restricted Subsidiary is in default under or with respect to any
Contractual Requirement that would, either individually or in the aggregate,
reasonably be expected to have a Material Adverse Effect. No Default has
occurred and is continuing or would result from the consummation of the
transactions contemplated by this Agreement or any other Credit Document. Each
of the Borrower and each Restricted Subsidiary is in compliance with the
Requirements of Law applicable to it or to its properties, except in such
instances in which (a) such Requirement of Law is being contested in good faith
by appropriate proceedings diligently conducted or (b) the failure to comply
therewith, either individually or in the aggregate, would not reasonably be
expected to have a Material Adverse Effect.


8.21Direct Benefit. The initial Borrowing hereunder and all additional
Borrowings are for the direct benefit of the Borrower and its Restricted
Subsidiaries. The Borrower and its Restricted Subsidiaries shall engage in the
business of oil and gas exploration, enhanced oil recovery operations and
related activities and certain other legal business purposes, and any benefits
to the Borrower and its Restricted Subsidiaries is a benefit to all of them,
both directly and indirectly.


8.22Sanctions Laws; Foreign Corrupt Practices Act.
(a)None of the Borrower or any Subsidiary is in violation of any of the country
or list-based economic and trade sanctions administered and enforced by the
Office of Foreign Assets Control of the U.S. Department of the Treasury. None of
the Borrower or any Subsidiary (i) is a Sanctioned Person, (ii) has any of its
assets located in a Sanctioned Country; or (iii) derives any revenues from
investments in, or transactions with, Sanctioned Persons. The Borrower will not
use the proceeds of any extension of credit hereunder to fund any operation in,
finance any investments or activities in, or make payments to, a Sanctioned
Person.
(b)No part of the proceeds of the Loans or Letters of Credit shall be used,
directly or indirectly, for any payments to any governmental official or
employee, political party, official of a political party,




93



--------------------------------------------------------------------------------





candidate for political office, or anyone else acting in an official capacity,
in order to obtain, retain or direct business or obtain any improper advantage,
in violation of the United States Foreign Corrupt Practices Act of 1977.
8.23Commodity Exchange Act. No Credit Party is a “financial entity” as defined
in section 2(h)(7)(C)(i) of the Commodity Exchange Act (or any successor
provision thereto).
SECTION 9.Affirmative Covenants.
The Borrower hereby covenants and agrees that on the Closing Date and
thereafter, until the Total Commitment and each Letter of Credit have terminated
(unless such Letters of Credit have been collateralized on terms and conditions
reasonably satisfactory to the Letter of Credit Issuer following the termination
of the Total Commitment or other arrangements satisfactory to the Letter of
Credit Issuer in its sole discretion have been made) and the Loans, the
Swingline Loans and Unpaid Drawings, together with interest, fees and all other
Obligations incurred hereunder (other than Hedging Obligations under Secured
Hedge Agreements, Cash Management Obligations under Secured Cash Management
Agreements and contingent indemnification obligations, in each case, not then
due and payable), are paid in full:
9.1Information Covenants. The Borrower will furnish to the Administrative Agent
(which shall promptly make such information available to the Lenders in
accordance with its customary practice):
(a)Annual Financial Statements. As soon as available and in any event within
five days after the date on which such financial statements are required to be
filed with the SEC (after giving effect to any permitted extensions) (or, if
such financial statements are not required to be filed with the SEC, on or
before the date that is 90 days after the end of each such fiscal year), the
audited consolidated balance sheets of the Borrower as at the end of such fiscal
year, and the related consolidated statements of operations, stockholders’
equity and cash flows for such fiscal year, setting forth comparative
consolidated figures for the preceding fiscal years (and, to the extent that
Subsidiaries that are not Restricted Subsidiaries, have, when aggregated, Total
Assets or revenues at the end of any such fiscal year equal to or greater than
5% of the Consolidated Total Assets or consolidated revenues of the Borrower and
the Subsidiaries on a consolidated basis on such date, a detailed unaudited
reconciliation, reflecting such financial information for the Borrower and the
Restricted Subsidiaries, on the one hand, and the Borrower and the Subsidiaries,
on the other hand), all in reasonable detail and prepared in accordance with
GAAP, and except with respect to such reconciliation, certified by independent
certified public accountants of recognized national standing whose opinion shall
not be materially qualified with a “going concern” or like qualification or
exception (other than with respect to, or resulting from, (x) the upcoming
maturity of any Indebtedness within one year from the date such opinion is
delivered or (y) the inability to satisfy a financial covenant on a future date
or in a future period).
(b)Quarterly Financial Statements. As soon as available and in any event within
five days after the date on which such financial statements are required to be
filed with the SEC (after giving effect to any permitted extensions) with
respect to each of the first three quarterly accounting periods in each fiscal
year of the Borrower (or, if such financial statements are not required to be
filed with the SEC, on or before the date that is 60 days after the end of each
such quarterly accounting period) (provided, that, notwithstanding the
foregoing, with respect to the fiscal quarter ending September 30, 2020, no
later than December 4, 2020), the consolidated balance sheets of the Borrower as
at the end of such quarterly period and the related consolidated statements of
operations and cash flows for such quarterly accounting period and for the
elapsed portion of the fiscal year ended with the last day of such quarterly
period, and setting forth comparative consolidated figures for the related
periods in the prior fiscal year or, in the case of such consolidated balance
sheet, for the last day of the prior fiscal year (and, to the extent that
Subsidiaries that are not Restricted Subsidiaries, have, when aggregated, Total
Assets or revenues at the end of any such




94



--------------------------------------------------------------------------------





fiscal year equal to or greater than 5% of the Consolidated Total Assets or
consolidated revenues of the Borrower and the Subsidiaries on a consolidated
basis on such date, a detailed unaudited reconciliation reflecting such
financial information for the Borrower and the Restricted Subsidiaries, on the
one hand, and the Borrower and the Subsidiaries, on the other hand), all of
which shall be certified by an Authorized Officer of the Borrower as fairly
presenting in all material respects the consolidated financial condition,
results of operations and cash flows, of the Borrower in accordance with GAAP,
subject to changes resulting from audit and normal year-end audit adjustments
and the absence of footnotes.
(c)Officer’s Certificates. At the time of the delivery of the financial
statements provided for in Section 9.1(a) and Section 9.1(b), a certificate of
an Authorized Officer of the Borrower certifying that no Default or Event of
Default exists or, if any Default or Event of Default does exist, specifying the
nature and extent thereof, which certificate shall set forth (i) the
calculations required to establish whether the Borrower and its Restricted
Subsidiaries were in compliance with the Financial Performance Covenants as at
the end of such fiscal year or fiscal quarter, as the case may be and (ii)  a
specification of any change in the identity of the Restricted Subsidiaries,
Material Subsidiaries, Guarantors and Unrestricted Subsidiaries as at the end of
such fiscal year or fiscal quarter, as the case may be, from the Restricted
Subsidiaries, Material Subsidiaries, Guarantors and Unrestricted Subsidiaries,
respectively, provided to the Lenders on the Closing Date or the most recent
fiscal year or fiscal quarter, as the case may be.
(d)Notices of Default; Litigation; Beneficial Ownership. Promptly after an
Authorized Officer of the Borrower or any of the Restricted Subsidiaries obtains
actual knowledge thereof, notice of (i) the occurrence of any event that
constitutes a Default or Event of Default, which notice shall specify the nature
thereof, the period of existence thereof and what action the Borrower proposes
to take with respect thereto, (ii) any litigation or governmental proceeding
pending against the Borrower or any of the Subsidiaries that would reasonably be
expected to be determined adversely and, if so determined, to result in a
Material Adverse Effect and (iii) any change in the information provided in any
relevant Beneficial Ownership Certification required to be delivered that would
result in a change to the list of beneficial owners identified in parts (c) or
(d) of such certification or to the exclusion claimed thereunder, as applicable.
(e)Environmental Matters. Promptly after an Authorized Officer of Borrower or
any of the Restricted Subsidiaries obtains actual knowledge of any one or more
of the following environmental matters, unless such environmental matters have
been previously disclosed (without any material change to the facts,
circumstances, conditions or occurrences since such disclosure was made) to the
Administrative Agent in writing or would not, individually, or when aggregated
with all other such unresolved matters, be reasonably expected to result in a
Material Adverse Effect, notice of:
(i)any pending or threatened Environmental Claim against the Borrower or any
Restricted Subsidiary or any of their Oil and Gas Properties not otherwise set
forth on Schedule 8.4, provided, however, that the facts, circumstances,
conditions or occurrences as expressed in Schedule 8.4 have not materially
changed;
(ii)any noncompliance by the Borrower or any Restricted Subsidiary with any
applicable Environmental Law;
(iii)any condition or occurrence on any of the Credit Parties’ Oil and Gas
Properties that would reasonably be expected to cause such Oil and Gas
Properties to be subject to any restrictions on the ownership, occupancy, use or
transferability of such Oil and Gas Properties under any Environmental Law; and






95



--------------------------------------------------------------------------------





(iv)the conduct of any investigation, or any removal, remedial or other
corrective action that is required under Environmental Law in response to the
actual or alleged presence, Release or threatened Release of any Hazardous
Material on, at, under or from any of the Credit Parties’ Oil and Gas
Properties.
All such notices shall describe in reasonable detail the nature of the claim,
investigation, condition, occurrence or removal or remedial action and the
response thereto.
(f)Other Information. (i) Promptly upon filing thereof, copies of any filings
(including on Form 10-K, 10-Q or 8-K) or registration statements with, and
reports to, the SEC or any analogous Governmental Authority in any relevant
jurisdiction by the Borrower or any of the Subsidiaries (other than amendments
to any registration statement (to the extent such registration statement, in the
form it becomes effective, is delivered to the Administrative Agent), exhibits
to any registration statement and, if applicable, any registration statements on
Form S-8), (ii) copies of all financial statements, proxy statements, notices
and reports that the Borrower or any of the Restricted Subsidiaries shall send
to the holders of any publicly issued debt of the Borrower and/or any of the
Restricted Subsidiaries, in each case in their capacity as such holders, lenders
or agents (in each case to the extent not theretofore delivered to the
Administrative Agent pursuant to this Agreement), (iii) with reasonable
promptness, but subject to the limitations set forth in the last sentences of
Section 9.2(a) and Section 13.6, such other information (financial or otherwise)
as the Administrative Agent on its own behalf or on behalf of any Lender (acting
through the Administrative Agent) may reasonably request in writing from time to
time and (iv) promptly following any reasonable request therefor, information
and documentation reasonably requested by the Administrative Agent or any Lender
for purposes of compliance with applicable “know your customer” requirements
under the Patriot Act or other applicable anti-money laundering laws.
(g)Free Cash Flow Certificate. At the time of the delivery of the financial
statements provided for in Section 9.1(a) and Section 9.1(b), a certificate of
an Authorized Officer of the Borrower in form and substance reasonably
satisfactory to the Administrative Agent setting forth reasonably detailed
calculations of Free Cash Flow of the Borrower and its Restricted Subsidiaries
for the applicable Test Period then ending.
Documents required to be delivered pursuant to Sections 9.1(a) and (b) and
Section 9.1(f) may be delivered electronically and shall be deemed to have been
so delivered on the date (1) on which the Borrower posts such documents, or
provides a link thereto on the Borrower’s website on the Internet, (2) on which
such documents are transmitted by electronic mail to the Administrative Agent or
(3) on which such documents are filed of record with the SEC; provided that: (a)
upon written request by the Administrative Agent, the Borrower shall deliver
paper copies of such documents to the Administrative Agent for further
distribution to each Lender until a written request to cease delivering paper
copies is given by the Administrative Agent and (b) the Borrower shall notify
(which may be by facsimile or electronic mail) the Administrative Agent of the
posting of any such documents and provide to the Administrative Agent by
electronic mail electronic versions (i.e., soft copies) of such documents
(except that no such notice shall be required to the extent such documents are
filed on record with the SEC). Each Lender shall be solely responsible for
timely accessing posted documents or requesting delivery of paper copies of such
documents from the Administrative Agent and maintaining its copies of such
documents.
9.2Books, Records and Inspections.
(a)The Borrower will, and will cause each Restricted Subsidiary to, permit
officers and designated representatives of the Administrative Agent or the
Majority Lenders (as accompanied by the Administrative Agent) to visit and
inspect any of the properties or assets of the Borrower or such Subsidiary in
whomsoever’s possession to the extent that it is within such party’s control to
permit such inspection




96



--------------------------------------------------------------------------------





(and shall use commercially reasonable efforts to cause such inspection to be
permitted to the extent that it is not within such party’s control to permit
such inspection), and to examine the books and records of the Borrower and any
such Subsidiary and discuss the affairs, finances and accounts of the Borrower
and of any such Subsidiary with, and be advised as to the same by, its and their
officers and independent accountants, upon reasonable advance notice to the
Borrower, all at such reasonable times and intervals during normal business
hours and to such reasonable extent as the Administrative Agent or the Majority
Lenders may desire (and subject, in the case of any such meetings or advice from
such independent accountants, to such accountants’ customary policies and
procedures); provided that, excluding any such visits and inspections during the
continuation of an Event of Default (i) only the Administrative Agent on behalf
of the Majority Lenders may exercise rights of the Administrative Agent and the
Lenders under this Section 9.2, and (ii) only one such visit shall be at the
Borrower’s expense; provided, further, that when an Event of Default exists, the
Administrative Agent (or any of its representatives or independent contractors)
or any representative of the Majority Lenders may do any of the foregoing at the
expense of the Borrower at any time during normal business hours and upon
reasonable advance notice. The Administrative Agent and the Majority Lenders
shall give the Borrower the opportunity to participate in any discussions with
the Borrower’s independent public accountants. Notwithstanding anything to the
contrary in Section 9.1(g)(iii) or this Section 9.2, neither the Borrower nor
any Restricted Subsidiary will be required to disclose, permit the inspection,
examination or making copies or abstracts of, or discussion of, any document,
information or other matter (A) that constitutes non-financial trade secrets or
non-financial proprietary information, (B) in respect of which disclosure to the
Administrative Agent or any Lender (or their respective representatives or
contractors) is prohibited by any Requirement of Law or any binding agreement or
(C) that is subject to attorney-client or similar privilege or constitutes
attorney work product.
(b)The Borrower will, and will cause each of the Restricted Subsidiaries to,
maintain proper books of record and account, in which entries that are fairly
presented in all material respects and are in conformity with GAAP consistently
applied shall be made of all material financial transactions and matters
involving the assets and business of the Borrower or such Restricted Subsidiary,
as the case may be.
9.3Maintenance of Insurance. The Borrower will, and will cause each Restricted
Subsidiary to, at all times maintain in full force and effect, pursuant to
self-insurance arrangements or with insurance companies that the Borrower
believes (in the good faith judgment of the management of the Borrower) are
financially sound and responsible at the time the relevant coverage is placed or
renewed, insurance in at least such amounts (after giving effect to any
self-insurance which the Borrower believes (in the good faith judgment of
management of the Borrower) is reasonable and prudent in light of the size and
nature of its business) and against at least such risks (and with such risk
retentions) as the Borrower believes (in the good faith judgment of management
of the Borrower) is reasonable and prudent in light of the size and nature of
its business; and will furnish to the Administrative Agent, upon written request
from the Administrative Agent, information presented in reasonable detail as to
the insurance so carried. The Administrative Agent, on behalf of the Secured
Parties, shall be the additional insured on any such liability insurance as its
interests may appear and, if casualty insurance is obtained, the Administrative
Agent, on behalf of the Secured Parties, shall be the additional lender loss
payee under any such casualty insurance; provided that, so long as no Event of
Default has occurred and is then continuing, the Secured Parties will provide
any proceeds of such casualty insurance to the Borrower to the extent that the
Borrower undertakes to apply such proceeds to the reconstruction, replacement or
repair of the property insured thereby. All policies of insurance required by
the terms of this Agreement shall provide that each insurer shall endeavor to
give at least 30 days’ prior written notice to the Administrative Agent of any
cancellation of such insurance (or at least 10 days’ prior written notice in the
case of cancellation of such insurance due to non-payment of premiums).
9.4Payment of Taxes. The Borrower will pay and discharge, and will cause each of
the Restricted Subsidiaries to pay and discharge, all Taxes, assessments and
governmental charges or levies




97



--------------------------------------------------------------------------------





imposed upon it or upon its income or profits, or upon any properties belonging
to it, prior to the date on which material penalties attach thereto, and all
lawful material claims in respect of any Taxes imposed, assessed or levied that,
if unpaid, would reasonably be expected to become a material Lien upon any
properties of the Borrower or any of the Restricted Subsidiaries; provided that
neither the Borrower nor any of the Restricted Subsidiaries shall be required to
pay or discharge any such Tax, assessment, charge, levy or claim that is being
contested in good faith and by proper proceedings if it has maintained adequate
reserves (in the good faith judgment of management of the Borrower) with respect
thereto to the extent required by, and in accordance with, GAAP or the failure
to pay or discharge would not reasonably be expected to result in a Material
Adverse Effect.
9.5Consolidated Corporate Franchise. The Borrower will do, and will cause each
Restricted Subsidiary to do, or cause to be done, all things necessary to
preserve and keep in full force and effect its existence, corporate rights and
authority, except to the extent that the failure to do so would not reasonably
be expected to have a Material Adverse Effect; provided, however, that the
Borrower and its Restricted Subsidiaries may consummate any transaction
permitted under Section 10.3, 10.4 or 10.5.
9.6Compliance with Statutes, Regulations, Etc. The Borrower will, and will cause
each Restricted Subsidiary to, comply with all Requirements of Law applicable to
it or its property, including all governmental approvals or authorizations
required to conduct its business, and to maintain all such governmental
approvals or authorizations in full force and effect, in each case except (a)
where such Requirement of Law is being contested in good faith by appropriate
proceedings diligently conducted or (b) where the failure to do so would not
reasonably be expected to have a Material Adverse Effect.
9.7ERISA.
(a)Promptly after the Borrower or any ERISA Affiliate knows or has reason to
know of the occurrence of any of the following events that, individually or in
the aggregate (including in the aggregate such events previously disclosed or
exempt from disclosure hereunder, to the extent the liability therefor remains
outstanding), would be reasonably likely to have a Material Adverse Effect, the
Borrower will deliver to the Administrative Agent a certificate of an Authorized
Officer or any other senior officer of the Borrower setting forth details as to
such occurrence and the action, if any, that the Borrower or such ERISA
Affiliate is required or proposes to take, together with any notices (required,
proposed or otherwise) given to or filed with or by the Borrower, such ERISA
Affiliate, the PBGC, a Plan participant (other than notices relating to an
individual participant’s benefits) or the plan administrator with respect
thereto: that a Reportable Event has occurred with respect to any Plan; that an
accumulated funding deficiency has been incurred or an application is to be made
to the Secretary of the Treasury for a waiver or modification of the minimum
funding standard (including any required installment payments) or an extension
of any amortization period under Section 412 of the Code with respect to a Plan;
that a Plan having an Unfunded Current Liability has been or is to be
terminated, or a Multiemployer Plan is to be reorganized, partitioned or
declared insolvent, under Title IV of ERISA (including the giving of written
notice thereof); that a Plan has an Unfunded Current Liability that has or will
result in a lien under ERISA or the Code; that proceedings will be or have been
instituted to terminate a Plan having an Unfunded Current Liability (including
the giving of written notice thereof); that a proceeding has been instituted
against the Borrower or an ERISA Affiliate pursuant to Section 515 of ERISA to
collect a delinquent contribution to a Multiemployer Plan; that the PBGC has
notified the Borrower or any ERISA Affiliate of its intention to appoint a
trustee to administer any Plan or Multiemployer Plan; that the Borrower or any
ERISA Affiliate has failed to make a required installment or other payment
pursuant to Section 412 or Section 430 of the Code with respect to a Plan; or
that the Borrower or any ERISA Affiliate has incurred or will incur (or has been
notified in writing that it will incur) any liability (including any contingent
or secondary liability) to or on account of a Plan or Multiemployer Plan
pursuant to Section 409, 502(i), 502(l), 515, 4062, 4063, 4064, 4069, 4201 or
4204 of ERISA or Section 4971 or 4975 of the Code.






98



--------------------------------------------------------------------------------





(b)Promptly following any request therefor, on and after the effectiveness of
the Pension Act, the Borrower will deliver to the Administrative Agent copies of
(i) any documents described in Section 101(k) of ERISA that the Borrower and any
of its Restricted Subsidiaries or any ERISA Affiliate may request with respect
to any Multiemployer Plan and (ii) any notices described in Section 101(l) of
ERISA that the Borrower and any of its Restricted Subsidiaries or any ERISA
Affiliate may request with respect to any Multiemployer Plan; provided that if
the Borrower, any of its Restricted Subsidiaries or any ERISA Affiliate has not
requested such documents or notices from the administrator or sponsor of the
applicable Multiemployer Plan, the Borrower, the applicable Restricted
Subsidiary(ies) or the ERISA Affiliate(s) shall promptly, following a request
from the Administrative Agent, make a request for such documents or notices from
such administrator or sponsor and shall provide copies of such documents and
notices promptly after receipt thereof.
9.8Maintenance of Properties. The Borrower will, and will cause each of the
Restricted Subsidiaries to, except in each case, where the failure to so comply
would not reasonably be expected to result in a Material Adverse Effect:
(a)operate its Oil and Gas Properties, Carbon Dioxide Interests and other
material properties or cause such Oil and Gas Properties, Carbon Dioxide
Interests and other material properties to be operated in a careful and
efficient manner in accordance with the practices of the industry and in
compliance with all applicable Contractual Requirements and all applicable
Requirements of Law, including applicable proration requirements and
Environmental Laws, and all applicable Requirements of Law of every other
Governmental Authority from time to time constituted to regulate the development
and operation of its Oil and Gas Properties and Carbon Dioxide Interests and the
production and sale of Hydrocarbons and other minerals therefrom;
(b)keep and maintain all property material to the conduct of its business in
good working order and condition, ordinary wear and tear excepted, and preserve,
maintain and keep in good repair, working order and efficiency (ordinary wear
and tear excepted) all of its material Oil and Gas Properties, Carbon Dioxide
Interests and other material properties, including all equipment, machinery and
facilities unless the Borrower or such Restricted Subsidiary determines in good
faith that the continued maintenance of such property is no longer economically
desirable, necessary or useful to the business or the Disposition of such
property is otherwise permitted under this Agreement ; and
(c)to the extent a Credit Party is not the operator of any property, the
Borrower shall use reasonable efforts to cause the operator to comply with
standards similar to those required of the Borrower in accordance with this
Section 9.8.
9.9End of Fiscal Years; Fiscal Quarters. The Borrower will, for financial
reporting purposes, cause each of its, and each of its Restricted Subsidiaries’,
fiscal years and fiscal quarters to end on dates consistent with past practice;
provided, however, that the Borrower may, upon written notice to the
Administrative Agent change the financial reporting convention specified above
to any other financial reporting convention reasonably acceptable to the
Administrative Agent, in which case the Borrower and the Administrative Agent
will, and are hereby authorized by the Lenders to, make any adjustments to this
Agreement that are necessary in order to reflect such change in financial
reporting.
9.10Additional Guarantors, Grantors and Collateral.
(a)Subject to any applicable limitations set forth in the Guarantee or the
Security Documents, the Borrower will cause (i) any direct or indirect Domestic
Subsidiary (other than any Excluded Subsidiary) formed or otherwise purchased or
acquired after the Closing Date (including pursuant to a Permitted Acquisition)
and (ii) any Subsidiary of the Borrower that ceases to be an Excluded
Subsidiary, in each case




99



--------------------------------------------------------------------------------





within 30 days from the date of such formation, acquisition or cessation, as
applicable (or such longer period as the Administrative Agent may agree in its
reasonable discretion) to execute (A) a supplement to the Guarantee
substantially in the form of Annex A attached to the Guarantee in order to
become a Guarantor under the Guarantee and (B) as applicable, a supplement to
the Pledge and Security Agreement substantially in the form of Annex A attached
the Pledge and Security Agreement in order to become a pledgor under the Pledge
and Security Agreement.


(b)Subject to any applicable limitations set forth in the Pledge and Security
Agreement, the Borrower will pledge, and, if applicable, will cause each other
Subsidiary Guarantor (or Person required to become a Subsidiary Guarantor
pursuant to Section 9.10(a)) to pledge, to the Administrative Agent (for the
benefit of the Secured Parties) all of the Stock (other than any Stock
constituting Excluded Assets) of each Restricted Subsidiary owned by the
Borrower or any Subsidiary Guarantor (or Person required to become a Guarantor
pursuant to Section 9.10(a)), in each case, formed or otherwise purchased or
acquired after the Closing Date, pursuant to a supplement to the Pledge and
Security Agreement substantially in the form of Annex A thereto and within 30
days of such event (or such longer period as the Administrative Agent may agree
in its reasonable discretion).


(c)In connection with each redetermination (but not any adjustment) of the
Borrowing Base, the Borrower shall review the applicable Reserve Report, if any,
and the list of current Mortgaged Properties, to ascertain whether the PV-9 of
the Mortgaged Properties (calculated at the time of redetermination) equals or
exceeds the Collateral Coverage Minimum after giving effect to exploration and
production activities, acquisitions, Dispositions and production. In the event
that the PV-9 of the Mortgaged Properties (calculated at the time of
redetermination) does not equal or exceed the Collateral Coverage Minimum, then
the Borrower shall, and shall cause its Restricted Subsidiaries to grant, within
60 days of delivery of the applicable Reserve Report (or such longer period as
the Administrative Agent may agree in its reasonable discretion), to the
Administrative Agent as security for the Obligations a first-priority Lien
(subject to Permitted Liens) on additional Oil and Gas Properties not already
subject to a Lien of the Security Documents such that, after giving effect
thereto, the PV-9 of the Mortgaged Properties (calculated at the time of
redetermination) equals or exceeds the Collateral Coverage Minimum. All such
Liens will be created and perfected by and in accordance with the provisions of
the Security Documents, including, if applicable, any additional Mortgages. If,
in order to comply with the foregoing, any Restricted Subsidiary places a Lien
on its property and such Subsidiary is not a Guarantor, then it shall become a
Guarantor and comply with the provisions of Sections 9.10(a) and (b).


(d)Notwithstanding anything to the contrary in this Agreement or in any other
Credit Document, it is understood and agreed that (i) no actions in any non-U.S.
jurisdiction or required by the laws of any non-U.S. jurisdiction shall be
required to be taken to create any security interests in assets located or
titled outside of the U.S. or to perfect or make enforceable any security
interests in any assets (it being understood that there shall be no security
agreements or pledge agreements governed under the laws of any non-U.S.
jurisdiction) and (ii) with respect to all assets of the Credit Parties other
than the Borrowing Base Properties, the Credit Parties shall not be required to
take any action to perfect a lien on any such assets unless such perfection may
be accomplished by (A) the filing of a UCC-1 financing statement or other
equivalent filing, (B) delivery of certificates representing any pledged equity
consisting of certificated securities, and delivery of tangible paper, documents
or instruments, in each case, with appropriate endorsements or transfer powers,
or (C) delivery of Account Control Agreements in respect of Deposit Accounts,
Commodity Accounts and Securities Accounts (other than Excluded Accounts).


9.11Use of Proceeds.


(a)The Borrower will use the proceeds of the Loans (i) to make Restricted
Payments and Investments permitted to be made hereunder, (ii) to finance the
acquisition, development and exploration




100



--------------------------------------------------------------------------------





of Oil and Gas Properties, Carbon Dioxide Interests and other material
properties, (iii) to pay any fees, premiums and expenses related to the
Transactions, (iv) for working capital, capital expenditures and other general
corporate purposes of the Borrower and its Subsidiaries, (v) to renew and extend
the Existing Loans as Loans under this Agreement, (vi) to pay certain fees,
costs and expenses in connection with the Borrower’s exit from the Chapter 11
Cases and to refinance the Existing Loans, and (vii) in each case, in accordance
with Section 9.16.


(b)The Borrower and its Restricted Subsidiaries will use Letters of Credit (i)
for general corporate purposes, including, to secure bids, tenders, bonds and
contracts entered into in the ordinary course of the Borrower and its Restricted
Subsidiaries’ business and to support deposits required under purchase
agreements pursuant to which the Borrower or its Restricted Subsidiaries may
acquire Oil and Gas Properties, Carbon Dioxide Interests and other assets and
(ii) in each case, solely to the extent permitted under this Agreement and so
long as issued in accordance with Section 9.16.


9.12Further Assurances.
(a)Subject to the applicable limitations set forth in the Security Documents,
the Borrower will, and will cause each other Credit Party to, execute any and
all further documents, financing statements, agreements and instruments, and
take all such further actions (including the filing and recording of financing
statements, fixture filings, assignments of as-extracted collateral, mortgages,
deeds of trust and other documents) that may be required under any applicable
Requirements of Law, or that the Administrative Agent or the Majority Lenders
may reasonably request, in order to grant, preserve, protect and perfect the
validity and priority of the security interests created or intended to be
created by the applicable Security Documents, all at the expense of the Borrower
and the Restricted Subsidiaries.
(b)Notwithstanding anything herein to the contrary, if the Administrative Agent
in its reasonable judgment determines that the cost of creating or perfecting
any Lien on any property is excessive in relation to the benefits afforded to
the Lenders thereby, then such property may be excluded from the Collateral for
all purposes of the Credit Documents.
9.13Reserve Reports; Hedging Agreements.
(a)On or before April 1st and October 1st of each year, commencing April 1,
2021, the Borrower shall furnish to the Administrative Agent a Reserve Report
evaluating, as of the immediately preceding December 31st or June 30th,
respectively, the Proved Reserves of the Borrower and the other Credit Parties
located within the geographic boundaries of the United States of America (or the
Outer Continental Shelf adjacent to the United States of America). Each Reserve
Report as of December 31 shall be prepared by one or more Approved Petroleum
Engineers. Each June 30 Reserve Report shall be prepared, at the Borrower’s
election, (i) by one or more Approved Petroleum Engineers or (ii) by the
Borrower’s in-house engineering staff under the supervision of the chief
engineer of the Borrower who shall certify such Reserve Report to (A) be true
and accurate in all material respects and (B) have been prepared in accordance
with the procedures used in the immediately preceding December 31 Reserve
Report.
(b)In the event of an Interim Redetermination, the Borrower shall furnish to the
Administrative Agent a Reserve Report prepared by one or more Approved Petroleum
Engineers or by the Borrower’s in-house engineering staff. For any Interim
Redetermination pursuant to Section 2.14(b), the Borrower shall provide such
Reserve Report with an “as of” date as required by the Administrative Agent, as
soon as possible, but in any event no later than 30 days, in the case of any
Interim Redetermination requested by the Borrower or 45 days, in the case of any
Interim Redetermination requested by the Administrative Agent or the Lenders,
following the receipt of such request.






101



--------------------------------------------------------------------------------





(c)At the time of delivery of any Reserve Report pursuant to clauses (a) or (b)
of this Section 9.12, the Borrower shall also deliver to the Administrative
Agent a true and complete list of all commodity Hedge Agreements of each Credit
Party, the material terms thereof (including the type, term, effective date,
termination date, notional amounts or volumes and counterparty) and, to the
extent requested by the Administrative Agent, all credit support agreements
relating thereto (including any margin required or supplied) and the net mark to
market value thereof (as of the last Business Day of the most recent fiscal
quarter preceding the date of delivery and for which a mark to market value is
reasonably available).
9.14Title Information.
(a)In connection with the delivery to the Administrative Agent of each Reserve
Report required by Section 9.12(a), the Borrower will, if requested by the
Administrative Agent, deliver title information consistent with usual and
customary standards for the geographic regions in which the Borrowing Base
Properties are located, taking into account the size, scope and number of leases
and wells of the Borrower and its Restricted Subsidiaries covering enough of the
Borrowing Base Properties that were not included in the immediately preceding
Reserve Report, so that the Administrative Agent shall have received, together
with title information previously delivered to the Administrative Agent,
satisfactory title information on at least ninety percent (90%) of the PV-9 of
all Borrowing Base Properties evaluated by such Reserve Report.
(b)If the Borrower has provided title information for additional Borrowing Base
Properties under Section 9.13(a) the Borrower shall, within sixty (60) days
after notice from the Administrative Agent that title defects (excluding
Permitted Liens) exist with respect to such additional Borrowing Base
Properties, either (i) cure any such title defects which are not permitted by
Section 10.2 raised by such information, (ii) provide satisfactory title
information for acceptable Oil and Gas Properties constituting Collateral or
other Borrowing Base Properties having an equivalent value in substitution for
such additional Borrowing Base Properties or (iii) deliver title information in
form and substance acceptable to the Administrative Agent so that the
Administrative Agent shall have received, together with title information
previously delivered to the Administrative Agent, satisfactory title information
on at least ninety percent (90%) of the PV-9 of all Borrowing Base Properties
evaluated by such Reserve Report.
(c)If the Borrower fails to cure any title defect (excluding Permitted Liens)
requested by the Administrative Agent to be cured within the 60-day period or
the Borrower fails to comply with the requirements to provide acceptable title
information covering at least ninety percent (90%) of the PV-9 of all Borrowing
Base Properties evaluated in the most recent Reserve Report, such failure shall
not be a Default or an Event of Default, but instead the Administrative Agent
and/or the Required Lenders, in their sole discretion from time to time, may
declare that such unacceptable title information with respect to such additional
Borrowing Base Properties shall not count towards the 90% requirement and the
Administrative Agent may send a notice to the Borrower and the Lenders that the
then outstanding Borrowing Base shall be reduced by an amount determined by the
Required Lenders to cause the Borrower to be in compliance with the requirement
to provide acceptable title information as provided in Section 9.14(a). This new
(and reduced) Borrowing Base shall become effective immediately after the
Borrower’s receipt of such notice. Failure by the Administrative Agent or the
Required Lenders to exercise the remedy provided for in this Section 9.14(c) at
any time shall not be a waiver to exercise such remedy in the future if such
right shall so arise.
9.15Commodity Exchange Act Keepwell Provisions. The Borrower hereby guarantees
the payment and performance of all Obligations of each Credit Party (other than
Borrower) and absolutely, unconditionally and irrevocably undertakes to provide
such funds or other support as may be needed from time to time by each Credit
Party (other than the Borrower) in order for such Credit Party to honor its
obligations under its respective Guarantee including obligations in respect of
Hedge Agreements (provided,




102



--------------------------------------------------------------------------------





however, that the Borrower shall only be liable under this Section 9.15 for the
maximum amount of such liability that can be hereby incurred without rendering
its obligations under this Section 9.15, or otherwise under this Agreement or
any Credit Document, as it relates to such other Credit Parties, voidable under
applicable law relating to fraudulent conveyance or fraudulent transfer, and not
for any greater amount). The obligations of the Borrower under this Section 9.15
shall remain in full force and effect until all Obligations are paid in full to
the Lenders, the Administrative Agent and all other Secured Parties (other than
Hedging Obligations under Secured Hedge Agreements, Cash Management Obligations
under Secured Cash Management Agreements and contingent indemnification
obligations, in each case, not then due and payable), and all of the Commitments
are terminated. The Borrower intends that this Section 9.15 constitute, and this
Section 9.15 shall be deemed to constitute, a “keepwell, support, or other
agreement” for the benefit of each other Credit Party for all purposes of
Section 1a(18)(A)(v)(II) of the Commodity Exchange Act.
9.16Sanctions Laws and Regulations; Foreign Corrupt Practices Act.
(a)The Borrower shall not, directly or indirectly, use the proceeds of the
Loans, or lend, contribute or otherwise make available such proceeds to any
Subsidiary, joint venture partner or other person or entity (i) to fund any
activities or business of or with any Sanctioned Person, or in any Sanctioned
Country, or (ii) in any other manner that would result in a violation of any
Sanctions Laws and Regulations by any party to this Agreement.
(b)None of the funds or assets of the Borrower that are used to pay any amount
due pursuant to this Agreement shall constitute funds obtained from transactions
with or relating to Sanctioned Persons or Sanctioned Country under any Sanctions
Laws and Regulations.
(c)The Borrower shall not, and shall not permit any Subsidiary to, use any part
of the proceeds of the Loans or Letters of Credit, directly or indirectly, for
any payment to any governmental official or employee, political party, official
of a political party, candidate for political office, or anyone else acting in
an official capacity, in order to obtain, retain or direct business or obtain
any improper advantage, in violation of the United States Foreign Corrupt
Practices Act of 1977.
9.17Affirmative Hedging Covenant. On or prior to December 31, 2020, the Borrower
shall provide evidence satisfactory to the Administrative Agent that the
Borrower or another Credit Party has entered into Hedge Agreements with Approved
Counterparties to hedge notional volumes of crude oil covering not less than (a)
sixty-five percent (65%) of the reasonably anticipated production of such crude
oil from the Credit Parties’ Oil and Gas Properties constituting Proved
Developed Producing Reserves for the period beginning August 1, 2020 through
July 31, 2021 (the “Initial Measurement Period”) and (b) thirty-five percent
(35%) of the reasonably anticipated production of such crude oil from the Credit
Parties’ Oil and Gas Properties constituting Proved Developed Producing Reserves
for the period of 12 consecutive calendar months following the Initial
Measurement Period, in each case, as such anticipated production is set forth in
the Initial Reserve Report; provided that (i) 100% of such notional volumes that
are required to be hedged pursuant to this Section 9.17 for any such period
shall be hedged via Hedge Agreements existing on the Closing Date or, with
respect to any Hedge Agreements entered into after the Closing Date, in the form
of fixed-price swap transactions, collars or puts (whether deferred premium or
fully-paid) and (ii) shall have effective floor prices of not less than the
lesser of (A) the prices set forth in the most recent Bank Price Deck provided
to the Borrower by the Administrative Agent pursuant to Section 2.14(h) or (y)
the strip price quoted on the New York Mercantile Exchange less 10%, in each
case, for the applicable maturity dates of such hedges as of the time such
fixed-price swap transaction, collar or put agreement (whether deferred premium
or fully-paid) is entered into.






103



--------------------------------------------------------------------------------





9.18Deposit Accounts; Commodity Accounts and Securities Accounts. The Credit
Parties will maintain one or more of the Lenders as their principal depository
banks, including for the maintenance of any Deposit Account for the primary
operation of its business. With respect to each Deposit Account, Commodity
Account and Securities Account of the Credit Parties (other than, in each case,
Excluded Accounts), each Credit Party shall, deliver to the Administrative Agent
duly executed Account Control Agreements in accordance with and to the extent
required by the Pledge and Security Agreement (i) no later than thirty (30) days
(or such later date as the Administrative Agent may agree in its sole
discretion) after the Closing Date for any such account existing on the Closing
Date and (ii) substantially contemporaneously with the opening of any such
account that is opened or acquired after the Closing Date.
SECTION 10.Negative Covenants.
The Borrower hereby covenants and agrees that on the Closing Date and
thereafter, until the Total Commitment and each Letter of Credit have terminated
(unless such Letters of Credit have been collateralized on terms and conditions
reasonably satisfactory to the Letter of Credit Issuer following the termination
of the Total Commitment or other arrangements satisfactory to the Letter of
Credit Issuer in its sole discretion have been made) and the Loans, the
Swingline Loans and Unpaid Drawings, together with interest, fees and all other
Obligations incurred hereunder (other than Hedging Obligations under Secured
Hedge Agreements, Cash Management Obligations under Secured Cash Management
Agreements and contingent indemnification obligations, in each case, not then
due and payable), are paid in full:
10.1Limitation on Indebtedness. The Borrower will not, and will not permit any
of the Restricted Subsidiaries to, create, incur, assume or suffer to exist any
Indebtedness other than the following:


(a)Indebtedness arising under the Credit Documents;


(b)Indebtedness of (i) the Borrower or any Guarantor owing to the Borrower or
any Subsidiary; provided that any such Indebtedness owing by a Credit Party to a
Subsidiary that is not a Guarantor shall be permitted so long as such
Indebtedness is evidenced by an intercompany note and subject to subordination
terms acceptable to the Administrative Agent, to the extent permitted by
Requirements of Law and not giving rise to material adverse Tax consequences,
(ii) any Subsidiary that is not a Guarantor owing to any other Subsidiary that
is not a Guarantor and (iii) to the extent permitted by Section 10.5, any
Subsidiary that is not a Guarantor owing to the Borrower or any Guarantor;


(c)Indebtedness in respect of any bankers’ acceptance, bank guarantees, letter
of credit, warehouse receipt or similar facilities entered into in the ordinary
course of business or consistent with past practice or industry practice
(including in respect of workers compensation claims, health, disability or
other employee benefits or property, casualty or liability insurance or
self-insurance or other Indebtedness with respect to reimbursement-type
obligations regarding workers compensation claims);


(d)subject to compliance with Section 10.5, Guarantee Obligations incurred by
(i) Restricted Subsidiaries in respect of Indebtedness of the Borrower or other
Restricted Subsidiaries that is permitted to be incurred under this Agreement
(except that a Restricted Subsidiary that is not a Credit Party may not, by
virtue of this Section 10.1(d) guarantee Indebtedness that such Restricted
Subsidiary could not otherwise incur under this Section 10.1) and (ii) the
Borrower in respect of Indebtedness of Restricted Subsidiaries that is permitted
to be incurred under this Agreement; provided that (A) if the Indebtedness being
guaranteed under this Section 10.1(d) is subordinated to the Obligations, such
Guarantee Obligations shall be subordinated to the Guarantee of the Obligations
on terms at least as favorable to the Lenders (in the reasonable determination
of the Administrative Agent) as those contained in the subordination of such
Indebtedness and (B) no guarantee by any Restricted Subsidiary of any Permitted
Additional Debt shall be




104



--------------------------------------------------------------------------------





permitted unless such Restricted Subsidiary shall have also provided a guarantee
of the Obligations substantially on the terms set forth in the Guarantee;


(e)Guarantee Obligations (i) incurred in the ordinary course of business in
respect of obligations of (or to) suppliers, customers, franchisees, lessors,
licensees or sublicensees or (ii) otherwise constituting Investments permitted
by Sections 10.5(d), (h), (o), (p), and (q);


(f)Capital Leases and Purchase Money Indebtedness, and any Permitted Refinancing
Indebtedness in respect of the foregoing; provided that the aggregate principal
amount of Indebtedness outstanding at any time pursuant to this clause (f) shall
not exceed $50,000,000;


(g)Indebtedness consisting of secured financings by a Foreign Subsidiary
permitted to exist under this Agreement and in which no Credit Party’s assets
are used to secure such Indebtedness;


(h)Indebtedness in respect of performance bonds, bid bonds, appeal bonds, surety
bonds, completion guarantees and similar obligations (including such obligations
in respect of letters of credit and bank guarantees related thereto and such
obligations incurred to secure health, safety and environmental obligations), in
each case, not in connection with money borrowed and provided in the ordinary
course of business or consistent with past practice;


(i)(i) other additional Indebtedness and (ii) any Permitted Refinancing
Indebtedness issued as incurred to Refinance such Indebtedness; provided that
the aggregate principal amount of Indebtedness outstanding at any time pursuant
to this clause (i) shall not at any time exceed $25,000,000;


(j)Indebtedness in respect of Permitted Additional Debt and any Permitted
Refinancing Indebtedness issued or incurred to Refinance such Indebtedness in an
aggregate principal amount not to exceed $150,000,000; provided that (i) after
giving effect to the incurrence or issuance thereof, the application of the
proceeds thereof, and any automatic reduction of the Borrowing Base pursuant to
Section 2.14(f), on account thereof, the Borrower shall (A) be in compliance on
a pro forma basis with the Financial Performance Covenants as such covenants are
recomputed as of the last day of the most recently ended Test Period for which
Section 9.1 Financials have been delivered as if such incurrence or issuance had
occurred on the first day of such Test Period and (B) no Event of Default or
Borrowing Base Deficiency shall exist and (ii) the Borrowing Base shall be
reduced on the date of the incurrence or issuance of such Indebtedness in
accordance with Section 2.14(f);


(k)Cash Management Obligations, Cash Management Services and other Indebtedness
in respect of netting services, automatic clearing house arrangements,
employees’ credit or purchase cards, overdraft protections and similar
arrangements in each case incurred in the ordinary course of business;


(l)Indebtedness incurred in the ordinary course of business in respect of
obligations of the Borrower or any Restricted Subsidiary to pay the deferred
purchase price of goods or services or progress payments in connection with such
goods and services;


(m)Indebtedness arising from agreements of the Borrower or any Restricted
Subsidiary providing for indemnification, adjustment of purchase price or
similar obligations (including earn-outs), in each case entered into in
connection with Permitted Acquisitions, other Investments and the Disposition of
any business, assets or Stock permitted hereunder;


(n)Indebtedness of the Borrower or any Restricted Subsidiary consisting of
(i) obligations to pay insurance premiums or (ii) obligations contained in firm
transportation or supply agreements or other take or pay contracts, in each case
arising in the ordinary course of business;








105



--------------------------------------------------------------------------------





(o)Indebtedness representing deferred compensation to employees, consultants or
independent contractors of the Borrower (or, to the extent such work is done for
the Borrower or its Subsidiaries, any direct or indirect parent thereof) and the
Restricted Subsidiaries incurred in the ordinary course of business;


(p)Indebtedness consisting of promissory notes issued by the Borrower or any
Guarantor to current or former officers, managers, consultants, directors and
employees (or their respective spouses, former spouses, successors, executors,
administrators, heirs, legatees or distributees) to finance the purchase or
redemption of Stock or Stock Equivalents of the Borrower (or any direct or
indirect parent thereof) permitted by Section 10.6;


(q)Indebtedness consisting of obligations of the Borrower and the Restricted
Subsidiaries under deferred compensation or other similar arrangements incurred
by such Person in connection with the Transactions, Permitted Acquisitions or
any other Investment permitted hereunder;


(r)Indebtedness associated with self-insurance obligations or bid, plugging and
abandonment, appeal, reimbursement, performance, surety and similar bonds,
letters of credit and completion guarantees required by Requirements of Law or
by Governmental Authorities in connection with the operation of Oil and Gas
Properties, Carbon Dioxide Interests or other material properties in the
ordinary course of business or obligations and worker’s compensation claims in
the ordinary course of business;


(s)all premiums (if any), interest (including post-petition interest), fees,
expenses, charges, and additional or contingent interest on obligations
described in clauses (a) through (r) above and clauses (t) and (u) below;


(t)Indebtedness arising as a result of the Genesis Pipeline Dropdown
Transactions outstanding as of the Closing Date and any accrued but unpaid
interest thereon;


(u)Indebtedness in respect of any Permitted Additional Revenue Bonds issued or
incurred in connection with Permitted Additional Revenue Bond Transactions,
provided, that such Permitted Additional Revenue Bonds will (i) together any
other Permitted Additional Revenue Bonds then outstanding, not exceed a maximum
aggregate principal amount at any time outstanding more than $210,000,000, (ii)
bear interest at rates identical to the interest rates set forth in this
Agreement, (iii) have a maturity date that is not later than the earlier of (A)
two (2) years from the date of issuance thereof and (B) the Maturity Date and
(iv) provide that the Bond Purchaser’s obligations to make advances of the
proceeds thereof shall expire not later than the earlier of (A) two (2) years
from the date of issuance of such Permitted Additional Revenue Bonds and (B) the
Maturity Date; provided, further, that after giving effect to the incurrence or
issuance thereof:


(i)no Default, Event of Default or Borrowing Base Deficiency then exists or
would result therefrom;


(ii)such transaction is on substantially similar terms, and pursuant to
substantially similar Permitted Additional Revenue Bond Documents, as the
transaction evidenced by the “Bond Offering” (as such term is defined in the
Pre-Petition Credit Agreement in effect immediately prior to the Closing Date)
and the “Bond Documents” (as such term is defined in the Pre-Petition Credit
Agreement in effect immediately prior to the Closing Date) executed and
delivered in connection therewith, which terms shall provide that any obligation
of the Bond Purchaser to purchase Permitted Additional Revenue Bonds shall be
limited to the amount of Borrowings that are then available under and in
accordance with the terms of this Agreement;








106



--------------------------------------------------------------------------------





(iii)at least five (5) Business Days prior to the date of the consummation of
the proposed transaction, the Borrower shall have delivered to the
Administrative Agent (1) all Permitted Additional Revenue Bond Documents to be
entered into in connection with such proposed transaction, each of which shall
be in substantially final form and reasonably acceptable to the Administrative
Agent and (2) a certificate signed by an Authorized Officer of the Borrower
certifying that such transaction complies with this Section 10.1(u);


(iv)the Borrower shall have provided the Administrative Agent with copies of
resolutions and comparable authorizations approving such transaction,
accompanied by a certificate of an Authorized Officer of the Borrower certifying
that such copies are true and correct;


(v)the Borrower would be entitled to a Borrowing under Section 2.1 in the amount
of such Permitted Additional Revenue Bonds; and


(vi)the Administrative Agent shall have been provided with such other documents,
instruments and agreements as the Administrative Agent may reasonably request in
connection with such transaction;


(v)(i) Indebtedness of a Person that becomes a Restricted Subsidiary (or is a
Restricted Subsidiary that survives a merger with such Person or any of its
Subsidiaries) after the Closing Date as the result of (1) a Permitted
Acquisition or (2) an Investment in a Restricted Subsidiary (or an entity that
becomes a Restricted Subsidiary as a result of such transaction) permitted
pursuant to Section 10.5; provided that: (A) such Indebtedness existed at the
time such Person became a Restricted Subsidiary and was not created in
anticipation thereof; (B) such Indebtedness is not guaranteed in any respect by
the Borrower or any Restricted Subsidiary (other than any such Person that so
becomes a Restricted Subsidiary or is the survivor of a merger with such Person
or any of its Subsidiaries); (C) (1) 100% of the Stock of such Person is pledged
to the Administrative Agent to the extent required under Section 9.10(b) and (2)
such Person executes a supplement to each of the Guarantee and the Pledge and
Security Agreement, in each case to the extent required under Section 9.10;
provided that the assets covered by such pledges and security interests may, to
the extent permitted by Section 10.2, equally and ratably secure such
Indebtedness assumed with the Secured Parties subject to intercreditor
arrangements in form and substance reasonably satisfactory to the Administrative
Agent; provided, further, that the requirements of this clause (C) shall not
apply to any Indebtedness of the type described in Section 10.1(f); and (D)
after giving effect to the assumption of any such Indebtedness, to such
acquisition or Investment and to any related pro forma adjustment, the Borrower
shall be in compliance on a pro forma basis with the Financial Performance
Covenants, as such covenants are recomputed as at the last day of the most
recently ended Test Period for which Section 9.1 Financials have been delivered
as if such assumption and acquisition or Investment had occurred on the first
day of such Test Period; and (ii) any Permitted Refinancing Indebtedness
incurred to Refinance such Indebtedness; provided, that the aggregate principal
amount of Indebtedness at any time outstanding pursuant to this clause (v) shall
not exceed $15,000,000.


10.2Limitation on Liens. The Borrower will not, and will not permit any of the
Restricted Subsidiaries to, create, incur, assume or suffer to exist any Lien
upon any property or assets of any kind (real or personal, tangible or
intangible) of the Borrower or any Restricted Subsidiary, whether now owned or
hereafter acquired, except:
(a)Liens arising under the Credit Documents to secure the Obligations (including
Liens contemplated by Section 3.8) or permitted in respect of any Mortgaged
Property by the terms of the applicable Mortgage;
(b)Excepted Liens;






107



--------------------------------------------------------------------------------





(c)Liens (including liens arising under Capital Leases to secure Capitalized
Lease Obligations) securing Indebtedness permitted pursuant to Section 10.1(f);
provided that (i) such Liens attach concurrently with or within 270 days after
the acquisition, lease, repair, replacement, construction, expansion or
improvement (as applicable) being financed with such Indebtedness, (ii) other
than the property financed by such Indebtedness, such Liens do not at any time
encumber any property, except for replacements thereof and accessions and
additions to such property and the proceeds and the products thereof and
customary security deposits, (iii) such Liens do not at any time encumber,
extend to or cover any Borrowing Base Properties, and (iv) with respect to
Capital Leases, such Liens do not at any time extend to or cover any assets
(except for accessions and additions to such assets, replacements and products
thereof and customary security deposits) other than the assets subject to such
Capital Leases; provided that individual financings of equipment provided by one
lender may be cross collateralized to other financings of equipment provided by
such lender;
(d)(i)the modification, replacement, extension or renewal of any Lien permitted
by clauses (a), (b), (c), (e), (m), (q) and (w) of this Section 10.2 upon or in
the same assets theretofore subject to such Lien or upon or in after-acquired
property that is (A) affixed or incorporated into the property covered by such
Lien, (B) in the case of Liens permitted by clauses (e) and (q), subject to a
Lien securing Indebtedness permitted under Section 10.1, the terms of which
Indebtedness require or include a pledge of after-acquired property (it being
understood that such requirement shall not be permitted to apply to any property
to which such requirement would not have applied but for such acquisition) and
(C) the proceeds and products thereof or (ii) Liens securing Indebtedness
incurred in replacement, extension or renewal (without increase in the amount or
change in any direct or contingent obligor except to the extent otherwise
permitted hereunder) of secured Indebtedness, to the extent the replacement,
extension or renewal of the Indebtedness secured thereby is permitted by Section
10.1;


(e)Liens placed solely upon the Stock and Stock Equivalents of any Person that
becomes a Restricted Subsidiary pursuant to a Permitted Acquisition or other
Investment in a Restricted Subsidiary permitted pursuant to Section 10.5, or the
assets of such a Restricted Subsidiary, in each case, to secure Indebtedness
incurred pursuant to Section 10.1(i); provided that such Liens attach at all
times only to the Stock and Stock Equivalents or assets so acquired;


(f)Liens securing Indebtedness or other obligations (i) of the Borrower or a
Restricted Subsidiary in favor of a Credit Party and (ii) of any Restricted
Subsidiary that is not a Credit Party in favor of any Restricted Subsidiary that
is not a Credit Party, but in no event shall such Liens encumber any Borrowing
Base Properties;


(g)Liens (i) of a collecting bank arising under Section 4-210 of the UCC on
items in the course of collection, (ii) attaching to commodity trading accounts
or other commodity brokerage accounts incurred in the ordinary course of
business and (iii) in favor of a banking institution arising as a matter of law
encumbering deposits (including the right of set-off);
(h)Liens (i) on cash advances in favor of the seller of any property to be
acquired in an Investment permitted pursuant to Section 10.5 to be applied
against the purchase price for such Investment, and (ii) consisting of an
agreement to Dispose of any property in a transaction permitted under Section
10.4, in each case, solely to the extent such Investment or Disposition, as the
case may be, would have been permitted on the date of the creation of such Lien;
(i)Liens arising out of conditional sale, title retention, consignment or
similar arrangements for sale or purchase of goods entered into by the Borrower
or any of the Restricted Subsidiaries in the ordinary course of business
permitted by this Agreement;






108



--------------------------------------------------------------------------------





(j)Liens deemed to exist in connection with Investments in repurchase agreements
permitted under Section 10.5;
(k)Liens encumbering reasonable customary initial deposits and margin deposits
and similar Liens attaching to brokerage and securities accounts (and the
personal property assets therein) incurred in the ordinary course of business
and not for speculative purposes;
(l)Liens that are contractual rights of set-off (i) relating to the
establishment of depository relations with banks not given in connection with
the issuance or incurrence of Indebtedness, (ii) relating to pooled deposit or
sweep accounts of the Borrower or any Restricted Subsidiary to permit
satisfaction of overdraft or similar obligations incurred in the ordinary course
of business of the Borrower and the Restricted Subsidiaries or (iii) relating to
purchase orders and other agreements entered into with customers of the Borrower
or any Restricted Subsidiary in the ordinary course of business;
(m)Liens solely on any cash earnest money deposits made by the Borrower or any
of the Restricted Subsidiaries in connection with any letter of intent or
purchase agreement permitted hereunder;
(n)Liens on insurance policies and the proceeds thereof securing the financing
of the premiums with respect thereto; provided that such Liens do not at any
time encumber, extend to or cover any Borrowing Base Properties;
(o)Liens in respect of Production Payments to the extent required under Section
10.4(b);
(p)the prior right of consignees and their lenders under consignment
arrangements entered into in the ordinary course of business;
(q)agreements to subordinate any interest of the Borrower or any Restricted
Subsidiary in any accounts receivable or other proceeds arising from inventory
consigned by the Borrower or any Restricted Subsidiary pursuant to an agreement
entered into in the ordinary course of business;
(r)Liens on Stock in a joint venture that does not constitute a Restricted
Subsidiary securing obligations of such joint venture so long as the assets of
such joint venture do not constitute Collateral;
(s)Liens securing any Indebtedness permitted by Section 10.1(g); provided that
such Liens do not at any time encumber, extend to or cover any Borrowing Base
Properties;
(t)Liens arising pursuant to Section 107(l) of the Comprehensive Environmental
Response, Compensation and Liability Act, 42 U.S.C. § 9607(l), or other
Environmental Law, unless such Lien (i) by action of the lienholder, or by
operation of law, takes priority over any Liens arising under the Credit
Documents on the property upon which it is a Lien, and (ii) relates to a
liability of the Borrower or any Restricted Subsidiary that is reasonably likely
to exceed $25,000,000 in the aggregate;


(u)Liens on any property of the Borrower or any Restricted Subsidiary, other
than property or assets securing the Obligations or any Borrowing Base
Properties, to secure Indebtedness and obligations of the Borrower or such
Restricted Subsidiary under Hedge Agreements permitted under Section 10.10 with
counterparties other than a Hedge Bank;


(v)Liens on assets which are the subject of any Genesis Pipeline Dropdown
Transaction; provided, that such Liens do not attach to Collateral or other
Borrowing Base Properties;








109



--------------------------------------------------------------------------------





(w)additional Liens on property not constituting Borrowing Base Properties so
long as the aggregate principal amount of the obligations secured thereby at any
time outstanding does not exceed $15,000,000;


(x)Liens on any cash amounts (i) raised and received under any indenture or
other debt agreement issued in escrow and held by a trustee pursuant to
customary escrow arrangements pending the release thereof, or (ii) held by a
trustee under any indenture or other debt agreement pursuant to customary
discharge, redemption or defeasance provisions and, in each case, solely with
respect to transactions permitted hereunder, including Sections 10.1 and 10.7);


(y)Liens on the Stock in Unrestricted Subsidiaries; provided that any such Lien
is in favor of a creditor of such Unrestricted Subsidiary and such creditor is
not an Affiliate of any partner to such Unrestricted Subsidiary; and


(z)Liens existing on the assets of any Person that becomes a Subsidiary, or
existing on assets acquired, pursuant to a Permitted Acquisition or other
Investment in a Restricted Subsidiary permitted pursuant to Section 10.5 to the
extent the Liens on such assets secure Indebtedness permitted by Section
10.1(v); provided that such Liens attach at all times only to the same assets
that such Liens attached to, and secure only the same Indebtedness or
obligations (or any Permitted Refinancing Indebtedness incurred to Refinance
such Indebtedness permitted by Section 10.1) that such Liens secured,
immediately prior to such Permitted Acquisition or other Investment in a
Restricted Subsidiary permitted pursuant to Section 10.5; provided that, in each
case, such Liens do not at any time encumber, extend to or cover any Borrowing
Base Properties.


10.3Limitation on Fundamental Changes. Except as permitted by Sections 10.4 or
10.5, the Borrower will not, and will not permit any of the Restricted
Subsidiaries to, enter into any division, merger, consolidation or amalgamation,
or liquidate, wind up or dissolve itself (or suffer any liquidation or
dissolution), or Dispose of, all or substantially all its business units, assets
or other properties, except that:
(a)any Subsidiary of the Borrower or any other Person may be merged, amalgamated
or consolidated with or into the Borrower; provided that the Borrower shall be
the continuing or surviving Person;
(b)any Restricted Subsidiary that is not a Guarantor may (i) merge, amalgamate
or consolidate with or into any other Restricted Subsidiary and (ii) Dispose of
any or all of its assets (upon voluntary liquidation or otherwise) to the
Borrower, a Guarantor or any other Restricted Subsidiary;
(c)any Subsidiary Guarantor may (i) merge, amalgamate or consolidate with or
into any other Subsidiary Guarantor, (ii) merge, amalgamate or consolidate with
or into any other Subsidiary which is not a Guarantor or Dispose of any or all
of its assets (upon voluntary liquidation or otherwise) to any other Subsidiary
that is not a Guarantor; provided that if such Subsidiary Guarantor is not the
surviving entity, such merger, amalgamation or consolidation shall be deemed to
be, and any such Disposition shall be, an “Investment” and subject to the
limitations set forth in Section 10.5 and (iii) Dispose of any or all of its
assets (upon voluntary liquidation or otherwise) to the Borrower or any other
Guarantor; and
(d)any Restricted Subsidiary may liquidate or dissolve if (i) the Borrower
determines in good faith that such liquidation or dissolution is in the best
interests of the Borrower and is not materially disadvantageous to the Lenders
and (ii) to the extent such Restricted Subsidiary is a Credit Party, any assets
or business of such Restricted Subsidiary not otherwise Disposed of or
transferred in accordance with Section 10.4 or 10.5, or in the case of any such
business, discontinued, shall be transferred to, or otherwise owned or conducted
by, a Credit Party after giving effect to such liquidation or dissolution.






110



--------------------------------------------------------------------------------





10.4Limitation on Sale of Assets. The Borrower will not, and will not permit any
of the Restricted Subsidiaries to, (x) convey, sell, lease, sell and leaseback,
assign, farm-out, transfer or otherwise dispose (each of the foregoing a
“Disposition”) of any of its property, business or assets (including receivables
and leasehold interests), whether now owned or hereafter acquired or (y) sell to
any Person (other than the Borrower or a Guarantor) any shares owned by it of
any Restricted Subsidiary’s Stock and Stock Equivalents, other than the
following:
(a)Dispositions of (i) inventory and other goods held for sale, including
Hydrocarbons, obsolete, worn out, used or surplus equipment, vehicles and other
assets (other than accounts receivable) in the ordinary course of business
(including equipment that is no longer necessary for the business of the
Borrower or its Restricted Subsidiaries or is replaced by equipment of at least
comparable value and use), (ii) Permitted Investments, and (iii) assets for the
purposes of charitable contributions or similar gifts to the extent such assets
are not material to the ability of the Borrower and its Restricted Subsidiaries,
taken as a whole, to conduct its business in the ordinary course;
(b)Dispositions of (i) any Oil and Gas Properties or any interest therein or
Carbon Dioxide Interests or any interest therein, (ii) all or part of the Stock
or Stock Equivalents of any Restricted Subsidiary that is not a Credit Party
owning Oil and Gas Properties or Carbon Dioxide Interests and (iii) 100% of the
Stock or Stock Equivalents of any Credit Party (other than the Borrower) owning
Oil and Gas Properties or Carbon Dioxide Interests, in each case, which
Disposition may, in each case, include Dispositions in respect of Production
Payments and in connection with net profits interests, operating agreements,
farm-ins, joint exploration and development agreements and other agreements
customary in the oil and gas industry for the purpose of developing such Oil and
Gas Properties or Carbon Dioxide Interests; provided that (A) such Disposition
is for Fair Market Value and (B) if any such Disposition is of Borrowing Base
Properties or of any Stock or Stock Equivalents of any Restricted Subsidiary
owning Borrowing Base Properties, and the aggregate PV-9 (calculated at the time
of such Disposition) of all such Borrowing Base Properties Disposed pursuant to
this clause (b), when aggregated with the Hedge PV of the unwound, terminated
and/or offsetting positions pursuant to clause (l) below (as calculated at the
time of the applicable Hedge Termination), since the later of (x) the last
Redetermination Date and (y) the last redetermination of the Borrowing Base made
pursuant to Section 2.14(e), exceeds five percent (5.0%) of the then-effective
Borrowing Base, then, without duplication of any Borrowing Base redetermination
pursuant to clause (l) below, no later than five Business Days’ prior to the
date of consummation of any such Disposition, the Borrower shall provide notice
to the Administrative Agent of such Disposition and the Borrowing Base
Properties so Disposed and Borrowing Base shall, subject to the last paragraph
of Section 2.14(e) with respect to calculating the Borrowing Base Value thereof,
be redetermined in accordance with Section 2.14(e) upon the consummation of any
such Disposition; provided, further, that to the extent that the Borrower is
notified by the Administrative Agent that a Borrowing Base Deficiency could
result from the redetermination of the Borrowing Base resulting from such
Disposition, after the consummation of such Disposition(s), the Borrower shall
have received net cash proceeds, or shall have cash on hand, sufficient to
eliminate any such potential Borrowing Base Deficiency;
(c)Dispositions of property or assets to the Borrower or to a Restricted
Subsidiary; provided that if the transferor of such property is a Credit Party
then either (i) the transferee thereof must be a Credit Party or (ii) such
transaction must be permitted under Section 10.5;
(d)the Borrower and any Restricted Subsidiary may effect any transaction
permitted by Section 10.3, 10.5 or 10.6;
(e)the Borrower and the Restricted Subsidiaries may lease, sublease, license or
sublicense real, personal or intellectual property (other than Oil and Gas
Properties) in the ordinary course of business (on a non-exclusive basis with
respect to any sublicenses of intellectual property);






111



--------------------------------------------------------------------------------





(f)Dispositions constituting like-kind exchanges of property to the extent that
(i) such property is exchanged for credit against the purchase price of similar
replacement property or the proceeds of such Disposition are applied to the
purchase price of such replacement property, in each case under Section 1031 of
the Code or otherwise, and (ii) in the case of Borrowing Base Properties after
giving effect to such Disposition, the difference between (x) the Borrowing Base
in effect immediately prior to such Disposition minus (y) the PV-9 (calculated
at the time of such Disposition) of the Borrowing Base Properties Disposed of
since the later of (A) the last Redetermination Date and (B) the last adjustment
of the Borrowing Base made pursuant to Section 2.14(e) exceeds the Loan Limit in
effect immediately prior to such Disposition;
(g)Dispositions of Oil and Gas Properties to which no Proved Reserves are
attributable (and Stock and Stock Equivalents in Subsidiaries owning Oil and Gas
Properties to which no Proved Reserves are attributable (and no Oil and Gas
Properties to which Proved Reserves are attributable)) and farm-outs of
undeveloped acreage to which no Proved Reserves are attributable and assignments
in connection with such farm-outs; provided that, during the continuation of an
Event of Default or Borrowing Base Deficiency, the net cash proceeds received in
connection with any Disposition made pursuant to this clause (g) shall be
utilized to repay any Loans then outstanding pursuant to Section 5.2(f);
(h)Dispositions of Investments in joint ventures (regardless of the form of
legal entity) to the extent required by, or made pursuant to, customary buy/sell
arrangements between the joint venture parties set forth in joint venture
arrangements and similar binding arrangements to the extent the same would be
permitted under Section 10.5(g) and Section 10.5(h);
(i)(i) Dispositions set forth in clauses (1) through (3) on Schedule 10.4, so
long as (x) any such Disposition is for Fair Market Value, (y) 100% of the
consideration received in respect of any such Disposition shall be cash, and
(z) no Event of Default or Borrowing Base Deficiency then exists or would exist
as a result thereof and (ii) Dispositions set forth in clause (4) on Schedule
10.4;
(j)transfers of property (i) subject to a Casualty Event or in connection with
any condemnation proceeding with respect to Collateral upon receipt of the net
cash proceeds of such Casualty Event or condemnation proceeding or (ii) in
connection with any Casualty Event or any condemnation proceeding, in each case
with respect to property that does not constitute Collateral;
(k)Dispositions of accounts receivable (i) in connection with the collection or
compromise thereof, (ii) to the extent the proceeds thereof are used to prepay
any Loans then outstanding or (iii) in connection with a Disposition of a
Restricted Subsidiary permitted hereunder;
(l)Any Hedge Termination (subject to the terms of Section 2.14(e)); provided,
that if the Hedge Agreement subject to such Hedge Termination was entered into
on or prior to the most recent Redetermination Date, and if the Hedge PV of the
unwound, terminated and/or offsetting positions (as calculated at the time of
such Hedge Termination) when aggregated with the aggregate PV-9 of all Borrowing
Base Properties Disposed of pursuant to clause (b) above (calculated at the time
of such Disposition), since the later of (i) the last Redetermination Date and
(ii) the last redetermination of the Borrowing Base made pursuant to Section
2.14(e), exceeds five percent (5%) of the then-effective Borrowing Base, then,
without duplication of any Borrowing Base redetermination pursuant to clause (e)
above, no later than the date of consummation of any Hedge Termination, the
Borrower shall provide notice to the Administrative Agent of such Hedge
Termination and the Borrowing Base shall, subject to the last paragraph of
Section 2.14(e) with respect to calculating the Borrowing Base Value thereof ,be
redetermined in accordance with Section 2.14(e); provided, further, that to the
extent that the Borrower is notified by the Administrative Agent that a
Borrowing Base Deficiency could result from the redetermination of the Borrowing
Base resulting from such Hedge Termination, after the consummation of such Hedge




112



--------------------------------------------------------------------------------





Termination, the Borrower shall have received net cash proceeds, or shall have
cash on hand, sufficient to eliminate any such potential Borrowing Base
Deficiency;
(m)Dispositions of Carbon Dioxide Interests and other properties (other than Oil
and Gas Properties) not constituting Collateral or Borrowing Base Properties;
provided that, during the continuation of an Event of Default or Borrowing Base
Deficiency, the net cash proceeds received in connection with any Disposition
made pursuant to this clause (m) shall be utilized to repay any Loans then
outstanding pursuant to Section 5.2(f);
(n)Dispositions of any Stock and Stock Equivalents in Unrestricted Subsidiaries;
and
(o)Disposition of any asset between or among the Borrower and/or its Restricted
Subsidiaries as a substantially concurrent interim Disposition in connection
with a Disposition otherwise permitted pursuant to clauses (a) through (n)
above.
10.5Limitation on Investments. The Borrower will not, and will not permit any of
the Restricted Subsidiaries to, make any Investment except:
(a)extensions of trade credit and purchases of assets and services (including
purchases of inventory, supplies and materials) in the ordinary course of
business;
(b)(i) Investments in assets that constituted Permitted Investments at the time
such Investments were made and (ii) Permitted Acquisitions;
(c)loans and advances to officers, directors, employees and consultants of the
Borrower (or any direct or indirect parent thereof) or any of its Restricted
Subsidiaries (i) for reasonable and customary business-related travel,
entertainment, relocation and analogous ordinary business purposes (including
employee payroll advances), (ii) in connection with such Person’s purchase of
Stock or Stock Equivalents of the Borrower (or any direct or indirect parent
thereof; provided that, to the extent such loans and advances are made in cash,
the amount of such loans and advances used to acquire such Stock or Stock
Equivalents shall be contributed to the Borrower in cash) and (iii) for purposes
not described in the foregoing subclauses (i) and (ii); provided that the
aggregate principal amount outstanding pursuant to subclause (iii) shall not at
any time exceed $5,000,000;
(d)(i) Investments existing on, or made pursuant to legally binding written
commitments in existence on, the Closing Date as set forth on Schedule 10.5, and
any extensions, renewals or reinvestments thereof, so long as the amount of any
such Investment is not increased at any time above the amount of such Investment
set forth on Schedule 10.5 (if applicable), (ii) Investments existing on and
made prior to the Closing Date of the Borrower or any Subsidiary in any other
Subsidiary and (iii) Investments in the Genesis Pipeline System;
(e)Investments received in connection with the bankruptcy or reorganization of
suppliers or customers and in settlement of delinquent obligations of, and other
disputes with, customers arising in the ordinary course of business or upon
foreclosure with respect to any secured Investment or other transfer of title
with respect to any secured Investment;
(f)Investments to the extent that payment for such Investments is made with
Stock or Stock Equivalents (other than Disqualified Stock not otherwise
permitted by Section 10.1) of the Borrower (or any direct or indirect parent
thereof);






113



--------------------------------------------------------------------------------





(g)commencing on September 18, 2021, Investments in an aggregate amount not to
exceed Distributable Free Cash Flow Amount as of the time such Investment is
made so long as, immediately after giving pro forma effect to the making of any
such Investment (and any Borrowings incurred in connection therewith), (i) no
Event of Default or Borrowing Base Deficiency has occurred and is continuing,
(ii) the Available Commitment is not less than 20% of the then effective Loan
Limit and (iii) the Consolidated Total Leverage Ratio is less than or equal to
2.00 to 1.00;
(h)Investments in an aggregate amount pursuant to this Section 10.5(h) that do
not exceed $10,000,000;  
(i)Investments constituting non-cash proceeds of Dispositions of assets to the
extent such Disposition is permitted by Section 10.4;
(j)Investments made to repurchase or retire Stock or Stock Equivalents of the
Borrower or any direct or indirect parent thereof owned by any employee or any
stock ownership plan or key employee stock ownership plan of the Borrower (or
any direct or indirect parent thereof);
(k)loans and advances to any direct or indirect parent of the Borrower in lieu
of, and not in excess of the amount of, Restricted Payments to the extent
permitted to be made to such parent in accordance with Section 10.6;
(l)Investments consisting of extensions of credit in the nature of accounts
receivable or notes receivable arising from the grant of trade credit in the
ordinary course of business, and Investments received in satisfaction or partial
satisfaction thereof from financially troubled account debtors and other credits
to suppliers in the ordinary course of business;
(m)Investments in the ordinary course of business consisting of endorsements for
collection or deposit and customary trade arrangements with customers consistent
with past practices;
(n)advances of payroll payments to employees, consultants or independent
contractors or other advances of salaries or compensation to employees,
consultants or independent contractors, in each case in the ordinary course of
business;
(o)guarantee obligations of the Borrower or any Restricted Subsidiary of leases
(other than Capital Leases) or of other obligations that do not constitute
Indebtedness, in each case entered into in the ordinary course of business;
(p)Investments held by a Person acquired (including by way of merger or
consolidation) after the Closing Date otherwise in accordance with this Section
10.5 to the extent that such Investments were not made in contemplation of or in
connection with such acquisition, merger or consolidation and were in existence
on the date of such acquisition, merger or consolidation;
(q)subject to Section 10.13, Joint Venture Investments; provided that (i) any
such Person in which a Joint Venture Investment is made is engaged exclusively
in oil and gas exploration, development, production, processing, transportation
and related activities and (ii) the aggregate amount of Joint Venture
Investments at any time outstanding shall not exceed $10,000,000;
(r)Investments in Hedge Agreements permitted by Section 10.10;
(s)Investments consisting of Indebtedness, fundamental changes, Dispositions and
Restricted Payments permitted under Sections 10.1, 10.3, 10.4 and 10.6 (other
than 10.6(c));






114



--------------------------------------------------------------------------------





(t)Investments consisting of licensing of intellectual property with other
Persons in the ordinary course of business;
(u)Investments by (i) the Borrower in any Guarantor or by any Credit Party in or
to any other Credit Party and (ii)  any Restricted Subsidiary that is not a
Guarantor in the Borrower or any other Restricted Subsidiary; and
(v)subject to Section 10.13, Industry Acquisitions.
10.6Limitation on Restricted Payments. The Borrower will not (w) pay any
dividends (other than Restricted Payments payable solely in its Stock that is
not Disqualified Stock) or return any capital to its equity holders or make any
other distribution, payment or delivery of property or cash to its equity
holders as such, (x) redeem, retire, purchase or otherwise acquire, directly or
indirectly, for consideration, any shares of any class of its Stock or Stock
Equivalents or the Stock or Stock Equivalents of any direct or indirect parent
now or hereafter outstanding, (y) set aside any funds for any of the foregoing
purposes, or (z) permit any of the Restricted Subsidiaries to purchase or
otherwise acquire for consideration (other than in connection with an Investment
permitted by Section 10.5) any Stock or Stock Equivalents of the Borrower (or
any direct or indirect parent thereof), now or hereafter outstanding (all of the
foregoing clauses (w) through (z), “Restricted Payments”); except that:
(a)(i) the Borrower may redeem in whole or in part any of its Stock or Stock
Equivalents in exchange for another class of its Stock or Stock Equivalents or
with proceeds from substantially concurrent equity contributions or issuances of
new Stock or Stock Equivalents; provided that such new Stock or Stock
Equivalents contain terms and provisions at least as advantageous to the Lenders
in all material respects to their interests as those contained in the Stock or
Stock Equivalents redeemed thereby, and (ii) the Borrower may pay Restricted
Payments payable solely in the Stock and Stock Equivalents (other than
Disqualified Stock not otherwise permitted by Section 10.1) of the Borrower;
(b)the Borrower may (i) redeem, acquire, retire or repurchase shares of its
Stock or Stock Equivalents held by any present or former officer, manager,
consultant, director or employee (or their respective Affiliates, estates,
spouses, former spouses, successors, executors, administrators, heirs, legatees,
distributees or immediate family members) of the Borrower and its Subsidiaries,
upon the death, disability, retirement or termination of employment of any such
Person or otherwise in accordance with any equity option or equity appreciation
rights plan, any management, director and/or employee equity ownership, benefit
or incentive plan or agreement, equity subscription plan, employment termination
agreement or any other employment agreements or equity holders’ agreement;
provided that, with respect to non-discretionary repurchases, acquisitions,
retirements or redemptions pursuant to the terms of any equity option or equity
appreciation rights plan, any management, director and/or employee equity
ownership, benefit or incentive plan or agreement, equity subscription plan,
employment termination agreement or any other employment agreements or equity
holders’ agreement, the aggregate amount of all cash paid in respect of all such
shares of Stock or Stock Equivalents so redeemed, acquired, retired or
repurchased together with any Restricted Payments made pursuant to this clause
(b) or clause (e) of Section 10.6 do not exceed $10,000,000 per fiscal year
(provided that if any portion of such $10,000,000 limit is not used during any
given fiscal year, such unused amount shall be carried forward and be available
for subsequent fiscal years subject to a maximum of $30,000,000 in any fiscal
year); and (ii) pay Restricted Payments in an amount equal to withholding or
similar Taxes payable or expected to be payable by any present or former
employee, director, manager or consultant (or their respective Affiliates,
estates or immediate family members) and any repurchases of Stock or Stock
Equivalents in consideration of such payments including deemed repurchases in
connection with the exercise of stock options so long as the amount of such
payments together with any Restricted Payments made pursuant to this clause (b)
or clause (e) of Section 10.6 do not exceed $10,000,000 per fiscal year
(provided that if any portion of such $10,000,000 limit is not used during




115



--------------------------------------------------------------------------------





any given fiscal year, such unused amount shall be carried forward and be
available for subsequent fiscal years subject to a maximum of $30,000,000 in any
fiscal year);
(c)to the extent constituting Restricted Payments, the Borrower may make
Investments permitted by Section 10.5;
(d)to the extent constituting Restricted Payments, the Borrower may enter into
and consummate transactions expressly permitted by any provision of Section
10.3;
(e)the Borrower may repurchase Stock or Stock Equivalents of the Borrower (or
any direct or indirect parent thereof) upon exercise of stock options or
warrants if such Stock or Stock Equivalents represents all or a portion of the
exercise price of such options or warrants; provided that any Restricted
Payments made pursuant to this clause (e) or clause (b) of Section 10.6 do not
exceed $10,000,000 per fiscal year (provided that if any portion of such
$10,000,000 limit is not used during any given fiscal year, such unused amount
shall be carried forward and be available for subsequent fiscal years subject to
a maximum of $30,000,000 in any fiscal year);
(f)the Borrower or any of the Restricted Subsidiaries may (i) pay cash in lieu
of fractional shares in connection with any dividend, split or combination
thereof or any Permitted Acquisition and (ii) so long as, after giving pro forma
effect thereto, (A) no Default or Event of Default shall have occurred and be
continuing and (B) no Borrowing Base Deficiency exists, honor any conversion
request by a holder of convertible Indebtedness and make cash payments in lieu
of fractional shares in connection with any such conversion and may make
payments on convertible Indebtedness in accordance with its terms;
(g)commencing on September 18, 2021, the Borrower may make, declare and pay
additional Restricted Payments to the holders of its Stock and Stock Equivalents
in an aggregate amount not to exceed Distributable Free Cash Flow Amount as of
the time such Restricted Payment is made so long as, immediately after giving
pro forma effect to the making of any such Restricted payment (and any
Borrowings incurred in connection therewith), (i) no Event of Default or
Borrowing Base Deficiency has occurred and is continuing, (ii) the Available
Commitment is not less than 20% of the then effective Loan Limit and (iii) the
Consolidated Total Leverage Ratio is less than or equal to 2.00 to 1.00;
(h)the Borrower may make payments described in Sections 10.12(b), (c), (d) and
(g) (subject to the conditions set out therein);
(i)the Borrower may pay any Restricted Payment within 30 days after the date of
declaration thereof, if at the date of declaration such payment would have
complied with the provisions of this Agreement;
(j)to the extent constituting Restricted Payments, the Borrower may make
Dispositions permitted by Section 10.4 and any Investments permitted by Section
10.5; and
(k)The Borrower may make distributions, by dividend or otherwise, of Stock or
Stock Equivalents of, or Indebtedness owed to the Borrower or a Restricted
Subsidiary by, an Unrestricted Subsidiary (or a Restricted Subsidiary that owns
an Unrestricted Subsidiary).
10.7Limitations on Debt Payments and Amendments.
(a)The Borrower will not, and will not permit any Restricted Subsidiary to,
exchange, prepay, repurchase or redeem or otherwise defease any Permitted
Additional Debt (it being understood that payments of regularly scheduled cash
interest in respect of the Permitted Additional Debt shall be




116



--------------------------------------------------------------------------------





permitted); provided, however, that the Borrower or any Restricted Subsidiary
may exchange, prepay, repurchase, redeem or defease the Permitted Additional
Debt (i) (A) with the proceeds of any Permitted Refinancing Indebtedness (or
with any Permitted Refinancing Indebtedness that is otherwise issued in exchange
for such Permitted Additional Debt), (B) with the proceeds of any Permitted
Additional Debt (or with Permitted Additional Debt that is otherwise issued in
exchange for such Permitted Additional Debt) or (C) with the proceeds from the
issuance of Stock (other than Disqualified Stock) by the Borrower, in each case,
so long as such exchange, prepayment, repurchase, redemption or defeasance
occurs within 90 days following the Borrower’s or such other Restricted
Subsidiary’s incurrence or issuance of such Permitted Refinancing Indebtedness,
Permitted Additional Debt or Stock, as applicable, (ii) by converting any
Permitted Additional Debt to Stock or exchanging any Permitted Additional Debt
for Stock (in each case other than Disqualified Stock) of the Borrower or any of
its direct or indirect parent, or (iii) commencing on September 18, 2021, in an
aggregate amount not to exceed Distributable Free Cash Flow Amount as of the
time such exchange, prepayment, repurchase, redemption or defeasance is made so
long as, immediately after giving pro forma effect to such exchange, prepayment,
repurchase, redemption or defeasance, (A) no Event of Default or Borrowing Base
Deficiency has occurred and is continuing, (B) the Available Commitment is not
less than 20% of the then effective Loan Limit and (C) the Consolidated Total
Leverage Ratio is less than or equal to 2.00 to 1.00;
(b)The Borrower will not amend or modify the Permitted Additional Debt Documents
or the terms applicable thereto, except to the extent that (i) any such
amendment or modification, taken as a whole, (x) would not be adverse to the
Lenders in any material respect (as determined by the Administrative Agent in
good faith) or (y) would comply with the definition of “Permitted Refinancing
Indebtedness” in the case of any Refinancing thereof and (ii) the provisions of
the Permitted Additional Debt Documents, as so amended or modified, would be
permitted to be included in the documentation governing any Permitted Additional
Debt that was issued at such time; and
(c)Notwithstanding the foregoing and for the avoidance of doubt, nothing in this
Section 10.7 shall prohibit (i) the repayment or prepayment of intercompany
subordinated Indebtedness owed among the Borrower and/or the Guarantors, in
either case unless an Event of Default has occurred and is continuing and the
Borrower has received a notice from the Administrative Agent instructing it not
to make or permit the Borrower and/or the Guarantors to make any such repayment
or prepayment or (ii) substantially concurrent transfers of credit positions in
connection with intercompany debt restructurings so long as such Indebtedness is
permitted by Section 10.1 after giving effect to such transfer.
10.8Negative Pledge Agreements. The Borrower will not, and will not permit any
of the Restricted Subsidiaries to, enter into or permit to exist any Contractual
Requirement (other than this Agreement or any other Credit Document or any
documentation in respect of secured Indebtedness otherwise permitted hereunder)
that limits the ability of the Borrower or any Guarantor to create, incur,
assume or suffer to exist Liens on property of such Person for the benefit of
the Secured Parties with respect to the Obligations or under the Credit
Documents; provided that the foregoing shall not apply to Contractual
Requirements that (i) exist on the Closing Date and (to the extent not otherwise
permitted by this Section 10.8) are listed on Schedule 10.8, (ii) are (1)
binding on a Restricted Subsidiary at the time such Restricted Subsidiary first
becomes a Restricted Subsidiary of the Borrower or (2) are assumed in connection
with the acquisition of assets from a Person, in each case, so long as such
Contractual Requirements were not entered into solely in contemplation of such
Person becoming a Restricted Subsidiary of the Borrower or the acquisition of
such assets, (iii) represent Indebtedness of a Restricted Subsidiary of the
Borrower that is not a Guarantor to the extent such Indebtedness is permitted by
Section 10.1 so long as such Contractual Requirement applies only to such
Subsidiary, (iv) arise pursuant to agreements entered into with respect to any
sale, transfer, lease or other Disposition permitted by Section 10.4 and
applicable solely to assets under such sale, transfer, lease or other
Disposition, (v) are customary provisions in joint venture agreements and other
similar agreements applicable to joint ventures permitted




117



--------------------------------------------------------------------------------





by Section 10.5 and applicable solely to such joint venture or otherwise arise
in agreements which restrict the Disposition or distribution of assets or
property in oil and gas leases, joint operating agreements, joint exploration
and/or development agreements, participation agreements and other similar
agreements entered into in the ordinary course of the oil and gas exploration
and development business and the enhanced oil recovery business and customary
provisions in any agreement of the type described in the definition of “Industry
Acquisitions” and “Joint Venture Investments” entered into in the ordinary
course of business, (vi) are negative pledges and restrictions on Liens in favor
of any holder of Indebtedness permitted under Section 10.1, but solely to the
extent any negative pledge relates to the property financed by or the subject of
such Indebtedness, (vii) are customary restrictions on easements, rights of way,
leases, subleases, licenses or asset sale agreements otherwise permitted hereby
so long as such restrictions relate to the assets subject thereto, (viii)
comprise restrictions imposed by any agreement relating to secured Indebtedness
permitted pursuant to Section 10.1 to the extent that such restrictions apply
only to the property or assets securing such Indebtedness, (ix) are customary
provisions restricting subletting or assignment of any lease governing a
leasehold interest of the Borrower or any Subsidiary, (x) are customary
provisions restricting assignment of any agreement or any rights thereunder
entered into in the ordinary course of business, (xi) restrict the use of cash
or other deposits imposed by customers under contracts entered into in the
ordinary course of business, (xii) are imposed by any Requirement of Law, (xiii)
exist under any documentation governing any Permitted Refinancing Indebtedness
incurred to Refinance any Indebtedness but only to the extent such Contractual
Requirement was contained in the document evidencing the Indebtedness being
refinanced, (xiv) are customary net worth provisions contained in real property
leases entered into by Subsidiaries of the Borrower, so long as the Borrower has
determined in good faith that such net worth provisions would not reasonably be
expected to impair the ability of the Borrower and its Subsidiaries to meet
their ongoing obligation, (xv) are any restrictions regarding licenses or
sublicenses by the Borrower and its Restricted Subsidiaries of intellectual
property in the ordinary course of business (in which case such restriction
shall relate only to such intellectual property), (xvi) are in respect of the
Genesis Dropdown Transaction Documents and (xvii) solely with respect to clauses
(i), (ii), (iv), (vi), (xiii) and (xvi) above, are encumbrances or restrictions
imposed by any amendments, modifications, restatements, renewals, replacements
or refinancings of the contracts, instruments or obligations, in each case,
permitted thereby; provided that such amendments, modifications, restatements,
renewals, replacements or refinancings are no more restrictive than those prior
to such amendment, modification, restatement, renewal, replacement or
refinancing.
10.9Limitation on Subsidiary Distributions. The Borrower will not, and will not
permit any of its Restricted Subsidiaries that are not Guarantors to, directly
or indirectly, create or otherwise cause or suffer to exist or become effective
any consensual encumbrance or consensual restriction on the ability of any such
Restricted Subsidiary to pay dividends or make any other distributions to the
Borrower or any Restricted Subsidiary on its Stock or with respect to any other
interest or participation in, or measured by, its profits or transfer any
property to the Borrower or any Restricted Subsidiary except (in each case) for
such encumbrances or restrictions existing under or by reason of:
(a)contractual encumbrances or restrictions in effect on the Closing Date that
are described on Schedule 10.9 or pursuant to the Credit Documents;
(b)purchase money obligations for property acquired in the ordinary course of
business and Capitalized Lease Obligations that impose restrictions on
transferring the property so acquired;
(c)Requirement of Law or any applicable rule, regulation or order;
(d)any agreement or other instrument of a Person acquired by or merged or
consolidated with or into the Borrower or any Restricted Subsidiary, or of an
Unrestricted Subsidiary that is designated a Restricted Subsidiary, or that is
assumed in connection with the acquisition of assets from such Person, in




118



--------------------------------------------------------------------------------





each case that is in existence at the time of such transaction (but not created
in contemplation thereof), which encumbrance or restriction is not applicable to
any Person, or the properties or assets of any Person, other than the Person and
its Subsidiaries, or the property or assets of the Person and its Subsidiaries,
so acquired or designated;
(e)contracts for the sale of assets, including customary restrictions with
respect to a Subsidiary of the Borrower pursuant to an agreement that has been
entered into for the sale or disposition of all or substantially all of the
Stock or assets of such Subsidiary;
(f)secured Indebtedness otherwise permitted to be incurred pursuant to Sections
10.1 and 10.2 that limit the right of the debtor to dispose of the assets
securing such Indebtedness;
(g)restrictions on cash or other deposits or net worth imposed by customers
under contracts entered into in the ordinary course of business;
(h)other Indebtedness, Disqualified Stock or preferred stock of Restricted
Subsidiaries permitted to be incurred subsequent to the Closing Date pursuant to
Section 10.1 and either (A) the provisions relating to such encumbrance or
restriction contained in such Indebtedness are no less favorable to the
Borrower, taken as a whole, as determined by the Borrower in good faith, than
the provisions contained in this Agreement as in effect on the Closing Date or
(B) any such encumbrance or restriction contained in such Indebtedness does not
prohibit (except upon a default or an event of default thereunder) the payment
of dividends in an amount sufficient, as determined by the Borrower in good
faith, to make scheduled payments of cash interest on the Obligations when due;
(i)(i) customary provisions, including encumbrances or restrictions, imposed in
joint venture agreements or agreements governing property held with a common
owner and other similar agreements or arrangements relating solely to such joint
venture or property and (ii) other customary encumbrances or restrictions
pursuant to any agreement of the type described in the definition of “Industry
Acquisitions” and “Joint Venture Investments” relating solely to such “Industry
Acquisitions” and “Joint Venture Investments” or the property relating thereto,
in the case of clause (ii) above, entered into in the ordinary course of
business;
(j)customary provisions contained in leases, sub-leases, licenses, sub-licenses
or similar agreements, in each case, entered into in the ordinary course of
business;
(k)customary provisions contained in agreements entered into with respect to any
sale, transfer, lease or other Disposition permitted by Section 10.4 and
applicable solely to assets which are the subject of such sale, transfer, lease
or other Disposition; or
(l)any encumbrances or restrictions imposed by any amendments, modifications,
restatements, renewals, increases, supplements, refundings, replacements or
refinancings of the contracts, instruments or obligations referred to in clauses
(a) through (k) above; provided that such amendments, modifications,
restatements, renewals, increases, supplements, refundings, replacements or
refinancings are, in the good faith judgment of the Borrower, no more
restrictive in any material respect with respect to such encumbrances and other
restrictions taken as a whole than those prior to such amendment, modification,
restatement, renewal, increase, supplement, refunding, replacement or
refinancing.
10.10Hedge Agreements. The Borrower will not, and will not permit any of its
Restricted Subsidiaries to, enter into any Hedge Agreements with any Person
unless such Hedge Agreements are non-speculative and are:






119



--------------------------------------------------------------------------------





(a)Hedge Agreements entered into with an Approved Counterparty (including Hedge
Agreements entered into to unwind or offset other permitted Hedge Agreements);
provided that:
(i)any such Hedge Agreement does not have a term greater than sixty (60) months
from the date such Hedge Agreement is entered into;
(ii)(A)    as of the date such Hedge Agreement is entered into, on a net basis
(including giving effect to offsetting Hedge Agreements), the aggregate notional
volume for each of natural gas, natural gas liquids and crude oil, calculated
separately, covered by Hedge Agreements (other than Excluded Hedges) shall not
exceed 85% of the Projected Volume of natural gas, natural gas liquids and crude
oil production, calculated separately, for each month in the forthcoming five
year period; and
(B)at all times, on a net basis (including giving effect to offsetting Hedge
Agreements), the aggregate notional volume for each of natural gas, natural gas
liquids and crude oil, calculated separately, covered by Hedge Agreements (other
than Excluded Hedges) shall not exceed 100% of the Projected Volume of natural
gas, natural gas liquids and crude oil productions, calculated separately, for
any fiscal quarter in the forthcoming five year period;
(iii)notwithstanding the limitations set forth in clause (ii) of this Section
10.10(a), in contemplation of a Permitted Acquisition, the Borrower and its
Restricted Subsidiaries may enter into additional Hedge Agreements such that the
aggregate notional volumes for each of natural gas, natural gas liquids and
crude oil, calculated separately, for each month in the forthcoming thirty-six
(36) month period covered by such additional Hedge Agreements (other than
Excluded Hedges) do not exceed 70% of the Projected Volume of natural gas,
natural gas liquids and crude oil production, calculated separately, from the
estimated reserves to be acquired in such Permitted Acquisition for each month
in such forthcoming period; provided such additional Hedge Agreements are
entered into (A) on or after the date of execution of a definitive agreement
with respect to a proposed Permitted Acquisition, but in any event no earlier
than 90 days prior to the proposed closing date of such Permitted Acquisition
and (B) in the event such agreement is terminated or such Permitted Acquisition
is otherwise not consummated within 90 days after such initial additional Hedge
Agreements have been entered into (or such longer period as may be reasonably
acceptable to the Administrative Agent in the event the proposed closing of such
Permitted Acquisition has been delayed beyond what the Borrower originally
expected), then within 15 days (or such longer period as the Administrative
Agent may agree in its reasonable discretion) after such termination or the end
of such 90 day (or longer) period, as applicable, the Borrower shall and shall
cause its Restricted Subsidiaries to novate, unwind, offset or otherwise dispose
of Hedge Agreements to the extent necessary to be in compliance with the
limitations set forth in clause (ii) of this Section 10.10(a); and
(iv)so long as the Borrower and its Restricted Subsidiaries properly identify
and consistently report such hedges, the Borrower and the Restricted
Subsidiaries may utilize crude oil hedges as a substitute for hedging natural
gas liquids.
(b)Hedge Agreements entered into with the purpose and effect of (i) fixing or
limiting interest rates on a principal amount of indebtedness of any Credit
Party that is accruing interest at a variable rate or (ii) obtaining variable
interest rates on a principal amount of indebtedness of any Credit Party that is
accruing interest at a fixed rate (in each case including Hedge Agreements
entered into to unwind or offset other permitted Hedge Agreements), provided
that: the aggregate notional amount of such Hedge Agreements does not (on a net
basis (including giving effect to offsetting Hedge Agreements)) exceed the
outstanding principal balance of the variable or fixed rate, as the case may be,
Indebtedness of the Credit Parties at the time such Hedge Agreement is entered
into.






120



--------------------------------------------------------------------------------





(c)It is understood that for purposes of this Section 10.10, the following Hedge
Agreements shall not be deemed speculative or entered into for speculative
purposes: (i) any commodity Hedge Agreement intended, at time of execution, to
hedge or manage any of the risks related to existing and or forecasted
Hydrocarbon production of the Borrower or any of its Restricted Subsidiaries
(whether or not contracted) and (ii) any Hedge Agreement intended, at time of
execution, (A) to hedge or manage the interest rate exposure associated with any
debt securities, debt facilities or leases (existing or forecasted) of the
Borrower or any of its Restricted Subsidiaries, (B) for foreign exchange or
currency exchange management, (C) to manage commodity portfolio exposure
associated with changes in interest rates or (D) to hedge any exposure that the
Borrower or any of its Restricted Subsidiaries may have to counterparties under
other Hedge Agreements such that the combination of such Hedge Agreements is not
speculative taken as a whole.
(d)Notwithstanding the foregoing clauses (a) through (c), no Restricted
Subsidiary shall enter into any Hedge Agreements with any Person unless such
Restricted Subsidiary is either a party to the Pledge and Security Agreement or
has entered into a supplement to the Pledge and Security Agreement substantially
in the form of Annex A thereto.
10.11Financial Covenants.
(a)Total Leverage Ratio. The Borrower will not permit the Consolidated Total
Leverage Ratio to be greater than 3.50 to 1.00 as of the last day of any Test
Period, commencing with the Test Period ending December 31, 2020.
(b)Current Ratio. The Borrower will not permit the ratio of Consolidated Current
Assets to Consolidated Current Liabilities as of the last day of any fiscal
quarter, commencing with the fiscal quarter ending December 31, 2020, to be less
than 1.00 to 1.00.
10.12Transactions with Affiliates. The Borrower will not, and will not permit
any of the Restricted Subsidiaries to conduct, any material transaction with any
of its Affiliates (other than the Borrower and the Restricted Subsidiaries or
any entity that becomes a Restricted Subsidiary as a result of such transaction)
on terms other than those that are substantially as favorable to the Borrower or
such Restricted Subsidiary as it would obtain at the time in a comparable
arm’s-length transaction with a Person that is not an Affiliate, as determined
by the Borrower or such Restricted Subsidiary in good faith; provided that the
foregoing restrictions shall not apply to:
(a)loans, advances and other transactions between or among the Borrower, any
Subsidiary or any joint venture (regardless of the form of legal entity) in
which the Borrower or any Subsidiary has invested (and which Subsidiary or joint
venture would not be an Affiliate of the Borrower or such Subsidiary, but for
the Borrower’s or such Subsidiary’s ownership of Stock or Stock Equivalents in
such joint venture or such Subsidiary) to the extent permitted under
Section 10.5,
(b)employment and severance arrangements and health, disability and similar
insurance or benefit plans between the Borrower (or any direct or indirect
parent thereof) and the Subsidiaries and their respective directors, officers,
employees or consultants (including management and employee benefit plans or
agreements, subscription agreements or similar agreements pertaining to the
repurchase of Stock or Stock Equivalents pursuant to put/call rights or similar
rights with current or former employees, officers, directors or consultants and
equity option or incentive plans and other compensation arrangements) in the
ordinary course of business or as otherwise approved by the Borrower (or any
direct or indirect parent thereof),
(c)the payment of customary fees and reasonable out of pocket costs to, and
indemnities provided on behalf of, directors, managers, consultants, officers
and employees of the Borrower (or any




121



--------------------------------------------------------------------------------





direct or indirect parent thereof) and the Subsidiaries in the ordinary course
of business to the extent attributable to the ownership or operation of, or in
connection with any services provided to, the Borrower and the Subsidiaries,
(d)transactions pursuant to agreements in existence on the Closing Date and set
forth on Schedule 10.12 or any amendment thereto to the extent such an amendment
is not adverse, taken as a whole, to the Lenders in any material respect,
(e)Restricted Payments, redemptions, repurchases and other actions permitted
under Section 10.6 and Section 10.7,
(f)any issuance of Stock or Stock Equivalents or other payments, awards or
grants in cash, securities, Stock, Stock Equivalents or otherwise pursuant to,
or the funding of, employment arrangements, equity options and equity ownership
plans approved by the Board of Directors of the Borrower (or any direct or
indirect parent thereof),
(g)transactions with joint ventures for the purchase or sale of goods, equipment
and services entered into in the ordinary course of business and in a manner
consistent with prudent business practice followed by companies in the industry
of the Borrower and its Subsidiaries,
(h)payments by the Borrower (or any direct or indirect parent thereof) and the
Subsidiaries pursuant to Tax payment arrangements among the Borrower (and any
such parent) and the Subsidiaries on customary terms; provided that payments by
Borrower and the Subsidiaries under any such Tax payment arrangements shall not
exceed the excess (if any) of the amount they would have paid on a standalone
basis over the amount they actually pay directly to Governmental Authorities,
(i)customary agreements and arrangements with oil and gas royalty trusts and
master limited partnership agreements that comply with the affiliate transaction
provisions of such royalty trust or master limited partnership agreement.
10.13Change in Business. The Borrower and its Restricted Subsidiaries, taken as
a whole, will not fundamentally and substantively alter the character of their
business, taken as a whole, from the business of Industry Acquisitions by the
Borrower and its Restricted Subsidiaries and other business activities
incidental or reasonably related to any of the foregoing.
10.14Subsidiaries. Without the prior written consent of the Administrative
Agent, neither the Borrower nor any Restricted Subsidiary will have any Foreign
Subsidiaries. The Borrower will not, and will not permit any Person other than
the Borrower or another Credit Party to, own any Stock or Stock Equivalents in
any Guarantor or in any Restricted Subsidiary.
10.15Use of Proceeds.
(a)The Borrower will not, and will not permit any of its Subsidiaries to, use
the proceeds of any Loans or Letter of Credit, whether directly or indirectly,
and whether immediately, incidentally or ultimately, to purchase or carry margin
stock (within the meaning of Regulation U of the Federal Reserve Board) or to
extend credit to others for the purpose of purchasing or carrying margin stock
or to refund indebtedness originally incurred for such purpose.
(b)No part of the proceeds of the Loans or Letters of Credit shall be used,
directly or indirectly, for any payments to any governmental official or
employee, political party, official of a political party, candidate for
political office, or anyone else acting in an official capacity, in order to
obtain, retain or direct




122



--------------------------------------------------------------------------------





business or obtain any improper advantage, in violation of the United States
Foreign Corrupt Practices Act of 1977.
SECTION 11.Events of Default
Upon the occurrence of any of the following specified events (each an “Event of
Default”):
11.1Payments. The Borrower shall (a) default in the payment when due of any
principal of the Loans or (b) default, and such default shall continue for three
or more Business Days, in the payment when due of any interest on the Loans,
fees or of any other amounts owing hereunder or under any other Credit Document
(other than any amount referred to in clause (a) above).
11.2Representations, Etc. Any representation, warranty or statement made or
deemed made by any Credit Party herein or in any other Credit Document or any
certificate delivered or required to be delivered pursuant hereto or thereto
shall prove to be untrue in any material respect on the date as of which made or
deemed made.
11.3Covenants. Any Credit Party shall:
(a)default in the due performance or observance by it of any term, covenant or
agreement contained in Section 9.1(d)(i), Section 9.5 (solely with respect to
the Borrower), Section 9.16, Section 9.17, Section 9.18 or Section 10; or
(b)default in the due performance or observance by it of any term, covenant or
agreement (other than those referred to in Section 11.1, Section 11.2 or Section
11.3(a)) contained in this Agreement or any Security Document and such default
shall continue unremedied for a period of at least 30 days after receipt of
written notice thereof by the Borrower from the Administrative Agent.
11.4Default Under Other Agreements.
(a)The Borrower or any of the Restricted Subsidiaries shall (i) default in any
payment with respect to any Material Indebtedness (other than Indebtedness
described in Section 11.1), beyond the period of grace, if any, provided in the
instrument or agreement under which such Indebtedness was created or (ii)
default in the observance or performance of any agreement or condition relating
to any such Indebtedness described in clause (i) above or contained in any
instrument or agreement evidencing, securing or relating thereto, or any other
event shall occur or condition exist (other than, (1) with respect to any
Hedging Obligations, termination events or equivalent events pursuant to the
terms of the related Hedge Agreements, (2) secured Indebtedness that becomes due
as a result of a Disposition (including as a result of Casualty Event) of the
property or assets securing such Indebtedness permitted under this Agreement and
(3) prepayments, tender offers or calls of Indebtedness to the extent permitted
under Section 10.1 and Section 10.7), the effect of which default or other event
or condition is to cause, or to permit the holder or holders of such
Indebtedness (or a trustee or agent on behalf of such holder or holders) to
cause, any such Indebtedness to become due or to be repurchased, prepaid,
defeased or redeemed (automatically or otherwise), or an offer to repurchase,
prepay, defease or redeem such Indebtedness to be made, prior to its stated
maturity; or
(b)without limiting the provisions of clause (a) above, any such Indebtedness or
Hedging Obligations shall be declared to be due and payable, or required to be
prepaid other than by a regularly scheduled required prepayment or as a
mandatory prepayment (and, (i) with respect to any Hedging Obligations, other
than due to a termination event or equivalent event pursuant to the terms of the
related Hedge Agreements and (ii) other than secured Indebtedness that becomes
due as a result of a Disposition




123



--------------------------------------------------------------------------------





(including as a result of Casualty Event) of the property or assets securing
such Indebtedness permitted under this Agreement), prior to the stated maturity
thereof.
11.5Bankruptcy, Etc. The Borrower or any other Credit Party shall commence a
voluntary case, proceeding or action concerning itself under (a) Title 11 of the
United States Code entitled “Bankruptcy”, now and hereafter in effect, or any
applicable successor statute; or (b) in the case of any Foreign Subsidiary that
is a Credit Party, any domestic or foreign law relating to bankruptcy, judicial
management, insolvency, reorganization, administration or relief of debtors in
effect in its jurisdiction of incorporation, in each case as now or hereafter in
effect, or any successor thereto (collectively, the “Bankruptcy Code”); or an
involuntary case, proceeding or action is commenced against the Borrower or any
other Credit Party and the petition is not dismissed within 60 days after
commencement of the case, proceeding or action or, in connection with any such
involuntary proceeding or action, the Borrower or any other Credit Party
commences any other proceeding or action under any reorganization, arrangement,
adjustment of debt, relief of debtors, dissolution, insolvency or liquidation or
similar law of any jurisdiction whether now or hereafter in effect relating to
the Borrower or any other Credit Party; or a custodian (as defined in the
Bankruptcy Code), receiver, receiver manager, trustee or similar person is
appointed for, or takes charge of, all or substantially all of the property of
the Borrower or any other Credit Party; or there is commenced against the
Borrower or any other Credit Party any such proceeding or action that remains
undismissed for a period of 60 days; or any order of relief or other order
approving any such case or proceeding or action is entered; or the Borrower or
any other Credit Party suffers any appointment of any custodian, receiver,
receiver manager, trustee or the like for it or any substantial part of its
property to continue undischarged or unstayed for a period of 60 days; or the
Borrower or any other Credit Party makes a general assignment for the benefit of
creditors.
11.6ERISA.
(a)Any Plan shall fail to satisfy the minimum funding standard required for any
plan year or part thereof or a waiver of such standard or extension of any
amortization period is sought or granted under Section 412 or Section 430 of the
Code; any Plan or Multiemployer Plan is or shall have been terminated or is the
subject of termination proceedings under ERISA (including the giving of written
notice thereof); an event shall have occurred or a condition shall exist in
either case entitling the PBGC to terminate any Plan or to appoint a trustee to
administer any Plan (including the giving of written notice thereof); any Plan
shall have an accumulated funding deficiency (whether or not waived); the
Borrower or any ERISA Affiliate has incurred or is likely to incur a liability
to or on account of a Plan or Multiemployer Plan under Section 409, 502(i),
502(l), 515, 4062, 4063, 4064, 4069, 4201 or 4204 of ERISA or Section 4971 or
4975 of the Code (including the giving of written notice thereof);
(b)there results from any event or events set forth in clause (a) of this
Section 11.6 the imposition of a lien, the granting of a security interest, or a
liability; and
(c)such lien, security interest or liability would be reasonably likely to have
a Material Adverse Effect.
11.7Guarantee. The Guarantee or any material provision thereof shall cease to be
in full force or effect (other than pursuant to the terms hereof and thereof) or
any Guarantor or any other Credit Party shall deny or disaffirm in writing any
such Guarantor’s obligations under the Guarantee.
11.8Security Documents. Any Mortgage or any other Security Document pursuant to
which the assets of the Borrower or any Subsidiary are pledged as Collateral or
any material provision thereof shall cease to be in full force or effect (other
than pursuant to the terms hereof or thereof) or any grantor




124



--------------------------------------------------------------------------------





thereunder or any other Credit Party shall deny or disaffirm in writing any
grantor’s obligations under the Mortgage or any other Security Document.
11.9Judgments. Other than the APMTG Claim, one or more monetary judgments or
decrees shall be entered against the Borrower or any of the Restricted
Subsidiaries involving a liability of $50,000,000 or more in the aggregate for
all such judgments and decrees for the Borrower and the Restricted Subsidiaries
(to the extent not paid or covered by insurance provided by a carrier not
disputing coverage) and any such judgments or decrees shall not have been
satisfied, vacated, discharged or stayed or bonded pending appeal within 60 days
after the entry thereof.
11.10Change of Control. A Change of Control shall occur.
Then, and in any such event, and at any time thereafter, if any Event of Default
shall then be continuing, the Administrative Agent may and, upon the written
request of the Majority Lenders, shall, by written notice to the Borrower, take
any or all of the following actions, without prejudice to the rights of the
Administrative Agent or any Lender to enforce its claims against the Borrower or
any other Credit Party, except as otherwise specifically provided for in this
Agreement (provided that, if an Event of Default specified in Section 11.5 shall
occur with respect to the Borrower, the result that would occur upon the giving
of written notice by the Administrative Agent as specified in clauses (a), (b)
and (d) below shall occur automatically without the giving of any such notice):
(a) declare the Total Commitment and Swingline Commitment terminated, whereupon
the Commitment of each Lender and the Swingline Lender, as the case may be,
shall forthwith terminate immediately and any fees theretofore accrued shall
forthwith become due and payable without any other notice of any kind; (b)
declare the principal of and any accrued interest and fees in respect of any or
all Loans and any or all Obligations owing hereunder and thereunder to be,
whereupon the same shall become, forthwith due and payable without presentment,
demand, protest or other notice of any kind, all of which are hereby waived by
the Borrower; (c) terminate any Letter of Credit that may be terminated in
accordance with its terms; and/or (d) direct the Borrower to pay (and the
Borrower agrees that upon receipt of such notice, or upon the occurrence of an
Event of Default specified in Section 11.5 with respect to the Borrower, it will
pay) to the Administrative Agent at the Administrative Agent’s Office such
additional amounts of cash, to be held as security for the Borrower’s respective
reimbursement obligations for Drawings that may subsequently occur thereunder,
equal to the aggregate Stated Amount of all Letters of Credit issued and then
outstanding. In addition, after the occurrence and during the continuance of an
Event of Default, the Administrative Agent and the Lenders will have all other
rights and remedies available at law and equity.
11.11Application of Proceeds. Any amount received by the Administrative Agent
from any Credit Party (or from proceeds of any Collateral) following any
acceleration of the Obligations under this Agreement or any Event of Default
with respect to the Borrower under Section 11.5 shall be applied:
(i)first, to payment or reimbursement of that portion of the Obligations
constituting fees, expenses and indemnities payable to the Administrative Agent
in each Person’s capacity as such;
(ii)second, to the Secured Parties, an amount equal to all Obligations due and
owing to them on the date of distribution and, if such moneys shall be
insufficient to pay such amounts in full, then ratably (without priority of any
one over any other) to such Secured Parties in proportion to the unpaid amount
thereof; and
(iii)third, pro rata to any other Obligations then due and owing; and






125



--------------------------------------------------------------------------------





(iv)fourth, any surplus then remaining, after all of the Obligations then due
shall have been indefeasibly paid in full in cash, shall be paid to the Borrower
or its successors or assigns or to whomever may be lawfully entitled to receive
the same or as a court of competent jurisdiction may award.
Notwithstanding the foregoing, amounts received from the Borrower or any Credit
Party that is not an “eligible contract participant” under the Commodity
Exchange Act shall not be applied to any Excluded Hedge Obligations (it being
understood, that in the event that any amount is applied to Obligations other
than Excluded Hedge Obligations as a result of this clause, the Administrative
Agent shall make such adjustments as it determines are appropriate to
distributions pursuant to clause second above from amounts received from
“eligible contract participants” under the Commodity Exchange Act to ensure, as
nearly as possible, that the proportional aggregate recoveries with respect to
Obligations described in clause second above by the holders of any Excluded
Hedge Obligations are the same as the proportional aggregate recoveries with
respect to other Obligations pursuant to clause second above).
SECTION 12.The Administrative Agent
12.1Appointment.
(a)Each Lender hereby irrevocably designates and appoints the Administrative
Agent as the agent of such Lender under this Agreement and the other Credit
Documents and irrevocably authorizes the Administrative Agent, in such capacity,
to take such action on its behalf under the provisions of this Agreement and the
other Credit Documents and to exercise such powers and perform such duties as
are expressly delegated to the Administrative Agent by the terms of this
Agreement and the other Credit Documents, together with such other powers as are
reasonably incidental thereto. The provisions of this Section 12 (other than
Section 12.1(b) with respect to the Joint Lead Arrangers, the Joint Bookrunners,
the Co-Syndication Agents and the Co-Documentation Agents and Section 12.9 with
respect to the Borrower) are solely for the benefit of the Administrative Agent
and the Lenders, and the Borrower shall not have rights as third party
beneficiary of any such provision. Notwithstanding any provision to the contrary
elsewhere in this Agreement, the Administrative Agent shall not have any duties
or responsibilities, except those expressly set forth herein, or any fiduciary
relationship with any Lender, and no implied covenants, functions,
responsibilities, duties, obligations or liabilities shall be read into this
Agreement or any other Credit Document or otherwise exist against the
Administrative Agent.
(b)Each of the Co-Syndication Agents, the Co-Documentation Agents, the Joint
Lead Arrangers and the Joint Bookrunners, each in its capacity as such, shall
not have any obligations, duties or responsibilities under this Agreement but
shall be entitled to all benefits of this Section 12.
12.2Delegation of Duties. The Administrative Agent may execute any of its duties
under this Agreement and the other Credit Documents by or through agents,
sub-agents, employees or attorneys-in-fact and shall be entitled to advice of
counsel concerning all matters pertaining to such duties. The Administrative
Agent shall not be responsible for the negligence or misconduct of any agents,
sub-agents or attorneys-in-fact selected by it in the absence of gross
negligence or willful misconduct (as determined in the final judgment of a court
of competent jurisdiction).
12.3Exculpatory Provisions. Neither the Administrative Agent nor any of its
officers, directors, employees, agents, attorneys-in-fact or Affiliates shall be
(a) liable for any action lawfully taken or omitted to be taken by any of them
under or in connection with this Agreement or any other Credit Document (except
for its or such Person’s own gross negligence or willful misconduct, as
determined in the final judgment of a court of competent jurisdiction, in
connection with its duties expressly set forth herein (IT BEING THE INTENTION OF
THE PARTIES HERETO THAT THE ADMINISTRATIVE AGENT AND ANY RELATED PARTIES SHALL,
IN ALL CASES, BE INDEMNIFIED FOR ITS ORDINARY,




126



--------------------------------------------------------------------------------





COMPARATIVE, CONTRIBUTORY OR SOLE NEGLIGENCE)) or (b) responsible in any manner
to any of the Lenders or any participant for any recitals, statements,
representations or warranties made by any of the Borrower, any other Credit
Party or any officer thereof contained in this Agreement or any other Credit
Document or in any certificate, report, statement or other document referred to
or provided for in, or received by the Administrative Agent under or in
connection with, this Agreement or any other Credit Document or for the value,
validity, effectiveness, genuineness, enforceability or sufficiency of this
Agreement or any other Credit Document, or the perfection or priority of any
Lien or security interest created or purported to be created under the Security
Documents, or for any failure of the Borrower or any other Credit Party to
perform its obligations hereunder or thereunder. The Administrative Agent shall
not be under any obligation to any Lender to ascertain or to inquire as to the
observance or performance of any of the agreements contained in, or conditions
of, this Agreement or any other Credit Document, or to inspect the properties,
books or records of any Credit Party or any Affiliate thereof. The
Administrative Agent shall not be under any obligation to any Lender, the
Swingline Lender or the Letter of Credit Issuer to ascertain or to inquire as to
the observance or performance of any of the agreements contained in, or
conditions of, this Agreement or any other Credit Document, or to inspect the
properties, books or records of any Credit Party.
12.4Reliance. The Administrative Agent shall be entitled to rely, and shall be
fully protected in relying, upon any writing, resolution, notice, consent,
certificate, affidavit, letter, telecopy, telex or teletype message, statement,
order or other document or instruction believed by it to be genuine and correct
and to have been signed, sent or made by the proper Person or Persons and upon
advice and statements of legal counsel (including counsel to the Borrower),
independent accountants and other experts selected by the Administrative Agent.
The Administrative Agent may deem and treat the Lender specified in the Register
with respect to any amount owing hereunder as the owner thereof for all purposes
unless a written notice of assignment, negotiation or transfer thereof shall
have been filed with the Administrative Agent. The Administrative Agent shall be
fully justified in failing or refusing to take any action under this Agreement
or any other Credit Document unless it shall first receive such advice or
concurrence of the Majority Lenders as it deems appropriate or it shall first be
indemnified to its satisfaction by the Lenders against any and all liability and
expense that may be incurred by it by reason of taking or continuing to take any
such action. The Administrative Agent shall in all cases be fully protected in
acting, or in refraining from acting, under this Agreement and the other Credit
Documents in accordance with a request of the Majority Lenders, and such request
and any action taken or failure to act pursuant thereto shall be binding upon
all the Lenders and all future holders of the Loans; provided that the
Administrative Agent shall not be required to take any action that, in its
opinion or in the opinion of its counsel, may expose it to liability or that is
contrary to any Credit Document or applicable Requirements of Law. For purposes
of determining compliance with the conditions specified in Section 6 and Section
7 on the Closing Date, each Lender that has signed this Agreement shall be
deemed to have consented to, approved or accepted or to be satisfied with, each
document or other matter required thereunder to be consented to or approved by
or acceptable or satisfactory to a Lender unless the Administrative Agent shall
have received notice from such Lender prior to the proposed Closing Date
specifying its objection thereto.
12.5Notice of Default. The Administrative Agent shall not be deemed to have
knowledge or notice of the occurrence of any Default or Event of Default
hereunder unless the Administrative Agent has received written notice from a
Lender or the Borrower referring to this Agreement, describing such Default or
Event of Default and stating that such notice is a “notice of default”. In the
event that the Administrative Agent receives such a notice, it shall give notice
thereof to the Lenders. The Administrative Agent shall take such action with
respect to such Default or Event of Default as shall be reasonably directed by
the Majority Lenders; provided that unless and until the Administrative Agent
shall have received such directions, the Administrative Agent may (but shall not
be obligated to) take such action, or refrain from taking such action, with
respect to such Default or Event of Default as it shall deem advisable in the
best interests of the Lenders.






127



--------------------------------------------------------------------------------





12.6Non-Reliance on Administrative Agent and Other Lenders. Each Lender
expressly acknowledges that neither the Administrative Agent nor any of their
respective officers, directors, employees, agents, attorneys-in-fact or
Affiliates has made any representations or warranties to it and that no act by
the Administrative Agent hereinafter taken, including any review of the affairs
of the Borrower or any other Credit Party, shall be deemed to constitute any
representation or warranty by the Administrative Agent to any Lender, the
Swingline Lender or the Letter of Credit Issuer. Each Lender, the Swingline
Lender and the Letter of Credit Issuer represents to the Administrative Agent
that it has, independently and without reliance upon the Administrative Agent or
any other Lender, and based on such documents and information as it has deemed
appropriate, made its own appraisal of an investigation into the business,
operations, property, financial and other condition and creditworthiness of the
Borrower and each other Credit Party and made its own decision to make its Loans
hereunder and enter into this Agreement. Each Lender also represents that it
will, independently and without reliance upon the Administrative Agent or any
other Lender, and based on such documents and information as it shall deem
appropriate at the time, continue to make its own credit analysis, appraisals
and decisions in taking or not taking action under this Agreement and the other
Credit Documents, and to make such investigation as it deems necessary to inform
itself as to the business, operations, property, financial and other condition
and creditworthiness of the Borrower and any other Credit Party. Except for
notices, reports and other documents expressly required to be furnished to the
Lenders by the Administrative Agent hereunder, the Administrative Agent shall
not have any duty or responsibility to provide any Lender with any credit or
other information concerning the business, assets, operations, properties,
financial condition, prospects or creditworthiness of the Borrower or any other
Credit Party that may come into the possession of the Administrative Agent any
of their respective officers, directors, employees, agents, attorneys-in-fact or
Affiliates.
12.7Indemnification. The Lenders agree to indemnify the Administrative Agent in
its capacity as such (to the extent not reimbursed by the Credit Parties and
without limiting the obligation of the Credit Parties to do so), ratably
according to their respective portions of the Commitments or Loans, as
applicable, outstanding in effect on the date on which indemnification is sought
(or, if indemnification is sought after the date upon which the Commitments
shall have terminated and the Loans shall have been paid in full, ratably in
accordance with their respective portions of the Total Exposure in effect
immediately prior to such date), from and against any and all liabilities,
obligations, losses, damages, penalties, actions, judgments, suits, costs,
expenses or disbursements of any kind whatsoever that may at any time occur
(including at any time following the payment of the Loans) be imposed on,
incurred by or asserted against the Administrative Agent in any way relating to
or arising out of the Commitments, this Agreement, any of the other Credit
Documents or any documents contemplated by or referred to herein or therein or
the transactions contemplated hereby or thereby or any action taken or omitted
by the Administrative Agent under or in connection with any of the foregoing;
provided that no Lender shall be liable to the Administrative Agent for the
payment of any portion of such liabilities, obligations, losses, damages,
penalties, actions, judgments, suits, costs, expenses or disbursements resulting
from the Administrative Agent’s gross negligence, bad faith or willful
misconduct as determined by a final judgment of a court of competent
jurisdiction (IT BEING THE INTENTION OF THE PARTIES HERETO THAT THE
ADMINISTRATIVE AGENT AND ANY RELATED PARTIES SHALL, IN ALL CASES, BE INDEMNIFIED
FOR ITS ORDINARY, COMPARATIVE, CONTRIBUTORY OR SOLE NEGLIGENCE); provided,
further, that no action taken in accordance with the directions of the Majority
Lenders (or such other number or percentage of the Lenders as shall be required
by the Credit Documents) shall be deemed to constitute gross negligence, bad
faith or willful misconduct for purposes of this Section 12.7. In the case of
any investigation, litigation or proceeding giving rise to any liabilities,
obligations, losses, damages, penalties, actions, judgments, suits, costs,
expenses or disbursements of any kind whatsoever that may at any time occur
(including at any time following the payment of the Loans), this Section 12.7
applies whether any such investigation, litigation or proceeding is brought by
any Lender or any other Person. Without limitation of the foregoing, each Lender
shall reimburse the Administrative Agent upon demand for its ratable share of
any costs or out-of-pocket expenses (including attorneys’ fees)




128



--------------------------------------------------------------------------------





incurred by the Administrative Agent in connection with the preparation,
execution, delivery, administration, modification, amendment or enforcement
(whether through negotiations, legal proceedings or otherwise) of, or legal
advice rendered in respect of rights or responsibilities under, this Agreement,
any other Credit Document, or any document contemplated by or referred to
herein, to the extent that the Administrative Agent is not reimbursed for such
expenses by or on behalf of the Borrower; provided that such reimbursement by
the Lenders shall not affect the Borrower’s continuing reimbursement obligations
with respect thereto. If any indemnity furnished to the Administrative Agent for
any purpose shall, in the opinion of the Administrative Agent, be insufficient
or become impaired, the Administrative Agent may call for additional indemnity
and cease, or not commence, to do the acts indemnified against until such
additional indemnity is furnished; provided, in no event shall this sentence
require any Lender to indemnify the Administrative Agent against any liability,
obligation, loss, damage, penalty, action, judgment, suit, cost, expense or
disbursement in excess of such Lender’s pro rata portion thereof; and provided
further, this sentence shall not be deemed to require any Lender to indemnify
the Administrative Agent against any liability, obligation, loss, damage,
penalty, action, judgment, suit, cost, expense or disbursement resulting from
the Administrative Agent gross negligence, bad faith or willful misconduct. The
agreements in this Section 12.7 shall survive the payment of the Loans and all
other amounts payable hereunder.
12.8Agent in Its Individual Capacity. The Administrative Agent and its
Affiliates may make loans to, accept deposits from and generally engage in any
kind of business with the Borrower and any other Credit Party as though the
Administrative Agent were not the Administrative Agent hereunder and under the
other Credit Documents. With respect to the Loans made by it, the Administrative
Agent shall have the same rights and powers under this Agreement and the other
Credit Documents as any Lender and may exercise the same as though it were not
the Administrative Agent, and the terms “Lender” and “Lenders” shall include the
Administrative Agent in its individual capacity.
12.9Successor Agent. The Administrative Agent may at any time give notice of its
resignation to the Lenders, the Swingline Lender, the Letter of Credit Issuer
and the Borrower. If the Administrative Agent and/or Swingline Lender becomes a
Defaulting Lender, then such Administrative Agent or Swingline Lender may be
removed as the Administrative Agent or Swingline Lender, as the case may be, at
the reasonable request of the Borrower and the Majority Lenders. Upon receipt of
any such notice of resignation or removal, as the case may be, the Majority
Lenders shall have the right, subject to the consent of the Borrower (not to be
unreasonably withheld or delayed) so long as no Default under Section 11.1 or
11.5 is continuing, to appoint a successor, which shall be a bank with an office
in the United States, or an Affiliate of any such bank with an office in the
United States. If, in the case of the resignation of the Administrative Agent,
no such successor shall have been so appointed by the Majority Lenders and shall
have accepted such appointment within 30 days after the Administrative Agent
gives notice of its resignation, then the Administrative Agent may on behalf of
the Lenders, the Swingline Lender and the Letter of Credit Issuer, appoint a
successor Administrative Agent meeting the qualifications set forth above. Upon
the acceptance of a successor’s appointment as the Administrative Agent
hereunder, and upon the execution and filing or recording of such financing
statements, or amendments thereto, and such other instruments or notices, as may
be necessary or desirable, or as the Majority Lenders may request, in order to
continue the perfection of the Liens granted or purported to be granted by the
Security Documents, such successor shall succeed to and become vested with all
of the rights, powers, privileges and duties of the retiring (or retired)
Administrative Agent, and the retiring Administrative Agent shall be discharged
from all of its duties and obligations hereunder or under the other Credit
Documents (if not already discharged therefrom as provided above in this
Section). The fees payable by the Borrower (following the effectiveness of such
appointment) to the successor Administrative Agent shall be the same as those
payable to its predecessor unless otherwise agreed between the Borrower and such
successor. After the retiring Administrative Agent’s resignation hereunder and
under the other Credit Documents, the provisions of this Section 12 (including
Section 12.7) and Section 13.5 shall continue in effect for the benefit of such
retiring Administrative Agent, its sub agents and their respective Related
Parties in respect of any actions taken or




129



--------------------------------------------------------------------------------





omitted to be taken by any of them while the retiring Administrative Agent was
acting as the Administrative Agent.
Any resignation of any Person as Administrative Agent pursuant to this Section
shall also constitute its resignation as the Letter of Credit Issuer and
Swingline Lender. Upon the acceptance of a successor’s appointment as
Administrative Agent hereunder, (a) such successor shall succeed to and become
vested with all of the rights, powers, privileges and duties of the retiring
Letter of Credit Issuer, (b) the retiring Letter of Credit Issuer shall be
discharged from all of their respective duties and obligations hereunder or
under the other Credit Documents, and (c) the successor Letter of Credit Issuer
shall issue letters of credit in substitution for the Letters of Credit, if any,
outstanding at the time of such succession or make other arrangements
satisfactory to the retiring Letter of Credit Issuer to effectively assume the
obligations of the retiring Letter of Credit Issuer with respect to such Letters
of Credit.
12.10Withholding Tax. To the extent required by any applicable Requirement of
Law, the Administrative Agent may withhold from any payment to any Lender an
amount equivalent to any applicable withholding Tax. If the Internal Revenue
Service or any authority of the United States or other jurisdiction asserts a
claim that the Administrative Agent did not properly withhold Tax from amounts
paid to or for the account of any Lender (because the appropriate form was not
delivered, was not properly executed, or because such Lender failed to notify
the Administrative Agent of a change in circumstances that rendered the
exemption from, or reduction of, withholding Tax ineffective, or for any other
reason), such Lender shall indemnify the Administrative Agent (to the extent
that the Administrative Agent has not already been reimbursed by any applicable
Credit Party and without limiting the obligation of any applicable Credit Party
to do so) fully for all amounts paid, directly or indirectly, by the
Administrative Agent as Tax or otherwise, including penalties, additions to Tax
and interest, together with all expenses incurred, including legal expenses,
allocated staff costs and any out of pocket expenses. Each Lender hereby
authorizes the Administrative Agent to set off and apply any and all amounts at
any time owing to such Lender under this Agreement or any other Credit Document
against any amount due to the Administrative Agent under this Section 12.10. For
the avoidance of doubt, for purposes of this Section 12.10, the term “Lender”
includes the Letter of Credit Issuer and any Swingline Lender.
12.11Security Documents and Guarantee. Each Secured Party hereby further
authorizes the Administrative Agent, on behalf of and for the benefit of Secured
Parties, to be the agent for and representative of the Secured Parties with
respect to the Collateral and the Security Documents. Subject to Section 13.1,
without further written consent or authorization from any Secured Party, the
Administrative Agent may (a) execute any documents or instruments necessary in
connection with a Disposition of assets (including the Disposition of the equity
interest in any Subsidiary) permitted by this Agreement, (b) release any Lien
encumbering any item of Collateral that is the subject of such Disposition of
assets or with respect to which Majority Lenders (or such other Lenders as may
be required to give such consent under Section 13.1) have otherwise consented,
or (c) release any Guarantor from the Guarantee as to any Guarantor that is the
subject of such Disposition of assets or with respect to which Majority Lenders
(or such other Lenders as may be required to give such consent under
Section 13.1) have otherwise consented. To the extent any Collateral is Disposed
of as expressly permitted by Section 10.4 to any Person other than a Credit
Party, such Collateral shall be sold free and clear of the Liens created by the
Credit Documents, and, if requested by the Administrative Agent, upon the
certification by the Borrower that such Disposition is permitted by this
Agreement, the Administrative Agent shall be authorized to take any actions
deemed appropriate in order to effect the foregoing.
12.12Right to Realize on Collateral and Enforce Guarantee. Anything contained in
any of the Credit Documents to the contrary notwithstanding, the Borrower, the
Administrative Agent and each Secured Party hereby agree that (a) no Secured
Party shall have any right individually to realize upon any of the Collateral or
to enforce the Guarantee; it being understood and agreed that all powers, rights
and




130



--------------------------------------------------------------------------------





remedies hereunder may be exercised solely by the Administrative Agent, on
behalf of the Secured Parties in accordance with the terms hereof and all
powers, rights and remedies under the Security Documents may be exercised solely
by the Administrative Agent, and (b) in the event of a foreclosure by the
Administrative Agent on any of the Collateral pursuant to a public or private
sale or other disposition, the Administrative Agent or any Lender may be the
purchaser or licensor of any or all of such Collateral at any such sale or other
disposition and the Administrative Agent, as agent for and representative of the
Secured Parties (but not any Lender or Lenders in its or their respective
individual capacities unless Majority Lenders shall otherwise agree in writing)
shall be entitled, for the purpose of bidding and making settlement or payment
of the purchase price for all or any portion of the Collateral sold at any such
public sale, to use and apply any of the Obligations as a credit on account of
the purchase price for any collateral payable by the Administrative Agent at
such sale or other disposition.


12.13Administrative Agent May File Proofs of Claim. In case of the pendency of
any receivership, insolvency, liquidation, bankruptcy, reorganization,
arrangement, adjustment, composition or other judicial proceeding, constituting
an Event of Default under Section 11.5, the Administrative Agent (irrespective
of whether the principal of any Loan shall then be due and payable as herein
expressed or by declaration or otherwise and irrespective of whether the
Administrative Agent shall have made any demand on the Borrower) shall be
entitled and empowered, by intervention in such proceeding or otherwise:


(a)to file and prove a claim for the whole amount of the principal and interest
owing and unpaid in respect of the Loans and all other Indebtedness that are
owing and unpaid and to file such other documents as may be necessary or
advisable in order to have the claims of the Lenders and the Administrative
Agent (including any claim for the reasonable compensation, expenses,
disbursements and advances of the Lenders and the Administrative Agent and their
respective agents and counsel, to the extent due under Section 13.5) allowed in
such judicial proceeding; and
(b)to collect and receive any monies or other property payable or deliverable on
any such claims and to distribute the same;
and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Lender to make such payments to the Administrative Agent and, in the event
that the Administrative Agent shall consent to the making of such payments
directly to the Lenders, to pay to the Administrative Agent any amount due for
the reasonable compensation, expenses, disbursements and advances of the
Administrative Agent and its agents and counsel, to the extent due under
Section 13.5.
Nothing contained herein shall be deemed to authorize the Administrative Agent
to authorize or consent to or accept or adopt on behalf of any Lender any plan
of reorganization, arrangement, adjustment or composition affecting the
Indebtedness or the rights of any Lender or to authorize the Administrative
Agent to vote in respect of the claim of any Lender in any such proceeding.
12.14Credit Bidding. Each of the Secured Parties hereby irrevocably authorizes
the Administrative Agent, at the direction of the Majority Lenders, to credit
bid all or any portion of the Obligations (including by accepting some or all of
the Collateral in satisfaction of some or all of the Obligations pursuant to a
deed in lieu of foreclosure or otherwise) and, in such manner, purchase (either
directly or through one or more acquisition vehicles) all or any portion of the
Collateral (a) at any sale thereof conducted under the provisions of the
Bankruptcy Code, including under Sections 363, 1123 or 1129 of the Bankruptcy
Code, or any similar laws in any other jurisdictions to which a Credit Party is
subject, or (b) at any other sale, foreclosure or acceptance of collateral in
lieu of debt conducted by (or with the consent or at the direction of) the
Administrative Agent (whether by judicial action or otherwise) in accordance
with any applicable law. In connection with any such credit bid and purchase,
the Obligations




131



--------------------------------------------------------------------------------





owed to the Secured Parties shall be entitled to be, and shall be, credit bid by
the Administrative Agent at the direction of the Majority Lenders on a ratable
basis (with the Obligations with respect to contingent or unliquidated claims
receiving contingent interests in the acquired assets on a ratable basis that
shall vest upon the liquidation of such claims in an amount proportional to the
liquidated portion of the contingent claim amount used in allocating the
contingent interests) for the asset or assets so purchased (or for the equity
interests or debt instruments of the acquisition vehicle or vehicles that are
issued in connection with such purchase). In connection with any such bid, (i)
the Administrative Agent shall be authorized to form one or more acquisition
vehicles and to assign any successful credit bid to such acquisition vehicle or
vehicles, (ii) each of the Secured Parties’ ratable interests in the Obligations
which were credit bid shall be deemed without any further action under this
Agreement to be assigned to such vehicle or vehicles for the purpose of closing
such sale, (iii) the Administrative Agent shall be authorized to adopt documents
providing for the governance of the acquisition vehicle or vehicles (provided
that any actions by the Administrative Agent with respect to such acquisition
vehicle or vehicles, including any disposition of the assets or equity interests
thereof, shall be governed, directly or indirectly, by, and the governing
documents shall provide for, control by the vote of the Majority Lenders or
their permitted assignees under the terms of this Agreement or the governing
documents of the applicable acquisition vehicle or vehicles, as the case may be,
irrespective of the termination of this Agreement and without giving effect to
the limitations on actions by the Majority Lenders contained in Section 13.1 of
this Agreement), (iv) the Administrative Agent on behalf of such acquisition
vehicle or vehicles shall be authorized to issue to each of the Secured Parties,
ratably on account of the relevant Obligations which were credit bid, interests,
whether as equity, partnership interests, limited partnership interests or
membership interests, in any such acquisition vehicle and/or debt instruments
issued by such acquisition vehicle, all without the need for any Secured Party
or acquisition vehicle to take any further action, and (v) to the extent that
the Obligations that are assigned to an acquisition vehicle are not used to
acquire Collateral for any reason (as a result of another bid being higher or
better, because the amount of the Obligations assigned to the acquisition
vehicle exceeds the amount of the Obligations credit bid by the acquisition
vehicle or otherwise), such Obligations shall automatically be reassigned to the
Secured Parties pro rata with their original interest in such Obligations and
the equity interests and/or debt instruments issued by any acquisition vehicle
on account of such Obligations shall automatically be cancelled, without the
need for any Secured Party or any acquisition vehicle to take any further
action. Notwithstanding that the ratable portion of the Obligations of each
Secured Party are deemed assigned to the acquisition vehicle or vehicles as set
forth in clause (ii) above, each Secured Party shall execute such documents and
provide such information regarding the Secured Party (and/or any designee of the
Secured Party which will receive interests in or debt instruments issued by such
acquisition vehicle) as the Administrative Agent may reasonably request in
connection with the formation of any acquisition vehicle, the formulation or
submission of any credit bid or the consummation of the transactions
contemplated by such credit bid.
SECTION 13.Miscellaneous
13.1Amendments, Waivers and Releases. Except as expressly set forth in this
Agreement, including Section 2.18(b) and Section 2.18(c), neither this Agreement
nor any other Credit Document, nor any terms hereof or thereof, may be amended,
supplemented or modified except in accordance with the provisions of this
Section 13.1. The Majority Lenders may, or, with the written consent of the
Majority Lenders, the Administrative Agent shall, from time to time, (a) enter
into with the relevant Credit Party or Credit Parties written amendments,
supplements or modifications hereto and to the other Credit Documents for the
purpose of adding any provisions to this Agreement or the other Credit Documents
or changing in any manner the rights of the Lenders or of the Credit Parties
hereunder or thereunder or (b) waive in writing, on such terms and conditions as
the Majority Lenders or the Administrative Agent, as the case may be, may
specify in such instrument, any of the requirements of this Agreement or the
other Credit Documents or any Default or Event of Default and its consequences;
provided, however, that each such waiver and each such amendment, supplement or
modification shall be effective only in the specific instance and for the




132



--------------------------------------------------------------------------------





specific purpose for which given; provided, further, that no such waiver and no
such amendment, supplement or modification shall (i) forgive or reduce any
portion of any Loan or reduce the stated rate (it being understood that only the
consent of the Majority Lenders shall be necessary to waive any obligation of
the Borrower to pay interest at the Default Rate or amend Section 2.8(e)), or
forgive any portion, or extend the date for the payment, of any interest or fee
payable hereunder (other than as a result of waiving the applicability of any
post-default increase in interest rates), or extend the final expiration date of
any Lender’s Commitment (provided that any Lender, upon the request of the
Borrower, may extend the final expiration date of its Commitment without the
consent of any other Lender, including the Majority Lenders) or extend the final
expiration date of any Letter of Credit beyond the L/C Maturity Date unless
arrangements which are reasonably satisfactory to the Letter of Credit Issuer to
Cash Collateralize (or satisfactory to the Letter of Credit Issuer in its sole
discretion to otherwise backstop) such Letter of Credit have been made
(provided, that no Lenders shall be obligated to fund participations in respect
of any Letter of Credit after the Termination Date), or increase the amount of
the Commitment of any Lender (provided that, any Lender, upon the request of the
Borrower, may increase the amount of its Commitment without the consent of any
other Lender, including the Majority Lenders), or make any Loan, interest, fee
or other amount payable in any currency other than Dollars, in each case without
the written consent of each Lender directly and adversely affected thereby, or
(ii) amend, modify or waive any provision of this Section 13.1, or amend or
modify any of the provisions of Section 13.8(a) to the extent it would alter the
ratable allocation of payments thereunder, or reduce the percentages specified
in the definitions of the terms “Majority Lenders” or “Required Lenders”,
consent to the assignment or transfer by the Borrower of its rights and
obligations under any Credit Document to which it is a party (except as
permitted pursuant to Section 10.3) or alter the order of application set forth
in Section 11.11 or modify any definition used in such final paragraph if the
effect thereof would be to alter the order of payment specified therein, in each
case without the written consent of each Lender, or (iii) amend, modify or waive
any provision of Section 12 without the written consent of the then-current
Administrative Agent, as applicable, or any other former Administrative Agent to
whom Section 12 then applies in a manner that directly and adversely affects
such Person, or (iv) amend, modify or waive any provision of Section 3 with
respect to the Letter of Credit without the written consent of the Letter of
Credit Issuer to whom Section 3 then applies in a manner that directly and
adversely affects such Person, or (v) amend, modify or waive any provisions
hereof relating to Swingline Loans without the written consent of the Swingline
Lender, or (vi) release all or substantially all of the Guarantors under the
Guarantee (except as expressly permitted by the Guarantee or this Agreement)
without the prior written consent of each Lender, or (vii) release all or
substantially all of the Collateral under the Security Documents (except as
expressly permitted by the Security Documents or this Agreement) without the
prior written consent of each Lender, or (viii) amend Section 2.9 so as to
permit Interest Period intervals greater than six months without regard to
availability to Lenders, without the written consent of each Lender directly and
adversely affected thereby, or (ix) increase the Borrowing Base without the
written consent of each of the Lenders (other than any Defaulting Lenders,
except to the extent any such Defaulting Lender is increasing its Commitment
with respect to such Borrowing Base increase), decrease or maintain the
Borrowing Base without the written consent of the Required Lenders or otherwise
modify Section 2.14(b), (c), (d) or (e) if such modification would have the
effect of increasing the Borrowing Base without the written consent of each of
the Lenders (other than any Defaulting Lenders, except to the extent any such
Defaulting Lender is increasing its Commitment with respect to such Borrowing
Base increase); provided that a Scheduled Redetermination may be postponed by
the Required Lenders, or (x) affect the rights or duties of, or any fees or
other amounts payable to the Administrative Agent under this Agreement or any
other Credit Document without the prior written consent of the Administrative
Agent, or (xi) amend, modify or change in any manner any term or condition in
Section 13.17 or Section 13.22 without the prior written consent of each Lender;
provided, further, that any provision of this Agreement or any other Credit
Document may be amended by an agreement in writing entered into by the Borrower
and the Administrative Agent to cure any ambiguity, omission, defect or
inconsistency so long as, in each case, the Lenders shall have received at least
five Business Days’ prior written notice thereof and the Administrative Agent
shall not have received, within five Business Days of the date of such notice to
the Lenders, a written notice from




133



--------------------------------------------------------------------------------





the Majority Lenders stating that the Majority Lenders object to such amendment.
Any such waiver and any such amendment, supplement or modification shall apply
equally to each of the affected Lenders and shall be binding upon the Borrower,
such Lenders, the Administrative Agent and all future holders of the affected
Loans. In the case of any waiver, the Borrower, the Lenders and the
Administrative Agent shall be restored to their former positions and rights
hereunder and under the other Credit Documents, and any Default or Event of
Default waived shall be deemed to be cured and not continuing; it being
understood that no such waiver shall extend to any subsequent or other Default
or Event of Default or impair any right consequent thereon. In connection with
the foregoing provisions, the Administrative Agent may, but shall have no
obligations to, with the concurrence of any Lender, execute amendments,
modifications, waivers or consents on behalf of such Lender.
13.2Notices. Unless otherwise expressly provided herein, all notices and other
communications provided for hereunder or under any other Credit Document shall
be in writing (including by facsimile transmission or electronic mail). All such
written notices shall be mailed, faxed or delivered to the applicable address,
facsimile number or electronic mail address, and all notices and other
communications expressly permitted hereunder to be given by telephone shall be
made to the applicable telephone number, as follows:
(a)if to the Borrower, the Administrative Agent, the Swingline Lender or the
Letter of Credit Issuer, to the address, facsimile number, electronic mail
address or telephone number specified for such Person on Schedule 13.2 or to
such other address, facsimile number, electronic mail address or telephone
number as shall be designated by such party in a notice to the other parties;
and
(b)if to any other Lender, to the address, facsimile number, electronic mail
address or telephone number specified in its Administrative Questionnaire or to
such other address, facsimile number, electronic mail address or telephone
number as shall be designated by such party in a notice to the Borrower, the
Administrative Agent, the Swingline Lender and the Letter of Credit Issuer.
All such notices and other communications shall be deemed to be given or made
upon the earlier to occur of (i) actual receipt by the relevant party hereto and
(ii) (A) if delivered by hand or by courier, when signed for by or on behalf of
the relevant party hereto; (B) if delivered by mail, three Business Days after
deposit in the mails, postage prepaid; (C) if delivered by facsimile, when sent
and a confirmation has been received by the sending party; and (D) if delivered
by electronic mail, when delivered; provided that notices and other
communications to the Administrative Agent or the Lenders pursuant to Sections
2.3, 2.6, 2.9, 4.2 and 5.1 shall not be effective until received.
13.3No Waiver; Cumulative Remedies. No failure to exercise and no delay in
exercising, on the part of the Administrative Agent or any Lender, any right,
remedy, power or privilege hereunder or under the other Credit Documents shall
operate as a waiver thereof, nor shall any single or partial exercise of any
right, remedy, power or privilege hereunder preclude any other or further
exercise thereof or the exercise of any other right, remedy, power or privilege.
The rights, remedies, powers and privileges herein provided are cumulative and
not exclusive of any rights, remedies, powers and privileges provided by
Requirements of Law.
13.4Survival of Representations and Warranties. All representations and
warranties made hereunder, in the other Credit Documents and in any document,
certificate or statement delivered pursuant hereto or in connection herewith
shall survive the execution and delivery of this Agreement and the making of the
Loans hereunder.
13.5Payment of Expenses; Indemnification. The Borrower agrees (a) to pay or
reimburse the Administrative Agent and the Joint Lead Arrangers for all of their
reasonable and documented out-of-




134



--------------------------------------------------------------------------------





pocket costs and expenses incurred in connection with the preparation and
execution and administration and delivery of, and any amendment, waiver,
supplement or modification to, this Agreement and the other Credit Documents and
any other documents prepared in connection herewith or therewith, and the
consummation and administration of the transactions contemplated hereby and
thereby, including the reasonable fees, disbursements and other charges of
Vinson & Elkins L.L.P., in its capacity as counsel to the Administrative Agent,
and one outside counsel in each appropriate local jurisdiction, (b) to pay or
reimburse the Administrative Agent and the Joint Lead Arrangers for all of their
reasonable and documented out-of-pocket costs and expenses incurred in
connection with the enforcement or preservation of any rights under this
Agreement, the other Credit Documents and any such other documents, including
the reasonable fees, disbursements and other charges of one counsel to the
Administrative Agent, (c) to pay, indemnify, and hold harmless each Lender, the
Letter of Credit Issuer and the Administrative Agent from, any and all recording
and filing fees and (d) to pay, indemnify, and hold harmless each Lender, the
Letter of Credit Issuer, the Joint Lead Arrangers and the Administrative Agent
and their respective Related Parties from and against any and all other
liabilities, obligations, losses, damages, penalties, claims, demands, actions,
judgments, suits, costs, expenses or disbursements of any kind or nature
whatsoever, whether or not such proceedings are brought by the Borrower, any of
its Related Parties or any other third Person, including reasonable and
documented fees, disbursements and other charges of one outside counsel for all
such Persons, taken as a whole, and, if necessary, by a single firm of local
counsel in each appropriate jurisdiction for all such Persons, taken as a whole
(unless representation of all such Persons in such matter by a single counsel
would be inappropriate due to the existence of an actual or reasonably perceived
conflict of interest in which case each such affected Person may, with the
Borrower’s consent (not to be unreasonably withheld or delayed), retain its own
counsel and the Borrower shall be required to reimburse such Persons for the
reasonable and documented out-of-pocket legal fees and expenses of such
additional counsel), with respect to the execution, delivery, enforcement,
performance and administration of this Agreement, the other Credit Documents and
any such other documents and any transaction contemplated hereby, including,
without limitation, any of the foregoing relating (i) to the violation of,
noncompliance with or liability under, any Environmental Law (other than by such
indemnified person or any of its Related Parties (other than any trustee or
advisor)) or (ii) to any actual or alleged presence, Release or threatened
Release of, or exposure to, Hazardous Materials, in each case of (i) and (ii)
involving or attributable to the operations of the Borrower, any of its
Subsidiaries or any of the Oil and Gas Properties (all the foregoing in this
clause (d), collectively, the “Indemnified Liabilities”); provided that the
Borrower shall have no obligation under this clause (d) to the Administrative
Agent or any Lender or any of their respective Related Parties with respect to
Indemnified Liabilities to the extent it has been determined by a final
non-appealable judgment of a court of competent jurisdiction to have resulted
from (i) the gross negligence, bad faith or willful misconduct of the party to
be indemnified or any of its Related Parties (IT BEING THE INTENTION OF THE
PARTIES HERETO THAT EACH LENDER, THE LETTER OF CREDIT ISSUER AND THE
ADMINISTRATIVE AGENT AND THEIR RESPECTIVE RELATED PARTIES SHALL, IN ALL CASES,
BE INDEMNIFIED FOR ITS ORDINARY COMPARATIVE, CONTRIBUTORY OR SOLE NEGLIGENCE),
(ii) any material breach of any Credit Document by the party to be indemnified
or any of its Related Parties or (iii) disputes, claims, demands, actions,
judgments or suits not arising from any act or omission by the Borrower or its
Affiliates, brought by an indemnified Person against any other indemnified
Person (other than disputes, claims, demands, actions, judgments or suits
involving claims against the Joint Lead Arrangers or the Administrative Agent in
their capacity as such). NO PERSON ENTITLED TO INDEMNIFICATION UNDER CLAUSE (d)
OF THIS SECTION 13.5 SHALL BE LIABLE FOR ANY DAMAGES ARISING FROM THE USE BY
UNINTENDED RECIPIENTS OF ANY INFORMATION OR OTHER MATERIALS DISTRIBUTED BY IT
THROUGH TELECOMMUNICATIONS, ELECTRONIC OR OTHER INFORMATION TRANSMISSION SYSTEMS
IN CONNECTION WITH THIS AGREEMENT OR THE OTHER CREDIT DOCUMENTS OR THE
TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY. THE TELECOMMUNICATIONS, ELECTRONIC
OR OTHER INFORMATION TRANSMISSION SYSTEMS USED BY THE ADMINISTRATIVE AGENT IS
PROVIDED “AS IS” AND “AS AVAILABLE.” NONE OF THE ADMINISTRATIVE AGENT OR




135



--------------------------------------------------------------------------------





ANY OF ITS RELATED PARTIES WARRANT THE ADEQUACY OF SUCH TELECOMMUNICATIONS,
ELECTRONIC OR OTHER INFORMATION TRANSMISSION SYSTEMS AND EXPRESSLY DISCLAIM
LIABILITY FOR ERRORS OR OMISSIONS IN THE COMMUNICATIONS. NO WARRANTY OF ANY
KIND, EXPRESS, IMPLIED OR STATUTORY, INCLUDING ANY WARRANTY OF MERCHANTABILITY,
FITNESS FOR A PARTICULAR PURPOSE, NON-INFRINGEMENT OF THIRD-PARTY RIGHTS OR
FREEDOM FROM VIRUSES OR OTHER CODE DEFECTS, IS MADE BY ADMINISTRATIVE AGENT OR
ANY OF ITS RELATED PARTIES IN CONNECTION WITH ANY COMMUNICATIONS OR ANY
TELECOMMUNICATIONS, ELECTRONIC OR OTHER INFORMATION TRANSMISSION SYSTEMS. No
Person entitled to indemnification under clause (d) of this Section 13.5, nor
the Borrower or any of its Subsidiaries, shall have any liability for any
special, punitive, indirect, exemplary or consequential damages (including any
loss of profits, business or anticipated savings) relating to this Agreement or
any other Credit Document or arising out of its activities in connection
herewith or therewith (whether before or after the Closing Date); provided that
the foregoing shall not negate the Borrower’s obligations with respect to
Indemnified Liabilities. All amounts payable under this Section 13.5 shall be
paid within 10 Business Days after written demand therefor. The agreements in
this Section 13.5 shall survive repayment of the Loans and all other amounts
payable hereunder. This Section 13.5 shall not apply with respect to any claims
for Taxes other than any Taxes that represent losses, claims or damages arising
from any non-Tax claim.
13.6Successors and Assigns; Participations and Assignments.
(a)The provisions of this Agreement shall be binding upon and inure to the
benefit of the parties hereto and their respective successors and assigns
permitted hereby (including any Affiliate of the Letter of Credit Issuer that
issues any Letter of Credit), except that (i) except as expressly permitted by
Section 10.3, the Borrower may not assign or otherwise transfer any of its
rights or obligations hereunder without the prior written consent of the
Administrative Agent and each Lender (and any attempted assignment or transfer
by the Borrower without such consent shall be null and void) and (ii) no Lender
may assign or otherwise transfer its rights or obligations hereunder except in
accordance with this Section 13.6. Nothing in this Agreement, expressed or
implied, shall be construed to confer upon any Person (other than the parties
hereto, their respective successors and assigns permitted hereby (including any
Affiliate of the Letter of Credit Issuer that issues any Letter of Credit),
Participants (to the extent provided in clause (c) of this Section 13.6) and, to
the extent expressly contemplated hereby, the Related Parties of each of the
Administrative Agent, the Letter of Credit Issuer and the Lenders and each other
Person entitled to indemnification under Section 13.5) any legal or equitable
right, remedy or claim under or by reason of this Agreement.
(b)(i)    Subject to the conditions set forth in clause (b)(ii) below, any
Lender may at any time assign to one or more assignees (other than a Defaulting
Lender, an Affiliate of a Defaulting Lender, the Borrower, any Subsidiary of the
Borrower, an Industry Competitor or any natural person) all or a portion of its
rights and obligations under this Agreement (including all or a portion of its
Commitments and the Loans (including participations in L/C Obligations or
Swingline Loans) at the time owing to it) with the prior written consent (such
consent not be unreasonably withheld or delayed; it being understood that the
Borrower shall have the right to withhold or delay its consent to any assignment
solely if, in order for such assignment to comply with applicable Requirements
of Law, the Borrower would be required to obtain the consent of, or make any
filing or registration with, any Governmental Authority) of:
(A)the Borrower; provided that no consent of the Borrower shall be required for
(x) an assignment if an Event of Default under Section 11.1 or Section 11.5 has
occurred and is continuing and (y) any assignment to a Lender, an Affiliate of a
Lender or an Approved Fund; and






136



--------------------------------------------------------------------------------





(B)the Administrative Agent, the Swingline Lender and the Letter of Credit
Issuer (in each case, not to be unreasonably withheld or delayed).
(ii)Assignments shall be subject to the following additional conditions:
(A)except in the case of an assignment to a Lender, an Affiliate of a Lender or
an Approved Fund or an assignment of the entire remaining amount of the
assigning Lender’s Commitment or Loans, the amount of the Commitment or Loans of
the assigning Lender subject to each such assignment (determined as of the date
the Assignment and Acceptance with respect to such assignment is delivered to
the Administrative Agent) shall not be less than $5,000,000 and increments of
$1,000,000 in excess thereof, unless each of the Borrower, the Letter of Credit
Issuer and the Administrative Agent otherwise consents (which consents shall not
be unreasonably withheld or delayed); provided that no such consent of the
Borrower shall be required if an Event of Default under Section 11.1 or
Section 11.5 has occurred and is continuing; provided, further, that
contemporaneous assignments to a single assignee made by Affiliates of Lenders
and related Approved Funds shall be aggregated for purposes of meeting the
minimum assignment amount requirements stated above;
(B)each partial assignment shall be made as an assignment of a proportionate
part of all the assigning Lender’s rights and obligations under this Agreement;
(C)the parties to each assignment shall execute and deliver to the
Administrative Agent an Assignment and Acceptance, together with a processing
and recordation fee in the amount of $3,500; provided that the Administrative
Agent may, in its sole discretion, elect to waive such processing and
recordation fee in the case of any assignment; and
(D)the assignee, if it shall not be a Lender, shall deliver to the
Administrative Agent an Administrative Questionnaire.
(iii)Subject to acceptance and recording thereof pursuant to clause (b)(iv) of
this Section 13.6, from and after the effective date specified in each
Assignment and Acceptance, the assignee thereunder shall be a party hereto and,
to the extent of the interest assigned by such Assignment and Acceptance, have
the rights and obligations of a Lender under this Agreement, and the assigning
Lender thereunder shall, to the extent of the interest assigned by such
Assignment and Acceptance, be released from its obligations under this Agreement
(and, in the case of an Assignment and Acceptance covering all of the assigning
Lender’s rights and obligations under this Agreement, such Lender shall cease to
be a party hereto but shall continue to be entitled to the benefits of
Sections 2.10, 2.11, 3.5, 5.4 and 13.5). Any assignment or transfer by a Lender
of rights or obligations under this Agreement that does not comply with this
Section 13.6 shall be treated for purposes of this Agreement as a sale by such
Lender of a participation in such rights and obligations in accordance with
clause (c) of this Section 13.6.
(iv)The Administrative Agent, acting for this purpose as a non-fiduciary agent
of the Borrower, shall maintain at the Administrative Agent’s Office a copy of
each Assignment and Acceptance delivered to it and a register for the
recordation of the names and addresses of the Lenders, and the Commitments of,
and principal amount (and stated interest amounts) of the Loans and L/C
Obligations and any payment made by the Letter of Credit Issuer under any Letter
of Credit owing to, each Lender pursuant to the terms hereof from time to time
(the “Register”). Further, the Register shall contain the name and address of
the Administrative Agent and the lending office through which each such Person
acts under this Agreement. The entries in the Register shall be conclusive, and
the Borrower, the Administrative Agent, the Letter of Credit Issuer and the
Lenders shall treat each Person whose name is recorded in the Register pursuant
to the terms hereof as a Lender hereunder for all purposes of this Agreement,
notwithstanding notice to the contrary. The Register shall be available for
inspection by the Borrower, the Letter of Credit




137



--------------------------------------------------------------------------------





Issuer, the Swingline Lender and, solely with respect to itself, each other
Lender, at any reasonable time and from time to time upon reasonable prior
notice.
(v)Upon its receipt of a duly completed Assignment and Acceptance executed by an
assigning Lender and an assignee, the assignee’s completed Administrative
Questionnaire (unless the assignee shall already be a Lender hereunder), the
processing and recordation fee referred to in clause (b) of this Section 13.6
(unless waived) and any written consent to such assignment required by
clause (b) of this Section 13.6, the Administrative Agent shall accept such
Assignment and Acceptance and record the information contained therein in the
Register.
(c)(i)    Any Lender may, without the consent of the Borrower, the
Administrative Agent, any Swingline Lender or the Letter of Credit Issuer, sell
participations to one or more banks or other entities other than the Borrower,
any Subsidiary of the Borrower, any natural person or any Industry Competitor
(each, a “Participant”) in all or a portion of such Lender’s rights and
obligations under this Agreement (including all or a portion of its Commitments
and the Loans owing to it); provided that (A) such Lender’s obligations under
this Agreement shall remain unchanged, (B) such Lender shall remain solely
responsible to the other parties hereto for the performance of such obligations
and (C) the Borrower, the Administrative Agent, the Letter of Credit Issuer and
the other Lenders shall continue to deal solely and directly with such Lender in
connection with such Lender’s rights and obligations under this Agreement. Any
agreement or instrument pursuant to which a Lender sells such a participation
shall provide that such Lender shall retain the sole right to enforce this
Agreement and to approve any amendment, modification or waiver of any provision
of this Agreement or any other Credit Document; provided that such agreement or
instrument may provide that such Lender will not, without the consent of the
Participant, agree to any amendment, modification or waiver described in clauses
(i) or (ii) of the proviso to Section 13.1 that affects such Participant,
provided that the Participant shall have no right to consent to any modification
to the percentages specified in the definitions of the terms “Majority Lenders”
or “Required Lenders”. Subject to this Section 13.6(c)(ii), the Borrower agrees
that each Participant shall be entitled to the benefits of Sections 2.10, 2.11,
3.5 and 5.4 to the same extent as if it were a Lender (subject to the
limitations and requirements of those Sections as though it were a Lender and
had acquired its interest by assignment pursuant to Section 13.6(b), including
the requirements of Section 5.4(e) (it being understood that the documentation
required under Section 5.4(e) shall be delivered to the participating Lender)).
To the extent permitted by Requirements of Law, each Participant also shall be
entitled to the benefits of Section 13.8(b) as though it were a Lender; provided
such Participant agrees to be subject to Section 13.8(a) as though it were a
Lender.
(ii)A Participant shall not be entitled to receive any greater payment under
Section 2.10, 2.11, 3.5 or 5.4 than the applicable Lender would have been
entitled to receive with respect to the participation sold to such Participant,
unless the sale of the participation to such Participant is made with the
Borrower’s prior written consent (which consent shall not be unreasonably
withheld) or the entitlement to receive a greater payment results from a change
in a Requirement of Law that occurs after the Participant acquired the
applicable participation; provided that the Participant shall be subject to the
provisions in Section 2.12 as if it were an assignee under clauses (a) and (b)
of this Section 13.6. Each Lender that sells a participation shall, acting
solely for this purpose as a non-fiduciary agent of the Borrower, maintain a
register on which it enters the name and address of each participant and the
principal amounts (and related interest amounts) of each participant’s interest
in the Loans or other obligations under this Agreement (the “Participant
Register”). The entries in the Participant Register shall be conclusive, absent
manifest error, and such Lender shall treat each Person whose name is recorded
in the Participant Register as the owner of such participation for all purposes
of this Agreement notwithstanding any notice to the contrary. No Lender shall
have any obligation to disclose all or any portion of the Participant Register
to any Person (including the identity of any Participant or any information
relating to a Participant’s interest in any commitments, loans, letters of
credit or its other obligations under any Credit Document) except to




138



--------------------------------------------------------------------------------





the extent that such disclosure is necessary to establish that such commitment,
loan, letter of credit or other obligation is in registered form under Section
5f.103-1(c) of the United States Treasury Regulations.
(d)Any Lender may, without the consent of the Borrower or the Administrative
Agent, at any time pledge or assign a security interest in all or any portion of
its rights under this Agreement to secure obligations of such Lender, including
any pledge or assignment to secure obligations to a Federal Reserve Bank or any
central bank having jurisdiction over such Lender, and this Section 13.6 shall
not apply to any such pledge or assignment of a security interest; provided that
no such pledge or assignment of a security interest shall release a Lender from
any of its obligations hereunder or substitute any such pledgee or assignee for
such Lender as a party hereto. In order to facilitate such pledge or assignment
or for any other reason, the Borrower hereby agrees that, upon request of any
Lender at any time and from time to time after the Borrower has made its initial
borrowing hereunder, the Borrower shall provide to such Lender, at the
Borrower’s own expense, a promissory note, substantially in the form of Exhibit
G, evidencing the Loans and Swingline Loans, respectively, owing to such Lender.
(e)Subject to Section 13.16, the Borrower authorizes each Lender to disclose to
any Participant, secured creditor of such Lender or assignee (each, a
“Transferee”) and any prospective Transferee any and all financial information
in such Lender’s possession concerning the Borrower and its Affiliates that has
been delivered to such Lender by or on behalf of the Borrower and its Affiliates
pursuant to this Agreement or that has been delivered to such Lender by or on
behalf of the Borrower and its Affiliates in connection with such Lender’s
credit evaluation of the Borrower and its Affiliates prior to becoming a party
to this Agreement.
(f)The words “execution,” “signed,” “signature,” and words of like import in any
Assignment and Acceptance shall be deemed to include electronic signatures or
the keeping of records in electronic form, each of which shall be of the same
legal effect, validity or enforceability as a manually executed signature or the
use of a paper-based recordkeeping system, as the case may be, to the extent and
as provided for in any applicable law, including the Federal Electronic
Signatures in Global and National Commerce Act, the New York State Electronic
Signatures and Records Act, or any other similar state laws based on the Uniform
Electronic Transactions Act.
13.7Replacements of Lenders under Certain Circumstances.
(a)With the consent of the Administrative Agent, not to be unreasonably
withheld, the Borrower shall be permitted to replace any Lender that
(i) requests reimbursement for amounts owing pursuant to Section 2.10, 3.5 or
5.4, (ii) is affected in the manner described in Section 2.10(a)(ii) and as a
result thereof any of the actions described in such Section is required to be
taken or (iii) becomes a Defaulting Lender, with a replacement bank, lending
institution or other financial institution; provided that (A) such replacement
does not conflict with any Requirement of Law, (B) no Event of Default under
Section 11.1 or 11.5 shall have occurred and be continuing at the time of such
replacement, (C) the replacement bank or institution shall purchase, at par, all
Loans and the Borrower shall pay all other amounts (other than any disputed
amounts), pursuant to Section 2.10, 3.5 or 5.4, as the case may be, owing to
such replaced Lender prior to the date of replacement, (D) the replacement bank
or institution, if not already a Lender, and the terms and conditions of such
replacement, shall be reasonably satisfactory to the Administrative Agent (and
if a Commitment is being assigned, the Letter of Credit Issuer), (E) the
replaced Lender shall be obligated to make such replacement in accordance with
the provisions of Section 13.6(b) (provided that the Borrower shall be obligated
to pay the registration and processing fee referred to therein) and (F) any such
replacement shall not be deemed to be a waiver of any rights that the Borrower,
the Administrative Agent or any other Lender shall have against the replaced
Lender.






139



--------------------------------------------------------------------------------





(b)If any Lender (such Lender, a “Non-Consenting Lender”) (i) has failed to
consent to a proposed amendment, waiver, discharge or termination that pursuant
to the terms of Section 13.1 requires the consent of all of the Lenders affected
or the Required Lenders and with respect to which the Majority Lenders shall
have granted their consent, (ii) does not approve a proposed increase of the
Borrowing Base with respect to which the Required Lenders shall have approved
such proposed increase, or (iii) does not agree to increase its Commitment
pursuant to Section 2.16 to the prior maximum level of its Commitment before
giving effect to any mandatory reduction in its Commitment pursuant to Section
4.3(c) (but after giving effect to any Assignment and Assumption occurring after
such reduction), then provided that no Event of Default then exists, the
Borrower shall have the right (unless such Non-Consenting Lender grants such
consent), with the consent of the Administrative Agent, not to be unreasonably
withheld, to replace such Non-Consenting Lender by requiring such Non-Consenting
Lender to assign its Loans and its Commitments hereunder to one or more
assignees reasonably acceptable to the Administrative Agent (and if a Commitment
is being assigned, the Letter of Credit Issuer); provided that: (A) all
Obligations of the Borrower owing to such Non-Consenting Lender being replaced
(other than principal and interest) shall be paid in full to such Non-Consenting
Lender concurrently with such assignment, and (B) the replacement Lender shall
purchase the foregoing by paying to such Non-Consenting Lender a price equal to
the principal amount thereof plus accrued and unpaid interest thereon. In
connection with any such assignment, the Borrower, Administrative Agent, such
Non-Consenting Lender and the replacement Lender shall otherwise comply with
Section 13.6.
(c)Notwithstanding anything herein to the contrary, each party hereto agrees
that any assignment pursuant to the terms of this Section 13.7 may be effected
pursuant to an Assignment and Acceptance executed by the Borrower, the
Administrative Agent and the assignee and that the Lender making such assignment
need not be a party thereto.
13.8Adjustments; Set-off.
(a)If any Lender (a “Benefited Lender”) shall at any time receive any payment in
respect of any principal of or interest on all or part of the Loans made by it,
or the participations in L/C Obligations held by it, or receive any collateral
in respect thereof (whether voluntarily or involuntarily, by set-off, pursuant
to events or proceedings of the nature referred to in Section 11.5, or
otherwise), in a greater proportion than any such payment to or collateral
received by any other Lender, if any, in respect of such other Lender’s Loans,
or interest thereon, such benefited Lender shall (i) notify the Administrative
Agent of such fact, and (ii) purchase for cash at face value from the other
Lenders a participating interest in such portion of each such other Lender’s
Loans, or shall provide such other Lenders with the benefits of any such
collateral, or the proceeds thereof, as shall be necessary to cause such
benefited Lender to share the excess payment or benefits of such collateral or
proceeds ratably in accordance with the aggregate principal of and accrued
interest on their respective Loans and other amounts owing them; provided,
however, that, (A) if all or any portion of such excess payment or benefits is
thereafter recovered from such benefited Lender, such purchase shall be
rescinded, and the purchase price and benefits returned, to the extent of such
recovery, but without interest and (B) the provisions of this paragraph shall
not be construed to apply to (1) any payment made by the Borrower or any other
Credit Party pursuant to and in accordance with the express terms of this
Agreement and the other Credit Documents, (2) any payment obtained by a Lender
as consideration for the assignment of or sale of a participation in any of its
Loans, Commitments or participations in Drawings to any assignee or participant
or (3) any disproportionate payment obtained by a Lender as a result of the
extension by Lenders of the maturity date or expiration date of some but not all
Loans or Commitments or any increase in the Applicable Margin in respect of
Loans or Commitments of Lenders that have consented to any such extension. Each
Credit Party consents to the foregoing and agrees, to the extent it may
effectively do so under Requirements of Law, that any Lender acquiring a
participation pursuant to the foregoing arrangements may exercise against such
Credit Party rights of set-off and




140



--------------------------------------------------------------------------------





counterclaim with respect to such participation as fully as if such Lender were
a direct creditor of such Credit Party in the amount of such participation.
(b)After the occurrence and during the continuance of an Event of Default, in
addition to any rights and remedies of the Lenders provided by Requirements of
Law, each Lender shall have the right, without prior notice to the Borrower, any
such notice being expressly waived by the Borrower to the extent permitted by
applicable Requirements of Law, upon any amount becoming due and payable by the
Borrower hereunder or under any Credit Document (whether at the stated maturity,
by acceleration or otherwise) to set-off and appropriate and apply against such
amount any and all deposits (general or special, time or demand, provisional or
final), in any currency, and any other credits, indebtedness or claims, in any
currency, in each case whether direct or indirect, absolute or contingent,
matured or unmatured, at any time held or owing by such Lender or any branch or
agency thereof to or for the credit or the account of the Borrower. Each Lender
agrees promptly to notify the Borrower (and the Credit Parties, if applicable)
and the Administrative Agent after any such set-off and application made by such
Lender; provided that the failure to give such notice shall not affect the
validity of such set-off and application.
13.9Counterparts. This Agreement may be executed by one or more of the parties
to this Agreement on any number of separate counterparts (including by facsimile
or other electronic transmission, i.e. a “pdf” or a “tif”), and all of said
counterparts taken together shall be deemed to constitute one and the same
instrument. A set of the copies of this Agreement signed by all the parties
shall be lodged with the Borrower and the Administrative Agent.
13.10Severability. Any provision of this Agreement that is prohibited or
unenforceable in any jurisdiction shall, as to such jurisdiction, be ineffective
to the extent of such prohibition or unenforceability without invalidating the
remaining provisions hereof, and any such prohibition or unenforceability in any
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.
13.11Integration. This Agreement and the other Credit Documents represent the
agreement of the Borrower, the Guarantors, the Administrative Agent and the
Lenders with respect to the subject matter hereof and thereof, and there are no
promises, undertakings, representations or warranties by the Borrower, the
Guarantors, the Administrative Agent nor any Lender relative to subject matter
hereof not expressly set forth or referred to herein or in the other Credit
Documents.
13.12Governing Law. THIS AGREEMENT AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES
HEREUNDER SHALL BE GOVERNED BY, AND CONSTRUED AND INTERPRETED IN ACCORDANCE
WITH, THE LAW OF THE STATE OF NEW YORK, WITHOUT REGARD TO ANY CHOICE OF LAW
PROVISIONS THAT WOULD REQUIRE THE APPLICATION OF THE LAW OF ANOTHER
JURISDICTION.
13.13Submission to Jurisdiction; Waivers. Each party hereto hereby irrevocably
and unconditionally:
(a)submits for itself and its property in any legal action or proceeding
relating to this Agreement and the other Credit Documents to which it is a
party, or for recognition and enforcement of any judgment in respect thereof, to
the non-exclusive general jurisdiction of the courts of the State of New York,
the courts of the United States of America for the Southern District of New York
and appellate courts from any thereof;
(b)consents that any such action or proceeding shall be brought in such courts
and waives any objection that it may now or hereafter have to the venue of any
such action or proceeding in any such court




141



--------------------------------------------------------------------------------





or that such action or proceeding was brought in an inconvenient court and
agrees not to plead or claim the same;
(c)agrees that service of process in any such action or proceeding may be
effected by mailing a copy thereof by registered or certified mail (or any
substantially similar form of mail), postage prepaid, to such Person at its
address set forth on Schedule 13.2 or at such other address of which the
Administrative Agent shall have been notified pursuant to Section 13.2;
(d)agrees that nothing herein shall affect the right to effect service of
process in any other manner permitted by Requirements of Law or shall limit the
right to sue in any other jurisdiction;
(e)waives, to the maximum extent not prohibited by law, any right it may have to
claim or recover in any legal action or proceeding referred to in this
Section 13.13 any special, exemplary, punitive or consequential damages; and
(f)agrees that a final judgment in any action or proceeding shall be conclusive
and may be enforced in other jurisdictions by suit on the judgment or in any
other manner provided by law.
13.14Acknowledgments. The Borrower hereby acknowledges that:
(a)it has been advised by counsel in the negotiation, execution and delivery of
this Agreement and the other Credit Documents;
(b)(i) the credit facilities provided for hereunder and any related arranging or
other services in connection therewith (including in connection with any
amendment, waiver or other modification hereof or of any other Credit Document)
are an arm’s-length commercial transaction between the Borrower and the other
Credit Parties, on the one hand, and the Administrative Agent and the Lenders,
on the other hand, and the Borrower and the other Credit Parties are capable of
evaluating and understanding and understand and accept the terms, risks and
conditions of the transactions contemplated hereby and by the other Credit
Documents (including any amendment, waiver or other modification hereof or
thereof); (ii) in connection with the process leading to such transaction, each
of the Administrative Agent and the Lenders is and has been acting solely as a
principal and is not the financial advisor, agent or fiduciary for any of the
Borrower, any other Credit Parties or any of their respective Affiliates, equity
holders, creditors or employees or any other Person; (iii) neither the
Administrative Agent, the Joint Bookrunners, the Joint Lead Arrangers, nor any
Lender has assumed or will assume an advisory, agency or fiduciary
responsibility in favor of the Borrower or any other Credit Party with respect
to any of the transactions contemplated hereby or the process leading thereto,
including with respect to any amendment, waiver or other modification hereof or
of any other Credit Document (irrespective of whether the Administrative Agent,
the Joint Bookrunners, the Joint Lead Arrangers or any Lender has advised or is
currently advising any of the Borrower, the other Credit Parties or their
respective Affiliates on other matters) and none of the Administrative Agent,
the Joint Bookrunners, the Joint Lead Arrangers or any Lender has any obligation
to any of the Borrower, the other Credit Parties or their respective Affiliates
with respect to the transactions contemplated hereby except those obligations
expressly set forth herein and in the other Credit Documents; (iv) the
Administrative Agent and its Affiliates and each Lender and its Affiliates may
be engaged in a broad range of transactions that involve interests that differ
from those of the Borrower and its respective Affiliates, and none of the
Administrative Agent or any Lender has any obligation to disclose any of such
interests by virtue of any advisory, agency or fiduciary relationship; and (v)
neither the Administrative Agent nor any Lender has provided and none will
provide any legal, accounting, regulatory or tax advice with respect to any of
the transactions contemplated hereby (including any amendment, waiver or other
modification hereof or of any other Credit Document) and the Borrower has
consulted its own legal, accounting, regulatory and tax advisors to the extent
it has deemed appropriate. The Borrower hereby waives and releases, to the
fullest




142



--------------------------------------------------------------------------------





extent permitted by law, any claims that it may have against the Administrative
Agent with respect to any breach or alleged breach of agency or fiduciary duty;
and
(c)no joint venture is created hereby or by the other Credit Documents or
otherwise exists by virtue of the transactions contemplated hereby among the
Lenders or among the Borrower, on the one hand, and any Lender, on the other
hand.
13.15Waivers of Jury Trial. THE BORROWER, THE ADMINISTRATIVE AGENT, THE
SWINGLINE LENDER, THE LETTER OF CREDIT ISSUER AND EACH LENDER HEREBY IRREVOCABLY
AND UNCONDITIONALLY WAIVE TRIAL BY JURY IN ANY LEGAL ACTION OR PROCEEDING
RELATING TO THIS AGREEMENT OR ANY OTHER CREDIT DOCUMENT AND FOR ANY COUNTERCLAIM
THEREIN.
13.16Confidentiality. The Administrative Agent, each other agent, the Letter of
Credit Issuer, the Swingline Lender, each other Lender and any Affiliate of a
Lender shall hold all non-public information furnished by or on behalf of the
Borrower or any of its Subsidiaries in connection with such Lender’s evaluation
of whether to become a Lender hereunder or obtained by such Lender, the
Swingline Lender, the Administrative Agent, the Letter of Credit Issuer or such
other agent pursuant to the requirements of this Agreement (“Confidential
Information”), confidential in accordance with its customary procedure for
handling confidential information of this nature and in any event may make
disclosure (a) as required or requested by any Governmental Authority,
self-regulatory agency or representative thereof or pursuant to legal process or
applicable Requirements of Law, (b) to such Lender’s, Affiliate of a Lender’s,
or the Administrative Agent’s, the Letter of Credit Issuer’s, the Swingline
Lender’s or such other agent’s attorneys, professional advisors, independent
auditors, trustees or Affiliates, in each case, who (i) need to know such
information (other than with respect to disclosures to Affiliates of the
Lenders) in connection with the administration of the Credit Documents and (ii)
are informed of the confidential nature of such information, (c) to prospective
or actual credit insurers and prospective or actual credit insurance brokers, in
each case, who are informed of the confidential nature of such information and
agree to treat such information as confidential, (d) to an investor or
prospective investor in a securitization that agrees its access to information
regarding the Credit Parties, the Loans and the Credit Documents is solely for
purposes of evaluating an investment in a securitization and who agrees to treat
such information as confidential, (e) to a trustee, collateral manager,
servicer, backup servicer, noteholder or secured party in connection with the
administration, servicing and reporting on the assets serving as collateral for
a securitization and who agrees to treat such information as confidential, and
(f) to a nationally recognized ratings agency that requires access to
information regarding the Credit Parties, the Loans and Credit Documents in
connection with ratings issued with respect to a securitization; provided that
unless specifically prohibited by applicable Requirements of Law, each Lender,
Affiliate of a Lender, the Administrative Agent, the Swingline Lender, the
Letter of Credit Issuer and each other agent shall endeavor to notify the
Borrower (without any liability for a failure to so notify the Borrower) of any
request made to such Lender, the Administrative Agent, the Swingline Lender, the
Letter of Credit Issuer or such other agent, as applicable, by any governmental,
regulatory or self-regulatory agency or representative thereof (other than any
such request in connection with an examination of the financial condition of
such Lender by such governmental agency) for disclosure of any such non-public
information prior to disclosure of such information; provided further that in no
event shall any Lender, Affiliate of a Lender, the Administrative Agent, the
Swingline Lender, the Letter of Credit Issuer or any other agent be obligated or
required to return any materials furnished by the Borrower or any Subsidiary. In
addition, each Lender, the Administrative Agent and each other agent may provide
Confidential Information to prospective Transferees or to any pledgee referred
to in Section 13.6 or to prospective direct or indirect contractual
counterparties in respect of Hedge Agreements to be entered into in connection
with Loans made hereunder as long as such Person is advised of and agrees to be
bound by the provisions of this Section 13.16 or confidentiality provisions at
least as restrictive as those set forth in this Section 13.16.






143



--------------------------------------------------------------------------------





13.17Release of Collateral and Guarantee Obligations.
(a)The Lenders hereby irrevocably agree that the Liens granted to the
Administrative Agent by the Credit Parties on any Collateral shall be
automatically released (i) in full, as set forth in clause (b) below, (ii) upon
the Disposition of such Collateral (including as part of or in connection with
any other Disposition permitted hereunder) to any Person other than another
Credit Party, to the extent such Disposition is made in compliance with the
terms of this Agreement (and the Administrative Agent may rely conclusively on a
certificate to that effect provided to it by any Credit Party upon its
reasonable request without further inquiry), (iii) to the extent such Collateral
is comprised of property leased to a Credit Party, upon termination or
expiration of such lease, (iv) if the release of such Lien is approved,
authorized or ratified in writing by the Majority Lenders (or such other
percentage of the Lenders whose consent may be required in accordance with
Section 13.1), (v) to the extent the property constituting such Collateral is
owned by any Guarantor, upon the release of such Guarantor from its obligations
under the Guarantee (in accordance with the immediately following sentence and
Section 5.13(b) of the Guarantee) or (vi) as required by the Administrative
Agent to effect any Disposition of Collateral in connection with any exercise of
remedies of the Administrative Agent pursuant to the Security Documents. Any
such release shall not in any manner discharge, affect, or impair the
Obligations or any Liens (other than those being released) upon (or obligations
(other than those being released) of the Credit Parties in respect of) all
interests retained by the Credit Parties, including the proceeds of any
Disposition, all of which shall continue to constitute part of the Collateral
except to the extent otherwise released in accordance with the provisions of the
Credit Documents. Additionally, the Lenders hereby irrevocably agree that a
Guarantor shall be released from its obligations under a Guarantee upon the
consummation of any transaction permitted hereunder, including a Disposition
permitted hereunder, as a result of which such Guarantor ceases to be a
Restricted Subsidiary or becomes an Excluded Subsidiary. The Lenders hereby
authorize the Administrative Agent to execute and deliver any instruments,
documents, and agreements necessary or desirable to evidence and confirm the
release of any Guarantor or Collateral pursuant to the foregoing provisions of
this paragraph, all without the further consent or joinder of any Lender. Any
representation, warranty or covenant contained in any Credit Document relating
to any such Collateral or Guarantor shall no longer be deemed to be repeated.
(b)Notwithstanding anything to the contrary contained herein or in any other
Credit Document, when (i) all Obligations (other than (A) Hedging Obligations in
respect of any Secured Hedge Agreements, (B) Cash Management Obligations in
respect of any Secured Cash Management Agreements and (C) any contingent or
indemnification obligations, in each case, not then due) have been paid in full
in cash or cash equivalents thereof, (ii) all Commitments have terminated or
expired, (iii) with respect to all Hedging Obligations owing to any Hedge Banks
that are Lenders or Affiliates of Lenders in respect of any Secured Hedge
Agreements, all amounts due under such Secured Hedge Agreements have been paid
in full in cash or cash equivalents thereof (or other arrangements reasonably
satisfactory to such Hedge Bank with respect to such Secured Hedge Agreements
have been made), and (iv) no Letter of Credit shall be outstanding that is not
Cash Collateralized or back-stopped or otherwise in respect of which
arrangements reasonably satisfactory to the Letter of Credit Issuer have been
made, upon request of the Borrower, the Administrative Agent shall (without
notice to, or vote or consent of, any Secured Party) take such actions as shall
be required to release its security interest in all Collateral, and to release
all obligations under any Credit Document, whether or not on the date of such
release there may be any (A) Hedging Obligations in respect of any Secured Hedge
Agreements, (B) Cash Management Obligations in respect of any Secured Cash
Management Agreements and (C) any contingent or indemnification obligations, in
each case, not then due. Any such release of Obligations shall be deemed subject
to the provision that such Obligations shall be reinstated if after such release
any portion of any payment in respect of the Obligations guaranteed thereby
shall be rescinded or must otherwise be restored or returned upon the
insolvency, bankruptcy, dissolution, liquidation or reorganization of the
Borrower or any Guarantor, or upon or as a result of the appointment of a
receiver, intervenor or conservator of, or trustee or similar officer for, the
Borrower or




144



--------------------------------------------------------------------------------





any Guarantor or any substantial part of its property, or otherwise, all as
though such payment had not been made.
Upon request by the Administrative Agent at any time, each Lender shall confirm
in writing and shall cause its Affiliates party to any Secured Cash Management
Agreement or any Secured Hedge Agreement (as applicable) to confirm in writing
the Administrative Agent’s authority to release particular types or items of
Collateral pursuant to this Section 13.17(b).
13.18USA PATRIOT Act. The Administrative Agent and each Lender hereby notifies
the Borrower that pursuant to the requirements of the USA Patriot Act (Title III
of Pub. L. 107-56 (signed into law October 26, 2001)) (the “Patriot Act”), it is
required to obtain, verify and record information that identifies each Credit
Party, which information includes the name and address of each Credit Party and
other information that will allow the Administrative Agent and such Lender to
identify each Credit Party in accordance with the Patriot Act.
13.19Payments Set Aside. To the extent that any payment by or on behalf of the
Borrower is made to the Administrative Agent or any Lender, or the
Administrative Agent or any Lender exercises its right of setoff, and such
payment or the proceeds of such setoff or any part thereof is subsequently
invalidated, declared to be fraudulent or preferential, set aside or required
(including pursuant to any settlement entered into by the Administrative Agent
or such Lender in its discretion) to be repaid to a trustee, receiver or any
other party, in connection with any proceeding or otherwise, then (a) to the
extent of such recovery, the obligation or part thereof originally intended to
be satisfied shall be revived and continued in full force and effect as if such
payment had not been made or such setoff had not occurred, and (b) each Lender
severally agrees to pay to the Administrative Agent upon demand its applicable
share of any amount so recovered from or repaid by the Administrative Agent,
plus interest thereon from the date of such demand to the date such payment is
made at a rate per annum equal to the applicable Overnight Rate from time to
time in effect.
13.20Reinstatement. This Agreement shall continue to be effective, or be
reinstated, as the case may be, if at any time payment, or any part thereof, of
any of the Obligations is rescinded or must otherwise be restored or returned by
the Administrative Agent or any other Secured Party upon the insolvency,
bankruptcy, dissolution, liquidation or reorganization of the Borrower, or upon
or as a result of the appointment of a receiver, intervenor or conservator of,
or trustee or similar officer for, the Borrower or any substantial part of its
property, or otherwise, all as though such payments had not been made.
13.21Disposition of Proceeds. The Security Documents contain an assignment by
the Borrower and/or the Guarantors unto and in favor of the Administrative Agent
for the benefit of the Lenders of all of the Borrower’s or each Guarantor’s
interest in and to their as-extracted collateral in the form of production and
all proceeds attributable thereto which may be produced from or allocated to the
Mortgaged Property. The Security Documents further provide in general for the
application of such proceeds to the satisfaction of the Obligations described
therein and secured thereby. Notwithstanding the assignment contained in such
Security Documents, unless an Event of Default is then continuing, (a) the
Administrative Agent and the Lenders agree that they will neither notify the
purchaser or purchasers of such production nor take any other action to cause
such proceeds to be remitted to the Administrative Agent or the Lenders, but the
Lenders will instead permit such proceeds to be paid to the Borrower and its
Subsidiaries and (b) the Lenders hereby authorize the Administrative Agent to
take such actions as may be necessary to cause such proceeds to be paid to the
Borrower and/or such Subsidiaries.
13.22Collateral Matters; Hedge Agreements. The benefit of the Security Documents
and of the provisions of this Agreement relating to any Collateral securing the
Obligations shall also extend and be available on a pro rata basis, through the
Administrative Agent, to any Person (a) under any Secured Hedge




145



--------------------------------------------------------------------------------





Agreement, in each case, after giving effect to all netting arrangements
relating to such Hedge Agreements or (b) under any Secured Cash Management
Agreement; provided that, with respect to any Secured Hedge Agreement or Secured
Cash Management Agreement that remains secured after the Hedge Bank thereto or
the Cash Management Bank thereunder is no longer a Lender or an Affiliate of a
Lender, the provisions of Section 12 shall also continue to apply to such Hedge
Bank or Cash Management Bank in consideration of its benefits hereunder and each
such Hedge Bank or Cash Management Bank, as applicable, shall, if requested by
the Administrative Agent, promptly execute and deliver to the Administrative
Agent all such other documents, agreements and instruments reasonably requested
by the Administrative Agent to evidence the continued applicability of the
provisions of Section 12. No Person shall have any voting rights under any
Credit Document solely as a result of the existence of obligations owed to it
under any such Secured Hedge Agreement or Secured Cash Management Agreement.


13.23Acknowledgement and Consent to Bail-In of Affected Financial Institutions.
Notwithstanding anything to the contrary in any Credit Document or in any other
agreement, arrangement or understanding among any such parties, each party
hereto acknowledges that any liability of any Affected Financial Institution
arising under any Credit Document, to the extent such liability is unsecured,
may be subject to the Write-Down and Conversion Powers of the applicable
Resolution Authority and agrees and consents to, and acknowledges and agrees to
be bound by:
(a)the application of any Write-Down and Conversion Powers by the applicable
Resolution Authority to any such liabilities arising hereunder which may be
payable to it by any party hereto that is an Affected Financial Institution; and
(b)the effects of any Bail-In Action on any such liability, including, if
applicable:
(i)a reduction in full or in part or cancellation of any such liability;
(ii)a conversion of all, or a portion of, such liability into shares or other
instruments of ownership in such Affected Financial Institution, its parent
entity, undertaking, or a bridge institution that may be issued to it or
otherwise conferred on it, and that such shares or other instruments of
ownership will be accepted by it in lieu of any rights with respect to any such
liability under this Agreement or any other Credit Document; or
(iii)the variation of the terms of such liability in connection with the
exercise of the Write-Down and Conversion Powers of the applicable Resolution
Authority.
13.24Acknowledgement Regarding Any Supported QFCs. To the extent that the Credit
Documents provide support, through a guarantee or otherwise, for any Hedge
Agreement or any other agreement or instrument that is a QFC (such support, “QFC
Credit Support”, and each such QFC, a “Supported QFC”), the parties acknowledge
and agree as follows with respect to the resolution power of the Federal Deposit
Insurance Corporation under the Federal Deposit Insurance Act and Title II of
the Dodd-Frank Wall Street Reform and Consumer Protection Act (together with the
regulations promulgated thereunder, the “U.S. Special Resolution Regimes”) in
respect of such Supported QFC and QFC Credit Support (with the provisions below
applicable notwithstanding that the Credit Documents and any Supported QFC may
in fact be stated to be governed by the laws of the State of New York and/or of
the United States or any other state of the United States):
In the event a Covered Entity that is party to a Supported QFC (each, a “Covered
Party”) becomes subject to a proceeding under a U.S. Special Resolution Regime,
the transfer of such Supported QFC and the benefit of such QFC Credit Support
(and any interest and obligation in or under such Supported QFC and such QFC
Credit Support, and any rights in property securing such Supported QFC or such
QFC Credit




146



--------------------------------------------------------------------------------





Support) from such Covered Party will be effective to the same extent as the
transfer would be effective under the U.S. Special Resolution Regime if the
Supported QFC and such QFC Credit Support (and any such interest, obligation and
rights in property) were governed by the laws of the United States or a state of
the United States. In the event a Covered Party or a BHC Act Affiliate of a
Covered Party becomes subject to a proceeding under a U.S. Special Resolution
Regime, Default Rights under the Credit Documents that might otherwise apply to
such Supported QFC or any QFC Credit Support that may be exercised against such
Covered Party are permitted to be exercised to no greater extent than such
Default Rights could be exercised under the U.S. Special Resolution Regime if
the Supported QFC and the Credit Documents were governed by the laws of the
United States or a state of the United States. Without limitation of the
foregoing, it is understood and agreed that rights and remedies of the parties
with respect to a Defaulting Lender shall in no event affect the rights of any
Covered Party with respect to a Supported QFC or any QFC Credit Support.




[Signature Pages Follow]






147



--------------------------------------------------------------------------------






IN WITNESS WHEREOF, each of the parties hereto has caused a counterpart of this
Agreement to be duly executed and delivered as of the date first above written.
 
 
 
 
 
 
DENBURY INC.,
 
as the Borrower
 
 
 
 
By:
/s/ Mark Allen
 
Name:
Mark Allen
 
Title:
Executive Vice President, Chief Financial Officer, Treasurer, and Assistant
Secretary















[SIGNATURE PAGE TO CREDIT AGREEMENT – DENBURY INC.]



--------------------------------------------------------------------------------





 
ADMINISTRATIVE AGENT/LENDER:
 
 
 
JPMORGAN CHASE BANK, N.A.,
 
as Administrative Agent, Letter of Credit Issuer, Swingline Lender and a Lender
 
 
 
 
By:
/s/ Anca Loghin
 
Name:
Anca Loghin
 
Title:
Authorized Officer



















[SIGNATURE PAGE TO CREDIT AGREEMENT – DENBURY INC.]



--------------------------------------------------------------------------------





[Lenders’ Signature Pages on file with the Company]






[SIGNATURE PAGE TO CREDIT AGREEMENT – DENBURY INC.]



--------------------------------------------------------------------------------






EXHIBIT A
FORM OF NOTICE OF BORROWING
[Letterhead of Borrower]
[Date]1 


[JPMorgan Chase Bank, N.A.,
as Administrative Agent and Swingline Lender]


Re:    Denbury Inc. Notice of Borrowing


Ladies and Gentlemen:


This Notice of Borrowing is delivered to you pursuant to Section 2.3 of the
Credit Agreement, dated as of September [__], 2020 (as amended, restated,
amended and restated supplemented or otherwise modified from time to time, the
“Credit Agreement”), by and among Denbury Inc., a Delaware corporation (the
“Borrower”), the banks, financial institutions and other lending institutions
from time to time parties or lenders thereto (the “Lenders”) and JPMorgan Chase
Bank, N.A., as Administrative Agent, Swingline Lender and the Letter of Credit
Issuer (such terms and each other capitalized term used but not defined herein
having the meaning provided in Section 1.1 of the Credit Agreement).


The Borrower hereby requests that a Loan be extended as follows:


(i)    Aggregate amount of the requested Loan is $[_______];


(ii)    Date of such Borrowing is [________], 20[__]2 


(iii)    Requested Borrowing is to be [an ABR Loan][a LIBOR Loan][Swingline
Loan];


(iv)    In the case of a LIBOR Loan, the initial Interest Period applicable
thereto is [_________];3 


(v)    Location and number of the Borrower’s account to which funds are to be
disbursed is as follows:


Financial Institution:        [____________________________]
ABA Routing Number:        [____________________________]
SWIFT Code:            [____________________________]
Account Name:            [____________________________]
Account Number:            [____________________________]
Reference:            [____________________________]










________________________
1 Date of Notice of Borrowing: To be submitted (A) prior to 1:00 p.m. (Dallas,
Texas time) at least three Business Days’ prior to each Borrowing of Loans if
such Loans are to be initially LIBOR Loans; (B) prior to 12:00 noon (Dallas,
Texas time) on the date of each Borrowing of Loans that are to be ABR Loans; or
(C) prior to 3:00 p.m. (Dallas, Texas time) on the date of each Borrowing of
Loans that are to be Swingline Loans.
2 Which shall be a Business Day.
3 If no Interest Period is selected, the Borrower shall be deemed to have
selected an Interest Period of one month’s duration.




Exhibit A-1





--------------------------------------------------------------------------------





The Borrower hereby represents and warrants that:
(i)    At the time of the Borrowing and immediately after giving effect thereto,
no Default or Event of Default has occurred and is continuing under the Credit
Agreement;


(ii)    At the time of the Borrowing and immediately after giving effect
thereto, each of the representations and warranties of the Credit Parties set
forth in the Credit Documents are true and correct in all material respects
(unless such representations and warranties are already qualified by
materiality, Material Adverse Effect or a similar qualification in which case
such representations and warranties are true and correct in all respects) on and
as of the date hereof, both before and after giving effect to the Loan requested
hereby, unless stated to relate to a specific earlier date, in which case such
representations and warranties are true and correct in all material respects as
of such earlier date;


(iii)    At the time of the Borrowing and immediately after giving effect
thereto, the Available Commitment is not less than zero; and


(iv)    At the time of the Borrowing and immediately after giving effect
thereto, other than with respect to the Credit Event on the Closing Date of the
deemed refinancing and replacement of the Existing Loans and Existing Letters of
Credit, as applicable, if the principal amount of such Borrowing plus the
aggregate amount of Excess Cash of the Borrower and its Restricted Subsidiaries
at the time of such Borrowing (but prior to giving effect to such Borrowing)
exceeds $75,000,000, then (A) all or a portion of the proceeds of such Borrowing
and/or all or a portion of the Consolidated Cash Balance of the Borrower and its
Restricted Subsidiaries will be used for disbursements and expenses occurring on
the date of such Borrowing as set forth on Exhibit A and (B) after giving effect
to such disbursements and expenses, the Borrower and its Restricted Subsidiaries
will not have any Excess Cash in excess of $75,000,000. [; and


(v)    At the time of the Borrowing and immediately after giving effect thereto,
each of the conditions set forth in Section 6 of the Credit Agreement has been
satisfied.]4 


[Remainder of page intentionally left blank; signature page follows]
















































________________________
4 To be included if the Notice of Borrowing is delivered pursuant to any
Borrowing on the Closing Date.






Exhibit A-2





--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the undersigned has duly executed this Notice of Borrowing
by its authorized representative as of the date set forth above.
 
 
 
 
 
 
DENBURY INC.
 
 
 
 
 
 
By:
 
 
Name:
 
 
Title:
 







Signature Page
Denbury Inc.
Notice of Borrowing



--------------------------------------------------------------------------------






EXHIBIT A


Use of Proceeds of Borrowing






Exhibit A
Notice of Borrowing

--------------------------------------------------------------------------------






EXHIBIT B


FORM OF LETTER OF CREDIT REQUEST


[Letterhead of Borrower]


[Date] 5 




[JPMorgan Chase Bank, N.A.,
as Administrative Agent and the Letter of Credit Issuer]




Re:    Denbury Inc. Letter of Credit Request


Ladies and Gentlemen:


This Letter of Credit Request is delivered to you pursuant to Section 3.2 of the
Credit Agreement, dated as of September [__], 2020 (as amended, restated,
amended and restated, supplemented or otherwise modified from time to time, the
“Credit Agreement”), by and among Denbury Inc., a Delaware corporation (the
“Borrower”), the banks, financial institutions and other lending institutions
from time to time parties or lenders thereto (the “Lenders”) and JPMorgan Chase
Bank, N.A., as Administrative Agent, Swingline Lender, and the Letter of Credit
Issuer (such terms and each other capitalized term used but not defined herein
having the meaning provided in Section 1.1 of the Credit Agreement).


The Borrower hereby requests that a Letter of Credit be issued:


(i)    on [insert date of issuance]6;


(ii)    in the aggregate Stated Amount of $[_________];


(iii)    in favor of [insert name and address of beneficiary]; and


(iv)    which expires on [insert date no later than the earlier of (A) 12 months
(or 18 months in the case of any Letters of Credit issued in favor of the
Railroad Commission of Texas, as beneficiary) after the date of issuance or such
longer period of time as may be agreed by the Letter of Credit Issuer and (B)
the L/C Maturity Date]


The Borrower hereby represents and warrants that:


(i)    At the time of the issuance of the requested Letter of Credit and
immediately after giving effect thereto, the Stated Amount of the Letter of
Credit requested by this Letter of Credit Request shall not (A) when added to
the Letters of Credit Outstanding at this time, exceed the Letter of Credit
Commitment now in effect or (B) cause the aggregate amount of the Lenders’ Total
Exposures to exceed the Loan Limit now in effect;














________________________
5 Letter of Credit Request to be submitted prior to 1:00 p.m. (Dallas, Texas
time) at least two Business Days prior to the date of issuance or such lesser
number as may be agreed by the Administrative Agent and the Letter of Credit
Issuer.


6 Which shall be a Business Day.






Exhibit B-1



--------------------------------------------------------------------------------





(ii)    At the time of the issuance of the requested Letter of Credit and
immediately after giving effect thereto, no Default or Event of Default has
occurred and is continuing under the Credit Agreement;


(iii)    At the time of the issuance of the requested Letter of Credit and
immediately after giving effect thereto, each of the representations and
warranties of the Credit Parties set forth in the Credit Documents are true and
correct in all material respects (unless such representations and warranties are
already qualified by materiality, Material Adverse Effect or a similar
qualification in which case such representations and warranties are true and
correct in all respects) on and as of the date hereof, both before and after
giving effect to the issuance of the Letter of Credit requested hereby, unless
stated to relate to a specific earlier date, in which case such representations
and warranties are true and correct in all material respects as of such earlier
date;


(iv)    At the time of the issuance of the requested Letter of Credit and
immediately after giving effect thereto, the Available Commitment is not less
than zero; and


(v)    At the time of the issuance of the requested Letter of Credit and
immediately after giving effect thereto, other than with respect to the Credit
Event on the Closing Date of the deemed refinancing and replacement of the
Existing Loans and Existing Letters of Credit, as applicable, the Borrower and
its Restricted Subsidiaries do not have any Excess Cash in excess of
$75,000,000. [; and


(vi)    At the time of the issuance of the requested Letter of Credit and
immediately after giving effect thereto, each of the conditions set forth in
Section 6 of the Credit Agreement have been satisfied.]7 


[Remainder of page intentionally left blank; signature page follows]




















































________________________
7 To be included if the Letter of Credit Request is delivered pursuant to any
issuance (or deemed replacement) of a Letter of Credit on the Closing Date.




Exhibit B-2



--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the undersigned has duly executed this Letter of Credit
Request by its authorized representative as of the date set forth above.
 
 
 
 
 
 
DENBURY INC.
 
 
 
 
 
 
By:
 
 
Name:
 
 
Title:
 







Signature Page
Denbury Inc.
Letter of Credit Request



--------------------------------------------------------------------------------






EXHIBIT C


FORM OF GUARANTEE


[See attached.]






Exhibit C-1



--------------------------------------------------------------------------------






EXHIBIT D


FORM OF PLEDGE AND SECURITY AGREEMENT


[See attached.]






Exhibit D-1



--------------------------------------------------------------------------------






EXHIBIT E


FORM OF DEED OF TRUST (TEXAS)


[See attached.]






Exhibit E-1

--------------------------------------------------------------------------------






EXHIBIT F


FORM OF ASSIGNMENT AND ACCEPTANCE AGREEMENT


This Assignment and Acceptance Agreement (this “Assignment”) is dated as of the
Effective Date set forth below and is entered into by and between [Insert name
of Assignor] (the “Assignor”) and [Insert name of Assignee] (the “Assignee”).
Capitalized terms used but not defined herein shall have the meanings given to
them in the Credit Agreement (as defined below), receipt of a copy of which is
hereby acknowledged by the Assignee. The Standard Terms and Conditions set forth
in Annex 1 attached hereto are hereby agreed to and incorporated herein by
reference and made a part of this Assignment as if set forth herein in full.


For an agreed consideration, the Assignor hereby irrevocably sells and assigns
to the Assignee, and the Assignee hereby irrevocably purchases and accepts from
the Assignor, subject to and in accordance with the Standard Terms and
Conditions and the Credit Agreement, as of the Effective Date inserted by the
Administrative Agent as contemplated below, the interest in and to all of the
Assignor’s rights and obligations under the Credit Agreement and any other
documents or instruments delivered pursuant thereto that represents the amount
and percentage interest identified below of all of the Assignor’s outstanding
rights and obligations under the respective facilities identified below
(including, to the extent included in any such facilities, letters or credit)
(the “Assigned Interest”). Such sale and assignment is without recourse to the
Assignor and, except as expressly provided in this Assignment and the Credit
Agreement, without representation or warranty by the Assignor.


1.    Assignor:            ______________________


2.    Assignee:            ______________________


3.    Borrower:            Denbury Inc.


4.
Administrative Agent:         JPMorgan Chase Bank, N.A., as Administrative Agent
under the

Credit Agreement.


5. Credit Agreement:
The Credit Agreement, dated as of September [__], 2020 (as amended, restated,
amended and restated, supplemented or otherwise modified from time to time, the
“Credit Agreement”), among DENBURY INC., a Delaware corporation (the
“Borrower”), the banks, financial institutions and other lending institutions
from time to time party thereto (the “Lenders”) and JPMORGAN CHASE BANK, N.A.,
as Administrative Agent, Swingline Lender, and the Letter of Credit Issuer (such
terms and each other capitalized term used but not defined herein having the
meaning provided in Section 1.1 of the Credit Agreement).











Exhibit F-1



--------------------------------------------------------------------------------





6.
Assigned Interest:



Total Commitment for all Lenders
Amount of Commitment/Loans Assigned
Commitment Percentage1
$______________
$______________
____________%





Effective Date: ______________, 20__ [TO BE INSERTED BY ADMINISTRATIVE AGENT AND
WHICH SHALL BE THE EFFECTIVE DATE OF RECORDATION OF TRANSFER IN THE REGISTER
THEREFOR.]


7.
Notice and Wire Instructions:



 
 
 
 
 
 
[NAME OF ASSIGNOR]
 
[NAME OF ASSIGNEE]
 
 
 
 
 
Notices:
 
 
Notices:
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
Attention:
 
 
 
Attention:
 
 
Facsimile:
 
 
 
Facsimile:
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
with a copy to:
 
 
with a copy to:
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
Attention:
 
 
 
Attention:
 
 
Facsimile:
 
 
 
Facsimile:
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
Wire Instructions
 
 
Wire Instructions
 
 
 
 
 
 
 
 
[_________________]
 
 
[_________________]
 







[Remainder of page intentionally left blank; signature page follows]










______________________
1 Set forth, to at least 9 decimals, as a percentage of the Commitment/Loans of
all Lenders thereunder.




Exhibit F-2



--------------------------------------------------------------------------------






The terms set forth in this Assignment are hereby agreed to:
 
 
 
 
 
 
ASSIGNOR:
 
[NAME OF ASSIGNOR]
 
 
 
 
By:
 
 
Name:
 
 
Title:
 





 
 
 
 
 
 
ASSIGNEE:
 
[NAME OF ASSIGNEE]
 
 
 
 
By:
 
 
Name:
 
 
Title:
 













Signature Page
Denbury Inc.
Assignment and Acceptance Agreement



--------------------------------------------------------------------------------







Consented to and Accepted:
 
 
 
 
JPMORGAN CHASE BANK, N.A.,
 
as Administrative Agent, Swingline Lender and the Letter of Credit Issuer
 
 
 
 
By:
 
 
Name:
 
 
Title:
 
 











Signature Page
Denbury Inc.
Assignment and Acceptance Agreement



--------------------------------------------------------------------------------





Consented to:
 
 
 
 
DENBURY INC.,
 
as Borrower
 
 
 
 
By:
 
 
Name:
 
 
Title:
 
 







Signature Page
Denbury Inc.
Assignment and Acceptance Agreement



--------------------------------------------------------------------------------






ANNEX 1


STANDARD TERMS AND CONDITIONS FOR ASSIGNMENT
AND ACCEPTANCE AGREEMENT


1.Representations and Warranties.


1.1Assignor. The Assignor (a) represents and warrants that (i) it is the legal
and beneficial owner of the Assigned Interest, (ii) the Assigned Interest is
free and clear of any lien, encumbrance or other adverse claim and (iii) it has
full power and authority, and has taken all action necessary, to execute and
deliver this Assignment and to consummate the transactions contemplated hereby;
and (b) assumes no responsibility with respect to (i) any statements, warranties
or representations made in or in connection with any Credit Document, (ii) the
execution, legality, validity, enforceability, genuineness, sufficiency or value
of the Credit Agreement, the Credit Documents or any other instrument or
document delivered pursuant thereto, other than this Assignment (herein
collectively the “Loan Documents”), or any collateral thereunder, (iii) the
financial condition of the Borrower, any of its Subsidiaries or Affiliates or
any other Person obligated in respect of any Loan Document or (iv) the
performance or observance by the Borrower, any of its Subsidiaries or Affiliates
or any other Person of any of their respective obligations under any Loan
Document.


1.2Assignee. The Assignee (a) represents and warrants that (i) it has full power
and authority, and has taken all action necessary, to execute and deliver this
Assignment and to consummate the transactions contemplated hereby and to become
a Lender under the Credit Agreement, (ii) from and after the Effective Date, it
shall be bound by the provisions of the Credit Agreement and, to the extent of
the Assigned Interest, shall have the obligations of a Lender thereunder, (iii)
it has received a copy of the Credit Agreement and such other documents and
information as it has deemed appropriate to make its own credit analysis and
decision to enter into this Assignment and to purchase the Assigned Interest on
the basis of which it has made such analysis and decision, and (iv) if it is a
Non‑U.S. Lender, attached to the Assignment is any documentation required to be
delivered by it pursuant to the terms of the Credit Agreement, duly completed
and executed by the Assignee; and (b) agrees that (i) it will, independently and
without reliance on the Administrative Agent, the Assignor or any other Lender,
and based on such documents and information as it shall deem appropriate at that
time, continue to make its own credit decisions in taking or not taking action
under the Loan Documents, and (ii) it will perform in accordance with its terms
all of the obligations which by the terms of the Loan Documents are required to
be performed by it as a Lender.


2.Payments. From and after the Effective Date, the Administrative Agent shall
make all payments in respect of the Assigned Interest (including payments of
principal, interest, fees and other amounts) to the Assignor for amounts which
have accrued up to but excluding the Effective Date and to the Assignee for
amounts which have accrued from and after the Effective Date.


3.General Provisions. This Assignment shall be binding upon, and inure to the
benefit of, the parties hereto and their respective successors and assigns. This
Assignment may be executed in any number of counterparts, which together shall
constitute one instrument. Delivery of an executed counterpart of a signature
page of this Assignment by facsimile or other electronic transmission shall be
effective as delivery of a manually executed counterpart of this Assignment.
This Assignment shall be governed by, and construed in accordance with, the
internal laws of the State of New York.




Annex 1-1



--------------------------------------------------------------------------------






EXHIBIT G


FORM OF PROMISSORY NOTE


Dallas, Texas


[__________], 20[__]


FOR VALUE RECEIVED, the undersigned, DENBURY INC., a Delaware corporation (the
“Borrower”), hereby unconditionally promises to pay [__________] or its
registered assigns (the “Lender”), at the Administrative Agent’s Office or such
other place as JPMORGAN CHASE BANK, N.A. (the “Administrative Agent”) shall have
specified, in Dollars and in immediately available funds, in accordance with
Section 5.3 of the Credit Agreement (as defined below) on the Maturity Date or
the Swingline Maturity Date, as applicable, the aggregate unpaid principal
amount, if any, of all advances made by the Lender to the Borrower in respect of
Loans pursuant to the Credit Agreement. The Borrower further promises to pay
interest in like money at such office on the unpaid principal amount hereof from
time to time outstanding at the rates per annum and on the dates specified in
Section 2.8 of the Credit Agreement. Capitalized terms used but not otherwise
defined herein shall have the meaning provided in Section 1.1 of the Credit
Agreement.


This Promissory Note is one of the promissory notes referred to in Section
2.5(e) of the Credit Agreement, dated as of September [__], 2020 (as amended,
restated, amended and restated, supplemented or otherwise modified from time to
time, the “Credit Agreement”), among Borrower, the banks, financial institutions
and other lending institutions from time to time party thereto (collectively
with the Lender, the “Lenders”) and JPMORGAN CHASE BANK, N.A., as Administrative
Agent, Swingline Lender, and the Letter of Credit Issuer.


This Promissory Note is subject to, and the Lender is entitled to the benefits
of, the provisions of the Credit Agreement, and the Loans evidenced hereby are
guaranteed and secured as provided therein and in the other Credit Documents.
The Loans evidenced hereby are subject to prepayment prior to the Maturity Date
and the Swingline Maturity Date, as applicable, in whole or in part, as provided
in the Credit Agreement.


All parties now and hereafter liable with respect to this Promissory Note,
whether maker, principal, surety, guarantor, endorser or otherwise, hereby waive
diligence, presentment, demand, protest and notice of any kind whatsoever in
connection with this Promissory Note. No failure to exercise and no delay in
exercising, on the part of the Administrative Agent or the Lender, any right,
remedy, power or privilege hereunder or under the Credit Documents shall operate
as a waiver thereof, nor shall any single or partial exercise of any right,
remedy, power or privilege hereunder or thereunder preclude any other or further
exercise thereof or the exercise of any other right, remedy, power or privilege.
A waiver by the Administrative Agent or the Lender of any right, remedy, power
or privilege hereunder or under any Credit Document on any one occasion shall
not be construed as a bar to any right or remedy that the Administrative Agent
or the Lender would otherwise have on any future occasion. The rights, remedies,
powers and privileges herein provided are cumulative, may be exercised singly or
concurrently and are not exclusive of any rights, remedies, powers and
privileges provided by law.


All payments in respect of the principal of and interest on this Promissory Note
shall be made to the Person recorded in the Register as the holder of this
Promissory Note, as described more fully in Section 2.5 of the Credit Agreement,
and such Person shall be treated as a Lender hereunder for all purposes of the
Credit Agreement.




Exhibit G-1



--------------------------------------------------------------------------------





THIS PROMISSORY NOTE, AND ANY CLAIM, CONTROVERSY, OR DISPUTE ARISING OUT OF OR
IN CONNECTION WITH THIS PROMISSORY NOTE, SHALL BE GOVERNED BY, AND CONSTRUED AND
INTERPRETED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK.


[Remainder of page intentionally left blank; signature page follows]






Exhibit G-2



--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the Borrower has duly executed this Promissory Note as of
the day and year first written above.
 
 
 
 
 
 
DENBURY INC.
 
 
 
 
 
 
By:
 
 
Name:
 
 
Title:
 







Signature Page
Denbury Inc.
Promissory Note



--------------------------------------------------------------------------------






EXHIBIT H-1
FORM OF U.S. TAX COMPLIANCE CERTIFICATE
U.S. TAX COMPLIANCE CERTIFICATE
(For Non-U.S. Lenders That Are Not Partnerships For U.S. Federal Income Tax
Purposes)
Reference is hereby made to the Credit Agreement, dated as of September [__],
2020 (as amended, restated, amended and restated, supplemented or otherwise
modified from time to time, the “Credit Agreement”), by and among Denbury Inc.,
a Delaware corporation (the “Borrower”), the banks, financial institutions and
other lending institutions from time to time parties or lenders thereto (the
“Lenders”) and JPMorgan Chase Bank, N.A., as Administrative Agent, Swingline
Lender and the Letter of Credit Issuer (the “Administrative Agent”). Unless
otherwise defined herein, terms defined in the Credit Agreement and used herein
shall have the meanings given to them in the Credit Agreement.
Pursuant to the provisions of Section 5.4(e) of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record and beneficial owner
of the Loan(s) (as well as any promissory notes evidencing such Loan(s)) in
respect of which it is providing this certificate, (ii) it is not a “bank”
within the meaning of Section 881(c)(3)(A) of the Code, (iii) it is not a
“10-percent shareholder” of the Borrower within the meaning of Section
871(h)(3)(B) of the Code and (iv) it is not a “controlled foreign corporation”
related to the Borrower as described in Section 881(c)(3)(C) of the Code.
The undersigned has furnished the Administrative Agent and the Borrower with a
certificate of its non-U.S. Person status on IRS Form W-8BEN or IRS Form
W-8BEN-E, as applicable. By executing this certificate, the undersigned agrees
that (1) if the information provided on this certificate changes, the
undersigned shall promptly so inform the Borrower and the Administrative Agent
and (2) the undersigned shall have at all times furnished the Borrower and the
Administrative Agent with a properly completed and currently effective
certificate in either the calendar year in which each payment is to be made to
the undersigned, or in either of the two calendar years preceding such payments.




[NAME OF LENDER]
 
 
By:
 
 
Name:
 
Title:

Date: ________ __, 20[ ]






Exhibit H-1-1



--------------------------------------------------------------------------------






EXHIBIT H-2
FORM OF U.S. TAX COMPLIANCE CERTIFICATE
U.S. TAX COMPLIANCE CERTIFICATE
(For Non-U.S. Participants That Are Not Partnerships For U.S. Federal Income Tax
Purposes)
Reference is hereby made to the Credit Agreement, dated as of September [__],
2020 (as amended, restated, amended and restated, supplemented or otherwise
modified from time to time, the “Credit Agreement”), by and among Denbury Inc.,
a Delaware corporation (the “Borrower”), the banks, financial institutions and
other lending institutions from time to time parties or lenders thereto (the
“Lenders”) and JPMorgan Chase Bank, N.A., as Administrative Agent, Swingline
Lender and the Letter of Credit Issuer (the “Administrative Agent”). Unless
otherwise defined herein, terms defined in the Credit Agreement and used herein
shall have the meanings given to them in the Credit Agreement.
Pursuant to the provisions of Section 5.4(e) of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record and beneficial owner
of the participation in respect of which it is providing this certificate, (ii)
it is not a “bank” within the meaning of Section 881(c)(3)(A) of the Code, (iii)
it is not a “10-percent shareholder” of the Borrower within the meaning of
Section 871(h)(3)(B) of the Code and (iv) it is not a “controlled foreign
corporation” related to the Borrower as described in Section 881(c)(3)(C) of the
Code.
The undersigned has furnished the Administrative Agent and the Borrower with a
certificate of its non-U.S. Person status on IRS Form W-8BEN or IRS Form
W-8BEN-E, as applicable. By executing this certificate, the undersigned agrees
that (1) if the information provided on this certificate changes, the
undersigned shall promptly so inform such Lender in writing and (2) the
undersigned shall have at all times furnished such Lender with a properly
completed and currently effective certificate in either the calendar year in
which each payment is to be made to the undersigned, or in either of the two
calendar years preceding such payments.






[NAME OF PARTICIPANT]
 
 
By:
 
 
Name:
 
Title:

Date: ________ __, 20[ ]






Exhibit H-2-1



--------------------------------------------------------------------------------






EXHIBIT H-3
FORM OF U.S. TAX COMPLIANCE CERTIFICATE
U.S. TAX COMPLIANCE CERTIFICATE
(For Non-U.S. Participants That Are Partnerships For U.S. Federal Income Tax
Purposes)
Reference is hereby made to the Credit Agreement, dated as of September [__],
2020 (as amended, restated, amended and restated, supplemented or otherwise
modified from time to time, the “Credit Agreement”), by and among Denbury Inc.,
a Delaware corporation (the “Borrower”), the banks, financial institutions and
other lending institutions from time to time parties or lenders thereto (the
“Lenders”) and JPMorgan Chase Bank, N.A., as Administrative Agent, Swingline
Lender and the Letter of Credit Issuer (the “Administrative Agent”). Unless
otherwise defined herein, terms defined in the Credit Agreement and used herein
shall have the meanings given to them in the Credit Agreement.
Pursuant to the provisions of Section 5.4(e) of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record owner of the
participation in respect of which it is providing this certificate, (ii) its
direct or indirect partners/members are the sole beneficial owners of such
participation, (iii) with respect such participation, neither the undersigned
nor any of its direct or indirect partners/members is a “bank” extending credit
pursuant to a loan agreement entered into in the ordinary course of its trade or
business within the meaning of Section 881(c)(3)(A) of the Code, (iv) none of
its direct or indirect partners/members is a “10-percent shareholder” of the
Borrower within the meaning of Section 871(h)(3)(B) of the Code and (v) none of
its direct or indirect partners/members is a “controlled foreign corporation”
related to the Borrower as described in Section 881(c)(3)(C) of the Code.
The undersigned has furnished its participating Lender with IRS Form W-8IMY
accompanied by one of the following forms from each of its partners/members that
is claiming the portfolio interest exemption: (i) an IRS Form W-8BEN or IRS Form
W-8BEN-E, as applicable, or (ii) an IRS Form W-8IMY accompanied by an IRS Form
W-8BEN or IRS Form W-8BEN-E, as applicable, from each of such partner’s/member’s
beneficial owners that is claiming the portfolio interest exemption. By
executing this certificate, the undersigned agrees that (1) if the information
provided on this certificate changes, the undersigned shall promptly so inform
such Lender and (2) the undersigned shall have at all times furnished such
Lender with a properly completed and currently effective certificate in either
the calendar year in which each payment is to be made to the undersigned, or in
either of the two calendar years preceding such payments.




[NAME OF PARTICIPANT]
 
 
By:
 
 
Name:
 
Title:

Date: ________ __, 20[ ]








Exhibit H-3-1



--------------------------------------------------------------------------------






EXHIBIT H-4
FORM OF U.S. TAX COMPLIANCE CERTIFICATE
U.S. TAX COMPLIANCE CERTIFICATE
(For Non-U.S. Lenders That Are Partnerships For U.S. Federal Income Tax
Purposes)
Reference is hereby made to the Credit Agreement, dated as of September [__],
2020 (as amended, restated, amended and restated, supplemented or otherwise
modified from time to time, the “Credit Agreement”), by and among Denbury Inc.,
a Delaware corporation (the “Borrower”), the banks, financial institutions and
other lending institutions from time to time parties or lenders thereto (the
“Lenders”) and JPMorgan Chase Bank, N.A., as Administrative Agent, Swingline
Lender and the Letter of Credit Issuer (the “Administrative Agent”). Unless
otherwise defined herein, terms defined in the Credit Agreement and used herein
shall have the meanings given to them in the Credit Agreement.
Pursuant to the provisions of Section 5.4(e) of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record owner of the Loan(s)
(as well as any promissory notes evidencing such Loan(s)) in respect of which it
is providing this certificate, (ii) its direct or indirect partners/members are
the sole beneficial owners of such Loan(s) (as well as any promissory notes
evidencing such Loan(s)), (iii) with respect to the extension of credit pursuant
to this Credit Agreement or any other Credit Document, neither the undersigned
nor any of its direct or indirect partners/members is a “bank” extending credit
pursuant to a loan agreement entered into in the ordinary course of its trade or
business within the meaning of Section 881(c)(3)(A) of the Code, (iv) none of
its direct or indirect partners/members is a “10-percent shareholder” of the
Borrower within the meaning of Section 871(h)(3)(B) of the Code and (v) none of
its direct or indirect partners/members is a “controlled foreign corporation”
related to the Borrower as described in Section 881(c)(3)(C) of the Code.
The undersigned has furnished the Administrative Agent and the Borrower with IRS
Form W-8IMY accompanied by one of the following forms from each of its
partners/members that is claiming the portfolio interest exemption: (i) an IRS
Form W-8BEN or IRS Form W-8BEN-E, as applicable, or (ii) an IRS Form W-8IMY
accompanied by an IRS Form W-8BEN or IRS Form W-8BEN-E, as applicable, from each
of such partner’s/member’s beneficial owners that is claiming the portfolio
interest exemption. By executing this certificate, the undersigned agrees that
(1) if the information provided on this certificate changes, the undersigned
shall promptly so inform the Borrower and the Administrative Agent and (2) the
undersigned shall have at all times furnished the Borrower and the
Administrative Agent with a properly completed and currently effective
certificate in either the calendar year in which each payment is to be made to
the undersigned, or in either of the two calendar years preceding such payments.




[NAME OF LENDER]
 
 
By:
 
 
Name:
 
Title:

Date: ________ __, 20[ ]






Exhibit H-4-1

